Exhibit 10.1

Loan Number: 1004039

LOGO [g207928img_ex101cov.jpg]

EXECUTION COPY

 

 

 

CREDIT AGREEMENT

Dated as of July 7, 2011

by and among

FEDERAL REALTY INVESTMENT TRUST,

as Borrower,

THE FINANCIAL INSTITUTIONS PARTY HERETO

AND THEIR PERMITTED ASSIGNEES UNDER SECTION 12.6.,

as Lenders,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

PNC BANK, NATIONAL ASSOCIATION,

as Syndication Agent,

WELLS FARGO SECURITIES, LLC,

as a Lead Arranger and Book Manager,

and

PNC CAPITAL MARKETS LLC,

as a Lead Arranger and Book Manager

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Article I. Definitions      1   

Section 1.1.

   Definitions      1   

Section 1.2.

   General; References to Pacific Time      26   

Section 1.3.

   Financial Attributes of Non-Wholly Owned Subsidiaries      26    Article II.
Credit Facility      27   

Section 2.1.

   Revolving Loans      27   

Section 2.2.

   Bid Rate Loans      28   

Section 2.3.

   Letters of Credit      31   

Section 2.4.

   Swingline Loans      35   

Section 2.5.

   Rates and Payment of Interest on Loans      37   

Section 2.6.

   Number of Interest Periods      39   

Section 2.7.

   Repayment of Loans      39   

Section 2.8.

   Prepayments      39   

Section 2.9.

   Continuation      40   

Section 2.10.

   Conversion      40   

Section 2.11.

   Notes      41   

Section 2.12.

   Voluntary Reductions of the Revolving Commitment      41   

Section 2.13.

   Extension of Revolving Termination Date      42   

Section 2.14.

   Expiration Date of Letters of Credit Past Revolving Commitment Termination   
  42   

Section 2.15.

   Amount Limitations      42   

Section 2.16.

   Increase in Revolving Commitments      43   

Section 2.17.

   Funds Transfer Disbursements      44    Article III. Payments, Fees and Other
General Provisions      45   

Section 3.1.

   Payments      45   

Section 3.2.

   Pro Rata Treatment      45   

Section 3.3.

   Sharing of Payments, Etc.      46   

Section 3.4.

   Several Obligations      46   

Section 3.5.

   Fees      47   

Section 3.6.

   Computations      48   

Section 3.7.

   Usury      48   

Section 3.8.

   Statements of Account      48   

Section 3.9.

   Defaulting Lenders      48   

Section 3.10.

   Taxes; Foreign Lenders      51    Article IV. Yield Protection, Etc.      53
  

Section 4.1.

   Additional Costs; Capital Adequacy      53   

Section 4.2.

   Suspension of LIBOR Loans and LIBOR Margin Loans      55   

Section 4.3.

   Illegality      56   

Section 4.4.

   Compensation      56   

Section 4.5.

   Treatment of Affected Loans      57   

Section 4.6.

   Affected Lenders      57   

Section 4.7.

   Change of Lending Office      58   

Section 4.8.

   Assumptions Concerning Funding of LIBOR Loans      58    Article V.
Conditions Precedent      58   

Section 5.1.

   Initial Conditions Precedent      58   

 

- i -



--------------------------------------------------------------------------------

Section 5.2.

   Conditions Precedent to All Loans and Letters of Credit      60    Article
VI. Representations and Warranties      61   

Section 6.1.

   Representations and Warranties      61   

Section 6.2.

   Survival of Representations and Warranties, Etc.      67    Article VII.
Affirmative Covenants      67   

Section 7.1.

   Preservation of Existence and Similar Matters      67   

Section 7.2.

   Compliance with Applicable Law and Material Contracts      67   

Section 7.3.

   Maintenance of Property      68   

Section 7.4.

   Conduct of Business      68   

Section 7.5.

   Insurance      68   

Section 7.6.

   Payment of Taxes and Claims      68   

Section 7.7.

   Books and Records; Inspections      68   

Section 7.8.

   Use of Proceeds      69   

Section 7.9.

   Environmental Matters      69   

Section 7.10.

   Further Assurances      69   

Section 7.11.

   Reserved      70   

Section 7.12.

   REIT Status      70   

Section 7.13.

   Exchange Listing      70   

Section 7.14.

   Guarantors      70    Article VIII. Information      71   

Section 8.1.

   Quarterly Financial Statements      71   

Section 8.2.

   Year-End Statements      71   

Section 8.3.

   Compliance Certificate      71   

Section 8.4.

   Other Information      72   

Section 8.5.

   Electronic Delivery of Certain Information      74   

Section 8.6.

   Public/Private Information      75   

Section 8.7.

   USA Patriot Act Notice; Compliance      75    Article IX. Negative Covenants
     75   

Section 9.1.

   Financial Covenants      75   

Section 9.2.

   Investments Generally      77   

Section 9.3.

   Liens; Negative Pledges      77   

Section 9.4.

   Restrictions on Intercompany Transfers      78   

Section 9.5.

   Merger, Consolidation, Sales of Assets and Other Arrangements      78   

Section 9.6.

   Plans      79   

Section 9.7.

   Fiscal Year      79   

Section 9.8.

   Modifications of Organizational Documents      79   

Section 9.9.

   Transactions with Affiliates      79   

Section 9.10.

   Environmental Matters      80   

Section 9.11.

   Non-Controlled Properties      80   

Section 9.12.

   Derivatives Contracts      80    Article X. Default      80   

Section 10.1.

   Events of Default      80   

Section 10.2.

   Remedies Upon Event of Default      83   

Section 10.3.

   Remedies Upon Default      84   

Section 10.4.

   Marshaling; Payments Set Aside      84   

Section 10.5.

   Allocation of Proceeds      85   

 

- ii -



--------------------------------------------------------------------------------

Section 10.6.

   Letter of Credit Collateral Account      85   

Section 10.7.

   Rescission of Acceleration by Requisite Lenders      86   

Section 10.8.

   Performance by Administrative Agent      87   

Section 10.9.

   Rights Cumulative      87    Article XI. The Administrative Agent      87   

Section 11.1.

   Appointment and Authorization      87   

Section 11.2.

   Wells Fargo as Lender      88   

Section 11.3.

   Approvals of Lenders      89   

Section 11.4.

   Notice of Events of Default      89   

Section 11.5.

   Administrative Agent’s Reliance      89   

Section 11.6.

   Indemnification of Administrative Agent      90   

Section 11.7.

   Lender Credit Decision, Etc.      91   

Section 11.8.

   Successor Administrative Agent      91   

Section 11.9.

   Titled Agents      92    Article XII. Miscellaneous      92   

Section 12.1.

   Notices      92   

Section 12.2.

   Expenses      94   

Section 12.3.

   Stamp, Intangible and Recording Taxes      95   

Section 12.4.

   Setoff      95   

Section 12.5.

   Litigation; Jurisdiction; Other Matters; Waivers      96   

Section 12.6.

   Successors and Assigns      97   

Section 12.7.

   Amendments and Waivers      101   

Section 12.8.

   Nonliability of Administrative Agent and Lenders      102   

Section 12.9.

   Confidentiality      102   

Section 12.10.

   Indemnification      103   

Section 12.11.

   Termination; Survival      105   

Section 12.12.

   Severability of Provisions      106   

Section 12.13.

   GOVERNING LAW      106   

Section 12.14.

   Counterparts      106   

Section 12.15.

   Obligations with Respect to Loan Parties      106   

Section 12.16.

   Independence of Covenants      106   

Section 12.17.

   Limitation of Liability      106   

Section 12.18.

   Entire Agreement      107   

Section 12.19.

   Construction      107   

Section 12.20.

   Headings      107   

Section 12.21.

   Limitation of Liability of Trustees, Etc.      107   

 

SCHEDULE I    Commitments SCHEDULE 1.1.(a)    List of Loan Parties SCHEDULE
1.1.(b)    Existing Letters of Credit SCHEDULE 6.1.(b)    Ownership Structure
SCHEDULE 6.1.(f)    Properties SCHEDULE 6.1.(g)    Indebtedness and Guaranties
SCHEDULE 6.1.(i)    Litigation SCHEDULE 6.1.(z)    Unencumbered Assets

 

- iii -



--------------------------------------------------------------------------------

EXHIBIT A    Form of Assignment and Assumption Agreement EXHIBIT B    Form of
Bid Rate Note EXHIBIT C    Form of Designation Agreement EXHIBIT D    Form of
Guaranty EXHIBIT E    Form of Notice of Borrowing EXHIBIT F    Form of Notice of
Continuation EXHIBIT G    Form of Notice of Conversion EXHIBIT H    Form of
Notice of Swingline Borrowing EXHIBIT I    Form of Revolving Note EXHIBIT J   
Form of Swingline Note EXHIBIT K    Form of Transfer Authorizer Designation Form
EXHIBIT L    Form of Bid Rate Quote Request EXHIBIT M    Form of Bid Rate Quote
EXHIBIT N    Form of Bid Rate Quote Acceptance EXHIBIT O    Form of Opinion of
Counsel EXHIBIT P    Form of Compliance Certificate

 

- iv -



--------------------------------------------------------------------------------

THIS CREDIT AGREEMENT (this “Agreement”) dated as of July 7, 2011, by and among
FEDERAL REALTY INVESTMENT TRUST, a real estate investment trust formed under the
laws of the State of Maryland (the “Borrower”), each of the financial
institutions initially a signatory hereto together with their successors and
permitted assignees under Section 12.6. (the “Lenders”), WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Administrative Agent (together with its successors and
permitted assigns, the “Administrative Agent”) and PNC BANK, NATIONAL
ASSOCIATION, as Syndication Agent (the “Syndication Agent”), and each of WELLS
FARGO SECURITIES, LLC and PNC CAPITAL MARKETS LLC, as a Lead Arranger and Book
Manager (each an “Arranger”).

WHEREAS, the Administrative Agent, the Issuing Bank and the Lenders desire to
make available to the Borrower an unsecured revolving credit facility in the
initial amount of $400,000,000 with a $50,000,000 swingline subfacility and a
letter of credit subfacility of up to $50,000,000, on the terms and conditions
contained herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:

ARTICLE I. DEFINITIONS

Section 1.1. Definitions.

In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:

“Absolute Rate” has the meaning given that term in Section 2.2.(c)(ii)(C).

“Absolute Rate Auction” means a solicitation of Bid Rate Quotes setting forth
Absolute Rates pursuant to Section 2.2.

“Absolute Rate Loan” means a Bid Rate Loan, the interest rate on which is
determined on the basis of an Absolute Rate pursuant to an Absolute Rate
Auction.

“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Guaranty.

“Additional Costs” has the meaning given that term in Section 4.1.(b).

“Adjusted EBITDA” means, for any given period, (a) the EBITDA of the Borrower
and its Subsidiaries determined on a consolidated basis for such period
(including the Borrower’s Ownership Share of EBITDA of its Unconsolidated
Affiliates as set forth in clause (b) of the definition of EBITDA), minus
(b) Capital Reserves.

“Adjusted Total Asset Value” means Total Asset Value determined exclusive of
assets that are owned by Excluded Subsidiaries, Unconsolidated Affiliates or the
Specified Non-Wholly Owned Subsidiaries.

“Administrative Agent” means Wells Fargo Bank, National Association as
contractual representative of the Lenders under this Agreement, or any successor
Administrative Agent appointed pursuant to Section 11.8.



--------------------------------------------------------------------------------

“Administrative Questionnaire” means the Administrative Questionnaire completed
by each Lender and delivered to the Administrative Agent in a form supplied by
the Administrative Agent to the Lenders from time to time.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. In no event
shall the Administrative Agent or any Lender be deemed to be an Affiliate of the
Borrower.

“Agreement Date” means the date as of which this Agreement is dated.

“Applicable Facility Fee” means the percentage set forth in the table below
corresponding to the Level at which the “Applicable Margin” is determined in
accordance with the definition thereof:

 

Level

   Facility Fee  

1

     0.175 % 

2

     0.200 % 

3

     0.250 % 

4

     0.350 % 

5

     0.450 % 

Any change in the applicable Level at which the Applicable Margin is determined
shall result in a corresponding and simultaneous change in the Applicable
Facility Fee. The provisions of this definition shall be subject to
Section 2.5.(c).

“Applicable Law” means all applicable provisions of international, foreign,
federal, state and local statutes, treaties, rules, guidelines, regulations,
ordinances, codes, executive orders, and administrative or judicial precedents
or authorities, including the interpretation, implementation or administration
thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and all applicable administrative
orders, directed duties, requests, licenses, authorizations and permits of, and
agreements with, any Governmental Authority.

“Applicable Margin” means the percentage rate set forth in the table below
corresponding to the level (each a “Level”) into which the Borrower’s Credit
Rating then falls. As of the Agreement Date, the Applicable Margin is determined
based on Level 2. Any change in the Borrower’s Credit Rating which would cause
it to move to a different Level shall be effective as of the first Business Day
of the first calendar month immediately following receipt by the Administrative
Agent of written notice delivered by the Borrower in accordance with
Section 8.4.(n) that the Borrower’s Credit Rating has changed; provided,
however, if the Borrower has not delivered the notice required by such Section
but the Administrative Agent becomes aware that the Borrower’s Credit Rating has
changed, then the Administrative Agent may, in its sole discretion, adjust the
Level by written notice to the Borrower (provided, however, that the
Administrative Agent’s failure to give such notice shall not change the
effectiveness of the adjustment of the Level) effective as of the first Business
Day of the first calendar month following the date the Administrative Agent
becomes aware that the Borrower’s Credit Rating has changed. During any period
that the Borrower has received two Credit Ratings that are not equivalent, the
Applicable Margin shall be determined based on the Level corresponding to the
higher of such two Credit Ratings unless the difference in the Credit Ratings is
greater than one ratings level, in which case the Applicable Margin shall be
determined by reference to the ratings level immediately below the higher of the
two Credit Ratings. During any period for which the Borrower has received a
Credit Rating from only one Rating Agency, then the Applicable Margin shall be
determined based on such Credit Rating. During any period

 

- 2 -



--------------------------------------------------------------------------------

that the Borrower has not received a Credit Rating from any Rating Agency, the
Applicable Margin shall be determined based on Level 5. The provisions of this
definition shall be subject to Section 2.5.(c).

 

Level

  

Borrower’s Credit Rating

(S&P/Moody’s or

equivalent)

   Applicable Margin  for
Revolving Loans that
are LIBOR Loans     Applicable
Margin for  all
Base Rate Loans  

1

   A-/A3 (or equivalent) or better      1.075 %      1.075 % 

2

   BBB+/Baa1 (or equivalent)      1.15 %      1.15 % 

3

   BBB/Baa2 (or equivalent)      1.35 %      1.35 % 

4

   BBB-/Baa3 (or equivalent)      1.65 %      1.65 % 

5

   Lower than BBB-/Baa3 (or equivalent)      1.95 %      1.95 % 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of any entity
that administers or manages a Lender.

“Arranger” has the meaning set forth in the introductory paragraph hereof and
shall include each Arranger’s successors and permitted assigns.

“Assignment and Assumption” means an Assignment and Assumption Agreement among a
Lender, an Eligible Assignee and the Administrative Agent, substantially in the
form of Exhibit A.

“Bankruptcy Code” means the Bankruptcy Code of 1978, as amended.

“Base Rate” means the LIBOR Market Index Rate; provided, that if for any reason
the LIBOR Market Index Rate is unavailable, Base Rate shall mean the per annum
rate of interest equal to the Federal Funds Rate plus one and one-half of one
percent (1.50%).

“Base Rate Loan” means a Revolving Loan bearing interest at a rate based on the
Base Rate.

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

“Bid Rate Borrowing” has the meaning given that term in Section 2.2.(b).

“Bid Rate Loan” means a loan made by a Lender under Section 2.2.(f).

“Bid Rate Note” means a promissory note of the Borrower substantially in the
form of Exhibit B, payable to the order of a Lender as originally in effect and
otherwise duly completed.

“Bid Rate Quote” means an offer in accordance with Section 2.2.(c) by a Lender
to make a Bid Rate Loan with one single specified interest rate.

“Bid Rate Quote Request” has the meaning given that term in Section 2.2.(b).

“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include the Borrower’s successors and permitted assigns.

 

- 3 -



--------------------------------------------------------------------------------

“Borrower Information” has the meaning given that term in Section 2.5.(c).

“Business Day” means (a) a day of the week (but not a Saturday, Sunday or
holiday) on which the offices of the Administrative Agent in San Francisco,
California are open to the public for carrying on substantially all of the
Administrative Agent’s business functions, and (b) if such day relates to a
LIBOR Loan, any such day that is also a day on which dealings in Dollars are
carried on in the London interbank market. Unless specifically referenced in
this Agreement as a Business Day, all references to “days” shall be to calendar
days.

“Capital Reserves” means, for any period and with respect to any: (i) portion of
a Property developed with improvements utilized for the retail sale of goods or
services, office space or other use (other than residential apartments), an
amount equal to (a) $0.15 per square foot times, (b) a fraction, the numerator
of which is the number of days in such period and the denominator of which is
365; provided, however, no capital reserves shall be required with respect to
any portion of any such Property which is leased under a ground lease to a third
party that owns the improvements on such portion of such Property; or
(ii) Multifamily Property or any portion of a Property developed with
improvements utilized as residential apartments (other than Properties having
less than 20 residential units), an amount equal to (a) $200 per apartment unit
in such Multifamily Property times, (b) a fraction, the numerator of which is
the number of days in such period and the denominator of which is 365. If the
term Capital Reserves is used without reference to any specific Property, then
the amount shall be determined on an aggregate basis with respect to all Office
Properties, Retail Properties and Multifamily Properties of the Borrower and its
Subsidiaries and a proportionate share of all Office, Retail and Multifamily
Properties of all Unconsolidated Affiliates.

“Capitalization Rate” means 7.25%.

“Capitalized Lease Obligation” means obligations under a lease that are required
to be capitalized for financial reporting purposes in accordance with GAAP. The
amount of a Capitalized Lease Obligation is the capitalized amount of such
obligation as would be required to be reflected on a balance sheet of the
applicable Person prepared in accordance with GAAP as of the applicable date.

“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuing Bank or the Lenders, as
collateral for Letter of Credit Liabilities or obligations of Lenders to fund
participations in respect of Letter of Credit Liabilities, cash, or deposit
account balances or, if the Administrative Agent and the Issuing Bank shall
agree in their sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
the Issuing Bank. “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support, but shall not include any deposit accounts (or other assets) of
Borrower not specifically designated by the Borrower as “Cash Collateral.”

“Cash Equivalents” means: (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date acquired issued by a United States federal
or state chartered commercial bank of recognized standing, or a commercial bank
organized under the laws of any other country which is a member of the
Organisation for Economic Cooperation and Development, or a political
subdivision of any such country, acting through a branch or agency, which bank
has capital and unimpaired surplus in excess of $500,000,000 and which bank or
its holding company has a short-term commercial paper rating of at least A-2 or
the equivalent by S&P or at least P-2 or the equivalent by Moody’s; (c) reverse
repurchase agreements with terms of not more than seven days from the date
acquired, for securities of the type described in clause (a) above and entered
into

 

- 4 -



--------------------------------------------------------------------------------

only with commercial banks having the qualifications described in clause (b)
above; (d) commercial paper issued by any Person incorporated under the laws of
the United States of America or any State thereof and rated at least A-2 or the
equivalent thereof by S&P or at least P-2 or the equivalent thereof by Moody’s,
in each case with maturities of not more than one year from the date acquired;
and (e) investments in money market funds registered under the Investment
Company Act of 1940, as amended, which have net assets of at least $500,000,000
and at least 85% of whose assets consist of securities and other obligations of
the type described in clauses (a) through (d) above.

“Commitment” means, as to a Lender, such Lender’s Revolving Commitment.

“Compliance Certificate” has the meaning given that term in Section 8.3.

“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.9.

“Construction-in-Process” means cash expenditures for land and improvements
(including indirect costs internally allocated and development costs) in
accordance with GAAP on all Development Properties.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Controlled Property” means a Property which is an Eligible Property that is
owned in fee simple (or leased under a Ground Lease) by a Guarantor that is not
a Wholly Owned Subsidiary and with respect to which the Borrower or such
Guarantor has the right to take the following actions without the need to obtain
the consent of any Person (other than the Requisite Lenders if required pursuant
to the Loan Documents): (A) to create Liens on such Property as security for
Indebtedness of the Borrower or such Guarantor, as applicable and (B) to sell,
convey, transfer or otherwise dispose of such Property.

“Convert”, “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.10.

“Credit Event” means any of the following: (a) the making (or deemed making) of
any Loan, (b) the Conversion of a Base Rate Loan into a LIBOR Loan, (c) the
Continuation of a LIBOR Loan and (d) the issuance of a Letter of Credit.

“Credit Rating” means the rating assigned by a Rating Agency to the senior
unsecured long term Indebtedness of a Person.

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
Applicable Laws relating to the relief of debtors in the United States of
America or other applicable jurisdictions from time to time in effect.

“Default” means any of the events specified in Section 10.1., whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.

“Defaulting Lender” means, subject to Section 3.9.(f), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within 2 Business Days of the
date such Loans were required to be funded hereunder unless such Lender notifies
the Administrative Agent and the Borrower in writing that such

 

- 5 -



--------------------------------------------------------------------------------

failure is the result of such Lender’s reasonable determination (such
reasonableness to be confirmed by the Administrative Agent) that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing
furnished to the Administrative Agent and the Borrower on or prior to the date
which is one Business Day before the request for such funding is submitted by
the Borrower in order to be effective to exclude such Lender from being a
“Defaulting Lender” hereunder with respect to such requested funding) has not
been satisfied, or (ii) pay to the Administrative Agent, the Issuing Bank, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within 2 Business Days of the date when due, (b) has notified
the Borrower, the Administrative Agent, the Issuing Bank or the Swingline Lender
in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s reasonable determination
(such reasonableness to be confirmed by the Administrative Agent) that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement furnished to the Administrative Agent and the Borrower on or prior to
the date which is one Business Day before the request for such funding is
submitted by the Borrower in order to be effective to exclude such Lender from
being a “Defaulting Lender” hereunder with respect to such requested funding)
cannot be satisfied), (c) has failed, within 3 Business Days after written
request by the Administrative Agent or the Borrower, to confirm in writing to
the Administrative Agent and the Borrower that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under
clauses (a) through (d) above shall be conclusive and binding absent manifest
error, and such Lender shall be deemed to be a Defaulting Lender (subject to
Section 3.9.(f)) upon delivery of written notice of such determination to the
Borrower, the Issuing Bank, the Swingline Lender and each Lender.

“Derivatives Contract” means any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any
commitment on the part of a Loan Party to enter into any of the foregoing),
whether or not any such transaction is governed by or subject to any master
agreement. Not in limitation of the foregoing, the term “Derivatives Contract”
includes any and all transactions of any kind, and the related confirmations,
which are subject to the terms and conditions of, or governed by, any form of
master agreement published by the International Swaps and Derivatives
Association, Inc., any International Foreign Exchange Master Agreement, or any
other master agreement, including any such obligations or liabilities under any
such master agreement.

 

- 6 -



--------------------------------------------------------------------------------

“Derivatives Support Document” means (i) any Credit Support Annex comprising
part of (and as defined in) any Specified Derivatives Contract, and (ii) any
document or agreement pursuant to which cash, deposit accounts, securities
accounts or similar financial asset collateral are pledged to or made available
for set-off by, a Specified Derivatives Provider, including any banker’s lien or
similar right, securing or supporting Specified Derivatives Obligation.

“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Derivatives Contracts, (a) for any date on or
after the date such Derivatives Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a) the amount(s)
determined as the mark-to-market value(s) for such Derivatives Contracts, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Derivatives Contracts
(which may include the Administrative Agent or any Lender).

“Designated Lender” means a special purpose corporation which is an Affiliate
of, or sponsored by, a Lender, that is engaged in making, purchasing or
otherwise investing in commercial loans in the ordinary course of its business
and that issues (or the parent of which issues) commercial paper rated at least
P-1 (or the then equivalent grade) by Moody’s or A-1 (or the then equivalent
grade) by S&P that, in either case, (a) is organized under the laws of the
United States of America or any state thereof, (b) shall have become a party to
this Agreement pursuant to Section 12.6.(h) and (c) is not otherwise a Lender.

“Designating Lender” has the meaning given that term in Section 12.6.(h).

“Designation Agreement” means a Designation Agreement between a Lender and a
Designated Lender and accepted by the Administrative Agent, substantially in the
form of Exhibit C or such other form as may be agreed to by such Lender, such
Designated Lender and the Administrative Agent.

“Development Property” means a Property that otherwise qualifies as an Eligible
Property except it is not yet a Retail Property, an Office Property or a
Multifamily Property but is being developed, or will have development commencing
within 12 months of any date of determination, to become one. A Development
Property will cease to constitute a Development Property upon the earlier to
occur of (a) the date that is six months past substantial completion of such
Property and (b) achieving an Occupancy Rate of 85.0%.

“Dollars” or “$” means the lawful currency of the United States of America.

“EBITDA” means, with respect to a Person for any period: (a) net income (or
loss) of such Person for such period determined on a consolidated basis, in
accordance with GAAP, exclusive of the following (but only to the extent
included in determination of such net income (loss)): (i) depreciation and
amortization expense; (ii) Interest Expense; (iii) income tax expense; and
(iv) extraordinary or non-recurring gains and losses; plus (b) such Person’s
Ownership Share of EBITDA (as determined in a manner consistent with the
foregoing clause (a)) of its Unconsolidated Affiliates. EBITDA will be adjusted
to remove all impact of straight lining of rents required under GAAP and
amortization of intangibles pursuant to FASB ASC 805.

“Effective Date” means the later of (a) the Agreement Date and (b) the date on
which all of the conditions precedent set forth in Section 5.1. shall have been
fulfilled or waived by all of the Lenders.

 

- 7 -



--------------------------------------------------------------------------------

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person) approved by
the Administrative Agent (such approval not to be unreasonably withheld or
delayed); provided that notwithstanding the foregoing, “Eligible Assignee” shall
not include the Borrower, any of the Borrower’s Affiliates or Subsidiaries or
any Defaulting Lender.

“Eligible Property” means a Property which satisfies all of the following
requirements: (a) such Property is a Retail Property, an Office Property or a
Multifamily Property; (b) neither such Property, nor any interest of the
Borrower, any Subsidiary or any Unconsolidated Affiliate therein (and if such
Property is owned by a Subsidiary or Unconsolidated Affiliate, none of the
Borrower’s direct or indirect ownership interests in such Subsidiary or
Unconsolidated Affiliate) is subject to any Lien other than Permitted Liens
(excluding Permitted Liens of the type described in clauses (g) and (h) of the
definition thereof) or subject to any Negative Pledge; (c) such Property is free
of all structural defects or major architectural deficiencies, title defects,
environmental conditions or other adverse matters except for defects,
deficiencies, conditions or other matters individually or collectively which are
not material to the profitable operation of such Property; and (d) if (i) such
Property is leased by the Borrower, a Subsidiary or Unconsolidated Affiliate
pursuant to a Ground Lease or other lease, (ii) the lessor’s interest in such
Property is subject to a mortgage and (iii) such Ground Lease or lease is
subordinate to such mortgage, then the mortgagee shall have executed a customary
non-disturbance agreement with respect to the rights of the Borrower, such
Subsidiary or Unconsolidated Affiliate under the Ground Lease or other lease.

“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or clean-up of
Hazardous Materials including, without limitation, the following: Clean Air Act,
42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251
et seq.; Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental
Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the Environmental
Protection Agency, any applicable rule of common law and any judicial
interpretation thereof relating primarily to the environment or Hazardous
Materials, and, to the extent constituting Applicable Law, any analogous or
comparable state or local laws, regulations or ordinances that concern Hazardous
Materials or protection of the environment.

“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person whether or not certificated, any security convertible into or
exchangeable for any share of capital stock of (or other ownership or profit
interests in) such Person or warrant, right or option for the purchase or other
acquisition from such Person of such shares (or such other interests), and any
other ownership or profit interest in such Person (including, without
limitation, partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such share, warrant, option, right or other
interest is authorized or otherwise existing on any date of determination.

“Equity Issuance” means any issuance or sale by a Person of any Equity Interest
in such Person and shall in any event include the issuance of any Equity
Interest upon the conversion or exchange of any security constituting
Indebtedness that is convertible or exchangeable, or is being converted or
exchanged, for Equity Interests.

“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.

 

- 8 -



--------------------------------------------------------------------------------

“ERISA Event” means, with respect to the ERISA Group, (a) any “reportable event”
as defined in Section 4043 of ERISA with respect to a Plan (other than an event
for which the 30-day notice period is waived); (b) the withdrawal of a member of
the ERISA Group from a Plan subject to Section 4063 of ERISA during a plan year
in which it was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) the incurrence by a member of the ERISA Group of
any liability with respect to the withdrawal or partial withdrawal from any
Multiemployer Plan; (d) the incurrence by any member of the ERISA Group of any
liability under Title IV of ERISA with respect to the termination of any Plan or
Multiemployer Plan; (e) the ERISA group receives notice of the institution of
proceedings to terminate a Plan or Multiemployer Plan by the PBGC; (f) the
failure by any member of the ERISA Group to make when due required contributions
to a Multiemployer Plan or Plan unless such failure is cured within 30 days or
the filing pursuant to Section 412(c) of the Internal Revenue Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard; (g) any other event or condition that might reasonably be expected to
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Plan or Multiemployer Plan or the
imposition of liability under Section 4069 or 4212(c) of ERISA; (h) the receipt
by any member of the ERISA Group of any notice or the receipt by any
Multiemployer Plan from any member of the ERISA Group of any notice, concerning
the imposition of Withdrawal Liability or a determination that a Multiemployer
Plan is, or is expected to be, insolvent (within the meaning of Section 4245 of
ERISA), in reorganization (within the meaning of Section 4241 of ERISA), or in
“critical” status (within the meaning of Section 432 of the Internal Revenue
Code or Section 305 of ERISA); (i) the ERISA Group receives notice of the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any member of
the ERISA Group or the imposition of any Lien in favor of the PBGC under Title
IV of ERISA; or (j) the ERISA Group receives notice of a determination that a
Plan is, or is reasonably expected to be, in “at risk” status (within the
meaning of Section 430 of the Internal Revenue Code or Section 303 of ERISA).

“ERISA Group” means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control which, together with the Borrower or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code.

“Event of Default” means any of the events specified in Section 10.1., provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.

“Excluded Subsidiary” means any Subsidiary (a) holding title to assets that are
or are to become collateral for any Secured Indebtedness of such Subsidiary and
(b) that is prohibited from Guarantying the Indebtedness of any other Person
pursuant to (i) any document, instrument, or agreement evidencing such Secured
Indebtedness or (ii) a provision of such Subsidiary’s organizational documents
which provision was included in such Subsidiary’s organizational documents as a
condition to the extension of such Secured Indebtedness.

“Existing Credit Agreement” means that certain Credit Agreement dated as of
July 28, 2006, by and among Borrower, each of the financial institutions
initially a signatory thereto together with their assignees pursuant to
section 12.5.(d) thereof, Wachovia Capital Markets, LLC, as sole lead arranger
and sole book manager, Wachovia Bank, National Association, as agent, and each
of the other parties thereto as amended, restated, supplemented, or otherwise
modified from time to time.

“Existing Letters of Credit” means the letters of credit described on Schedule
1.1.(b).

 

- 9 -



--------------------------------------------------------------------------------

“Fair Market Value” means, with respect to (a) a security listed on a national
securities exchange or the NASDAQ National Market, the price of such security as
reported on such exchange or market by any widely recognized reporting method
customarily relied upon by financial institutions and (b) any other property,
the price which could be negotiated in an arm’s-length free market transaction,
for cash, between a willing seller and a willing buyer, neither of which is
under pressure or compulsion to complete the transaction. Except as otherwise
provided herein, Fair Market Value shall be determined by the Board of Trustees
of the Borrower (or an authorized committee thereof) acting in good faith
conclusively evidenced by a board resolution or written consent thereof
delivered to the Administrative Agent or, with respect to any asset valued at no
more than $1,000,000, such determination may be made by the chief financial
officer of the Borrower evidenced by an officer’s certificate delivered to the
Administrative Agent.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal Funds
brokers of recognized standing selected by the Administrative Agent.

“Fee Letter” means that certain fee letter dated as of May 16, 2011, by and
between the Borrower, the Administrative Agent, the Syndication Agent and the
Arrangers.

“Fees” means the fees and commissions provided for or referred to in
Section 3.5. and any other fees payable by the Borrower hereunder, under any
other Loan Document or under the Fee Letter.

“Fixed Charges” means, for any period, the sum of (a) Interest Expense of the
Borrower and its Subsidiaries determined on a consolidated basis and of
Unconsolidated Affiliates for such period, (b) all regularly scheduled principal
payments made with respect to Indebtedness of the Borrower, its Subsidiaries and
its Unconsolidated Affiliates during such period, other than any balloon, bullet
or similar principal payment which repays such Indebtedness in full, and (c) all
Preferred Dividends paid by the Borrower, its Subsidiaries and Unconsolidated
Affiliates during such period (other than such payments to the Borrower and any
Guarantor (including any payments ultimately made to a Guarantor which may pass
through a Subsidiary which is not a Guarantor so long as such amounts are
subsequently passed to a Guarantor promptly after such initial distribution);
provided, however that only the Borrower’s Ownership Share of the amounts (other
than inter-company amounts) set forth in clauses (a) through (c) above with
respect to Unconsolidated Affiliates of the Borrower shall be included in
determinations of Fixed Charges.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States of America, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Bank, such Defaulting Lender’s Revolving Commitment
Percentage of the outstanding Letter of Credit Liabilities other than Letter of
Credit Liabilities as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders or Cash Collateralized in accordance with
the terms

 

- 10 -



--------------------------------------------------------------------------------

hereof, and (b) with respect to the Swingline Lender, such Defaulting Lender’s
Revolving Commitment Percentage of outstanding Swingline Loans other than
Swingline Loans as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Funds From Operations” means, with respect to a Person and for a given period,
(a) net income (loss) of such Person, excluding gains (or losses) from debt
restructuring and sales of property, plus (b) depreciation with respect to such
Person’s real estate assets and amortization (other than amortization of
deferred financing costs), and after adjustments for unconsolidated partnerships
and joint ventures. Adjustments for unconsolidated partnership and joint
ventures will be calculated to reflect funds from operations on the same basis.
For purposes of this Agreement, Funds From Operations shall be calculated
consistent with the White Paper on Funds from Operations dated April 2002 issued
by National Association of Real Estate Investment Trusts, Inc., but without
giving effect to any supplements, amendments or other modifications promulgated
after the Agreement Date.

“GAAP” means generally accepted accounting principles in the United States of
America set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board
(including Statement of Financial Accounting Standards No. 168, “The FASB
Accounting Standards Codification”) or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
in the United States of America, which are applicable to the circumstances as of
the date of determination.

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, administrative, public or statutory
instrumentality, authority, body, agency, bureau, commission, board, department
or other entity (including, without limitation, the Federal Deposit Insurance
Corporation, the Comptroller of the Currency or the Federal Reserve Board, any
central bank or any comparable authority) or any arbitrator with authority to
bind a party at law and any group or body charged with setting financial,
accounting, or regulatory capital rules or standards (including, without
limitation, the Financial Accounting Standards Board, the Bank for International
Settlements, or the Basel Committee on Banking Supervision or similar authority
to any of the foregoing).

“Ground Lease” means a ground lease or master lease containing the following
terms and conditions: (a) a remaining term (exclusive of any unexercised
extension options) of thirty (30) years or more from the Agreement Date; (b) the
right of the lessee to mortgage and encumber its interest in the leased property
without the consent of the lessor; (c) the obligation of the lessor to give the
holder of any mortgage Lien on such leased property written notice of any
defaults on the part of the lessee and agreement of such lessor that such lease
will not be terminated until such holder has had a reasonable opportunity to
cure or complete foreclosures, and fails to do so; (d) reasonable
transferability of the lessee’s interest under such lease, including ability to
sublease; and (e) such other rights customarily required by mortgagees making a
loan secured by the interest of the holder of the leasehold estate demised
pursuant to a ground lease or master lease.

 

- 11 -



--------------------------------------------------------------------------------

“Guarantor” means, individually and collectively, as the context shall require:
(i) all Material Subsidiaries (other than Excluded Subsidiaries and Subsidiaries
owning Non-Controlled Properties), and (ii) any Subsidiary that elects to become
a Guarantor.

“Guaranty”, “Guaranteed”, “Guarantying” or to “Guarantee” as applied to any
obligation means and includes: (a) a guaranty (other than by endorsement of
negotiable instruments for collection or deposit in the ordinary course of
business), directly or indirectly, in any manner, of any part or all of such
obligation, or (b) an agreement, direct or indirect, contingent or otherwise,
and whether or not constituting a guaranty, the practical effect of which is to
assure the payment or performance (or payment of damages in the event of
nonperformance) of any part or all of such obligation whether by: (i) the
purchase of securities or obligations, (ii) the purchase, sale or lease (as
lessee or lessor) of property or the purchase or sale of services primarily for
the purpose of enabling the obligor with respect to such obligation to make any
payment or performance (or payment of damages in the event of nonperformance) of
or on account of any part or all of such obligation, or to assure the owner of
such obligation against loss, (iii) the supplying of funds to or in any other
manner investing in the obligor with respect to such obligation, (iv) repayment
of amounts drawn down by beneficiaries of letters of credit (including Letters
of Credit), or (v) the supplying of funds to or investing in a Person on account
of all or any part of such Person’s obligation under a Guaranty of any
obligation or indemnifying or holding harmless, in any way, such Person against
any part or all of such obligation. As the context requires, “Guaranty” shall
also mean the guaranty executed and delivered pursuant to Section 5.1. or 7.14.
and substantially in the form of Exhibit D.

“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP”
toxicity, or “EP toxicity”; (b) oil, petroleum or petroleum derived substances,
natural gas, natural gas liquids or synthetic gas and drilling fluids, produced
waters and other wastes associated with the exploration, development or
production of crude oil, natural gas or geothermal resources; (c) any flammable
substances or explosives or any radioactive materials; (d) asbestos in any form;
(e) toxic mold; and (f) electrical equipment which contains any oil or
dielectric fluid containing levels of polychlorinated biphenyls in excess of
fifty parts per million.

“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person in respect of money borrowed; (b) all obligations of such Person (other
than trade debt incurred in the ordinary course of business), whether or not for
money borrowed (i) represented by notes payable, or drafts accepted, in each
case representing extensions of credit, (ii) evidenced by bonds, debentures,
notes or similar instruments, or (iii) constituting purchase money indebtedness,
conditional sales contracts, title retention debt instruments or other similar
instruments, upon which interest charges are customarily paid or that are issued
or assumed as full or partial payment for property or services rendered;
(c) accounts payable and dividends payable; (d) Capitalized Lease Obligations of
such Person (including ground leases to the extent required under GAAP to be
reported as a liability) and any sale leaseback transactions or other
transaction by which such Person shall remain liable as lessee (or the economic
equivalent thereof) of any real or personal property that it has sold or leased
to another Person; (e) all reimbursement obligations of such Person under any
letters of credit or acceptances (whether or not the same have been presented
for payment); (f) all Off-Balance Sheet Obligations of such Person; (g) all
obligations of such Person to purchase, redeem, retire, defease or otherwise
make any payment in respect of any Mandatorily Redeemable Stock issued by such
Person or any other Person, valued at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends; (h) all
obligations of such Person in respect of any purchase obligation, repurchase
obligation, takeout commitment or forward equity commitment, in each case

 

- 12 -



--------------------------------------------------------------------------------

evidenced by a binding agreement (excluding any such obligation to the extent
the obligation can be satisfied by the issuance of Equity Interests (other than
Mandatorily Redeemable Stock)); (i) net obligations under any Derivatives
Contract not entered into as a hedge against existing Indebtedness (which shall
be deemed to have an amount equal to the Derivatives Termination Value thereof
at such time but in no event shall be less than zero); (j) all Indebtedness of
other Persons which such Person has guaranteed or is otherwise recourse to such
Person (except for guaranties of customary exceptions for fraud, misapplication
of funds, environmental indemnities and other similar exceptions to recourse
liability (but not exceptions relating to bankruptcy, insolvency, receivership
or other similar events)); (k) all Indebtedness of another Person secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property or assets owned by such
Person, even though such Person has not assumed or become liable for the payment
of such Indebtedness or other payment obligation; and (l) such Person’s
Ownership Share of the Indebtedness of any Unconsolidated Affiliate of such
Person. By way of example only and not in limitation of the preceding sentence,
Indebtedness of any Person shall include Indebtedness of any partnership or
joint venture in which such Person is a general partner or joint venturer to the
extent of such Person’s Ownership Share of such partnership or joint venture
(except if such Indebtedness, or any portion thereof, is recourse to such
Person, in which case the greater of such Person’s Ownership Share of such
Indebtedness or the amount of the recourse portion of the Indebtedness, shall be
included as Indebtedness of such Person). All Loans and Letter of Credit
Liabilities shall constitute Indebtedness of the Borrower.

“Intellectual Property” has the meaning given that term in Section 6.1.(s).

“Interest Expense” means, for any period, without duplication, (a) total
interest expense of the Borrower and its Subsidiaries determined on a
consolidated basis in accordance with GAAP for such period, including
capitalized interest not funded under a construction loan on a consolidated
basis, plus (b) the Borrower’s Ownership Share of total interest expense of
Unconsolidated Affiliates determined in accordance with GAAP for such period,
including capitalized interest not funded under a construction loan.

“Interest Period” means:

(a) with respect to each LIBOR Loan, each period commencing on the date such
LIBOR Loan is made, or in the case of the Continuation of a LIBOR Loan the last
day of the preceding Interest Period for such Loan, and ending on the seventh
day thereafter or on the numerically corresponding day in the first, third or
sixth calendar month thereafter, as the Borrower may select in a Notice of
Borrowing, Notice of Continuation or Notice of Conversion, as the case may be,
except that each Interest Period that commences on the last Business Day of a
calendar month (or on any day for which there is no numerically corresponding
day in the appropriate subsequent calendar month) shall end on the last Business
Day of the appropriate subsequent calendar month; and

(b) with respect to each Bid Rate Loan, the period commencing on the date such
Bid Rate Loan is made and ending on any Business Day not less than 7 nor more
than 180 days thereafter, as the Borrower may select as provided in
Section 2.2.(b).

Notwithstanding the foregoing: (i) if any Interest Period would otherwise end
after the Revolving Termination Date, such Interest Period shall end on the
Revolving Termination Date; and (ii) each Interest Period that would otherwise
end on a day which is not a Business Day shall end on the immediately following
Business Day (or, if such immediately following Business Day falls in the next
calendar month, on the immediately preceding Business Day).

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

 

- 13 -



--------------------------------------------------------------------------------

“Investment” means, (x) with respect to any Person, any acquisition or
investment (whether or not of a controlling interest) by such Person, by means
of any of the following: (a) the purchase or other acquisition of any Equity
Interest in another Person, (b) a loan, advance or extension of credit to,
capital contribution to, Guaranty of Indebtedness of, or purchase or other
acquisition of any Indebtedness of, another Person, including any partnership or
joint venture interest in such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute the business or a division or operating unit of
another Person and (y) with respect to any Property or other asset, the
acquisition thereof. Any binding commitment to make an Investment in any other
Person, as well as any option of another Person to require an Investment in such
Person, shall constitute an Investment. Except as expressly provided otherwise,
for purposes of determining compliance with any covenant contained in a Loan
Document, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

“Investment Grade Rating” means a Credit Rating of BBB-/Baa3 (or the equivalent)
or higher from a Rating Agency.

“Issuing Bank” means Wells Fargo in its capacity as issuer of Letters of Credit
pursuant to Section 2.3.

“L/C Disbursement” has the meaning given to that term in Section 3.9.(b).

“Lender” means each financial institution from time to time party hereto as a
“Lender” or a “Designated Lender,” together with its respective successors and
permitted assigns, and, as the context requires, includes the Swingline Lender;
provided, however, that the term “Lender” (i) shall exclude each Designated
Lender when used in reference to any Loan other than a Bid Rate Loan, the
Commitments or terms relating to any Loan other than a Bid Rate Loan and shall
further exclude each Designated Lender for all other purposes under the Loan
Documents except that any Designated Lender which funds a Bid Rate Loan shall,
subject to Section 12.6.(d), have only the rights (including the rights given to
a Lender contained in Sections 12.2. and 12.10.) and obligations of a Lender
associated with holding such Bid Rate Loan and (ii) except as otherwise
expressly provided herein, shall exclude any Lender (or its Affiliates) in its
capacity as a Specified Derivatives Provider.

“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified in such Lender’s Administrative Questionnaire or in the
applicable Assignment and Assumption, or such other office of such Lender as
such Lender may notify the Administrative Agent in writing from time to time.

“Letter of Credit” has the meaning given that term in Section 2.3.(a).

“Letter of Credit Collateral Account” means a special deposit account maintained
by the Administrative Agent, for the benefit of the Administrative Agent, the
Issuing Bank and the Lenders, and under its sole dominion and control.

“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor, any certificate or other document
presented in connection with a drawing under such Letter of Credit and any other
agreement, instrument or other document governing or providing for (a) the
rights and obligations of the parties concerned or at risk with respect to such
Letter of Credit or (b) any collateral security for any of such obligations.

 

- 14 -



--------------------------------------------------------------------------------

“Letter of Credit Liabilities” means, without duplication, at any time and in
respect of any Letter of Credit, the sum of (a) the Stated Amount of such Letter
of Credit plus (b) the aggregate unpaid principal amount of all Reimbursement
Obligations of the Borrower at such time due and payable in respect of all
drawings made under such Letter of Credit. For purposes of this Agreement, a
Lender (other than the Lender then acting as Issuing Bank) shall be deemed to
hold a Letter of Credit Liability in an amount equal to its participation
interest under Section 2.3. in the related Letter of Credit, and the Lender then
acting as the Issuing Bank shall be deemed to hold a Letter of Credit Liability
in an amount equal to its retained interest in the related Letter of Credit
after giving effect to the acquisition by the Lenders (other than the Lender
then acting as the Issuing Bank) of their participation interests under such
Section.

“Level” has the meaning given that term in the definition of the term
“Applicable Margin.”

“LIBOR” means, for the Interest Period for any LIBOR Loan, the rate of interest,
rounded up to the nearest whole multiple of one-hundredth of one percent
(0.01%), obtained by dividing (i) the rate of interest referred to as the BBA
(British Bankers’ Association) LIBOR rate as set forth by any service selected
by the Administrative Agent that has been nominated by the British Bankers’
Association as an authorized information vendor for the purpose of displaying
such rate for deposits in Dollars at approximately 9:00 a.m. Pacific time, two
(2) Business Days prior to the date of commencement of such Interest Period for
purposes of calculating effective rates of interest for loans or obligations
making reference thereto, for an amount approximately equal to the applicable
LIBOR Loan and for a period of time approximately equal to such Interest Period
by (ii) a percentage equal to 1 minus the stated maximum rate (stated as a
decimal) of all reserves, if any, required to be maintained with respect to
Eurocurrency funding (currently referred to as “Eurocurrency liabilities”) as
specified in Regulation D of the Board of Governors of the Federal Reserve
System (or against any other category of liabilities which includes deposits by
reference to which the interest rate on LIBOR Loans is determined or any
applicable category of extensions of credit or other assets which includes loans
by an office of any Lender outside of the United States of America). Any change
in such maximum rate shall result in a change in LIBOR on the date on which such
change in such maximum rate becomes effective.

“LIBOR Auction” means a solicitation of Bid Rate Quotes setting forth LIBOR
Margin Loans based on LIBOR pursuant to Section 2.2.

“LIBOR Loan” means a Revolving Loan bearing interest at a rate based on LIBOR.

“LIBOR Margin” has the meaning given that term in Section 2.2.(c)(ii)(D).

“LIBOR Margin Loan” means a Bid Rate Loan the interest rate on which is
determined on the basis of LIBOR pursuant to a LIBOR Auction.

“LIBOR Market Index Rate” means, for any day, LIBOR as of that day that would be
applicable for a LIBOR Loan having a one-month Interest Period determined at
approximately 9:00 a.m. Pacific time for such day (or if such day is not a
Business Day, the immediately preceding Business Day). The LIBOR Market Index
Rate shall be determined on a daily basis.

“Lien” as applied to the property of any Person means: (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases and rents, pledge, lien, hypothecation, assignment, charge or lease
constituting a Capitalized Lease Obligation, conditional sale or other title
retention agreement, or other security title or encumbrance of any kind in
respect of any property of such Person, or upon the income, rents or profits
therefrom; (b) any arrangement, express or implied, under which any property of
such Person is transferred, sequestered or otherwise identified for the purpose
of

 

- 15 -



--------------------------------------------------------------------------------

subjecting the same to the payment of Indebtedness or performance of any other
obligation in priority to the payment of the general, unsecured creditors of
such Person; and (c) the filing of any financing statement under the UCC or its
equivalent in any jurisdiction, other than any precautionary filing not
otherwise constituting or giving rise to a Lien, including a financing statement
filed (i) in respect of a lease not constituting a Capitalized Lease Obligation
pursuant to Section 9-505 (or a successor provision) of the Uniform Commercial
Code or its equivalent as in effect in an applicable jurisdiction or (ii) in
connection with a sale or other disposition of accounts or other assets not
prohibited by this Agreement in a transaction not otherwise constituting or
giving rise to a Lien.

“Loan” means a Revolving Loan, a Bid Rate Loan or a Swingline Loan.

“Loan Document” means this Agreement, each Note, the Guaranty, each Letter of
Credit Document and each other document or instrument now or hereafter executed
and delivered by a Loan Party in connection with, pursuant to or relating to
this Agreement (other than the Fee Letter and any Specified Derivatives
Contract).

“Loan Party” means each of the Borrower, each other Person who guarantees all or
a portion of the Obligations. Schedule 1.1.(a) sets forth the Loan Parties in
addition to the Borrower as of the Agreement Date.

“Major Default” means a Default resulting from the occurrence of any of the
events described in Section 10.1.(a), Section 10.1.(e) or Section 10.1.(f).

“Mandatorily Redeemable Stock” means, with respect to a Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise
(a) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests), (b) is
convertible into or exchangeable or exercisable for Indebtedness or Mandatorily
Redeemable Stock, or (c) is redeemable at the option of the holder thereof, in
whole or in part (other than an Equity Interest which is redeemable solely in
exchange for common stock or other equivalent common Equity Interests); in each
case, on or prior to the Revolving Termination Date. For purposes of this
definition, Equity Interests in any of the following Subsidiaries which the
Borrower is obligated to acquire pursuant to currently existing agreements (as
in effect on the date hereof) with the holders of such Equity Interest shall not
be considered to be Mandatorily Redeemable Stock: Congressional Plaza
Associates, LLC, NVI-Avenue, LLC, Street Retail West 7, L.P., FR Pike 7 Limited
Partnership, Federal Realty Partners L.P. and FR Leesburg Plaza, LP.

“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, financial condition or results of operations of the
Borrower and its Subsidiaries taken as a whole, (b) the ability of the Borrower
or any other Loan Party to perform its obligations under any Loan Document to
which it is a party, (c) the validity or enforceability of any of the Loan
Documents, (d) the rights and remedies of the Lenders, the Issuing Bank and the
Administrative Agent under any of the Loan Documents or (e) the timely payment
of the principal of or interest on the Loans or other amounts payable in
connection therewith or the timely payment of all Reimbursement Obligations.

“Material Contract” means any contract or other arrangement (other than Loan
Documents, the Fee Letter and Specified Derivatives Contracts), whether written
or oral, to which the Borrower, any Subsidiary or any other Loan Party is a
party as to which the breach, nonperformance, cancellation or failure to renew
(if renewable by its terms) by any party thereto could reasonably be expected to
have a Material Adverse Effect.

 

- 16 -



--------------------------------------------------------------------------------

“Material Indebtedness” has the meaning given that term in Section 10.1.(d).

“Material Subsidiary” means any Subsidiary to which more than 2% of Adjusted
Total Asset Value is attributable on an individual basis.

“Mixed-Use Project” means any mixed-use project that includes or will include a
Retail Property and will also include a Multifamily Property and/or an Office
Property.

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

“Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
security instrument made by a Person owning an interest in real estate granting
a Lien on such interest in real estate as security for the payment of
Indebtedness.

“Mortgage Receivable” means a promissory note or similarly structured investment
secured by a Mortgage of which the Borrower, its Subsidiaries or its
Unconsolidated Affiliates is the holder and retains the rights of collection of
all payments thereunder including, without limitation, mezzanine debt and
preferred equity investments secured by individual or portfolio properties.

“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding six plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such six-year
period.

“Multifamily Property” means a Property improved with, and from which at least
80% of the rental income is derived from, residential apartments, which may
include a Property that is a part of a Mixed-Use Project.

“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document) which prohibits
or purports to prohibit the creation or assumption of any Lien on such asset as
security for Indebtedness of the Person owning such asset or any other Person;
provided, however, that an agreement that conditions a Person’s ability to
encumber its assets upon the maintenance of one or more specified ratios that
limit such Person’s ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets,
shall not constitute a Negative Pledge.

“Net Operating Income” means, for any Property and for a given period, the sum
of the following (without duplication and determined on a consistent basis with
prior periods): (a) rents and other revenues received in the ordinary course
from such Property (including proceeds of rent loss insurance but excluding
pre-paid rents and revenues and security deposits except to the extent applied
in satisfaction of tenants’ obligations for rent) minus (b) all expenses paid
(excluding interest but including an appropriate accrual for taxes and
insurance) related to the ownership, operation or maintenance of such Property,
including but not limited to taxes, assessments and the like, insurance,
utilities, payroll costs, maintenance, repair and landscaping expenses,
marketing expenses, and general and administrative expenses (including an
appropriate allocation for legal, accounting, advertising, marketing and other
expenses incurred in connection with such Property, but specifically excluding
general overhead expenses of the Borrower, its Subsidiaries or, to the extent
applicable its Unconsolidated Affiliates and any property management fees) minus
(c) the Capital Reserves for such Property as of the end of such period minus
(d) the greater of (i) the actual property management fee paid during such
period with respect to

 

- 17 -



--------------------------------------------------------------------------------

such Property and (ii) an imputed management fee in the amount equal to 3.0% of
the gross revenues for such Property for such period.

“Net Proceeds” means with respect to any Equity Issuance by a Person, the
aggregate amount of all cash and the Fair Market Value of all other property
(other than securities of such Person being converted or exchanged in connection
with such Equity Issuance) received by such Person in respect of such Equity
Issuance net of investment banking fees, legal fees, accountants’ fees,
underwriting discounts and commissions and other customary fees and expenses
actually incurred by such Person in connection with such Equity Issuance.

“Non-Controlled Property” means an Eligible Property owned in fee simple (or
leased under a Ground Lease) by (a) an Unconsolidated Affiliate or (b) a
Subsidiary that is not a Wholly Owned Subsidiary but which Property does not
otherwise qualify as a Controlled Property.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Note” means a Revolving Note, a Bid Rate Note or a Swingline Note.

“Notice of Borrowing” means a notice substantially in the form of Exhibit E (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.1.(b) evidencing the Borrower’s request for a
borrowing of Revolving Loans.

“Notice of Continuation” means a notice substantially in the form of Exhibit F
(or such other form reasonably acceptable to the Administrative Agent and
containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.9. evidencing the Borrower’s request
for the Continuation of a LIBOR Loan.

“Notice of Conversion” means a notice substantially in the form of Exhibit G (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.10. evidencing the Borrower’s request for the
Conversion of a Loan from one Type to another Type.

“Notice of Swingline Borrowing” means a notice substantially in the form of
Exhibit H (or such other form reasonably acceptable to the Administrative Agent
and containing the information required in such Exhibit) to be delivered to the
Swingline Lender pursuant to Section 2.4.(b) evidencing the Borrower’s request
for a Swingline Loan.

“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans; (b) all
Reimbursement Obligations and all other Letter of Credit Liabilities; and
(c) all other indebtedness, liabilities, obligations, covenants and duties of
the Borrower and the other Loan Parties owing to the Administrative Agent, the
Issuing Bank or any Lender of every kind, nature and description, under or in
respect of this Agreement or any of the other Loan Documents, including, without
limitation, the Fees and indemnification obligations, whether direct or
indirect, absolute or contingent, due or not due, contractual or tortious,
liquidated or unliquidated, and whether or not evidenced by any promissory note.
For the avoidance of doubt, “Obligations” shall not include Specified
Derivatives Obligations.

“Occupancy Rate” means, with respect to a Property at any time, the ratio,
expressed as a percentage, of (a) the net rentable square footage of such
Property for which the Borrower, a Subsidiary

 

- 18 -



--------------------------------------------------------------------------------

or, to the extent applicable, an Unconsolidated Affiliate, is collecting rent,
or for which a lease has been signed but the term has not yet commenced, to
(b) the total square footage of such Property available for lease; provided,
that, in the case of a Multifamily Property, “Occupancy Rate” means the ratio,
expressed as a percentage, of (a) the net rentable units of such Multifamily
Property for which the Borrower, a Subsidiary or, to the extent applicable, an
Unconsolidated Affiliate is collecting rent, or for which a lease has been
signed but the term has not yet commenced, to (b) the total units of such
Multifamily Property available for lease.

“OFAC” has the meaning given that term in Section 6.1.(x).

“Office Property” means a Property improved with a building or buildings the
substantial use of which is office space, which may include a Property that is
part of a Mixed-Use Project.

“Off-Balance Sheet Obligations” means liabilities and obligations of the
Borrower, any Subsidiary or any other Person in respect of “off-balance sheet
arrangements” (as defined in Item 303(a)(4)(ii) of Regulation S-K promulgated
under the Securities Act) which the Borrower would be required to disclose in
the “Management’s Discussion and Analysis of Financial Condition and Results of
Operations” section of the Borrower’s report on Form 10-Q or Form 10-K (or their
equivalents) which the Borrower is required to file with the Securities and
Exchange Commission (or any Governmental Authority substituted therefor).

“Ownership Share” means, with respect to any Subsidiary of a Person (other than
a Wholly Owned Subsidiary) or any Unconsolidated Affiliate of a Person, the
greater of (a) such Person’s relative nominal direct and indirect ownership
interest (expressed as a percentage) in such Subsidiary or Unconsolidated
Affiliate and (b) subject to compliance with Section 8.4.(p), such Person’s
relative direct and indirect economic interest (calculated as a percentage) in
such Subsidiary or Unconsolidated Affiliate determined in accordance with the
applicable provisions of the declaration of trust, articles or certificate of
incorporation, articles of organization, partnership agreement, joint venture
agreement or other applicable organizational document of such Subsidiary or
Unconsolidated Affiliate.

“Participant” has the meaning given that term in Section 12.6.(d).

“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.

“Permitted Liens” means, with respect to any asset or property of a Person,
(a) (i) Liens securing taxes, assessments and other charges or levies imposed by
any Governmental Authority (excluding any Lien imposed pursuant to any of the
provisions of ERISA or pursuant to any Environmental Laws) or (ii) the claims of
materialmen, mechanics, carriers, warehousemen or landlords for labor,
materials, supplies or rentals incurred in the ordinary course of business,
which, in each case, are not at the time required to be paid or discharged under
Section 7.6.; (b) Liens consisting of deposits or pledges made, in the ordinary
course of business, in connection with, or to secure payment of, obligations
under workmen’s compensation, unemployment insurance or similar Applicable Laws;
(c) Liens consisting of encumbrances in the nature of zoning restrictions,
easements, and rights or restrictions of record on the use of real property,
which do not materially detract from the value of such property or materially
impair the use thereof in the business of such Person; (d) the rights of tenants
under leases or subleases not interfering with the ordinary conduct of business
of such Person; (e) Liens in favor of the Administrative Agent for its benefit
and the benefit of the Lenders, the Issuing Bank, and each Specified Derivatives
Provider; (f) Liens in favor of the Borrower or a Guarantor securing obligations
owing by a Subsidiary to the Borrower or a Guarantor, which obligations have
been subordinated to the obligations owing by the Borrower and the Guarantors
under the Loan Documents on terms satisfactory to the Administrative

 

- 19 -



--------------------------------------------------------------------------------

Agent; (g) Liens in existence as of the Agreement Date and set forth on Part II
of Schedule 6.1.(f); and (h) Liens securing Indebtedness permitted by the Loan
Documents.

“Person” means any natural person, corporation, limited partnership, general
partnership, joint stock company, limited liability company, limited liability
partnership, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
or any other nongovernmental entity, or any Governmental Authority.

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding six years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA Group for employees of any Person which was
at such time a member of the ERISA Group.

“Post-Default Rate” means, in respect of any principal of any Loan or any
Reimbursement Obligation that is not paid when due (whether at stated maturity,
by acceleration, by optional or mandatory prepayment or otherwise), a rate per
annum equal to the Base Rate as in effect from time to time plus the Applicable
Margin for Base Rate Loans plus four percent (4.0%).

“Preferred Dividends” means, for any period and without duplication, all
Restricted Payments paid during such period on Preferred Equity issued by the
Borrower, a Subsidiary or an Unconsolidated Affiliate. Preferred Dividends shall
not include dividends or distributions (a) paid or payable solely in Equity
Interests (other than Mandatorily Redeemable Stock) payable to holders of such
class of Equity Interests; (b) paid or payable to the Borrower or a Subsidiary;
or (c) constituting balloon, bullet or similar redemptions resulting in the
redemption of Preferred Equity in full.

“Preferred Equity” means, with respect to any Person, Equity Interests in such
Person which are entitled to preference or priority over any other Equity
Interest in such Person in respect of the payment of dividends or distribution
of assets upon liquidation or both.

“Principal Office” means the office of the Administrative Agent located at 608
Second Avenue South, Minneapolis, Minnesota 55402, or any other subsequent
office that the Administrative Agent shall have specified as the Principal
Office by written notice to the Borrower and the Lenders.

“Property” means any parcel of real property owned or leased (in whole or in
part) or operated by the Borrower, any Subsidiary or any Unconsolidated
Affiliate of the Borrower and which is located in a state of the United States
of America or the District of Columbia.

“Qualified Plan” means a Benefit Arrangement that is intended to be
tax-qualified under Section 401(a) of the Internal Revenue Code.

“Rating Agency” means S&P or Moody’s.

“Register” has the meaning given that term in Section 12.6.(c).

“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be

 

- 20 -



--------------------------------------------------------------------------------

unlawful) by any Governmental Authority or monetary authority charged with the
interpretation, implementation or administration thereof or compliance by any
Lender with any request or directive regarding capital adequacy. Notwithstanding
anything herein to the contrary, (a) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, regulations, guidelines,
interpretations or directives thereunder or issued in connection therewith
(whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) and (b) all requests, rules, regulations,
guidelines, interpretations or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities (whether or not having the force of law and whether or not failure
to comply therewith would be unlawful), in each case pursuant to Basel III,
shall in each case be deemed to be a “Regulatory Change”, regardless of the date
enacted, adopted, promulgated, implemented or issued.

“Reimbursement Obligation” means the absolute, unconditional and irrevocable
obligation of the Borrower to reimburse the Issuing Bank for any drawing honored
by the Issuing Bank under a Letter of Credit.

“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Requisite Lenders” means, as of any date, (a) Lenders having at least 66-2/3%
of the aggregate amount of the Revolving Commitments or (b) if the Revolving
Commitments have been terminated or reduced to zero, Lenders holding at least
66-2/3% of the principal amount of the aggregate outstanding Loans and Letter of
Credit Liabilities; provided that in determining such percentage at any given
time, all then existing Defaulting Lenders will be disregarded and excluded. For
purposes of this definition, a Lender shall be deemed to hold a Swingline Loan
or a Letter of Credit Liability to the extent such Lender has acquired a
participation therein under the terms of this Agreement and has not failed to
perform its obligations in respect of such participation.

“Responsible Officer” means with respect to the Borrower or any Subsidiary, the
chief executive officer, the chief financial officer, the treasurer or the chief
operating officer of the Borrower or such Subsidiary and, solely in the case of
the Borrower, the vice president-chief accounting officer of the Borrower.

“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of the Borrower or any of its
Subsidiaries now or hereafter outstanding, except a dividend payable solely in
shares of that class of Equity Interests to the holders of that class; (b) any
redemption, conversion, exchange, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any shares of
any Equity Interest of the Borrower or any of its Subsidiaries now or hereafter
outstanding; and (c) any payment made to retire, or to obtain the surrender of,
any outstanding warrants, options or other rights to acquire any Equity
Interests of the Borrower or any of its Subsidiaries now or hereafter
outstanding.

“Retail Property” means each Property listed on Part I of Schedule 6.1.(f)
hereto as a Retail Property and any other Property, a substantial use of which
is the retail sale of goods and services, which may include a Property that is
part of a Mixed-Use Project.

“Revolving Commitment” means, as to each Lender (other than the Swingline
Lender), such Lender’s obligation to make Revolving Loans pursuant to
Section 2.1., to issue (in the case of the Issuing

 

- 21 -



--------------------------------------------------------------------------------

Bank) and to participate (in the case of the other Lenders) in Letters of Credit
pursuant to Section 2.3.(i), and to participate in Swingline Loans pursuant to
Section 2.4.(e), in an amount up to, but not exceeding the amount set forth for
such Lender on Schedule I as such Lender’s “Revolving Commitment Amount” or as
set forth in any applicable Assignment and Assumption, or agreement executed by
a Lender becoming a party hereto in accordance with Section 2.16., as the same
may be reduced from time to time pursuant to Section 2.12. or increased or
reduced as appropriate to reflect any assignments to or by such Lender effected
in accordance with Section 12.6. or increased as appropriate to reflect any
increase effected in accordance with Section 2.16.

“Revolving Commitment Percentage” means, as to each Lender with a Revolving
Commitment, the ratio, expressed as a percentage, of (a) the amount of such
Lender’s Revolving Commitment to (b) the aggregate amount of the Revolving
Commitments of all Lenders; provided, however, that if at the time of
determination the Revolving Commitments have been terminated or been reduced to
zero, the “Revolving Commitment Percentage” of each Lender with a Revolving
Commitment shall be the “Revolving Commitment Percentage” of such Lender in
effect immediately prior to such termination or reduction.

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Loans and such
Lender’s participation in Letter of Credit Liabilities and Swingline Loans at
such time.

“Revolving Loan” means a loan made by a Lender to the Borrower pursuant to
Section 2.1.(a).

“Revolving Note” means a promissory note of the Borrower substantially in the
form of Exhibit I, payable to the order of a Lender in a principal amount equal
to the amount of such Lender’s Revolving Commitment.

“Revolving Termination Date” means July 6, 2015, or such later date to which the
Revolving Termination Date may be extended pursuant to Section 2.13.

“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc. and its successors.

“Secured Indebtedness” means, with respect to any Person, (a) all Indebtedness
of such Person that is secured in any manner by any Lien on any property plus
(b) such Person’s Ownership Share of the Secured Indebtedness of any of such
Person’s Unconsolidated Affiliates.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time, together with all rules and regulations issued thereunder.

“Significant Subsidiary” means any Subsidiary to which more than $50,000,000 of
Total Asset Value is attributable on an individual basis.

“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any Affiliate of such Person) are each in excess of the fair valuation of its
total liabilities (including all contingent liabilities computed at the amount
which, in light of all facts and circumstances existing at such time, represents
the amount that could reasonably be expected to become an actual and matured
liability); (b) such Person is able to pay its debts

 

- 22 -



--------------------------------------------------------------------------------

or other obligations in the ordinary course as they mature; and (c) such Person
has capital not unreasonably small to carry on its business and all business in
which it proposes to be engaged.

“Specified Derivatives Contract” means any Derivatives Contract, together with
any Derivatives Support Document relating thereto, that is made or entered into
at any time, or in effect at any time now or hereafter, whether as a result of
an assignment or transfer or otherwise, between the Borrower or any Subsidiary
of the Borrower and any Specified Derivatives Provider.

“Specified Derivatives Obligations” means all indebtedness, liabilities,
obligations, covenants and duties of the Borrower or its Subsidiaries under or
in respect of any Specified Derivatives Contract, whether direct or indirect,
absolute or contingent, due or not due, liquidated or unliquidated, and whether
or not evidenced by any written confirmation.

“Specified Derivatives Provider” means any Lender, or any Affiliate of a Lender
that is a party to a Derivatives Contract at the time the Derivatives Contract
is entered into.

“Specified Non-Wholly Owned Subsidiary” means each of Congressional Plaza
Associates, LLC, FRIT Escondido Promenade, LLC, NVI-Avenue, LLC, and Street
Retail West 7, L.P.

“Stated Amount” means the amount available to be drawn by a beneficiary under a
Letter of Credit from time to time, as such amount may be increased or reduced
from time to time in accordance with the terms of such Letter of Credit.

“Stabilized Property” means a property that is not a Development Property.

“Subsidiary” means, for any Person, any corporation, partnership or other entity
of which at least a majority of the securities or other ownership interests
having by the terms thereof ordinary voting power to elect a majority of the
board of directors or other persons performing similar functions of such
corporation, partnership or other entity (without regard to the occurrence of
any contingency) is at the time directly or indirectly owned or controlled by
such Person or one or more Subsidiaries of such Person or by such Person and one
or more Subsidiaries of such Person, and shall include all Persons the accounts
of which are consolidated with those of such Person pursuant to GAAP.

“Swingline Commitment” means the Swingline Lender’s obligation to make Swingline
Loans pursuant to Section 2.4. in an amount up to, but not exceeding the amount
set forth in the first sentence of Section 2.4.(a), as such amount may be
reduced from time to time in accordance with the terms hereof.

“Swingline Lender” means Wells Fargo.

“Swingline Loan” means a loan made by the Swingline Lender to the Borrower
pursuant to Section 2.4.

“Swingline Maturity Date” means the date which is seven (7) Business Days prior
to the Revolving Termination Date.

“Swingline Note” means the promissory note of the Borrower substantially in the
form of Exhibit J, payable to the order of the Swingline Lender in a principal
amount equal to the amount of the Swingline Commitment as originally in effect
and otherwise duly completed.

“Tangible Net Worth” means, as of a given date, the shareholders’ (including
common and preferred shareholders) equity of the Borrower and Subsidiaries
determined on a consolidated basis plus

 

- 23 -



--------------------------------------------------------------------------------

(a) accumulated depreciation and amortization minus the following (to the extent
reflected in determining such shareholders’ equity of the Borrower and its
Subsidiaries): (b) the amount of any write-up in the book value of any assets
contained in any balance sheet resulting from revaluation thereof or any
write-up in excess of the cost of such assets acquired, and (c) all amounts
appearing on the assets side of any such balance sheet for assets which would be
classified as intangible assets under GAAP, all determined on a consolidated
basis.

“Taxes” has the meaning given that term in Section 3.10.

“Total Asset Value” means the sum of all of the following of the Borrower and
its Subsidiaries on a consolidated basis determined in accordance with GAAP
applied on a consistent basis: (a) cash and cash equivalents, plus (b) with
respect to each Stabilized Property owned by the Borrower or any Subsidiary,
(i) EBITDA attributable to such Property for the fiscal quarter most recently
ended (adjusted for acquisitions and dispositions) times (ii) 4, divided by
(iii) the Capitalization Rate; plus (c) the GAAP book value of Properties
acquired during the most recent quarter, plus (d) Construction-in-Process, plus
(e) the GAAP book value of accounts receivables from tenants (limited to rent,
common area maintenance fees, taxes, insurance and other reimbursable expenses
collected in the normal course of business net of bad debt expense and adjusted
to exclude the impact of straight lining), plus (f) the GAAP book value of
Unimproved Land, Mortgage Receivables and other promissory notes. The annualized
EBITDA from each Stabilized Property can not be less than zero. Borrower’s
Ownership Share of assets held by Unconsolidated Affiliates will be included in
Total Asset Value calculations consistent with the above described treatment for
wholly owned assets. For purposes of determining Total Asset Value, EBITDA from
Properties acquired or disposed of by the Borrower and its Subsidiaries during
the period of determination shall be excluded from clause (b) above.

“Total Budgeted Cost” means, at any time, the aggregate amount of all costs (net
of third party contributions to, or reimbursement of, costs) budgeted to be
paid, incurred or otherwise expended or accrued by the Borrower, a Subsidiary or
an Unconsolidated Affiliate with respect to such Property to complete
development and achieve a stabilized Occupancy Rate as reasonably determined by
the Borrower in good faith, including without limitation, all amounts budgeted
with respect to all of the following: (a) acquisition of land and any related
improvements; (b) a reserve for construction interest; (c) an operating deficit
reserve; (d) tenant improvements; (e) leasing costs and commissions,
(f) infrastructure costs and (g) other hard and soft costs associated with the
development or redevelopment of such Property. Total Budgeted Costs shall also
include the fully budgeted costs of Properties under development, acquired or to
be acquired pursuant to purchase agreements or being developed by third parties
under a loan that the Borrower, its Subsidiary or an Unconsolidated Affiliate
has guaranteed or otherwise has liability for the payment thereof. If a Property
is owned by an Unconsolidated Affiliate the Total Budgeted Cost shall be equal
to the product of (i) the Borrower’s Ownership Share in such Unconsolidated
Affiliate and (ii) the Total Budgeted Cost of such Property as calculated in
accordance with this definition.

“Total Indebtedness” means (a) all Indebtedness of the Borrower and its
Subsidiaries determined on a consolidated basis plus (b) such Person’s Ownership
Share of the Indebtedness of the Borrower’s Unconsolidated Affiliates.
Notwithstanding the use of GAAP, the calculation of Total Indebtedness shall not
include any fair value adjustments to the carrying value of liabilities to
record such liabilities at fair value pursuant to electing the fair value option
election under FASB ASC 825-10-25 (formerly known as FAS 159, The Fair Value
Option for Financial Assets and Financial Liabilities) or other FASB standards
allowing entities to elect fair value option for financial liabilities.

 

- 24 -



--------------------------------------------------------------------------------

“Transfer Authorizer Designation Form” means a form substantially in the form of
Exhibit K to be delivered to the Administrative Agent pursuant to
Section 5.1.(a), as the same may be amended, restated or modified from time to
time with the prior written approval of the Administrative Agent.

“Type” with respect to any Revolving Loan, refers to whether such Loan or
portion thereof is a LIBOR Loan or a Base Rate Loan, or, in the case of a Bid
Rate Loan only, an Absolute Rate Loan or a LIBOR Margin Loan.

“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.

“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds, either directly or indirectly through any of such
Person’s Subsidiaries, an Investment, which Investment is accounted for in the
financial statements of such Person on an equity basis of accounting and whose
financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.

“Unencumbered Adjusted NOI” means the aggregate Net Operating Income from each
(i) Wholly Owned Property; (ii) Controlled Property; and (iii) Non-Controlled
Property (limited as set forth below) all of which are Stabilized Properties and
have been owned for the entire period and as adjusted for any non-recurring
items during the reporting period. The Unencumbered Adjusted NOI for each
Property cannot be less than zero. For purposes of this definition, Net
Operating Income from Non Controlled Properties is limited to the following
properties: Congressional Plaza, Congressional Plaza Apartments, Escondido
Promenade, Galaxy Building (Hollywood) and 7001 Hollywood Blvd (Peterson).

“Unencumbered Asset Value” means (a) the annualized most recent reporting period
Unencumbered Adjusted NOI divided by the Capitalization Rate, plus (b) the GAAP
book value of all assets acquired during the most recent quarter which assets
are not subject to any Liens other than Permitted Liens (excluding Permitted
Liens of the type described in clauses (g) and (h) of the definition thereof) or
subject to any Negative Pledge, plus (c) the GAAP book value of Development
Property not subject to any Lien other than Permitted Liens (excluding Permitted
Liens of the type described in clauses (g) and (h) of the definition thereof) or
subject to any Negative Pledge. For purposes of this definition, to the extent
that more than 20% of Unencumbered Asset Value would be attributable to
Controlled Properties, Non-Controlled Properties and Development Properties such
excess shall be excluded.

“Unimproved Land” means land on which no development (other than paving or other
improvements that are not material and are temporary in nature) has occurred and
for which no development is planned in the following 12 months.

“Unsecured Indebtedness” means Total Indebtedness which is not Secured
Indebtedness. Indebtedness that is secured solely by Equity Interests and is
recourse to the Borrower or its Subsidiaries shall be considered to be Unsecured
Indebtedness.

“Wells Fargo” means Wells Fargo Bank, National Association, and its successors
and permitted assigns.

“Wholly Owned Property” means an Eligible Property which is wholly owned in fee
simple (or leased under a Ground Lease) by only the Borrower or a Guarantor that
is a Wholly Owned Subsidiary.

“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the Equity Interests (other than, in the case of a corporation,
directors’ qualifying shares) are at the time

 

- 25 -



--------------------------------------------------------------------------------

directly or indirectly owned or controlled by such Person or one or more other
Subsidiaries of such Person or by such Person and one or more other Subsidiaries
of such Person.

“Withdrawal Liability” means any liability as a result of a complete or partial
withdrawal from a Multiemployer Plan as such terms are defined in Part I of
Subtitle E of Title IV of ERISA.

Section 1.2. General; References to Pacific Time.

Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP from time to time; provided
that, if at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Requisite Lenders shall so request, the Administrative Agent,
the Lenders and the Borrower shall negotiate in good faith to amend such ratio
or requirement to preserve the original intent thereof in light of such change
in GAAP (subject to the approval of the Requisite Lenders); provided further
that, until so amended, (i) such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
Notwithstanding the preceding sentence, the calculation of liabilities shall not
include any fair value adjustments to the carrying value of liabilities to
record such liabilities at fair value pursuant to electing the fair value option
election under FASB ASC 825-10-25 (formerly known as FAS 159, The Fair Value
Option for Financial Assets and Financial Liabilities) or other FASB standards
allowing entities to elect fair value option for financial liabilities.
Accordingly, the amount of liabilities shall be the historical cost basis, which
generally is the contractual amount owed adjusted for amortization or accretion
of any premium or discount. References in this Agreement to “Sections”,
“Articles”, “Exhibits” and “Schedules” are to sections, articles, exhibits and
schedules herein and hereto unless otherwise indicated. References in this
Agreement to any document, instrument or agreement (a) shall include all
exhibits, schedules and other attachments thereto, (b) shall include all
documents, instruments or agreements issued or executed in replacement thereof,
to the extent permitted hereby and (c) shall mean such document, instrument or
agreement, or replacement or predecessor thereto, as amended, supplemented,
restated or otherwise modified from time to time to the extent not otherwise
stated herein or prohibited hereby and in effect at any given time. Wherever
from the context it appears appropriate, each term stated in either the singular
or plural shall include the singular and plural, and pronouns stated in the
masculine, feminine or neuter gender shall include the masculine, the feminine
and the neuter. Whenever reference is made to Borrower’s knowledge or awareness,
or a similar qualification, knowledge or awareness means the actual knowledge of
Borrower’s Responsible Officers after reasonable investigation and consultation
with Borrower’s regional chief operating officers. Unless explicitly set forth
to the contrary, a reference to “Subsidiary” means a Subsidiary of the Borrower
or a Subsidiary of such Subsidiary, a reference to an “Affiliate” means a
reference to an Affiliate of the Borrower and a reference to an “Unconsolidated
Affiliate” means an Unconsolidated Affiliate of the Borrower. Titles and
captions of Articles, Sections, subsections and clauses in this Agreement are
for convenience only, and neither limit nor amplify the provisions of this
Agreement. Unless otherwise indicated, all references to time are references to
Pacific time.

Section 1.3. Financial Attributes of Non-Wholly Owned Subsidiaries.

Except as expressly set forth herein, when determining compliance by the
Borrower with any financial covenant contained in any of the Loan Documents only
the Ownership Share of the Borrower of the financial attributes of a Subsidiary
that is not a Wholly Owned Subsidiary shall be included.

 

- 26 -



--------------------------------------------------------------------------------

ARTICLE II. CREDIT FACILITY

Section 2.1. Revolving Loans.

(a) Making of Revolving Loans. Subject to the terms and conditions set forth in
this Agreement, including without limitation, Section 2.15., each Lender
severally and not jointly agrees to make Revolving Loans to the Borrower during
the period from and including the Effective Date to but excluding the Revolving
Termination Date, in an aggregate principal amount at any one time outstanding
up to, but not exceeding, such Lender’s Revolving Commitment. Each borrowing of
Base Rate Loans shall be in an aggregate minimum amount of $1,000,000 and
integral multiples of $500,000 in excess thereof. Each borrowing and
Continuation under Section 2.9. of, and each Conversion under Section 2.10. of
Base Rate Loans into, LIBOR Loans shall be in an aggregate minimum of $1,000,000
and integral multiples of $1,000,000 in excess of that amount. Notwithstanding
the immediately preceding two sentences but subject to Section 2.15., a
borrowing of Revolving Loans may be in the aggregate amount of the unused
Revolving Commitments. Within the foregoing limits and subject to the terms and
conditions of this Agreement, the Borrower may borrow, repay and reborrow
Revolving Loans.

(b) Requests for Revolving Loans. Not later than 11:00 a.m. Pacific time at
least one (1) Business Day prior to a borrowing of Revolving Loans that are to
be Base Rate Loans and not later than 11:00 a.m. Pacific time at least three
(3) Business Days prior to a borrowing of Revolving Loans that are to be LIBOR
Loans, the Borrower shall deliver to the Administrative Agent a Notice of
Borrowing or telephone notice thereof. Each Notice of Borrowing shall specify
the aggregate principal amount of the Revolving Loans to be borrowed, the date
such Revolving Loans are to be borrowed (which must be a Business Day), the use
of the proceeds of such Revolving Loans, the Type of the requested Revolving
Loans, and if such Revolving Loans are to be LIBOR Loans, the initial Interest
Period for such Revolving Loans. Any telephone notice shall include all
information to be specified in a written Notice of Borrowing and shall be
promptly confirmed in writing by the Borrower pursuant to a Notice of Borrowing
sent to the Administrative Agent by telecopy on the same day of the giving of
such telephonic notice. Each Notice of Borrowing or any telephone notice of a
borrowing shall be irrevocable once given and binding on the Borrower. Prior to
delivering a Notice of Borrowing, the Borrower may (without specifying whether a
Revolving Loan will be a Base Rate Loan or a LIBOR Loan) request that the
Administrative Agent provide the Borrower with the most recent LIBOR available
to the Administrative Agent. The Administrative Agent shall provide such quoted
rate to the Borrower on the date of such request or as soon as possible
thereafter.

(c) Funding of Revolving Loans. Promptly after receipt of a Notice of Borrowing
under the immediately preceding subsection (b), the Administrative Agent shall
notify each Lender of the proposed borrowing. Each Lender shall deposit an
amount equal to the Revolving Loan to be made by such Lender to the Borrower
with the Administrative Agent at the Principal Office, in immediately available
funds not later than 8:00 a.m. Pacific time on the date of such proposed
Revolving Loans. Subject to fulfillment of the conditions set forth in
Section 5.2., the Administrative Agent shall make available to the Borrower in
the account specified in the Transfer Authorizer Designation Form, not later
than 9:00 a.m. Pacific time on the date of the requested borrowing of Revolving
Loans, the proceeds of such amounts received by the Administrative Agent.

(d) Assumptions Regarding Funding by Lenders. With respect to Revolving Loans to
be made after the Effective Date, unless the Administrative Agent shall have
been notified by any Lender that such Lender will not make available to the
Administrative Agent a Revolving Loan to be made by such Lender in connection
with any borrowing, the Administrative Agent may assume that such Lender will
make the proceeds of such Revolving Loan available to the Administrative Agent
in accordance with this Section, and the Administrative Agent may (but shall not
be obligated to), in reliance upon such

 

- 27 -



--------------------------------------------------------------------------------

assumption, make available to the Borrower the amount of such Revolving Loan to
be provided by such Lender. If the Administrative Agent makes the amount of such
Revolving Loan available to the Borrower prior to its receipt of any proceeds of
Revolving Loans by any Lender, then if such Lender has not funded its Revolving
Loans prior to the time set forth therefor in clause (c) above, the
Administrative Agent shall use reasonable efforts to notify the Borrower that
such Lender has failed to fund by the time required therefore; provided,
however, that the Administrative Agent’s failure to provide such notice shall
not result in any liability to the Administrative Agent and shall not affect any
other provision set forth herein. In such event, if such Lender does not make
available to the Administrative Agent the proceeds of such Revolving Loan, then
such Lender and the Borrower severally agree to pay to the Administrative Agent
on demand the amount of such Revolving Loan with interest thereon, for each day
from and including the date such Revolving Loan is made available to the
Borrower but excluding the date of payment to the Administrative Agent, at
(i) in the case of a payment to be made by such Lender, the Federal Funds Rate
and (ii) in the case of a payment to be made by the Borrower, the interest rate
applicable to Base Rate Loans. Notwithstanding the prior sentence, if any Lender
shall fail to make available to the Administrative Agent the proceeds of a
Revolving Loan on the date and at the time specified in Section 2.1.(c) but
shall make such proceeds available to the Administrative Agent at a later time
on such date, such Lender shall pay to the Administrative Agent one day’s worth
of interest computed in accordance with clause (i) of the immediately preceding
sentence, unless such Lender can provide evidence reasonably satisfactory to the
Administrative Agent that such Lender has timely made such proceeds available to
the Administrative Agent, including, without limitation, a Fed Reference Number
screen shot evidencing the date and time such Lender’s wire was sent. If the
Borrower and such Lender shall pay the amount of such interest to the
Administrative Agent for the same or overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays to the Administrative Agent
the amount of such Revolving Loan, the amount so paid shall constitute such
Lender’s Revolving Loan included in the borrowing. Any payment by the Borrower
shall be without prejudice to any claim the Borrower may have against a Lender
that shall have failed to make available the proceeds of a Revolving Loan to be
made by such Lender.

Section 2.2. Bid Rate Loans.

(a) Bid Rate Loans. At any time during the period from the Effective Date to but
excluding the Revolving Termination Date, and so long as the Borrower continues
to maintain an Investment Grade Rating, the Borrower may, as set forth in this
Section, request the Lenders to make offers to make Bid Rate Loans to the
Borrower in Dollars. The Lenders may, but shall have no obligation to, make such
offers and the Borrower may, but shall have no obligation to, accept any such
offers in the manner set forth in this Section.

(b) Requests for Bid Rate Loans. When the Borrower wishes to request from the
Lenders offers to make Bid Rate Loans, it shall give the Administrative Agent
notice (a “Bid Rate Quote Request”) so as to be received no later than 11:00
a.m. Pacific time on (x) the Business Day immediately preceding the date of
borrowing proposed therein, in the case of an Absolute Rate Auction and (y) the
date four (4) Business Days prior to the proposed date of borrowing, in the case
of a LIBOR Auction. The Administrative Agent shall deliver to each Lender a copy
of each Bid Rate Quote Request promptly upon receipt thereof by the
Administrative Agent. The Borrower may request offers to make Bid Rate Loans for
up to four (4) different Interest Periods in any one Bid Rate Quote Request;
provided that if granted each separate Interest Period shall be deemed to be a
separate borrowing (a “Bid Rate Borrowing”). Each Bid Rate Quote Request shall
be substantially in the form of Exhibit L and shall specify as to each Bid Rate
Borrowing all of the following:

(i) the proposed date of such Bid Rate Borrowing, which shall be a Business Day;

 

- 28 -



--------------------------------------------------------------------------------

(ii) the aggregate amount of such Bid Rate Borrowing which shall be in a minimum
amount of $5,000,000 and integral multiples of $1,000,000 in excess thereof
which shall not cause any of the limits specified in Section 2.15. to be
violated;

(iii) whether the Bid Rate Quote Request is for LIBOR Margin Loans or Absolute
Rate Loans; and

(iv) the duration of the Interest Period applicable thereto, which shall not
extend beyond the Revolving Termination Date.

The Borrower shall not deliver any Bid Rate Quote Request within five Business
Days (or such other number of days as the Borrower and the Administrative Agent
may agree) of the giving of any other Bid Rate Quote Request and the Borrower
shall not deliver more than four Bid Rate Quote Requests in any calendar month.

(c) Bid Rate Quotes.

(i) Each Lender may submit one or more Bid Rate Quotes, each containing an offer
to make a Bid Rate Loan in response to any Bid Rate Quote Request; provided
that, if the Borrower’s request under Section 2.2.(b) specified more than one
Interest Period, such Lender may make a single submission containing only one
Bid Rate Quote for each such Interest Period. Each Bid Rate Quote must be
submitted to the Administrative Agent not later than 8:30 a.m. Pacific time
(x) on the proposed date of borrowing, in the case of an Absolute Rate Auction
and (y) on the date three (3) Business Days prior to the proposed date of
borrowing, in the case of a LIBOR Auction, and in either case the Administrative
Agent shall disregard any Bid Rate Quote received after such time; provided that
the Lender then acting as the Administrative Agent may submit a Bid Rate Quote
only if it notifies the Borrower of the terms of the offer contained therein not
later than 30 minutes prior to the latest time by which the Lenders must submit
applicable Bid Rate Quotes. Any Bid Rate Quote so made shall be irrevocable
except with the consent of the Administrative Agent given at the request of the
Borrower. Such Bid Rate Loans may be funded by a Lender’s Designated Lender (if
any) as provided in Section 12.6.(d); however, such Lender shall not be required
to specify in its Bid Rate Quote whether such Bid Rate Loan will be funded by
such Designated Lender.

(ii) Each Bid Rate Quote shall be substantially in the form of Exhibit M and
shall specify:

(A) the proposed date of borrowing and the Interest Period therefor;

(B) the principal amount of the Bid Rate Loan for which each such offer is being
made; provided that the aggregate principal amount of all Bid Rate Loans for
which a Lender submits Bid Rate Quotes (x) may be greater or less than the
Revolving Commitment of such Lender but (y) shall not exceed the principal
amount of the Bid Rate Borrowing for a particular Interest Period for which
offers were requested; provided further that any Bid Rate Quote shall be in a
minimum amount of $1,000,000 and integral multiples of $500,000 in excess
thereof;

(C) in the case of an Absolute Rate Auction, the rate of interest per annum
(rounded upwards, if necessary, to the nearest 1/1,000th of 1%) offered for each
such Absolute Rate Loan (the “Absolute Rate”);

 

- 29 -



--------------------------------------------------------------------------------

(D) in the case of a LIBOR Auction, the margin above or below applicable LIBOR
(the “LIBOR Margin”) offered for each such LIBOR Margin Loan, expressed as a
percentage (rounded upwards, if necessary, to the nearest 1/1,000th of 1%) to be
added to (or subtracted from) the applicable LIBOR; and

(E) the identity of the quoting Lender.

Unless otherwise agreed by the Administrative Agent and the Borrower, no Bid
Rate Quote shall contain qualifying, conditional or similar language or propose
terms other than or in addition to those set forth in the applicable Bid Rate
Quote Request and, in particular, no Bid Rate Quote may be conditioned upon
acceptance by the Borrower of all (or some specified minimum) of the principal
amount of the Bid Rate Loan for which such Bid Rate Quote is being made.

(d) Notification by Administrative Agent. The Administrative Agent shall, as
promptly as practicable after the Bid Rate Quotes are submitted (but in any
event not later than 9:30 a.m. Pacific time (x) on the proposed date of
borrowing, in the case of an Absolute Rate Auction or (y) on the date three
(3) Business Days prior to the proposed date of borrowing, in the case of a
LIBOR Auction), notify the Borrower of the terms (i) of any Bid Rate Quote
submitted by a Lender that is in accordance with Section 2.2.(c) and (ii) of any
Bid Rate Quote that amends, modifies or is otherwise inconsistent with a
previous Bid Rate Quote submitted by such Lender with respect to the same Bid
Rate Quote Request. Any such subsequent Bid Rate Quote shall be disregarded by
the Administrative Agent unless such subsequent Bid Rate Quote is submitted
solely to correct a manifest error in such former Bid Rate Quote. The
Administrative Agent’s notice to the Borrower shall specify (A) the aggregate
principal amount of the Bid Rate Borrowing for which offers have been received
and (B) the principal amounts and Absolute Rates or LIBOR Margins, as
applicable, so offered by each Lender (identifying the Lender that made such Bid
Rate Quote).

(e) Acceptance by Borrower.

(i) Not later than 10:30 a.m. Pacific time (x) on the proposed date of
borrowing, in the case of an Absolute Rate Auction and (y) on the date three
(3) Business Days prior to the proposed date of borrowing, in the case of a
LIBOR Auction, the Borrower shall notify the Administrative Agent of its
acceptance or nonacceptance of the Bid Rate Quotes so notified to it pursuant to
Section 2.2.(d). which notice shall be in the form of Exhibit N. In the case of
acceptance, such notice shall specify the aggregate principal amount of Bid Rate
Quotes for each Interest Period that are accepted. The failure of the Borrower
to give such notice by such time shall constitute nonacceptance. The Borrower
may accept any Bid Rate Quote in whole or in part; provided that:

(A) the aggregate principal amount of each Bid Rate Borrowing may not exceed the
applicable amount set forth in the related Bid Rate Quote Request;

(B) the aggregate principal amount of each Bid Rate Borrowing shall comply with
the provisions of Section 2.2.(b)(ii) and together with all other Bid Rate Loans
then outstanding shall not cause the limits specified in Section 2.15. to be
violated;

(C) acceptance of Bid Rate Quotes may be made only in ascending order of
Absolute Rates or LIBOR Margins, as applicable, in each case beginning with the
lowest rate so offered;

 

- 30 -



--------------------------------------------------------------------------------

(D) any acceptance in part by the Borrower shall be in a minimum amount of
$1,000,000 and integral multiples of $500,000 in excess thereof; and

(E) the Borrower may not accept any Bid Rate Quote that fails to comply with
Section 2.2.(c) or otherwise fails to comply with the requirements of this
Agreement.

(ii) If Bid Rate Quotes are made by two or more Lenders with the same Absolute
Rates or LIBOR Margins, as applicable, for a greater aggregate principal amount
than the amount in respect of which Bid Rate Quotes are permitted to be accepted
for the related Interest Period, the principal amount of Bid Rate Loans in
respect of which such Bid Rate Quotes are accepted shall be allocated by the
Administrative Agent among such Lenders in proportion to the aggregate principal
amount of such Bid Rate Quotes. Determinations by the Administrative Agent of
the amounts of Bid Rate Loans shall be conclusive in the absence of manifest
error.

(f) Obligation to Make Bid Rate Loans. The Administrative Agent shall promptly
(and in any event not later than (x) 11:30 a.m. Pacific time on the proposed
date of borrowing of Absolute Rate Loans and (y) on the date three (3) Business
Days prior to the proposed date of borrowing of LIBOR Margin Loans) notify each
Lender as to whose Bid Rate Quote has been accepted and the amount and rate
thereof. A Lender who is notified that it has been selected to make a Bid Rate
Loan may designate its Designated Lender (if any) to fund such Bid Rate Loan on
its behalf, as described in Section 12.6.(d). Any Designated Lender which funds
a Bid Rate Loan shall on and after the time of such funding become the obligee
in respect of such Bid Rate Loan and be entitled to receive payment thereof when
due. No Lender shall be relieved of its obligation to fund a Bid Rate Loan, and
no Designated Lender shall assume such obligation, prior to the time the
applicable Bid Rate Loan is funded. Any Lender whose offer to make any Bid Rate
Loan has been accepted shall, not later than 12:30 p.m. Pacific time on the date
specified for the making of such Loan, make the amount of such Loan available to
the Administrative Agent at its Principal Office in immediately available funds,
for the account of the Borrower. The amount so received by the Administrative
Agent shall, subject to the terms and conditions of this Agreement, be made
available to the Borrower not later than 1:30 p.m. Pacific time on such date by
depositing the same, in immediately available funds, in an account of the
Borrower designated by the Borrower.

(g) No Effect on Revolving Commitment. Except for the purpose and to the extent
expressly stated in Section 2.12. and 2.15., the amount of any Bid Rate Loan
made by any Lender shall not constitute a utilization of such Lender’s Revolving
Commitment.

Section 2.3. Letters of Credit.

(a) Letters of Credit. Subject to the terms and conditions of this Agreement,
including without limitation, Section 2.15., the Issuing Bank, on behalf of the
Lenders, agrees to issue for the account of the Borrower during the period from
and including the Effective Date to, but excluding, the date thirty (30) days
prior to the Revolving Termination Date, one or more standby letters of credit
(each a “Letter of Credit”) up to a maximum aggregate Stated Amount at any one
time outstanding not to exceed $50,000,000 as such amount may be reduced from
time to time in accordance with the terms hereof.

(b) Terms of Letters of Credit. At the time of issuance, the amount, form, terms
and conditions of each Letter of Credit, and of any drafts or acceptances
thereunder, shall be subject to approval by the Issuing Bank and the Borrower
(which approval, in the case of the Borrower shall not be unreasonably
withheld). Notwithstanding the foregoing, in no event may (i) the expiration
date of any

 

- 31 -



--------------------------------------------------------------------------------

Letter of Credit extend beyond the date that is thirty (30) days prior to the
Revolving Termination Date, or (ii) any Letter of Credit have an initial
duration in excess of one year; provided, however, (i) a Letter of Credit may
contain a provision providing for the automatic extension of the expiration date
in the absence of a notice of non-renewal from the Issuing Bank but, subject to
the following clause (ii) in no event shall any such provision permit the
extension of the expiration date of such Letter of Credit beyond the date that
is thirty (30) days prior to the Revolving Termination Date and (ii) a Letter of
Credit may be extended to up to one year past the Revolving Termination Date so
long as the Borrower provides Cash Collateral for the full amount of such Letter
of Credit no later than thirty (30) days prior to the Revolving Termination
Date. The initial Stated Amount of each Letter of Credit shall be at least
$50,000 (or such lesser amount as may be acceptable to the Issuing Bank, the
Administrative Agent and the Borrower).

(c) Requests for Issuance of Letters of Credit. The Borrower shall give the
Issuing Bank and the Administrative Agent written notice (or telephonic notice
which shall specify the information to be included in a written notice and shall
be promptly confirmed in writing by the Borrower pursuant to a written notice
sent to the Administrative Agent on the same day of the giving of such
telephonic notice) at least five (5) Business Days prior to the requested date
of issuance of a Letter of Credit, such notice to describe in reasonable detail
the proposed terms of such Letter of Credit and the nature of the transactions
or obligations proposed to be supported by such Letter of Credit, and in any
event shall set forth with respect to such Letter of Credit the proposed
(i) initial Stated Amount, (ii) beneficiary, and (iii) expiration date. The
Borrower shall also execute and deliver such customary applications and
agreements for standby letters of credit, and other forms as requested from time
to time by the Issuing Bank. Provided the Borrower has given the notice
prescribed by the first sentence of this subsection and delivered such
applications and agreements referred to in the preceding sentence, subject to
the other terms and conditions of this Agreement, including the satisfaction of
any applicable conditions precedent set forth in Article 5.2., the Issuing Bank
shall issue the requested Letter of Credit on the requested date of issuance for
the benefit of the stipulated beneficiary but in no event prior to the date five
(5) Business Days following the date after which the Issuing Bank has received
all of the items required to be delivered to it under this subsection. The
Issuing Bank shall not at any time be obligated to issue any Letter of Credit if
such issuance would conflict with, or cause the Administrative Agent or any
Lender to exceed any limits imposed by, any Applicable Law. References herein to
“issue” and derivations thereof with respect to Letters of Credit shall also
include extensions or modifications of any outstanding Letters of Credit, unless
the context otherwise requires. Upon the written request of the Borrower, the
Issuing Bank shall deliver to the Borrower a copy of each issued Letter of
Credit within a reasonable time after the date of issuance thereof. To the
extent any term of a Letter of Credit Document is inconsistent with a term of
any Loan Document, the term of such Loan Document shall control.

(d) Reimbursement Obligations. Upon receipt by the Issuing Bank from the
beneficiary of a Letter of Credit of any demand for payment under such Letter of
Credit, the Issuing Bank shall promptly notify the Borrower and the
Administrative Agent of the amount to be paid by the Issuing Bank as a result of
such demand and the date on which payment is to be made by the Issuing Bank to
such beneficiary in respect of such demand; provided, however, that the Issuing
Bank’s failure to give, or delay in giving, such notice shall not discharge the
Borrower in any respect from the applicable Reimbursement Obligation. The
Borrower hereby absolutely, unconditionally and irrevocably agrees to pay and
reimburse the Issuing Bank for the amount of each demand for payment under such
Letter of Credit at or prior to the date on which payment is to be made by the
Issuing Bank to the beneficiary thereunder, without presentment, demand, protest
or other formalities of any kind (other than notice of such payment as expressly
provided in this subsection). Upon receipt by the Issuing Bank of any payment in
respect of any Reimbursement Obligation, the Issuing Bank shall promptly pay to
each Lender that has acquired a participation therein under the second sentence
of the immediately following subsection (i) such Lender’s Revolving Commitment
Percentage of such payment.

 

- 32 -



--------------------------------------------------------------------------------

(e) Manner of Reimbursement. Upon its receipt of a notice referred to in the
immediately preceding subsection (d), the Borrower shall advise the
Administrative Agent and the Issuing Bank whether or not the Borrower intends to
borrow hereunder to finance its obligation to reimburse the Issuing Bank for the
amount of the related demand for payment and, if it does, the Borrower shall
submit a timely request for such borrowing as provided in the applicable
provisions of this Agreement. If the Borrower fails to so advise the
Administrative Agent and the Issuing Bank, or if the Borrower fails to reimburse
the Issuing Bank for a demand for payment under a Letter of Credit by the date
of such payment, the failure of which the Issuing Bank shall promptly notify the
Administrative Agent, then (i) if the applicable conditions contained in
Article V. would permit the making of Revolving Loans, the Borrower shall be
deemed to have requested a borrowing of Revolving Loans (which shall be Base
Rate Loans) in an amount equal to the unpaid Reimbursement Obligation and the
Administrative Agent shall give each Lender prompt notice of the amount of the
Revolving Loan to be made available to the Administrative Agent not later than
10:00 a.m. Pacific time and (ii) if such conditions would not permit the making
of Revolving Loans, the provisions of subsection (j) of this Section shall
apply. The limitations set forth in the second sentence of Section 2.1.(a) shall
not apply to any borrowing of Base Rate Loans under this subsection.

(f) Effect of Letters of Credit on Revolving Commitments. Upon the issuance by
the Issuing Bank of any Letter of Credit and until such Letter of Credit shall
have expired or been cancelled, the Revolving Commitment of each Lender shall be
deemed to be utilized for all purposes of this Agreement in an amount equal to
the product of (i) such Lender’s Revolving Commitment Percentage and (ii) the
sum of (A) the Stated Amount of such Letter of Credit plus (B) any related
Reimbursement Obligations then outstanding.

(g) Issuing Bank’s Duties Regarding Letters of Credit; Unconditional Nature of
Reimbursement Obligations. In examining documents presented in connection with
drawings under Letters of Credit and making payments under such Letters of
Credit against such documents, the Issuing Bank shall only be required to use
the same standard of care as it uses in connection with examining documents
presented in connection with drawings under letters of credit in which it has
not sold participations and making payments under such letters of credit. The
Borrower assumes all risks of the acts and omissions of, or misuse of the
Letters of Credit by, the respective beneficiaries of such Letters of Credit. In
furtherance and not in limitation of the foregoing, none of the Issuing Bank,
Administrative Agent or any of the Lenders shall be responsible for, and the
Borrower’s obligations in respect of Letters of Credit shall not be affected in
any manner by, (i) the form, validity, sufficiency, accuracy, genuineness or
legal effects of any document submitted by any party in connection with the
application for and issuance of or any drawing honored under any Letter of
Credit even if such document should in fact prove to be in any or all respects
invalid, insufficient, inaccurate, fraudulent or forged; (ii) the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign any Letter of Credit, or the rights or benefits thereunder or
proceeds thereof, in whole or in part, which may prove to be invalid or
ineffective for any reason; (iii) failure of the beneficiary of any Letter of
Credit to comply fully with conditions required in order to draw upon such
Letter of Credit; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, facsimile, electronic
mail, telecopy or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any Letter
of Credit, or of the proceeds thereof; (vii) the misapplication by the
beneficiary of any Letter of Credit, or of the proceeds of any drawing under any
Letter of Credit; or (viii) any consequences arising from causes beyond the
control of the Issuing Bank, Administrative Agent or the Lenders. None of the
above shall affect, impair or prevent the vesting of any of the Issuing Bank’s
or Administrative Agent’s rights or powers hereunder. Any action taken or
omitted to be taken by the Issuing Bank under or in connection with any Letter
of Credit, if taken or omitted in the absence of gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final,
non-appealable judgment), shall

 

- 33 -



--------------------------------------------------------------------------------

not create against the Issuing Bank any liability to the Borrower, the
Administrative Agent or any Lender. In this connection, the obligation of the
Borrower to reimburse the Issuing Bank for any drawing made under any Letter of
Credit, and to repay any Revolving Loan made pursuant to the second sentence of
the immediately preceding subsection (e), shall be absolute, unconditional and
irrevocable and shall be paid strictly in accordance with the terms of this
Agreement and any other applicable Letter of Credit Document under all
circumstances whatsoever, including without limitation, the following
circumstances: (A) any lack of validity or enforceability of any Letter of
Credit Document or any term or provisions therein; (B) any amendment or waiver
of or any consent to departure from all or any of the Letter of Credit
Documents; (C) the existence of any claim, setoff, defense or other right which
the Borrower may have at any time against the Issuing Bank, the Administrative
Agent or any Lender, any beneficiary of a Letter of Credit or any other Person,
whether in connection with this Agreement, the transactions contemplated hereby
or in the Letter of Credit Documents or any unrelated transaction; (D) any
breach of contract or dispute between the Borrower, the Issuing Bank, the
Administrative Agent, any Lender or any other Person; (E) any demand, statement
or any other document presented under a Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein or
made in connection therewith being untrue or inaccurate in any respect
whatsoever; (F) any non-application or misapplication by the beneficiary of a
Letter of Credit or of the proceeds of any drawing under such Letter of Credit;
(G) payment by the Issuing Bank under any Letter of Credit against presentation
of a draft or certificate which does not strictly comply with the terms of such
Letter of Credit; and (H) any other act, omission to act, delay or circumstance
whatsoever that might, but for the provisions of this Section, constitute a
legal or equitable defense to or discharge of the Borrower’s Reimbursement
Obligations. Notwithstanding anything to the contrary contained in this Section
or Section 12.10., but not in limitation of the Borrower’s unconditional
obligation to reimburse the Issuing Bank for any drawing made under a Letter of
Credit as provided in this Section and to repay any Revolving Loan made pursuant
to the second sentence of the immediately preceding subsection (e), the Borrower
shall have no obligation to indemnify the Administrative Agent, the Issuing Bank
or any Lender in respect of any liability incurred by the Administrative Agent,
the Issuing Bank or such Lender arising solely out of the gross negligence or
willful misconduct of the Administrative Agent, the Issuing Bank or such Lender
in respect of a Letter of Credit as determined by a court of competent
jurisdiction in a final, non-appealable judgment. Except as otherwise provided
in this Section, nothing in this Section shall affect any rights the Borrower
may have with respect to the gross negligence or willful misconduct of the
Administrative Agent, the Issuing Bank or any Lender with respect to any Letter
of Credit.

(h) Amendments, Etc. The issuance by the Issuing Bank of any amendment,
supplement or other modification to any Letter of Credit shall be subject to the
same conditions applicable under this Agreement to the issuance of new Letters
of Credit (including, without limitation, that the request therefor be made
through the Issuing Bank), and no such amendment, supplement or other
modification shall be issued unless either (i) the respective Letter of Credit
affected thereby would have complied with such conditions had it originally been
issued hereunder in such amended, supplemented or modified form or (ii) the
Administrative Agent and Requisite Lenders (or all of the Lenders if required by
Section 12.7.) shall have consented thereto. In connection with any such
amendment, supplement or other modification, the Borrower shall pay the fees, if
any, payable under the last sentence of Section 3.5.(c).

(i) Lenders’ Participation in Letters of Credit. Immediately upon (i) the
Effective Date with respect to all Existing Letters of Credit and (ii) the date
of issuance by the Issuing Bank of any Letter of Credit, each Lender shall be
deemed to have absolutely, irrevocably and unconditionally purchased and
received from the Issuing Bank, without recourse or warranty, an undivided
interest and participation to the extent of such Lender’s Revolving Commitment
Percentage of the liability of the Issuing Bank with respect to such Letter of
Credit and each Lender thereby shall absolutely, unconditionally and irrevocably
assume, as primary obligor and not as surety, and shall be unconditionally
obligated to the Issuing Bank to pay and discharge when due, such Lender’s
Revolving Commitment Percentage of the Issuing Bank’s

 

- 34 -



--------------------------------------------------------------------------------

liability under such Letter of Credit. In addition, upon the making of each
payment by a Lender to the Administrative Agent for the account of the Issuing
Bank in respect of any Letter of Credit pursuant to the immediately following
subsection (j), such Lender shall, automatically and without any further action
on the part of the Issuing Bank, Administrative Agent or such Lender, acquire
(i) a participation in an amount equal to such payment in the Reimbursement
Obligation owing to the Issuing Bank by the Borrower in respect of such Letter
of Credit and (ii) a participation in a percentage equal to such Lender’s
Revolving Commitment Percentage in any interest or other amounts payable by the
Borrower in respect of such Reimbursement Obligation (other than the Fees
payable to the Issuing Bank pursuant to the second and the last sentences of
Section 3.5.(c)).

(j) Payment Obligation of Lenders. Each Lender severally agrees to pay to the
Administrative Agent, for the account of the Issuing Bank, on demand in
immediately available funds in Dollars the amount of such Lender’s Revolving
Commitment Percentage of each drawing paid by the Issuing Bank under each Letter
of Credit to the extent such amount is not reimbursed by the Borrower pursuant
to the immediately preceding subsection (d); provided, however, that with
respect to any drawing under any Letter of Credit, the maximum amount that any
Lender shall be required to fund, whether as a Revolving Loan or as a
participation, shall not exceed such Lender’s Revolving Commitment Percentage of
such drawing. If the notice referenced in the second sentence of Section 2.3.(e)
is received by a Lender not later than 9:00 a.m. Pacific time, then such Lender
shall make such payment available to the Administrative Agent not later than
12:00 p.m. Pacific time on the date of demand therefor; otherwise, such payment
shall be made available to the Administrative Agent not later than 11:00 a.m.
Pacific time on the next succeeding Business Day. Each Lender’s obligation to
make such payments to the Administrative Agent under this subsection, and the
Administrative Agent’s right to receive the same for the account of the Issuing
Bank, shall be absolute, irrevocable and unconditional and shall not be affected
in any way by any circumstance whatsoever, including without limitation, (i) the
failure of any other Lender to make its payment under this subsection, (ii) the
financial condition of the Borrower or any other Loan Party, (iii) the existence
of any Default or Event of Default, including any Event of Default described in
Section 10.1.(e) or (f) or (iv) the termination of the Revolving Commitments.
Each such payment to the Administrative Agent for the account of the Issuing
Bank shall be made without any offset, abatement, withholding or deduction
whatsoever.

(k) Information to Lenders. Promptly following any change in Letters of Credit
outstanding, the Issuing Bank shall deliver to the Administrative Agent, who
shall promptly deliver the same to each Lender and the Borrower, a notice
describing the aggregate amount of all Letters of Credit outstanding at such
time. Upon the request of any Lender from time to time, the Issuing Bank shall
deliver any other information reasonably requested by such Lender with respect
to each Letter of Credit then outstanding. Other than as set forth in this
subsection, the Issuing Bank shall have no duty to notify the Lenders regarding
the issuance or other matters regarding Letters of Credit issued hereunder. The
failure of the Issuing Bank to perform its requirements under this subsection
shall not relieve any Lender from its obligations under the immediately
preceding subsection (j).

(l) Existing Letters of Credit. The parties agree that each Existing Letter of
Credit shall, from and after the Effective Date, be deemed to be a Letter of
Credit issued under this Agreement and shall be subject to and governed by the
terms and conditions of this Agreement and the other Loan Documents.

Section 2.4. Swingline Loans.

(a) Swingline Loans. Subject to the terms and conditions hereof, including
without limitation Section 2.15., the Swingline Lender agrees to make Swingline
Loans to the Borrower, during the period from the Effective Date to but
excluding the Swingline Maturity Date, in an aggregate

 

- 35 -



--------------------------------------------------------------------------------

principal amount at any one time outstanding up to, but not exceeding,
$50,000,000, as such amount may be reduced from time to time in accordance with
the terms hereof. If at any time the aggregate principal amount of the Swingline
Loans outstanding at such time exceeds the Swingline Commitment in effect at
such time, the Borrower shall immediately pay the Administrative Agent for the
account of the Swingline Lender the amount of such excess. Subject to the terms
and conditions of this Agreement, the Borrower may borrow, repay and reborrow
Swingline Loans hereunder. The borrowing of a Swingline Loan shall not
constitute usage of any Lender’s Revolving Commitment for purposes of
calculation of the fee payable under Section 3.5.(b).

(b) Procedure for Borrowing Swingline Loans. The Borrower shall give the
Administrative Agent and the Swingline Lender notice pursuant to a Notice of
Swingline Borrowing or telephonic notice of each borrowing of a Swingline Loan.
Each Notice of Swingline Borrowing shall be delivered to the Swingline Lender no
later than 11:00 a.m. Pacific time on the proposed date of such borrowing. Any
telephonic notice shall include all information to be specified in a written
Notice of Swingline Borrowing and shall be promptly confirmed in writing by the
Borrower pursuant to a Notice of Swingline Borrowing sent to the Swingline
Lender by telecopy on the same day of the giving of such telephonic notice. Not
later than 1:00 p.m. Pacific time on the date of the requested Swingline Loan
and subject to satisfaction of the applicable conditions set forth in
Article 5.2. for such borrowing, the Swingline Lender will make the proceeds of
such Swingline Loan available to the Borrower in Dollars, in immediately
available funds, at the account specified by the Borrower in the Notice of
Swingline Borrowing.

(c) Interest. Swingline Loans shall bear interest at a per annum rate equal to
the Base Rate as in effect from time to time plus the Applicable Margin for Base
Rate Loans or at such other rate or rates as the Borrower and the Swingline
Lender may agree from time to time in writing. Interest on Swingline Loans is
solely for the account of the Swingline Lender (except to the extent a Lender
acquires a participating interest in a Swingline Loan pursuant to the
immediately following subsection (e)). All accrued and unpaid interest on
Swingline Loans shall be payable on the dates and in the manner provided in
Section 2.5. with respect to interest on Base Rate Loans (except as the
Swingline Lender and the Borrower may otherwise agree in writing in connection
with any particular Swingline Loan).

(d) Swingline Loan Amounts, Etc. Each Swingline Loan shall be in the minimum
amount of $50,000 and integral multiples of $50,000 in excess thereof, or such
other minimum amounts agreed to by the Swingline Lender and the Borrower. Any
voluntary prepayment of a Swingline Loan must be in integral multiples of
$50,000 or the aggregate principal amount of all outstanding Swingline Loans (or
such other minimum amounts upon which the Swingline Lender and the Borrower may
agree) and in connection with any such prepayment, the Borrower must give the
Swingline Lender and the Administrative Agent prior written notice thereof no
later than 10:00 a.m. Pacific time on the day prior to the date of such
prepayment. The Swingline Loans shall, in addition to this Agreement, be
evidenced by the Swingline Note.

(e) Repayment and Participations of Swingline Loans. The Borrower agrees to
repay each Swingline Loan within one Business Day of demand therefor by the
Swingline Lender and, in any event, within five (5) Business Days after the date
such Swingline Loan was made; provided, that the proceeds of a Swingline Loan
may not be used to pay a Swingline Loan. Notwithstanding the foregoing, the
Borrower shall repay the entire outstanding principal amount of, and all accrued
but unpaid interest on, the Swingline Loans on the Swingline Maturity Date (or
such earlier date as the Swingline Lender and the Borrower may agree in
writing). In lieu of demanding repayment of any outstanding Swingline Loan from
the Borrower, the Swingline Lender may, on behalf of the Borrower (which hereby
irrevocably directs the Swingline Lender to act on its behalf), request a
borrowing of Revolving Loans that are Base Rate Loans from the Lenders in an
amount equal to the principal balance of such Swingline Loan. The amount
limitations contained in the second sentence of Section 2.1.(a) shall not apply
to any borrowing of

 

- 36 -



--------------------------------------------------------------------------------

such Revolving Loans made pursuant to this subsection. The Swingline Lender
shall give notice to the Administrative Agent of any such borrowing of Revolving
Loans not later than 9:00 a.m. Pacific time at least one Business Day prior to
the proposed date of such borrowing. Promptly after receipt of such notice of
borrowing of Revolving Loans from the Swingline Lender under the immediately
preceding sentence, the Administrative Agent shall notify each Lender of the
proposed borrowing. Not later than 9:00 a.m. Pacific time on the proposed date
of such borrowing, each Lender will make available to the Administrative Agent
at the Principal Office for the account of the Swingline Lender, in immediately
available funds, the proceeds of the Revolving Loan to be made by such Lender.
The Administrative Agent shall pay the proceeds of such Revolving Loans to the
Swingline Lender, which shall apply such proceeds to repay such Swingline Loan.
If the Lenders are prohibited from making Revolving Loans required to be made
under this subsection for any reason whatsoever, including without limitation,
the occurrence of any of the Defaults or Events of Default described in
Sections 10.1.(e) or (f)), each Lender shall purchase from the Swingline Lender,
without recourse or warranty, an undivided interest and participation to the
extent of such Lender’s Revolving Commitment Percentage of such Swingline Loan,
by directly purchasing a participation in such Swingline Loan in such amount and
paying the proceeds thereof to the Administrative Agent for the account of the
Swingline Lender in Dollars and in immediately available funds. A Lender’s
obligation to purchase such a participation in a Swingline Loan shall be
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including without limitation, (i) any claim of setoff, counterclaim,
recoupment, defense or other right which such Lender or any other Person may
have or claim against the Administrative Agent, the Swingline Lender or any
other Person whatsoever, (ii) the occurrence or continuation of a Default or
Event of Default (including without limitation, any of the Defaults or Events of
Default described in Sections 10.1. (e) or (f)), or the termination of any
Lender’s Revolving Commitment, (iii) the existence (or alleged existence) of an
event or condition which has had or could have a Material Adverse Effect,
(iv) any breach of any Loan Document by the Administrative Agent, any Lender,
the Borrower or any other Loan Party, or (v) any other circumstance, happening
or event whatsoever, whether or not similar to any of the foregoing. If such
amount is not in fact made available to the Swingline Lender by any Lender, the
Swingline Lender shall be entitled to recover such amount on demand from such
Lender, together with accrued interest thereon for each day from the date of
demand thereof, at the Federal Funds Rate. If such Lender does not pay such
amount forthwith upon the Swingline Lender’s demand therefor, and until such
time as such Lender makes the required payment, the Swingline Lender shall be
deemed to continue to have outstanding Swingline Loans in the amount of such
unpaid participation obligation for all purposes of the Loan Documents (other
than those provisions requiring the other Lenders to purchase a participation
therein). Further, such Lender shall be deemed to have assigned any and all
payments made of principal and interest on its Revolving Loans, and any other
amounts due it hereunder, to the Swingline Lender to fund Swingline Loans in the
amount of the participation in Swingline Loans that such Lender failed to
purchase pursuant to this Section until such amount has been purchased (as a
result of such assignment or otherwise).

Section 2.5. Rates and Payment of Interest on Loans.

(a) Rates. The Borrower promises to pay to the Administrative Agent for the
account of each Lender interest on the unpaid principal amount of each Loan made
by such Lender for the period from and including the date of the making of such
Loan to but excluding the date such Loan shall be paid in full, at the following
per annum rates:

(i) during such periods as such Loan is a Base Rate Loan, at the Base Rate (as
in effect from time to time), plus the Applicable Margin for Base Rate Loans;

(ii) during such periods as such Loan is a LIBOR Loan, at LIBOR for such Loan
for the Interest Period therefor, plus the Applicable Margin for LIBOR Loans;

 

- 37 -



--------------------------------------------------------------------------------

(iii) if such Loan is an Absolute Rate Loan, at the Absolute Rate for such Loan
for the Interest Period therefor quoted by the Lender making such Loan in
accordance with Section 2.2.; and

(iv) if such Loan is a LIBOR Margin Loan, at LIBOR for such Loan for the
Interest Period therefor plus the LIBOR Margin quoted by the Lender making such
Loan in accordance with Section 2.2.

Notwithstanding the foregoing, while an Event of Default exists, the Borrower
shall pay to the Administrative Agent for the account of each Lender and the
Issuing Bank, as the case may be, interest at the Post-Default Rate on the
outstanding principal amount of any Loan made by such Lender, on all
Reimbursement Obligations and on any other amount payable by the Borrower
hereunder or under the Notes held by such Lender to or for the account of such
Lender (including without limitation, accrued but unpaid interest to the extent
permitted under Applicable Law).

(b) Payment of Interest. All accrued and unpaid interest on the outstanding
principal amount of each Loan shall be payable (i) monthly in arrears on the
first day of each month, commencing with the first full calendar month occurring
after the Effective Date and (ii) on any date on which the principal balance of
such Loan is due and payable in full (whether at maturity, due to acceleration
or otherwise). Interest payable at the Post-Default Rate shall be payable from
time to time on demand. Promptly after the determination of any interest rate
provided for herein or any change therein, the Administrative Agent shall give
notice thereof to the Lenders to which such interest is payable and to the
Borrower. All determinations by the Administrative Agent of an interest rate
hereunder shall be conclusive and binding on the Lenders and the Borrower for
all purposes, absent manifest error.

(c) Borrower Information Used to Determine Applicable Interest Rates.

(i) The parties understand that the applicable interest rate for the Obligations
and certain fees set forth herein may be determined and/or adjusted from time to
time based upon certain financial ratios and/or other information to be provided
or certified to the Lenders by the Borrower (the “Borrower Information”). If it
is subsequently determined that any such Borrower Information was incorrect (for
whatever reason, including without limitation because of a subsequent
restatement of earnings by the Borrower) at the time it was delivered to the
Administrative Agent, and if the applicable interest rate or fees calculated for
any period were lower than they should have been had the correct information
been timely provided, then, such interest rate and such fees for such period
shall be automatically recalculated using correct Borrower Information.

(ii) In the event the Borrower’s Credit Rating from one or more Rating Agency is
downgraded and such downgrade results in an increase in the Applicable Margin or
Applicable Facility Fee, but such higher Credit Rating is subsequently restored
and the increased Applicable Margin or Applicable Facility Fee would no longer
be applicable within 90 days from the first day such downgrade was effective,
the Borrower will receive a credit for incremental borrowing costs and fees paid
by the Borrower during such 90 day period solely as a result of the downgrade
and increase in the Applicable Margin and/or Applicable Facility Fee.
Additionally, in the event the Borrower’s Credit Rating from one or more Rating
Agency is upgraded and such upgrade results in a decrease in the Applicable
Margin or Applicable Facility Fee, but such lower Credit Rating is subsequently
restored and the decreased Applicable Margin or Applicable Facility Fee would no
longer be applicable within 90 days from the first day such upgrade was
effective, the

 

- 38 -



--------------------------------------------------------------------------------

Borrower will pay the incremental borrowing costs and fees which would have
otherwise been payable during such 90 day period had the upgrade not occurred.

(iii) The Administrative Agent shall promptly notify the Borrower in writing of
any additional interest and fees due or of any interest and fees credited
because of such recalculation or changed Credit Rating, and, to the extent
additional fees and interest are due, the Borrower shall pay such additional
interest or fees due to the Administrative Agent, for the account of each
Lender, within five (5) Business Days of receipt of such written notice. Any
recalculation of interest or fees required by this Section 2.5.(c) shall survive
the termination of this Agreement, and this provision shall not in any way limit
any of the Administrative Agent’s, the Issuing Bank’s, or any Lender’s other
rights under this Agreement.

Section 2.6. Number of Interest Periods.

(a) There may be no more than ten (10) different Interest Periods for Revolving
Loans outstanding at the same time.

(b) There may be no more than six (6) different Interest Periods for Bid Rate
Loans outstanding at the same time.

Section 2.7. Repayment of Loans.

(a) Revolving Loans. The Borrower shall repay the entire outstanding principal
amount of, and all accrued but unpaid interest on, the Revolving Loans on the
Revolving Termination Date.

(b) Bid Rate Loans. The Borrower shall repay the entire outstanding principal
amount of, and all accrued interest on, each Bid Rate Loan on the last day of
the Interest Period of such Bid Rate Loan.

Section 2.8. Prepayments.

(a) Optional. Subject to Section 4.4., the Borrower may prepay any Loan (other
than a Bid Rate Loan) in whole or part at any time without premium or penalty. A
Bid Rate Loan may only be prepaid with the prior written consent of the Lender
holding such Bid Rate Loan; provided, however, subject to Section 4.4., the
Borrower may prepay all outstanding Bid Rate Loans in connection with the
Borrower’s termination of all Commitments pursuant to Section 2.12. and the
repayment of all Obligations in full. The Borrower shall give the Administrative
Agent at least one (1) Business Day’s prior written notice of the prepayment of
any Loan. Each voluntary prepayment of Loans shall be in an aggregate minimum
amount of $1,000,000 and integral multiples of $100,000 in excess thereof (or,
if less, the aggregate principal amount of Revolving Loans outstanding).

(b) Mandatory.

(i) Revolving Commitment Overadvance. If at any time the aggregate principal
amount of all outstanding Revolving Loans, Swingline Loans and Bid Rate Loans,
together with the aggregate amount of all Letter of Credit Liabilities, exceeds
the aggregate amount of the Revolving Commitments, the Borrower shall
immediately upon demand pay to the Administrative Agent for the account of the
Lenders then holding Revolving Commitments (or if the Revolving Commitments have
been terminated, then holding outstanding Revolving Loans, Swingline Loans, Bid
Rate Loans and/or Letter of Credit Liabilities), the amount of such excess.

 

- 39 -



--------------------------------------------------------------------------------

(ii) Bid Rate Facility Overadvance. If at any time the aggregate principal
amount of all outstanding Bid Rate Loans exceeds one-half of the aggregate
amount of all Revolving Commitments at such time, then the Borrower shall
immediately pay to the Administrative Agent for the accounts of the applicable
Lenders the amount of such excess.

(iii) Application of Mandatory Prepayments. Amounts paid under the preceding
subsection (b)(i) shall be applied to pay all amounts of principal outstanding
on the Loans and any Reimbursement Obligations pro rata in accordance with
Section 3.2. and if any Letters of Credit are outstanding at such time, the
remainder, if any, shall be deposited into the Letter of Credit Collateral
Account for application to any Reimbursement Obligations. Amounts paid under the
preceding subsection (b)(ii) shall be applied in accordance with
Section 3.2.(e). If the Borrower is required to pay any outstanding LIBOR Loans
or LIBOR Margin Loans by reason of this Section prior to the end of the
applicable Interest Period therefor, the Borrower shall pay all amounts due
under Section 4.4.

Section 2.9. Continuation.

So long as no Event of Default exists, the Borrower may on any Business Day,
with respect to any LIBOR Loan, elect to maintain such LIBOR Loan or any portion
thereof as a LIBOR Loan by selecting a new Interest Period for such LIBOR Loan.
Each Continuation of a LIBOR Loan shall be in an aggregate minimum amount of
$1,000,000 and integral multiples of $1,000,000 in excess of that amount, and
each new Interest Period selected under this Section shall commence on the last
day of the immediately preceding Interest Period. Each selection of a new
Interest Period shall be made by the Borrower giving to the Administrative Agent
a Notice of Continuation not later than 9:00 a.m. Pacific time on the third
Business Day prior to the date of any such Continuation. Such notice by the
Borrower of a Continuation shall be by telephone (confirmed promptly in writing
on the same Business Day), telecopy, electronic mail or other similar form of
communication in the form of a Notice of Continuation, specifying (a) the
proposed date of such Continuation, (b) the LIBOR Loans and portions thereof
subject to such Continuation and (c) the duration of the selected Interest
Period, all of which shall be specified in such manner as is necessary to comply
with all limitations on Loans outstanding hereunder. Each Notice of Continuation
shall be irrevocable by and binding on the Borrower once given. Promptly after
receipt of a Notice of Continuation, the Administrative Agent shall notify each
Lender of the proposed Continuation. If the Borrower shall fail to select in a
timely manner a new Interest Period for any LIBOR Loan in accordance with this
Section, such Loan will automatically, on the last day of the current Interest
Period therefor, continue as a LIBOR Loan with an Interest Period of one month;
provided, however that if a Event of Default exists, such Loan will
automatically, on the last day of the current Interest Period therefor, Convert
into a Base Rate Loan notwithstanding the first sentence of Section 2.10. or the
Borrower’s failure to comply with any of the terms of such Section.

Section 2.10. Conversion.

The Borrower may on any Business Day, upon the Borrower’s giving of a Notice of
Conversion to the Administrative Agent by telecopy, electronic mail or other
similar form of communication, Convert all or a portion of a Loan of one Type
into a Loan of another Type; provided, however, a Base Rate Loan may not be
Converted into a LIBOR Loan if an Event of Default exists. Each Conversion of
Base Rate Loans into LIBOR Loans shall be in an aggregate minimum amount of
$1,000,000 and integral multiples of $1,000,000 in excess of that amount. Each
such Notice of Conversion shall be given not later than 9:00 a.m. Pacific time 3
Business Days prior to the date of any proposed Conversion. Promptly after
receipt of a Notice of Conversion, the Administrative Agent shall notify each
Lender of the proposed Conversion. Subject to the restrictions specified above,
each Notice of Conversion shall be by telephone, (confirmed promptly in writing
on the same Business Day), telecopy, electronic mail or other similar

 

- 40 -



--------------------------------------------------------------------------------

form of communication in the form of a Notice of Conversion specifying (a) the
requested date of such Conversion, (b) the Type of Loan to be Converted, (c) the
portion of such Type of Loan to be Converted, (d) the Type of Loan such Loan is
to be Converted into and (e) if such Conversion is into a LIBOR Loan, the
requested duration of the Interest Period of such Loan. Each Notice of
Conversion shall be irrevocable by and binding on the Borrower once given.

Section 2.11. Notes.

(a) Notes. The Revolving Loans made by each Lender shall, in addition to this
Agreement, also be evidenced by a Revolving Note, payable to the order of such
Lender in a principal amount equal to the amount of its Revolving Commitment as
originally in effect and otherwise duly completed. The Bid Rate Loans made by a
Lender to the Borrower shall, in addition to this Agreement, also be evidenced
by a Bid Rate Note payable to the order of such Lender. The Swingline Loans made
by the Swingline Lender to the Borrower shall, in addition to this Agreement,
also be evidenced by a Swingline Note payable to the order of the Swingline
Lender.

(b) Records. The date, amount, interest rate, Type and duration of Interest
Periods (if applicable) of each Loan made by each Lender to the Borrower, and
each payment made on account of the principal thereof, shall be recorded by such
Lender on its books and such entries shall be binding on the Borrower absent
manifest error; provided, however, that (i) the failure of a Lender to make any
such record shall not affect the obligations of the Borrower under any of the
Loan Documents and (ii) if there is a discrepancy between such records of a
Lender and the statements of accounts maintained by the Administrative Agent
pursuant to Section 3.8., in the absence of manifest error, the statements of
account maintained by the Administrative Agent pursuant to Section 3.8. shall be
controlling.

(c) Lost, Stolen, Destroyed or Mutilated Notes. Upon receipt by the Borrower of
(i) written notice from a Lender that a Note of such Lender has been lost,
stolen, destroyed or mutilated, and (ii)(A) in the case of loss, theft or
destruction, an unsecured agreement of indemnity from such Lender in form
reasonably satisfactory to the Borrower, or (B) in the case of mutilation, upon
surrender and cancellation of such Note, the Borrower shall at its own expense
execute and deliver to such Lender a new Note dated the date of such lost,
stolen, destroyed or mutilated Note.

Section 2.12. Voluntary Reductions of the Revolving Commitment.

The Borrower shall have the right to terminate or reduce the aggregate unused
amount of the Revolving Commitments (for which purpose use of the Revolving
Commitments shall be deemed to include the aggregate amount of all Letter of
Credit Liabilities and the aggregate principal amount of all outstanding Bid
Rate Loans and Swingline Loans) at any time and from time to time without
penalty or premium upon not less than five (5) Business Days prior written
notice to the Administrative Agent of each such termination or reduction, which
notice shall specify the effective date thereof and the amount of any such
reduction (which in the case of any partial reduction of the Revolving
Commitments shall not be less than $5,000,000 and integral multiples of
$1,000,000 in excess of that amount in the aggregate) and shall be irrevocable
once given and effective only upon receipt by the Administrative Agent
(“Commitment Reduction Notice”); provided, however, the Borrower may not reduce
the aggregate amount of the Revolving Commitments below $200,000,000 unless the
Borrower is terminating the Revolving Commitments in full. Promptly after
receipt of a Commitment Reduction Notice the Administrative Agent shall notify
each Lender of the proposed termination or Revolving Commitment reduction. The
Revolving Commitments, once reduced or terminated pursuant to this Section, may
not be increased or reinstated. The Borrower shall pay all interest and fees on
the Revolving Loans accrued to the date of such reduction or termination of the
Revolving Commitments (on the principal amount so

 

- 41 -



--------------------------------------------------------------------------------

reduced or terminated) to the Administrative Agent for the account of the
Lenders, including but not limited to any applicable compensation due to each
Lender in accordance with Section 4.4.

Section 2.13. Extension of Revolving Termination Date.

The Borrower shall have the right, exercisable one time, to extend the Revolving
Termination Date by one year. The Borrower may exercise such right only by
executing and delivering to the Administrative Agent at least 90 days but not
more than 180 days prior to the current Revolving Termination Date, a written
request for such extension (an “Extension Request”). The Administrative Agent
shall notify the Lenders if it receives an Extension Request promptly upon
receipt thereof. Subject to satisfaction of the following conditions, the
Revolving Termination Date shall be extended for one year effective upon receipt
by the Administrative Agent of the Extension Request and payment of the fee
referred to in the following clause (y): (x) immediately prior to such extension
and immediately after giving effect thereto, (A) no Default or Event of Default
shall exist and (B) the representations and warranties made or deemed made by
the Borrower and each other Loan Party in the Loan Documents to which any of
them is a party, shall be true and correct in all material respects on and as of
the date of such extension with the same force and effect as if made on and as
of such date except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects on and
as of such earlier date) and except for changes in factual circumstances which
are not prohibited under the Loan Documents and (y) the Borrower shall have paid
the Fees payable under Section 3.5.(e). Any extension shall constitute
certification by the Borrower to the effect that the matters referred to in the
immediately preceding clauses (x)(A) and (x)(B) are true and correct and the
Borrower shall be deemed to have represented to the Administrative Agent and the
Lenders that the foregoing conditions have been satisfied.

Section 2.14. Expiration Date of Letters of Credit Past Revolving Commitment
Termination.

If on the date the Revolving Commitments are terminated or reduced to zero
(whether voluntarily, by reason of the occurrence of an Event of Default or
otherwise), there are any Letters of Credit outstanding hereunder, the Borrower
shall, on such date (if not sooner pursuant to Section 2.3.(b)), pay to the
Administrative Agent, for its benefit and the benefit of the Lenders and the
Issuing Bank, an amount of money sufficient to cause the balance of available
funds on deposit in the Letter of Credit Collateral Account to equal the
aggregate Stated Amount of such Letters of Credit for deposit into the Letter of
Credit Collateral Account.

Section 2.15. Amount Limitations.

Notwithstanding any other term of this Agreement or any other Loan Document, no
Lender shall be required to make a Loan, no Lender shall make any Bid Rate Loan,
the Issuing Bank shall not be required to issue a Letter of Credit and no
reduction of the Revolving Commitments pursuant to Section 2.12. shall take
effect, if immediately after the making of such Loan, the issuance of such
Letter of Credit or such reduction in the Revolving Commitments:

(a) the aggregate principal amount of all outstanding Revolving Loans, Bid Rate
Loans and Swingline Loans, together with the aggregate amount of all Letter of
Credit Liabilities, would exceed the aggregate amount of the Revolving
Commitments at such time; or

(b) the aggregate principal amount of all outstanding Bid Rate Loans would
exceed 50.0% of the aggregate amount of the Revolving Commitments at such time.

 

- 42 -



--------------------------------------------------------------------------------

Section 2.16. Increase in Revolving Commitments.

The Borrower shall have the right, at any time and from time to time, to request
increases in the aggregate amount of the Revolving Commitments by providing
written notice to the Administrative Agent, which notice shall be irrevocable
once given; provided, however, that after giving effect to any such increases
the aggregate amount of the Revolving Commitments shall not exceed $800,000,000
minus the amount of any reduction of the Revolving Commitments effected pursuant
to Section 2.12. hereof. Each such increase in the Revolving Commitments must be
an aggregate minimum amount of $10,000,000 and integral multiples of $5,000,000
in excess thereof. If the request is approved by the Administrative Agent, the
Administrative Agent, in consultation with the Borrower, shall manage all
aspects of the syndication of such increase in the Revolving Commitments,
including decisions as to the selection of the existing Lenders and/or other
banks, financial institutions and other institutional lenders to be approached
with respect to such increase and the allocations of the increase in the
Revolving Commitments among such existing Lenders and/or other banks, financial
institutions and other institutional lenders; provided that any such other
banks, financial institutions and other institutional lenders and the amounts of
the respective increases and the allocations of such increases in Commitments or
new Commitments, as the case may be, shall be reasonably acceptable to the
Borrower. No Lender shall be obligated in any way whatsoever to increase its
Revolving Commitment or provide a new Revolving Commitment, and any new Lender
becoming a party to this Agreement in connection with any such requested
increase must be an Eligible Assignee. If a new Lender becomes a party to this
Agreement, or if any existing Lender is increasing its Revolving Commitment,
such Lender shall on the date it becomes a Lender hereunder (or in the case of
an existing Lender, increases its Revolving Commitment) (and as a condition
thereto) purchase from the other Lenders its Revolving Commitment Percentage
(determined with respect to the Lenders’ respective Revolving Commitments and
after giving effect to the increase of Revolving Commitments) of any outstanding
Revolving Loans, by making available to the Administrative Agent for the account
of such other Lenders, in same day funds, an amount equal to the sum of (A) the
portion of the outstanding principal amount of such Revolving Loans to be
purchased by such Lender, plus (B) the aggregate amount of payments previously
made by the other Lenders under Section 2.3.(j) that have not been repaid, plus
(C) interest accrued and unpaid to and as of such date on such portion of the
outstanding principal amount of such Revolving Loans. The Borrower shall pay to
the Lenders amounts payable, if any, to such Lenders under Section 4.4. as a
result of the prepayment of any such Revolving Loans. In connection with any
increase of the Revolving Commitments under this Section, (I) the Borrower shall
certify to any Person to become a Lender or any Lender increasing the amount of
its Commitment whether (x) a Default or Event of Default shall be in existence
on the effective date of such increase, (y) the representations and warranties
made or deemed made by the Borrower or any other Loan Party in any Loan Document
to which such Loan Party is a party are true and correct on the effective date
of such increase except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case whether such
representations and warranties are true and correct on and as of such earlier
date) and except for changes in factual circumstances not prohibited hereunder,
(II) if a Default Event of Default exists or any such representation or warranty
is not true and correct on the effective date of such increase, any Person to
become a Lender or any Lender to increase the amount of its commitment may, in
its sole discretion, elect not to do so, and (III) the Administrative Agent
shall have received each of the following, in form and substance reasonably
satisfactory to the Administrative Agent: (i) if not previously delivered to the
Administrative Agent, copies certified by the Secretary or Assistant Secretary
of (A) all corporate, partnership, member or other necessary action taken by the
Borrower to authorize such increase and (B) all corporate, partnership, member
or other necessary action taken by each Guarantor authorizing the guaranty of
such increase; and (ii) an opinion of counsel to the Borrower and the
Guarantors, and addressed to the Administrative Agent and the Lenders covering
such matters as reasonably requested by the Administrative Agent; and (iii) new
Revolving Notes executed by the Borrower, payable to any new Lenders and
replacement Revolving Notes executed by the Borrower, payable to any existing
Lenders

 

- 43 -



--------------------------------------------------------------------------------

increasing their Revolving Commitments, in the amount of such Lender’s Revolving
Commitment at the time of the effectiveness of the applicable increase in the
aggregate amount of the Revolving Commitments. In connection with any increase
in the aggregate amount of the Revolving Commitments pursuant to this
Section 2.16. any Lender becoming a party hereto shall execute such documents
and agreements as the Administrative Agent may reasonably request.

Section 2.17. Funds Transfer Disbursements.

(a) Generally. The Borrower hereby authorizes the Administrative Agent to
disburse the proceeds of any Loan made by the Lenders or any of their Affiliates
pursuant to the Loan Documents as requested by an authorized representative of
the Borrower to any of the accounts designated in the Transfer Authorizer
Designation Form. The Borrower agrees to be bound by any transfer request:
(i) authorized or transmitted by the Borrower; or (ii) made in the Borrower’s
name and accepted by the Administrative Agent in good faith and in compliance
with these transfer instructions, even if not properly authorized by the
Borrower. The Borrower further agrees and acknowledges that the Administrative
Agent may rely solely on any bank routing number or identifying bank account
number or name provided by the Borrower to effect a wire or funds transfer even
if the information provided by the Borrower identifies a different bank or
account holder than named by the Borrower. The Administrative Agent is not
obligated or required in any way to take any actions to detect errors in
information provided by the Borrower. If the Administrative Agent takes any
actions in an attempt to detect errors in the transmission or content of
transfer requests or takes any actions in an attempt to detect unauthorized
funds transfer requests, the Borrower agrees that no matter how many times the
Administrative Agent takes these actions the Administrative Agent will not in
any situation be liable for failing to take or correctly perform these actions
in the future and such actions shall not become any part of the transfer
disbursement procedures authorized under this provision, the Loan Documents, or
any agreement between the Administrative Agent and the Borrower. The Borrower
agrees to notify the Administrative Agent of any errors in the transfer of any
funds or of any unauthorized or improperly authorized transfer requests within
fourteen (14) days after the Administrative Agent’s confirmation to the Borrower
of such transfer.

(b) Funds Transfer. The Administrative Agent will, in its sole discretion,
determine the funds transfer system and the means by which each transfer will be
made. The Administrative Agent may delay or refuse to accept a funds transfer
request if the transfer would: (i) violate the terms of this authorization,
(ii) require use of a bank unacceptable to the Administrative Agent or any
Lender or prohibited by any Governmental Authority, (iii) cause the
Administrative Agent or any Lender to violate any Federal Reserve or other
regulatory risk control program or guideline or (iv) otherwise cause the
Administrative Agent or any Lender to violate any Applicable Law or regulation.

(c) Limitation of Liability. None of the Administrative Agent, the Issuing Bank
or any Lender shall be liable to the Borrower or any other parties for
(i) errors, acts or failures to act of others, including other entities, banks,
communications carriers or clearinghouses, through which the Borrower’s
transfers may be made or information received or transmitted, and no such entity
shall be deemed an agent of the Administrative Agent, the Issuing Bank or any
Lender, (ii) any loss, liability or delay caused by fires, earthquakes, wars,
civil disturbances, power surges or failures, acts of government, labor
disputes, failures in communications networks, legal constraints or other events
beyond Administrative Agent’s, Issuing Bank’s or any Lender’s control, or
(iii) any special, consequential, indirect or punitive damages, whether or not
(x) any claim for these damages is based on tort or contract or (y) the
Administrative Agent, the Issuing Bank, any Lender or the Borrower knew or
should have known the likelihood of these damages in any situation. Neither the
Administrative Agent, the Issuing Bank nor any Lender makes any representations
or warranties other than those expressly made in this Agreement.

 

- 44 -



--------------------------------------------------------------------------------

ARTICLE III. PAYMENTS, FEES AND OTHER GENERAL PROVISIONS

Section 3.1. Payments.

(a) Payments by Borrower. Except to the extent otherwise provided herein, all
payments of principal, interest, Fees and other amounts to be made by the
Borrower under this Agreement, the Notes or any other Loan Document shall be
made in Dollars, in immediately available funds, without setoff, deduction or
counterclaim, to the Administrative Agent at the Principal Office, not later
than 11:00 a.m. Pacific time on the date on which such payment shall become due
(each such payment made after such time on such due date to be deemed to have
been made on the next succeeding Business Day). Subject to Section 10.5., the
Borrower shall, at the time of making each payment under this Agreement or any
other Loan Document, specify to the Administrative Agent the amounts payable by
the Borrower hereunder to which such payment is to be applied. Each payment
received by the Administrative Agent for the account of a Lender under this
Agreement or any Note shall be paid to such Lender by wire transfer of
immediately available funds in accordance with the wiring instructions provided
by such Lender to the Administrative Agent from time to time, for the account of
such Lender at the applicable Lending Office of such Lender. Each payment
received by the Administrative Agent for the account of the Issuing Bank under
this Agreement shall be paid to the Issuing Bank by wire transfer of immediately
available funds in accordance with the wiring instructions provided by the
Issuing Bank to the Administrative Agent from time to time, for the account of
the Issuing Bank. In the event the Administrative Agent fails to pay such
amounts to such Lender or the Issuing Bank, as the case may be, within one
Business Day of receipt of such amounts, the Administrative Agent shall pay
interest on such amount until paid at a rate per annum equal to the Federal
Funds Rate from time to time in effect. If the due date of any payment under
this Agreement or any other Loan Document would otherwise fall on a day which is
not a Business Day such date shall be extended to the next succeeding Business
Day and interest shall continue to accrue at the rate, if any, applicable to
such payment for the period of such extension.

(b) Presumptions Regarding Payments by Borrower. Unless the Administrative Agent
shall have received notice from the Borrower prior to the date on which any
payment is due to the Administrative Agent for the account of the Lenders or the
Issuing Bank hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may (but shall not be obligated to), in reliance
upon such assumption, distribute to the Lenders or the Issuing Bank, as the case
may be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent on demand that amount so
distributed to such Lender or the Issuing Bank, with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the Federal Funds
Rate.

Section 3.2. Pro Rata Treatment.

Except to the extent otherwise provided herein: (a) each borrowing from the
Lenders under Sections 2.1.(a), 2.3.(e) and 2.4.(e) shall be made from the
Lenders, each payment of the fees under Sections 3.5.(a), 3.5.(b), the first
sentence of 3.5.(c), and 3.5.(e) shall be made for the account of the Lenders,
and each termination or reduction of the amount of the Revolving Commitments
under Section 2.12. shall be applied to the respective Revolving Commitments of
the Lenders, pro rata according to the amounts of their respective Revolving
Commitments; (b) each payment or prepayment of principal of Revolving Loans
shall be made for the account of the Lenders pro rata in accordance with the
respective unpaid principal amounts of the Revolving Loans held by them,
provided that, subject to Section 3.9., if immediately prior to giving effect to
any such payment in respect of any Revolving Loans the outstanding principal
amount of the Revolving Loans shall not be held by the Lenders pro rata in

 

- 45 -



--------------------------------------------------------------------------------

accordance with their respective Revolving Commitments in effect at the time
such Revolving Loans were made, then such payment shall be applied to the
Revolving Loans in such manner as shall result, as nearly as is practicable, in
the outstanding principal amount of the Revolving Loans being held by the
Lenders pro rata in accordance with their respective Revolving Commitments;
(c) each payment of interest on Revolving Loans shall be made for the account of
the Lenders pro rata in accordance with the amounts of interest on such
Revolving Loans then due and payable to the respective Lenders; (d) the making,
Conversion and Continuation of Revolving Loans of a particular Type (other than
Conversions provided for by Sections 4.1.(c) and 4.5.) shall be made pro rata
among the Lenders according to the amounts of their respective Revolving Loans
and the then current Interest Period for each Lender’s portion of each such Loan
of such Type shall be coterminous; (e) each prepayment of principal of Bid Rate
Loans by the Borrower pursuant to Section 2.8.(b)(ii) shall, unless otherwise
directed by the Borrower, be made for account of the Lenders then owed Bid Rate
Loans pro rata in accordance with the respective unpaid principal amounts of the
Bid Rate Loans then owing to each such Lender; (f) the Lenders’ participation
in, and payment obligations in respect of, Swingline Loans under Section 2.4.,
shall be in accordance with their respective Revolving Commitment Percentages;
and (g) the Lenders’ participation in, and payment obligations in respect of,
Letters of Credit under Section 2.3., shall be in accordance with their
respective Revolving Commitment Percentages. All payments of principal,
interest, fees and other amounts in respect of the Swingline Loans shall be for
the account of the Swingline Lender only (except to the extent any Lender shall
have acquired a participating interest in any such Swingline Loan pursuant to
Section 2.4.(e), in which case such payments shall be pro rata in accordance
with such participating interests).

Section 3.3. Sharing of Payments, Etc.

If a Lender shall obtain payment of any principal of, or interest on, any Loan
made by it to the Borrower under this Agreement or shall obtain payment on any
other Obligation owing by the Borrower or any other Loan Party through the
exercise of any right of set-off, banker’s lien, counterclaim or similar right
or otherwise or through voluntary prepayments directly to a Lender or other
payments made by or on behalf the Borrower or any other Loan Party to a Lender
(other than any payment in respect of Specified Derivatives Obligations) not in
accordance with the terms of this Agreement and such payment should be
distributed to the Lenders in accordance with Section 3.2. or Section 10.5., as
applicable, such Lender shall promptly purchase from the other Lenders
participations in (or, if and to the extent specified by such Lender, direct
interests in) the Loans made by the other Lenders or other Obligations owed to
such other Lenders in such amounts, and make such other adjustments from time to
time as shall be equitable, to the end that all the Lenders shall share the
benefit of such payment (net of any reasonable expenses which may actually be
incurred by such Lender in obtaining or preserving such benefit) in accordance
with the requirements of Section 3.2. or Section 10.5., as applicable. To such
end, all the Lenders shall make appropriate adjustments among themselves (by the
resale of participations sold or otherwise) if such payment is rescinded or must
otherwise be restored. The Borrower agrees that any Lender so purchasing a
participation (or direct interest) in the Loans or other Obligations owed to
such other Lenders may exercise all rights of set-off, banker’s lien,
counterclaim or similar rights with respect to such participation as fully as if
such Lender were a direct holder of Loans in the amount of such participation.
Nothing contained herein shall require any Lender to exercise any such right or
shall affect the right of any Lender to exercise and retain the benefits of
exercising, any such right with respect to any other indebtedness or obligation
of the Borrower.

Section 3.4. Several Obligations.

No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall

 

- 46 -



--------------------------------------------------------------------------------

not relieve the obligation of any other Lender to make any Loan or to perform
any other obligation to be made or performed by such other Lender.

Section 3.5. Fees.

(a) Closing Fee. On the Effective Date, the Borrower agrees to pay to the
Administrative Agent and each Lender all loan fees as have been agreed to in
writing by the Borrower and the Administrative Agent.

(b) Facility Fees. During the period from the Effective Date to but excluding
the Revolving Termination Date, the Borrower agrees to pay to the Administrative
Agent for the account of the Lenders a facility fee equal to the daily aggregate
amount of the Revolving Commitments (whether or not utilized) times a rate per
annum equal to the Applicable Facility Fee. Such fee shall be payable quarterly
in arrears on the first day of each January, April, July and October during the
term of this Agreement and on the Revolving Termination Date or any earlier date
of termination of the Revolving Commitments or reduction of the Revolving
Commitments to zero. The Borrower acknowledges that the fee payable hereunder is
a bona fide commitment fee and is intended as reasonable compensation to the
Lenders for committing to make funds available to the Borrower as described
herein and for no other purposes.

(c) Letter of Credit Fees. The Borrower agrees to pay to the Administrative
Agent for the account of each Lender a letter of credit fee at a rate per annum
equal to the Applicable Margin for LIBOR Loans times the daily average Stated
Amount of each Letter of Credit for the period from and including the date of
issuance of such Letter of Credit (x) to and including the date such Letter of
Credit expires or is cancelled or (y) to but excluding the date such Letter of
Credit is drawn in full. In addition to such fees, the Borrower shall pay to the
Issuing Bank solely for its own account, a fronting fee in respect of each
Letter of Credit equal to one-eighth of one percent (0.125%) of the initial
Stated Amount of such Letter of Credit; provided, however, in no event shall the
aggregate amount of such fee in respect of any Letter of Credit be less than
$1,000. The fees provided for in this subsection shall be nonrefundable and
payable, in the case of the fee provided for in the first sentence, in arrears
(i) quarterly on the first day of January, April, July and October, (ii) on the
Revolving Termination Date, (iii) on the date the Revolving Commitments are
terminated or reduced to zero and (iv) thereafter from time to time on demand of
the Administrative Agent and in the case of the fee provided for in the second
sentence of this subsection, at the time of issuance of such Letter of Credit.
The Borrower shall pay directly to the Issuing Bank from time to time on demand
all commissions, charges, costs and expenses in the amounts customarily charged
or incurred by the Issuing Bank from time to time in like circumstances with
respect to the issuance, amendment, renewal or extension of any Letter of Credit
or any other transaction relating thereto.

(d) Bid Rate Loan Fees. The Borrower agrees to pay to the Administrative Agent a
fee equal to $2,000 at the time of each Bid Rate Quote Request made hereunder
for services rendered by the Administrative Agent in connection with the Bid
Rate Loans.

(e) Revolving Credit Extension Fee. If the Borrower exercises its right to
extend the Revolving Termination Date in accordance with Section 2.13., the
Borrower shall pay to the Administrative Agent for the account of each Lender a
fee equal to 0.25% of the amount of such Lender’s Revolving Commitment (whether
or not utilized). Such fee shall be due and payable in full on the date the
Administrative Agent receives the Extension Request pursuant to Section 2.13.

(f) Administrative and Other Fees. The Borrower agrees to pay the administrative
and other fees of the Administrative Agent as provided in the Fee Letter and as
may be otherwise agreed to in writing from time to time by the Borrower, the
Arrangers and the Administrative Agent.

 

- 47 -



--------------------------------------------------------------------------------

Section 3.6. Computations.

Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or any other Obligations due hereunder shall be computed on the basis
of a year of 360 days and the actual number of days elapsed.

Section 3.7. Usury.

In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or any other Loan Party or received
by any Lender, then such excess sum shall be credited as a payment of principal,
unless the Borrower shall notify the respective Lender in writing that the
Borrower elects to have such excess sum returned to it forthwith. It is the
express intent of the parties hereto that the Borrower not pay and the Lenders
not receive, directly or indirectly, in any manner whatsoever, interest in
excess of that which may be lawfully paid by the Borrower under Applicable Law.
The parties hereto hereby agree and stipulate that the only charge imposed upon
the Borrower for the use of money in connection with this Agreement is and shall
be the interest specifically described in Section 2.5.(a)(i) through (iv) and,
with respect to Swingline Loans, in Section 2.4.(c). Notwithstanding the
foregoing, the parties hereto further agree and stipulate that all agency fees,
syndication fees, facility fees, closing fees, letter of credit fees,
underwriting fees, default charges, late charges, funding or “breakage” charges,
increased cost charges, attorneys’ fees and reimbursement for costs and expenses
paid by the Administrative Agent or any Lender to third parties or for damages
incurred by the Administrative Agent or any Lender, in each case, in connection
with the transactions contemplated by this Agreement and the other Loan
Documents, are charges made to compensate the Administrative Agent or any such
Lender for underwriting or administrative services and costs or losses performed
or incurred, and to be performed or incurred, by the Administrative Agent and
the Lenders in connection with this Agreement and shall under no circumstances
be deemed to be charges for the use of money. All charges other than charges for
the use of money shall be fully earned and nonrefundable when due.

Section 3.8. Statements of Account.

The Administrative Agent will account to the Borrower monthly with a statement
of Loans, accrued interest and Fees, charges and payments made pursuant to this
Agreement and the other Loan Documents, and such account rendered by the
Administrative Agent shall be deemed conclusive upon the Borrower absent
manifest error. The failure of the Administrative Agent to deliver such a
statement of accounts shall not relieve or discharge the Borrower from any of
its obligations hereunder.

Section 3.9. Defaulting Lenders.

Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:

(a) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Requisite Lenders. The rights
and remedies of the Borrower, the Administrative Agent, the Issuing Bank, the
Swingline Lender and the other Lenders against a Defaulting Lender under this
Section are in addition to any other rights and remedies such parties may have
against such Defaulting Lender under this Agreement, any of the Loan Documents,
Applicable Law or otherwise.

 

- 48 -



--------------------------------------------------------------------------------

(b) Defaulting Lender Waterfall. Any payment of principal, interest, Fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article X. or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 3.3. shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Bank or the Swingline Lender hereunder;
third, to Cash Collateralize the Issuing Bank’s Fronting Exposure with respect
to such Defaulting Lender in accordance with subsection (e) below; fourth, as
the Borrower may request (so long as no Default or Event of Default exists), to
the funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the Issuing
Bank’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with subsection (e) below; sixth, to the payment of any amounts owing to the
Lenders, the Issuing Bank or the Swingline Lender as a result of any judgment of
a court of competent jurisdiction obtained by any Lender, the Issuing Bank or
the Swingline Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or amounts owing by such Defaulting Lender under
Section 2.3.(j) in respect of Letters of Credit (such amounts
“L/C Disbursements”), in respect of which such Defaulting Lender has not fully
funded its appropriate share, and (y) such Loans were made or the related
Letters of Credit were issued at a time when the conditions set forth in
Article V. were satisfied or waived, such payment shall be applied solely to pay
the Loans of, and L/C Disbursements owed to, all Non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of, or L/C
Disbursements owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in Letter of Credit Liabilities and Swingline
Loans are held by the Lenders pro rata in accordance with their respective
Revolving Commitment Percentages (determined without giving effect to the
immediately following subsection (d)). Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
subsection shall be deemed paid to and redirected by such Defaulting Lender, and
each Lender irrevocably consents hereto.

(c) Certain Fees.

(i) No Defaulting Lender shall be entitled to receive any Fee payable under
Section 3.5.(b) for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).

(ii) Each Defaulting Lender shall be entitled to receive letter of credit fees
payable under Section 3.5.(c) for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Revolving Commitment
Percentage of the stated amount of Letters of Credit for which it has provided
Cash Collateral pursuant to the immediately following subsection (e).

 

- 49 -



--------------------------------------------------------------------------------

(iii) With respect to any Fee that would have been required to be paid to any
Defaulting Lender but for the immediately preceding clauses (i) or (ii), the
Borrower shall (x) pay to each Non-Defaulting Lender that portion of any such
Fee otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in Letter of Credit Liabilities or Swingline Loans that
has been reallocated to such Non-Defaulting Lender pursuant to the immediately
following subsection (d), (y) pay to each Issuing Bank and Swingline Lender, as
applicable, the amount of any such Fee otherwise payable to such Defaulting
Lender to the extent allocable to such Issuing Bank’s or Swingline Lender’s
Fronting Exposure to such Defaulting Lender, and (z) not be required to pay the
remaining amount of any such Fee.

(d) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in Letter of Credit Liabilities and
Swingline Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Revolving Commitment Percentages (determined
without regard to such Defaulting Lender’s Commitment) but only to the extent
that (x) the conditions set forth in Section 5.2. are satisfied at the time of
such reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Revolving Credit Exposure of
any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Commitment. No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

(e) Cash Collateral, Repayment of Swingline Loans.

(i) If the reallocation described in the immediately preceding subsection (d)
above cannot, or can only partially, be effected, the Borrower shall, without
prejudice to any right or remedy available to it hereunder or under law,
(x) first, prepay Swingline Loans in an amount equal to the Swingline Lender’s
Fronting Exposure and (y) second, Cash Collateralize the Issuing Bank’s Fronting
Exposure in accordance with the procedures set forth in this subsection; such
prepayment and/or cash collateralization may be provided by a borrowing of
Revolving Loans if the conditions precedent thereto are met.

(ii) At any time that there shall exist a Defaulting Lender, within three
(3) Business Days following the written request of the Administrative Agent or
the Issuing Bank (with a copy to the Administrative Agent), the Borrower shall
Cash Collateralize the Issuing Bank’s Fronting Exposure with respect to such
Defaulting Lender (determined after giving effect to the immediately preceding
subsection (d) and any Cash Collateral provided by such Defaulting Lender) in an
amount not less than the aggregate Fronting Exposure of the Issuing Bank with
respect to Letters of Credit issued and outstanding at such time; such cash
collateralization may be provided by a borrowing of Revolving Loans if the
conditions precedent thereto are met.

(iii) The Borrower, and to the extent provided by any Defaulting Lender, such
Defaulting Lender, hereby grant to the Administrative Agent, for the benefit of
the Issuing Bank, and agree to maintain, a first priority security interest in
all such Cash Collateral as security for the Defaulting Lenders’ obligation to
fund participations in respect of Letter of Credit Liabilities, to be applied
pursuant to the immediately following clause (iv). If at any time the
Administrative Agent determines in good faith that Cash Collateral is subject to
any right or claim of any Person other than the Administrative Agent and the
Issuing Bank as herein provided, or that the total amount of such Cash
Collateral is less than the aggregate Fronting Exposure of the Issuing Bank

 

- 50 -



--------------------------------------------------------------------------------

with respect to Letters of Credit issued and outstanding at such time, the
Borrower will, promptly upon demand by the Administrative Agent, pay or provide
to the Administrative Agent additional Cash Collateral in an amount sufficient
to eliminate such deficiency (after giving effect to any Cash Collateral
provided by the Defaulting Lender).

(iv) Notwithstanding anything to the contrary contained in this Agreement, Cash
Collateral provided under this Section in respect of Letters of Credit shall be
applied to the satisfaction of the Defaulting Lender’s obligation to fund
participations in respect of Letter of Credit Liabilities (including, as to Cash
Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

(v) Cash Collateral (or the appropriate portion thereof) provided to reduce the
Issuing Bank’s Fronting Exposure shall no longer be required to be held as Cash
Collateral pursuant to this subsection following (x) the elimination of the
applicable Fronting Exposure (including by the termination of Defaulting Lender
status of the applicable Lender), or (y) the determination by the Administrative
Agent and the Issuing Bank that there exists excess Cash Collateral; provided
that, subject to the immediately preceding subsection (b), the Person providing
Cash Collateral and the Issuing Bank may (but shall not be obligated to) agree
that Cash Collateral shall be held to support future anticipated Fronting
Exposure or other obligations.

(f) Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swingline Lender and the Issuing Bank agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held pro rata by the Lenders in accordance with their respective
Revolving Commitment Percentages (determined without giving effect to the
immediately preceding subsection (d)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to Fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

(g) New Swingline Loans/Letters of Credit. So long as any Lender is a Defaulting
Lender, (i) the Swingline Lender shall not be required to fund any portion of a
requested Swingline Loan unless it is satisfied that it will have no Fronting
Exposure after giving effect to such funded portion of such Swingline Loan and
(ii) the Issuing Bank shall not be required to issue, extend, renew or increase
any Letter of Credit in an amount which would expose the Issuing Bank to
Fronting Exposure after giving effect thereto; provided, however, that to the
extent Defaulting Lender’s participation in Letter of Credit Liabilities and
Swingline Loans is reallocated in accordance with Section 3.9.(d), the Swingline
Lender and the Issuing Bank shall not be deemed to have Fronting Exposure to the
extent of such reallocation to Non-Defaulting Lenders.

Section 3.10. Taxes; Foreign Lenders.

(a) Taxes Generally. All payments by the Borrower of principal of, and interest
on, the Loans and all other Obligations shall be made free and clear of and
without deduction for any present or

 

- 51 -



--------------------------------------------------------------------------------

future excise, stamp or other taxes, fees, duties, levies, imposts, charges,
deductions, withholdings or other charges of any nature whatsoever imposed by
any taxing authority, but excluding (i) franchise taxes, (ii) any taxes (other
than withholding taxes) with respect to the Administrative Agent, the Issuing
Bank or a Lender that would not be imposed but for a connection between the
Administrative Agent, the Issuing Bank or a Lender and the jurisdiction imposing
such taxes (other than a connection arising solely by virtue of the activities
of the Administrative Agent, the Issuing Bank or such Lender pursuant to or in
respect of this Agreement or any other Loan Document), (iii) any taxes imposed
on or measured by the Issuing Bank’s or any Lender’s assets, net income,
receipts or branch profits, (iv) any withholding taxes or backup withholding
taxes due by reason of the inaccuracy of, or failure to deliver, any of the
forms as required under Section 3.10.(c), (v) any taxes arising after the
Agreement Date solely as a result of or attributable to a Lender changing its
designated Lending Office after the date such Lender becomes a party hereto, and
(vi) any taxes imposed by Sections 1471 through Section 1474 of the Internal
Revenue Code (including any official interpretations thereof, collectively
“FATCA”) on any “withholdable payment” payable to such recipient after
December 31, 2012 (such non-excluded items being collectively called “Taxes”).
If any withholding or deduction from any payment to be made by the Borrower
hereunder is required in respect of any Taxes pursuant to any Applicable Law,
then the Borrower will:

(i) calculate an increased amount due to the Administrative Agent, the Issuing
Bank or any Lender, as applicable, such that, after payment of the amount of Tax
imposed thereon, the net amount actually received by the Administrative Agent,
the Issuing Bank or such Lender will equal the full amount that the
Administrative Agent, the Issuing Bank or such Lender would have received had no
such withholding or deduction been required;

(ii) pay directly to the relevant Governmental Authority the full amount
required to be so withheld or deducted out of the amount calculated in clause
(i) above; and

(iii) promptly forward to the Administrative Agent an official receipt or other
documentation satisfactory to the Administrative Agent evidencing such payment
to such Governmental Authority; and

(iv) pay the remaining amount (the amount calculated in clause (i) above less
the amount paid in clause (ii) above) to the Administrative Agent for its
account or the account of the applicable Lender or the Issuing Bank, as the case
may be.

(b) Tax Indemnification. If the Borrower fails to pay any Taxes when due to the
appropriate Governmental Authority or fails to remit to the Administrative
Agent, for its account or the account of the Issuing Bank or respective Lender,
as the case may be, the required receipts or other required documentary
evidence, the Borrower shall indemnify the Administrative Agent, the Issuing
Bank and the Lenders for any incremental Taxes, interest or penalties that may
become payable by the Administrative Agent, the Issuing Bank or any Lender as a
result of any such failure. For purposes of this Section, a distribution
hereunder by the Administrative Agent or any Lender to or for the account of any
Lender shall be deemed a payment by the Borrower.

(c) Tax Forms. Prior to the date that any Lender or Participant organized under
the laws of a jurisdiction outside the United States of America becomes a party
hereto, such Person shall deliver to the Borrower and the Administrative Agent
such certificates, documents or other evidence, as required by the Internal
Revenue Code or Treasury Regulations issued pursuant thereto (including Internal
Revenue Service Forms W-8ECI and W-8BEN, as applicable, or appropriate successor
forms), properly completed, currently effective and duly executed by such Lender
or Participant establishing that payments to it hereunder and under the Notes
are (i) not subject to United States Federal backup withholding tax and (ii) not
subject to United States Federal withholding tax under the Internal Revenue
Code. On or prior to the

 

- 52 -



--------------------------------------------------------------------------------

date any Lender or Issuing Bank or Participant that is a United States person
(as such term is defined in Section 7701(a)(30) of the Internal Revenue Code)
(any of the foregoing, a “US Lender”) becomes a party to this Agreement (or, in
the case of any Participant, on or before the date such Participant purchases
the related participation), each such US Lender shall deliver to the Borrower
and the Administrative Agent two accurate and complete copies of Internal
Revenue Service Form W-9, or any subsequent versions or successors to such form,
currently effective and duly executed by such US Lender, establishing that
payments to it hereunder and under the Notes are not subject to United States
Federal backup withholding tax. Each Lender, Issuing Bank or Participant shall,
to the extent it may lawfully do so, (x) deliver further copies of such forms or
other appropriate certifications required by this subsection on or before the
date that any such forms expire or become obsolete and after the occurrence of
any event requiring a change in the most recent form delivered to the Borrower
or the Administrative Agent and (y) obtain such extensions of the time for
filing, and renew such forms and certifications thereof, as may be reasonably
requested by the Borrower or the Administrative Agent. The Borrower shall not be
required to pay any amount pursuant to the last sentence of subsection (a) above
(or in respect thereof, under subsection (b) above) to any Lender, Issuing Bank
or Participant, if such Lender, Issuing Bank, Participant or the Administrative
Agent, as applicable, fails to comply with the requirements of this subsection.
If any such Lender, Issuing Bank or Participant, to the extent it may lawfully
do so, fails to deliver the above forms or other documentation, then the
Administrative Agent may withhold from such payment to such Lender, Issuing Bank
or Participant such amounts as are required by the Internal Revenue Code. If any
Governmental Authority asserts that the Administrative Agent did not properly
withhold or backup withhold, as the case may be, any tax or other amount from
payments made to or for the account of any Lender, Issuing Bank or Participant,
such Lender, Issuing Bank or Participant shall indemnify the Administrative
Agent therefor, including all penalties and interest, any taxes imposed by any
jurisdiction on the amounts payable to the Administrative Agent under this
Section, and costs and expenses (including all reasonable fees and disbursements
of any law firm or other external counsel and the allocated cost of internal
legal services and all disbursements of internal counsel) of the Administrative
Agent. The obligation of the Lenders, Issuing Bank and Participants under this
Section shall survive the termination of the Commitments, repayment of all
Obligations and the resignation or replacement of the Administrative Agent. If a
successor Administrative Agent is organized under the laws of a jurisdiction
outside the United States of America, or is a United States person (as such term
is defined in Section 7701(a)(30) of the Internal Revenue Code) that is not an
“exempt recipient” as such term is defined in Treasury Regulations section
31.3406(g)-1, then such successor Administrative Agent shall be subject to the
same obligations as an applicable Lender under this Section 3.10(c).

(d) USA Patriot Act Notice; Compliance. In order for the Administrative Agent to
comply with the USA Patriot Act of 2001 (Public Law 107-56), prior to any Lender
or Participant that is organized under the laws of a jurisdiction outside of the
United States of America becoming a party hereto, the Administrative Agent may
request, and such Lender or Participant shall provide to the Administrative
Agent, its name, address, tax identification number and/or such other
identification information as shall be necessary for the Administrative Agent to
comply with federal law.

ARTICLE IV. YIELD PROTECTION, ETC.

Section 4.1. Additional Costs; Capital Adequacy.

(a) Capital Adequacy. If any Lender or any Participant determines that
compliance with any law or regulation or with any guideline or request from any
central bank or other Governmental Authority issued or taking effect after the
Agreement Date including any Regulatory Change (whether or not having the force
of law) affects or would affect the amount of capital required or expected to be
maintained by such Lender or such Participant, or any corporation controlling
such Lender or such Participant, as a consequence of, or with reference to, such
Lender’s Commitments or its making, Converting to,

 

- 53 -



--------------------------------------------------------------------------------

Continuing of, or maintaining Loans or participating in Letters of Credit or
Swingline Loans below the rate which such Lender or such Participant or such
corporation controlling such Lender or such Participant could have achieved but
for such compliance (taking into account the policies of such Lender or such
Participant or such corporation with regard to capital), then the Borrower
shall, from time to time, within thirty (30) days after written demand by such
Lender or such Participant, pay to such Lender or such Participant additional
amounts sufficient to compensate such Lender or such Participant or such
corporation controlling such Lender or such Participant to the extent that such
Lender or such Participant determines such increase in capital is allocable to
such Lender’s or such Participant’s obligations hereunder.

(b) Additional Costs. In addition to, and not in limitation of the immediately
preceding subsection, the Borrower shall promptly pay to the Administrative
Agent for the account of a Lender from time to time such amounts as such Lender
may determine to be necessary to compensate such Lender for any costs incurred
by such Lender that it determines are attributable to its making, Converting to,
Continuing of, or maintaining of any LIBOR Loans or LIBOR Margin Loans or its
obligation to make any LIBOR Loans hereunder, any reduction in any amount
receivable by such Lender under this Agreement or any of the other Loan
Documents in respect of any of such LIBOR Loans or LIBOR Margin Loans or such
obligation or the maintenance by such Lender of capital in respect of its LIBOR
Loans or LIBOR Margin Loans or its Commitments (such increases in costs and
reductions in amounts receivable being herein called “Additional Costs”), to the
extent resulting from any Regulatory Change that: (i) changes the basis of
taxation of any amounts payable to such Lender under this Agreement or any of
the other Loan Documents in respect of any of such LIBOR Loans or LIBOR Margin
Loans or its Commitments (other than taxes, fees, duties, levies, imposts,
charges, deductions, withholdings or other charges which are excluded from the
definition of Taxes pursuant to the first sentence of Section 3.10.(a) or
payable as a result of failing to deliver forms required by Section 3.10.(c)),
or (ii) imposes or modifies any reserve, special deposit or similar requirements
(other than Regulation D of the Board of Governors of the Federal Reserve System
or other similar reserve requirement applicable to any other category of
liabilities or category of extensions of credit or other assets by reference to
which the interest rate on LIBOR Loans or LIBOR Margin Loans is determined to
the extent utilized to determine LIBOR for such Loans) relating to any
extensions of credit or other assets of, or any deposits with or other
liabilities of, or other credit extended by, or any other acquisition of funds
by such Lender (or its parent corporation), or any commitment of such Lender
(including, without limitation, the Commitments of such Lender hereunder) or
(iii) has or would have the effect of reducing the rate of return on capital of
such Lender to a level below that which such Lender could have achieved but for
such Regulatory Change (taking into consideration such Lender’s policies with
respect to capital adequacy).

(c) Lender’s Suspension of LIBOR Loans and LIBOR Margin Loans. Without limiting
the effect of the provisions of the immediately preceding subsection (a) and
(b), if by reason of any Regulatory Change, any Lender either (i) incurs
Additional Costs based on or measured by the excess above a specified level of
the amount of a category of deposits or other liabilities of such Lender that
includes deposits by reference to which the interest rate on LIBOR Loans or
LIBOR Margin Loans is determined as provided in this Agreement or a category of
extensions of credit or other assets of such Lender that includes LIBOR Loans or
LIBOR Margin Loans or (ii) becomes subject to restrictions on the amount of such
a category of liabilities or assets that it may hold, then, if such Lender so
elects by notice to the Borrower (with a copy to the Administrative Agent), the
obligation of such Lender to make or Continue, or to Convert Base Rate Loans
into, LIBOR Loans and/or the obligation of a Lender that has outstanding a Bid
Rate Quote to make LIBOR Margin Loans hereunder shall be suspended until such
Regulatory Change ceases to be in effect (in which case the provisions of
Section 4.5. shall apply).

(d) Additional Costs in Respect of Letters of Credit. Without limiting the
obligations of the Borrower under the preceding subsections of this Section (but
without duplication), if as a result of any

 

- 54 -



--------------------------------------------------------------------------------

Regulatory Change or any risk-based capital guideline or other requirement
hereafter issued by any Governmental Authority there shall be imposed, modified
or deemed applicable after the Agreement Date any tax, reserve, special deposit,
capital adequacy or similar requirement against or with respect to or measured
by reference to Letters of Credit and the result shall be to increase the cost
to the Issuing Bank of issuing (or any Lender of purchasing participations in)
or maintaining its obligation hereunder to issue (or purchase participations in)
any Letter of Credit or reduce any amount receivable by the Issuing Bank or any
Lender hereunder in respect of any Letter of Credit, then, upon demand by the
Issuing Bank or such Lender, the Borrower shall pay promptly to the Issuing Bank
or, in the case of such Lender, to the Administrative Agent for the account of
such Lender, from time to time as specified by the Issuing Bank or such Lender,
such additional amounts as shall be sufficient to compensate the Issuing Bank or
such Lender for such increased costs or reductions in amount.

(e) Notification and Determination of Additional Costs. Each of the
Administrative Agent, Issuing Bank, each Lender, and each Participant, as the
case may be, agrees to notify the Borrower of any event occurring after the
Agreement Date entitling the Administrative Agent, the Issuing Bank, such Lender
or such Participant to compensation under any of the preceding subsections of
this Section as promptly as practicable; provided, however, that the failure of
the Administrative Agent, the Issuing Bank, any Lender or any Participant to
give such notice shall not release the Borrower from any of its obligations
hereunder (and in the case of a Lender, to the Administrative Agent). The
Administrative Agent, the Issuing Bank, each Lender and each Participant, as the
case may be, agrees to furnish to the Borrower (and in the case of the Issuing
Bank, a Lender or a Participant to the Administrative Agent as well) a
certificate setting forth the basis and amount of each request for compensation
under this Section. Determinations by the Administrative Agent, the Issuing
Bank, such Lender, or such Participant, as the case may be, of the effect of any
Regulatory Change shall be conclusive and binding for all purposes, absent
manifest error and provided that such determinations are made on a reasonable
basis and in good faith. Notwithstanding anything to the contrary contained in
the preceding subsections of this Section 4.1., the Borrower shall not be
required to compensate any Lender or any Participant for any such increased
costs or reduced return incurred by such Lender or Participant more than
one-hundred-eighty (180) days prior to such Lender’s or Participant’s written
request to the Borrower for such compensation (except that if the event giving
rise to the increased costs or reduced return is retroactive, then the
one-hundred-eighty (180) day period referred to above shall be extended to
include the period of retroactive effect thereof).

Section 4.2. Suspension of LIBOR Loans and LIBOR Margin Loans.

Anything herein to the contrary notwithstanding, if, on or prior to the
determination of LIBOR for any Interest Period:

(a) the Administrative Agent reasonably determines (which determination shall be
conclusive) that quotations of interest rates for the relevant deposits referred
to in the definition of LIBOR are not being provided in the relevant amounts or
for the relevant maturities for purposes of determining rates of interest for
LIBOR Loans as provided herein or is otherwise unable to determine LIBOR;

(b) the Administrative Agent reasonably determines (which determination shall be
conclusive) that the relevant rates of interest referred to in the definition of
LIBOR upon the basis of which the rate of interest for LIBOR Loans for such
Interest Period is to be determined will not adequately and fairly reflect the
cost to any Lender of making, Converting to, Continuing of or maintaining LIBOR
Loans for such Interest Period; or

 

- 55 -



--------------------------------------------------------------------------------

(c) any Lender that has outstanding a Bid Rate Quote with respect to a LIBOR
Margin Loan reasonably determines (which determination shall be conclusive) that
LIBOR will not adequately and fairly reflect the cost to such Lender of making
or maintaining such LIBOR Margin Loan;

then the Administrative Agent shall give the Borrower and each Lender prompt
notice thereof and, so long as such condition remains in effect, (i) the Lenders
shall be under no obligation to, and shall not, make additional LIBOR Loans,
Continue LIBOR Loans or Convert Loans into LIBOR Loans and the Borrower shall,
on the last day of each current Interest Period for each outstanding LIBOR Loan,
either prepay such Loan or Convert such Loan into a Base Rate Loan and (ii) in
the case of clause (c) above, no Lender that has outstanding a Bid Rate Quote
with respect to a LIBOR Margin Loan shall be under any obligation to make such
Loan.

Section 4.3. Illegality.

Notwithstanding any other provision of this Agreement, (a) if any Lender shall
reasonably determine (which determination shall be conclusive and binding) that
it is unlawful for such Lender to honor its obligation to make, Convert to,
Continue or maintain LIBOR Loans hereunder and/or (b) if any Lender that has an
outstanding Bid Rate Quote shall reasonably determine (which determination shall
be conclusive and binding) that it is unlawful for such Lender to honor its
obligation to make or maintain LIBOR Margin Loans hereunder, then such Lender
shall promptly notify the Borrower thereof (with a copy of such notice to the
Administrative Agent) and such Lender’s obligation to make or Continue, or to
Convert Loans of any other Type into, LIBOR Loans shall be suspended and/or such
Lender’s obligation to make LIBOR Margin Loans shall be suspended, in each case,
until such time as such Lender may again make and maintain LIBOR Loans or LIBOR
Margin Loans (in which case the provisions of Section 4.5. shall be applicable).

Section 4.4. Compensation.

The Borrower shall pay to the Administrative Agent for the account of each
Lender, upon the request of the Administrative Agent, such amount or amounts as
the Administrative Agent shall determine in its reasonable discretion shall be
sufficient to compensate such Lender for any loss, cost or expense attributable
to:

(a) any payment or prepayment (whether mandatory or optional) of a LIBOR Loan or
a Bid Rate Loan, or Conversion of a LIBOR Loan, made by such Lender for any
reason (including, without limitation, acceleration) on a date other than the
last day of the Interest Period for such Loan; or

(b) any failure by the Borrower for any reason (including, without limitation,
the failure of any of the applicable conditions precedent specified in Article
5.2. to be satisfied) to borrow a LIBOR Loan or a Bid Rate Loan from such Lender
on the date for such borrowing, or to Convert a Base Rate Loan into a LIBOR Loan
or Continue a LIBOR Loan on the requested date of such Conversion or
Continuation.

Upon the Borrower’s request, the Administrative Agent shall provide the Borrower
with a statement setting forth the basis for requesting such compensation and
the method for determining the amount thereof. Any such statement shall be
conclusive absent manifest error provided that such determination is made on a
reasonable basis and in good faith.

 

- 56 -



--------------------------------------------------------------------------------

Section 4.5. Treatment of Affected Loans.

(a) If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 4.1.(c), Section 4.2. or Section 4.3. then such Lender’s LIBOR Loans
shall be automatically Converted into Base Rate Loans on the last day(s) of the
then current Interest Period(s) for LIBOR Loans (or, in the case of a Conversion
required by Section 4.1.(c), Section 4.2., or Section 4.3. on such earlier date
as such Lender may specify to the Borrower with a copy to the Administrative
Agent) and, unless and until such Lender gives notice as provided below that the
circumstances specified in Section 4.1., Section 4.2. or Section 4.3. that gave
rise to such Conversion no longer exist:

(i) to the extent that such Lender’s LIBOR Loans have been so Converted, all
payments and prepayments of principal that would otherwise be applied to such
Lender’s LIBOR Loans shall be applied instead to its Base Rate Loans; and

(ii) all Loans that would otherwise be made or Continued by such Lender as LIBOR
Loans shall be made or Continued instead as Base Rate Loans, and all Base Rate
Loans of such Lender that would otherwise be Converted into LIBOR Loans shall
remain as Base Rate Loans.

If such Lender gives notice to the Borrower (with a copy to the Administrative
Agent) that the circumstances specified in Section 4.1.(c) or 4.3. that gave
rise to the Conversion of such Lender’s LIBOR Loans pursuant to this Section no
longer exist (which such Lender agrees to do promptly upon such circumstances
ceasing to exist) at a time when LIBOR Loans made by other Lenders are
outstanding, then such Lender’s Base Rate Loans shall be automatically
Converted, on the first day(s) of the next succeeding Interest Period(s) for
such outstanding LIBOR Loans, to the extent necessary so that, after giving
effect thereto, all Loans held by the Lenders holding LIBOR Loans and by such
Lender are held pro rata (as to principal amounts, Types and Interest Periods)
in accordance with their respective Commitments.

(b) If the obligation of a Lender to make LIBOR Margin Loans shall be suspended
pursuant to Section 4.1.(c) or 4.2., then, to the extent payable on such date
with a borrowing of Revolving Loans hereunder, the LIBOR Margin Loans of such
Lender shall be automatically due and payable on such date as such Lender may
specify to the Borrower by written notice with a copy to the Administrative
Agent; provided that to the extent a borrowing of Revolving Loans in such amount
is not available hereunder, then, unless otherwise provided to the contrary in
an agreement between the Borrower and the provider of such LIBOR Margin Loans,
the rate applicable to such Loans shall automatically be converted on such date
in to Loans bearing interest at the Base Rate.

Section 4.6. Affected Lenders.

If (a) a Lender requests compensation pursuant to Section 3.10. or 4.1., and the
Requisite Lenders are not also doing the same, or (b) the obligation of any
Lender to make LIBOR Loans or to Continue, or to Convert Base Rate Loans into,
LIBOR Loans shall be suspended pursuant to Section 4.1.(b) or 4.3. but the
obligation of the Requisite Lenders shall not have been suspended under such
Sections, or (c) a Lender does not vote in favor of any amendment, modification
or waiver to this Agreement or any other Loan Document which, pursuant to
Section 12.7., requires the vote of such Lender, and the Requisite Lenders shall
have voted in favor of such amendment, modification or waiver then, so long as
there does not then exist any Event of Default, the Borrower may demand that
such Lender (the “Affected Lender”), and upon such demand the Affected Lender
shall promptly, assign its Commitment to an Eligible Assignee subject to and in
accordance with the provisions of Section 12.6.(b) for a purchase price equal to
(x) the aggregate principal balance of all Loans then owing to the Affected
Lender, plus (y) the

 

- 57 -



--------------------------------------------------------------------------------

aggregate amount of payments previously made by the Affected Lender under
Section 2.3.(j) that have not been repaid, plus (z) any accrued but unpaid
interest thereon and accrued but unpaid fees owing to the Affected Lender, or
any other amount as may be mutually agreed upon by such Affected Lender and
Eligible Assignee. Each of the Administrative Agent and the Affected Lender
shall reasonably cooperate in effectuating the replacement of such Affected
Lender under this Section, but at no time shall the Administrative Agent, such
Affected Lender nor any other Lender nor any Titled Agent be obligated in any
way whatsoever to initiate any such replacement or to assist in finding an
Eligible Assignee. The exercise by the Borrower of its rights under this Section
shall be at the Borrower’s sole cost and expense and at no cost or expense to
the Administrative Agent, the Affected Lender or any of the other Lenders. The
terms of this Section 4.6. shall not in any way limit the Borrower’s obligation
to pay to any Affected Lender compensation owing to such Affected Lender
pursuant to this Agreement (including, without limitation, pursuant to
Sections 3.10., 4.1. or 4.4.) with respect to any period up to the date of
replacement.

Section 4.7. Change of Lending Office.

Each Lender agrees that it will use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Sections 3.10., 4.1. or 4.3. to reduce the liability
of the Borrower or avoid the results provided thereunder, so long as such
designation is not disadvantageous to such Lender as determined by such Lender
in its sole discretion, except that such Lender shall have no obligation to
designate a Lending Office located in the United States of America.

Section 4.8. Assumptions Concerning Funding of LIBOR Loans.

Calculation of all amounts payable to a Lender under this Article shall be made
as though such Lender had actually funded LIBOR Loans through the purchase of
deposits in the relevant market bearing interest at the rate applicable to such
LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having a
maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article.

ARTICLE V. CONDITIONS PRECEDENT

Section 5.1. Initial Conditions Precedent.

The obligation of the Lenders to effect or permit the occurrence of the first
Credit Event hereunder, whether as the making of a Loan or the issuance of a
Letter of Credit, is subject to the satisfaction or waiver of the following
conditions precedent:

(a) The Administrative Agent shall have received each of the following, in form
and substance satisfactory to the Administrative Agent:

(i) counterparts of this Agreement executed by each of the parties hereto;

(ii) Revolving Notes and Bid Rate Notes executed by the Borrower, payable to
each applicable Lender (including any Designated Lender, if applicable) and
complying with the terms of Section 2.11.(a) and the Swingline Note executed by
the Borrower;

(iii) the Guaranty executed by each of the Guarantors initially to be a party
thereto;

 

- 58 -



--------------------------------------------------------------------------------

(iv) an opinion of Pillsbury Winthrop Shaw Pittman LLP, counsel to the Borrower
and the other Loan Parties, addressed to the Administrative Agent and the
Lenders and covering the matters set forth in Exhibit O;

(v) the certificate or articles of incorporation or formation, articles of
organization, certificate of limited partnership, declaration of trust or other
comparable organizational instrument (if any) of each Loan Party certified as of
a recent date by the Secretary of State of the state of formation of such Loan
Party;

(vi) a certificate of good standing (or certificate of similar meaning) with
respect to each Loan Party issued as of a recent date by the Secretary of State
of the state of formation of each such Loan Party and certificates of
qualification to transact business or other comparable certificates issued as of
a recent date by each Secretary of State (and any state department of taxation,
as applicable) of each state in which such Loan Party is required to be so
qualified and where failure to be so qualified could reasonably be expected to
have a Material Adverse Effect;

(vii) a certificate of incumbency signed by the Secretary or Assistant Secretary
(or other individual performing similar functions) of each Loan Party with
respect to each of the officers of such Loan Party authorized to execute and
deliver the Loan Documents to which such Loan Party is a party, and in the case
of the Borrower, authorized to execute and deliver on behalf of the Borrower
Notices of Borrowing, Notices of Swingline Borrowing, requests for Letters of
Credit, Notices of Conversion and Notices of Continuation;

(viii) copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of each Loan Party of (A) the by-laws
of such Loan Party, if a corporation, the operating agreement, if a limited
liability company, the partnership agreement, if a limited or general
partnership, or other comparable document in the case of any other form of legal
entity and (B) all corporate, partnership, member or other necessary action
taken by such Loan Party to authorize the execution, delivery and performance of
the Loan Documents to which it is a party;

(ix) a Compliance Certificate calculated on a pro forma basis for the Borrower’s
fiscal quarter ending March 31, 2011;

(x) a Transfer Authorizer Designation Form effective as of the Agreement Date;

(xi) evidence that all indebtedness, liabilities or obligations owing by the
Loan Parties under the Existing Credit Agreement shall be paid in full on the
Agreement Date and any Liens securing such indebtedness, liabilities or other
obligations shall then be released;

(xii) evidence that the Fees, if any, then due and payable under Section 3.5.,
together with all other fees, expenses and reimbursement amounts due and payable
to the Administrative Agent and the Arrangers, including without limitation, the
reasonable fees and expenses of counsel to the Administrative Agent, have been
paid;

(xiii) such other documents, agreements and instruments as the Administrative
Agent, or any Lender through the Administrative Agent, may reasonably request;
and

(b) In the good faith judgment of the Administrative Agent:

 

- 59 -



--------------------------------------------------------------------------------

(i) there shall not have occurred or become known to the Administrative Agent or
any of the Lenders any event, condition, situation or status since the date of
the information contained in the financial and business projections, budgets,
pro forma data and forecasts concerning the Borrower and its Subsidiaries
delivered to the Administrative Agent and the Lenders prior to the Agreement
Date that has had or could reasonably be expected to result in a Material
Adverse Effect;

(ii) no litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened which could
reasonably be expected to (A) result in a Material Adverse Effect or
(B) restrain or enjoin, impose materially burdensome conditions on, or otherwise
materially and adversely affect, the ability of the Borrower or any other Loan
Party to fulfill its obligations under the Loan Documents to which it is a
party;

(iii) the Borrower and its Subsidiaries shall have received all approvals,
consents and waivers, and shall have made or given all necessary filings and
notices as shall be required to consummate the transactions contemplated hereby
without the occurrence of any default under, conflict with or violation of
(A) any Applicable Law or (B) any agreement, document or instrument to which any
Loan Party is a party or by which any of them or their respective properties is
bound, except for such approvals, consents, waivers, filings and notices the
receipt, making or giving of which could not reasonably be likely to (A) have a
Material Adverse Effect, or (B) restrain or enjoin impose materially burdensome
conditions on, or otherwise materially and adversely affect the ability of the
Borrower or any other Loan Party to fulfill its obligations under the Loan
Documents to which it is a party;

(iv) the Borrower and each other Loan Party shall have provided all information
requested by the Administrative Agent and each Lender in order to comply with
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)); and

(v) there shall not have occurred or exist any other material disruption of
financial or capital markets that could reasonably be expected to materially and
adversely affect the transactions contemplated by the Loan Documents.

Section 5.2. Conditions Precedent to All Loans and Letters of Credit.

The obligations of (i) Lenders to make any Loans and (ii) the Issuing Bank to
issue Letters of Credit are each subject to the further conditions precedent
that: (a) no Default or Event of Default shall exist as of the date of the
making of such Loan or date of issuance of such Letter of Credit or would exist
immediately after giving effect thereto, and no violation of the limits
described in Section 2.15. would occur after giving effect thereto; (b) the
representations and warranties made or deemed made by the Borrower and each
other Loan Party in the Loan Documents to which any of them is a party, shall be
true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of the date of the making of such Loan or date of issuance of such Letter of
Credit with the same force and effect as if made on and as of such date except
to the extent that such representations and warranties expressly relate solely
to an earlier date (in which case such representations and warranties shall have
been true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of such earlier date) and except for changes in factual circumstances not
prohibited hereunder and (c) in the case of the borrowing of Revolving Loans,
the Administrative Agent shall have received a timely Notice of Borrowing, or in
the case of a Swingline Loan, the Swingline Lender shall have received a timely
Notice of Swingline Borrowing. Each Credit Event shall constitute a
certification by the

 

- 60 -



--------------------------------------------------------------------------------

Borrower to the effect set forth in the preceding sentence (both as of the date
of the giving of notice relating to such Credit Event and, unless the Borrower
otherwise notifies the Administrative Agent prior to the date of such Credit
Event, as of the date of the occurrence of such Credit Event). In addition, the
Borrower shall be deemed to have represented to the Administrative Agent and the
Lenders at the time any Loan is made or any Letter of Credit is issued that all
conditions to the making of such Loan or issuing of such Letter of Credit
contained in this Article V. have been satisfied.

Unless set forth in writing to the contrary, the making of its initial Loan by a
Lender shall constitute a certification by such Lender to the Administrative
Agent and the other Lenders that the conditions precedent for initial Loans set
forth in Section 5.1. that have not previously been waived by the Lenders in
accordance with the terms of this Agreement have been satisfied.

ARTICLE VI. REPRESENTATIONS AND WARRANTIES

Section 6.1. Representations and Warranties.

In order to induce the Administrative Agent and each Lender to enter into this
Agreement and to make Loans and, in the case of the Issuing Bank, to issue
Letters of Credit, the Borrower represents and warrants to the Administrative
Agent, the Issuing Bank and each Lender as follows:

(a) Organization; Power; Qualification. Each of the Borrower, the other Loan
Parties and the other Subsidiaries is a corporation, partnership or other legal
entity, duly organized or formed, validly existing and in good standing under
the jurisdiction of its incorporation or formation, has the power and authority
to own or lease its respective properties and to carry on its respective
business as now being and hereafter proposed to be conducted and is duly
qualified and is in good standing as a foreign corporation, partnership or other
legal entity, and authorized to do business, in each jurisdiction in which the
character of its properties or the nature of its business requires such
qualification or authorization and where the failure to be so qualified or
authorized could reasonably be expected to have, in each instance, a Material
Adverse Effect.

(b) Ownership Structure. Part I of Schedule 6.1.(b) is, as of the Agreement
Date, a complete and correct list of all Subsidiaries of the Borrower setting
forth for each such Subsidiary, (i) the jurisdiction of organization of such
Subsidiary, (ii) each Person holding any Equity Interest in such Subsidiary,
(iii) the nature of the Equity Interests held by each such Person, (iv) the
percentage of ownership of such Subsidiary represented by such Equity Interests
and (v) whether such Subsidiary is a Material Subsidiary and/or an Excluded
Subsidiary and whether such Subsidiary owns a Non-Controlled Property (and, if
so, which one(s)). As of the Agreement Date, except as disclosed in such
Schedule (A), each of the Borrower and its Subsidiaries owns, free and clear of
all Liens (other than Permitted Liens), and has the unencumbered right to vote,
all outstanding Equity Interests in each Person shown to be held by it on such
Schedule, (B) all of the issued and outstanding capital stock of each such
Person organized as a corporation is validly issued, fully paid and
nonassessable and (C) there are no outstanding subscriptions, options, warrants,
commitments, preemptive rights or agreements of any kind (including, without
limitation, any stockholders’ or voting trust agreements) for the issuance,
sale, registration or voting of, or outstanding securities convertible into, any
additional shares of capital stock of any class, or partnership or other
ownership interests of any type in, any such Person. As of the Agreement Date,
Part II of Schedule 6.1.(b) correctly sets forth all Unconsolidated Affiliates
of the Borrower, including the correct legal name of such Person, the type of
legal entity which each such Person is, and all Equity Interests in such Person
held directly or indirectly by the Borrower.

(c) Authorization of Loan Documents and Borrowings. The Borrower has the right
and power, and has taken all necessary action to authorize it, to borrow and
obtain other extensions of credit

 

- 61 -



--------------------------------------------------------------------------------

hereunder. The Borrower and each other Loan Party has the right and power, and
has taken all necessary action to authorize it, to execute, deliver and perform
each of the Loan Documents and the Fee Letter to which it is a party in
accordance with their respective terms and to consummate the transactions
contemplated hereby and thereby. The Loan Documents and the Fee Letter to which
the Borrower or any other Loan Party is a party have been duly executed and
delivered by the duly authorized officers of such Person and each is a legal,
valid and binding obligation of such Person enforceable against such Person in
accordance with its respective terms, except as the same may be limited by
bankruptcy, insolvency, and other similar laws affecting the rights of creditors
generally and the availability of equitable remedies for the enforcement of
certain obligations (other than the payment of principal) contained herein or
therein and as may be limited by equitable principles generally.

(d) Compliance of Loan Documents with Laws. The execution, delivery and
performance of this Agreement, the other Loan Documents to which any Loan Party
is a party and of the Fee Letter in accordance with their respective terms and
the borrowings and other extensions of credit hereunder do not: (i) require any
Governmental Approval or violate any Applicable Law (including all Environmental
Laws) relating to the Borrower or any other Loan Party; (ii) conflict with,
result in a breach of or constitute a default under the organizational documents
of any Loan Party, or any indenture, agreement or other instrument to which the
Borrower or any other Loan Party is a party or by which it or any of its
respective properties may be bound; or (iii) result in or require the creation
or imposition of any Lien upon or with respect to any property now owned or
hereafter acquired by any Loan Party other than in favor of the Administrative
Agent for its benefit and the benefit of the Lenders and the Issuing Bank.

(e) Compliance with Law; Governmental Approvals. Each of the Borrower, the other
Loan Parties and the other Subsidiaries is in compliance with each Governmental
Approval applicable to it and all other Applicable Laws (including, without
limitation, Environmental Laws) relating to it except for noncompliances which,
and Governmental Approvals the failure to possess which, could not, individually
or in the aggregate, reasonably be expected to cause a Default or Event of
Default or have a Material Adverse Effect.

(f) Title to Properties; Liens. Part I of Schedule 6.1.(f) is, as of the
Agreement Date, a complete and correct listing of all real estate assets of the
Borrower, each other Loan Party and each other Subsidiary. Each of the Borrower,
each other Loan Party and each other Subsidiary has good, marketable and legal
title to, or a valid leasehold interest in, its respective assets. As of the
Agreement Date, there are no Liens against the assets of the Borrower, the Loan
Parties or any Subsidiary other than Permitted Liens.

(g) Existing Indebtedness. Schedule 6.1.(g) is, as of March 31, 2011, a complete
and correct listing of all Indebtedness (including all Guarantees but excluding
dividends payable, accounts payable and Off-Balance Sheet Obligations) of each
of the Borrower, the other Loan Parties and the other Subsidiaries having an
outstanding principal balance in excess of $1,000,000, and if such Indebtedness
is secured by any Lien. Except as set forth on such Schedule, from March 31,
2011, through the Agreement Date, neither the Borrower nor any of its
Subsidiaries has incurred any Indebtedness having an outstanding principal
balance in excess of $1,000,000 in the aggregate.

(h) Reserved.

(i) Litigation. Except as set forth on Schedule 6.1.(i), there are no actions,
suits or proceedings pending (nor, to the knowledge of any Loan Party, are there
any actions, suits or proceedings threatened) against or in any other way
relating adversely to or affecting the Borrower, any other Loan Party, any other
Subsidiary or any of their respective property in any court or before any
arbitrator of any kind or before or by any other Governmental Authority which,
(i) could reasonably be expected to have a

 

- 62 -



--------------------------------------------------------------------------------

Material Adverse Effect or (ii) in any manner draws into question the validity
or enforceability of any Loan Document or the Fee Letter. There are no strikes,
slow downs, work stoppages or walkouts or other labor disputes in progress or
threatened relating to the Borrower, any Subsidiary or any other Loan Party
which could reasonably be expected to have a Material Adverse Effect.

(j) Taxes. All federal, state and other tax returns of the Borrower, each other
Loan Party and each other Subsidiary required by Applicable Law to be filed have
been duly filed, and all federal, state and other taxes, assessments and other
governmental charges or levies upon, each Loan Party, each other Subsidiary and
their respective properties, income, profits and assets which are due and
payable have been paid, except any such nonpayment or non-filing which is at the
time permitted under Section 7.6. As of the Agreement Date, none of the United
States income tax returns of the Borrower, any other Loan Party or any other
Subsidiary is under audit. All charges, accruals and reserves on the books of
the Borrower, the other Loan Parties and the other Subsidiaries in respect of
any taxes or other governmental charges are in accordance with GAAP.

(k) Financial Statements. The Borrower has furnished to each Lender copies of
(i) the audited consolidated balance sheet of the Borrower and its consolidated
Subsidiaries for the fiscal years ended December 31, 2009 and December 31, 2010,
and the related audited consolidated statements of operations, shareholders’
equity and cash flow for the fiscal years ended on such dates, with the opinion
thereon of Grant Thorton LLP, and (ii) the unaudited consolidated balance sheet
of the Borrower and its consolidated Subsidiaries for the fiscal quarter ended
March 31, 2011, and the related unaudited consolidated statements of operations,
shareholders’ equity and cash flow of the Borrower and its consolidated
Subsidiaries for the one fiscal quarter period ended on such date. Such
financial statements (including in each case related schedules and notes) are
complete and present fairly, in accordance with GAAP consistently applied
throughout the periods involved, the consolidated financial position of the
Borrower and its consolidated Subsidiaries as at their respective dates and the
results of operations and the cash flow for such periods (subject, as to interim
statements, to changes resulting from normal year-end audit adjustments).
Neither the Borrower nor any of its Subsidiaries has on the Agreement Date any
material contingent liabilities, liabilities, liabilities for taxes, unusual or
long-term commitments or unrealized or forward anticipated losses from any
unfavorable commitments that would be required to be set forth in its financial
statements or notes thereto, except as referred to or reflected or provided for
in said financial statements.

(l) No Material Adverse Change. Since December 31, 2010, there has been no
event, change, circumstance or occurrence that could reasonably be expected to
have a Material Adverse Effect. Each of the Borrower, the other Loan Parties and
the other Subsidiaries is Solvent.

(m) ERISA.

(i) Each Benefit Arrangement is in compliance with the applicable provisions of
ERISA, the Internal Revenue Code and other Applicable Laws except for
noncompliance that would not be expected to result in the occurrence of a
Material Adverse Effect. Except with respect to Multiemployer Plans, each
Qualified Plan (A) has received a favorable determination from the Internal
Revenue Service applicable to such Qualified Plan’s current remedial amendment
cycle (as defined in Revenue Procedure 2007-44 or “2007-44” for short), (B) has
timely filed for a favorable determination letter from the Internal Revenue
Service during its staggered remedial amendment cycle (as defined in 2007-44)
and such application is currently being processed by the Internal Revenue
Service, (C) had filed for a determination letter prior to its “GUST remedial
amendment period” (as defined in 2007-44) and received such determination letter
and the staggered remedial amendment cycle first following the GUST remedial
amendment period for such Qualified Plan has not yet expired, or (D) is
maintained under a

 

- 63 -



--------------------------------------------------------------------------------

prototype plan and may rely upon a favorable opinion letter issued by the
Internal Revenue Service with respect to such prototype plan. To the best
knowledge of the Borrower, nothing has occurred which could reasonably be
expected to cause the loss of its reliance on each Qualified Plan’s favorable
determination letter or opinion letter.

(ii) As of the most recent valuation date, the “benefit obligation” of all Plans
does not exceed the “fair market value of plan assets” for such Plans by more
than $10,000,000 all as determined by and with such terms defined in accordance
with FASB ASC 715.

(iii) Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: (i) no ERISA Event has occurred or
is expected to occur; (ii) there are no pending, or to the best knowledge of the
Borrower, threatened, claims, actions or lawsuits or other action by any
Governmental Authority, plan participant or beneficiary with respect to a
Benefit Arrangement; (iii) there are no violations of the fiduciary
responsibility rules with respect to any Benefit Arrangement; and (iv) no member
of the ERISA Group has engaged in a non-exempt “prohibited transaction,” as
defined in Section 406 of ERISA and Section 4975 of the Internal Revenue Code,
in connection with any Plan, that would subject any member of the ERISA Group to
a tax on prohibited transactions imposed by Section 502(i) of ERISA or
Section 4975 of the Internal Revenue Code.

(n) Absence of Default. None of the Loan Parties or any of the other
Subsidiaries is in default under its certificate or articles of incorporation or
formation, bylaws, partnership agreement or other similar organizational
documents, and no event has occurred, which has not been remedied, cured or
waived: (i) which constitutes a Default or an Event of Default; or (ii) which
constitutes, or which with the passage of time, the giving of notice, or both,
would constitute, a default or event of default by, any Loan Party or any other
Subsidiary under any agreement (other than this Agreement) or judgment, decree
or order to which any such Person is a party or by which any such Person or any
of its respective properties may be bound where such default or event of default
could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

(o) Environmental Laws. Each of the Borrower, each other Loan Party and the
other Subsidiaries: (i) has obtained all Governmental Approvals which are
required under Environmental Laws, and each such Governmental Approval is in
full force and effect, and (ii) is in compliance with all terms and conditions
of such Governmental Approvals, where with respect to each of the immediately
preceding clauses (i) and (ii) the failure to obtain or to comply with could
reasonably be expected to have a Material Adverse Effect. Except for any of the
following matters that could not reasonably be expected to have a Material
Adverse Effect, no Loan Party is aware of, and has not received notice of, any
past, present, or future, events, conditions, circumstances, activities,
practices, incidents, occurrences, actions, or plans which, with respect to any
Loan Party or any other Subsidiary, their respective businesses, operations or
with respect to the Properties, may: (x) interfere with or prevent compliance or
continued compliance with Environmental Laws or (y) give rise to any common-law
or legal liability or otherwise form the basis of any claim, action, demand,
suit, proceeding, hearing, study, or investigation based on or related to the
manufacture, generation, processing, distribution, use, treatment, storage,
disposal, transport, removal, clean up or handling, or the emission, discharge,
release or threatened release into the environmental of any pollutant,
contaminant, chemical, or industrial, toxic, other Hazardous Material. There is
no civil, criminal, or administrative action, suit, demand, claim, hearing,
notice, or demand letter, notice of violation, investigation, or proceeding
pending or, to the Borrower’s knowledge after due inquiry, threatened, against
the Borrower, any other Loan Party or any other Subsidiary relating in any way
to Environmental Laws which, reasonably could be expected to have a Material
Adverse Effect. None of the Properties is listed on or proposed for listing on
the National Priority List promulgated pursuant to the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 and its

 

- 64 -



--------------------------------------------------------------------------------

implementing regulations, or any state or local priority list promulgated
pursuant to any analogous state or local law to the extent any such listing
could reasonably be expected to have a Material Adverse Effect. To the
Borrower’s knowledge, no Hazardous Materials generated at or transported from
the Properties are or have been transported to, or disposed of at, any location
that is listed or proposed for listing on the National Priority List or any
analogous state or local priority list, or any other location that is or has
been the subject of a clean-up, removal or remedial action pursuant to any
Environmental Law, except to the extent that such transportation or disposal
could not reasonably be expected to result in a Material Adverse Effect.

(p) Investment Company. None of the Borrower, any other Loan Party or any other
Subsidiary is (i) an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended, or (ii) subject to any other Applicable Law which purports to
regulate or restrict its ability to borrow money or obtain other extensions of
credit or to consummate the transactions contemplated by this Agreement or to
perform its obligations under any Loan Document to which it is a party.

(q) Margin Stock. None of the Borrower, any other Loan Party or any other
Subsidiary is engaged principally, or as one of its important activities, in the
business of extending credit for the purpose, whether immediate, incidental or
ultimate, of buying or carrying “margin stock” within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System.

(r) Affiliate Transactions. Except as permitted by Section 9.9., none of the
Borrower, any other Loan Party or any other Subsidiary is a party to or bound by
any agreement or arrangement with any Affiliate.

(s) Intellectual Property. Each of the Borrower, each other Loan Party and each
other Subsidiary owns or has the right to use, under valid license agreements or
otherwise, all material patents, licenses, franchises, trademarks, trademark
rights, trade names, trade name rights, trade secrets and copyrights
(collectively, “Intellectual Property”) necessary to the conduct of its
businesses as now conducted and as contemplated by the Loan Documents, without
known conflict with any patent, license, franchise, trademark, trademark rights,
trade secret, trade name, copyright, or other proprietary right of any other
Person, which conflict could reasonably be expected to have a Material Adverse
Effect. The Borrower, each other Loan Party and each other Subsidiary have taken
all such steps as they deem reasonably necessary to protect their respective
rights under and with respect to such Intellectual Property. No material claim
has been asserted by any Person with respect to the use of any Intellectual
Property by the Borrower, any other Loan Party or any other Subsidiary, or
challenging or questioning the validity or effectiveness of any Intellectual
Property. The use of such Intellectual Property by the Borrower, its
Subsidiaries and the other Loan Parties, does not infringe on the rights of any
Person, subject to such claims and infringements as do not, in the aggregate,
give rise to any liabilities on the part of the Borrower, any other Loan Party
or any other Subsidiary that could reasonably be expected to have a Material
Adverse Effect.

(t) Business. As of the Agreement Date, the Borrower, the other Loan Parties and
the other Subsidiaries are (i) primarily engaged in the business of acquiring,
owning, redeveloping, developing and managing Retail Properties and Mixed-Use
Projects (including components of such Mixed-Use Projects that are Office
Properties and Multifamily Properties) together with other business activities
reasonably related or incidental thereto and (ii) secondarily engaged in the
business of acquiring, owning, redeveloping, developing and managing Office
Properties and Multifamily Properties, together with other business activities
reasonably related or incidental thereto.

 

- 65 -



--------------------------------------------------------------------------------

(u) Broker’s Fees. No broker’s or finder’s fee, commission or similar
compensation will be payable with respect to the transactions contemplated
hereby. No other similar fees or commissions will be payable by any Loan Party
for any other services rendered to the Borrower, any other Loan Party or any
other Subsidiary ancillary to the transactions contemplated hereby.

(v) Accuracy and Completeness of Information. None of the written information,
reports or other papers or data (excluding financial projections and other
forward looking statements), taken as a whole as of the date of delivery
thereof, furnished to the Administrative Agent or any Lender by, on behalf of,
or at the direction of, the Borrower, any Subsidiary or any other Loan Party in
connection with or relating in any way to this Agreement, contained any untrue
statement of a fact material to the creditworthiness of the Borrower, any
Subsidiary or any other Loan Party or omitted to state a material fact necessary
in order to make such statements contained therein, in light of the
circumstances under which they were made, not misleading. All financial
statements furnished to the Administrative Agent or any Lender by, on behalf of,
or at the direction of, the Borrower, any Subsidiary or any other Loan Party in
connection with or relating in any way to this Agreement, present fairly, in
accordance with GAAP consistently applied throughout the periods involved, the
financial position of the Persons involved as at the date thereof and the
results of operations for such periods (subject, as to interim statements, to
changes resulting from normal year end audit adjustments and absence of full
footnote disclosure). All financial projections and other forward looking
statements prepared by or on behalf of the Borrower, any Subsidiary or any other
Loan Party that have been or may hereafter be made available to the
Administrative Agent or any Lender were or will be prepared in good faith based
on reasonable assumptions. As of the Effective Date, no fact is known to the
Borrower which has had, or may in the future have (so far as the Borrower can
reasonably foresee), a Material Adverse Effect which has not been set forth in
the financial statements referred to in Section 6.1.(k) or in such information,
reports or other papers or data or otherwise disclosed in writing to the
Administrative Agent and the Lenders.

(w) Not Plan Assets; No Prohibited Transactions. None of the assets of the
Borrower, any other Loan Party or any other Subsidiary constitutes “plan assets”
within the meaning of ERISA, the Internal Revenue Code and the respective
regulations promulgated thereunder. Assuming that no Lender funds any amount
payable by it hereunder with “plan assets,” as that term is defined in 29 C.F.R.
2510.3-101, the execution, delivery and performance of this Agreement and the
other Loan Documents, and the extensions of credit and repayment of amounts
hereunder, do not and will not constitute “prohibited transactions” under ERISA
or the Internal Revenue Code.

(x) OFAC. (i) None of the Borrower, any of the other Loan Parties, any of the
other Subsidiaries, or any other Affiliate of the Borrower is a person named on
the list of Specially Designated Nationals or Blocked Persons maintained by the
U.S. Department of the Treasury’s Office of Foreign Assets Control (“OFAC”)
available at http://www.treas.gov/offices/enforcement/ofac/index.shtml or as
otherwise published from time to time; (ii) none of the Borrower, any of the
other Loan Parties, any of the other Subsidiaries, or any other Affiliate of the
Borrower is (A) an agency of the government of a country, (B) an organization
controlled by a country, or (C) a person resident in a country that is subject
to a sanctions program identified on the list maintained by OFAC and available
at http://www.treas.gov/ offices/enforcement/ofac/index.shtml, or as otherwise
published from time to time, as such program may be applicable to such agency,
organization or person; and (iii) none of the Borrower, any of the other Loan
Parties, any of the other Subsidiaries, or, to the knowledge of the Borrower,
any Affiliate (other than Subsidiaries) of the Borrower, derives any of its
assets or operating income from investments in or transactions with any such
country, agency, organization or person; and none of the proceeds from any Loan,
and no Letter of Credit, will be used to finance any operations, investments or
activities in, or make any payments to, any such country, agency, organization,
or person.

 

- 66 -



--------------------------------------------------------------------------------

(y) REIT Status. The Borrower qualifies as, and has elected to be treated as, a
REIT and is in compliance with all requirements and conditions imposed under the
Internal Revenue Code to allow the Borrower to maintain its status as a REIT.

(z) Unencumbered Assets. As of the Agreement Date, Schedule 6.1.(z) is a correct
and complete list of each Wholly Owned Property, Controlled Property and
Non-Controlled Property included as of the Agreement Date in the calculation of
Unencumbered Asset Value. Except as set forth on such Schedule, each of the
Properties included by the Borrower in calculations of Unencumbered Asset Value
is an Eligible Property.

Section 6.2. Survival of Representations and Warranties, Etc.

All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of any Loan Party or any other Subsidiary
to the Administrative Agent or any Lender pursuant to or in connection with this
Agreement or any of the other Loan Documents (including, but not limited to, any
such statement made in or in connection with any amendment thereto or any
statement contained in any certificate, financial statement or other instrument
delivered by or on behalf of any Loan Party prior to the Agreement Date and
delivered to the Administrative Agent or any Lender in connection with the
underwriting or closing the transactions contemplated hereby) shall constitute
representations and warranties made by the Borrower under this Agreement. All
representations and warranties made under this Agreement and the other Loan
Documents shall be deemed to be made at and as of the Agreement Date, the
Effective Date, the date on which any extension of the Revolving Termination
Date is effectuated pursuant to Section 2.13. and at and as of the date of the
occurrence of each Credit Event, except to the extent that such representations
and warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects (except in the case of a representation or warranty qualified by
materiality, in which case such representation or warranty shall be true and
correct in all respects) on and as of such earlier date) and except for changes
in factual circumstances not prohibited hereunder. All such representations and
warranties shall survive the effectiveness of this Agreement, the execution and
delivery of the Loan Documents and the making of the Loans and the issuance of
the Letters of Credit.

ARTICLE VII. AFFIRMATIVE COVENANTS

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 12.7., all of the Lenders) shall otherwise consent
in the manner provided for in Section 12.7., the Borrower shall comply with the
following covenants:

Section 7.1. Preservation of Existence and Similar Matters.

Except as otherwise permitted under Section 9.5., the Borrower shall, and shall
cause each other Loan Party and each other Subsidiary to, preserve and maintain
its respective existence, rights, franchises, licenses and privileges in the
jurisdiction of its incorporation or formation and qualify and remain qualified
and authorized to do business in each jurisdiction in which the character of its
properties or the nature of its business requires such qualification and
authorization and where the failure to be so authorized and qualified could
reasonably be expected to have a Material Adverse Effect.

Section 7.2. Compliance with Applicable Law and Material Contracts.

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, comply with (a) all Applicable Laws, including the obtaining of
all Governmental Approvals, the failure with which to comply could reasonably be
expected to have a Material Adverse Effect, and (b) all terms and

 

- 67 -



--------------------------------------------------------------------------------

conditions of all contracts and other written agreements to which it is a party
if any such non-compliance could reasonably be expected to have a Material
Adverse Effect.

Section 7.3. Maintenance of Property.

In addition to the requirements of any of the other Loan Documents, the Borrower
shall, and shall cause each other Loan Party and each other Subsidiary to,
(a) protect and preserve all of its respective material properties, including,
but not limited to, all Intellectual Property necessary to the conduct of its
respective business, and maintain in good repair, working order and condition
all tangible properties, ordinary wear and tear excepted, and (b) from time to
time make or cause to be made all needed and appropriate repairs, renewals,
replacements and additions to such properties, so that the business carried on
in connection therewith may be properly and advantageously conducted at all
times.

Section 7.4. Conduct of Business.

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, carry on its respective businesses as described in
Section 6.1.(t).

Section 7.5. Insurance.

In addition to the requirements of any of the other Loan Documents, the Borrower
shall, and shall cause each other Loan Party and each other Subsidiary to,
maintain insurance (on a replacement cost basis) with financially sound and
reputable insurance companies against such risks and in such amounts as is
customarily maintained by Persons engaged in similar businesses or as may be
required by Applicable Law. The Borrower shall from time to time deliver to the
Administrative Agent upon request a detailed list, together with copies of all
policies of the insurance then in effect, stating the names of the insurance
companies, the amounts and rates of the insurance, the dates of the expiration
thereof and the properties and risks covered thereby.

Section 7.6. Payment of Taxes and Claims.

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, pay and discharge when due (a) all taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits or
upon any properties belonging to it, and (b) all lawful claims of materialmen,
mechanics, carriers, warehousemen and landlords for labor, materials, supplies
and rentals which, if unpaid, might become a Lien on any properties of such
Person; provided, however, that this Section shall not require the payment or
discharge of any such tax, assessment, charge, levy or claim which is being
contested in good faith by appropriate proceedings which operate to suspend the
collection thereof and for which adequate reserves have been established on the
books of such Person in accordance with GAAP.

Section 7.7. Books and Records; Inspections.

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, maintain books and records pertaining to its respective business
operations in such detail, form and scope as is consistent with good business
practice and in accordance with GAAP. The Borrower shall, and shall cause each
other Loan Party and each other Subsidiary to, permit representatives or agents
of any Lender or the Administrative Agent, from time to time after reasonable
prior notice if no Event of Default shall be in existence, as often as may be
reasonably requested, but only during normal business hours and at the expense
of such Lender or the Administrative Agent (unless an Event of Default shall
exist, in which case the exercise by the Administrative Agent of its rights
under this Section shall be at the expense of the Borrower), as the case may be,
to: (a) visit and inspect all properties of the Borrower or such Subsidiary

 

- 68 -



--------------------------------------------------------------------------------

or other Loan Party to the extent any such right to visit or inspect is within
the control of such Person; (b) inspect and make extracts from their respective
books and records, including but not limited to management letters prepared by
independent accountants; and (c) discuss with its officers, and its independent
accountants (in the presence of an officer of the Borrower so long as no Event
of Default has occurred and is continuing), its business, properties, condition
(financial or otherwise), results of operations and performance. If requested by
the Administrative Agent, the Borrower shall execute an authorization letter
addressed to its accountants authorizing the Administrative Agent or any Lender
to discuss the financial affairs of the Borrower and any other Loan Party or any
other Subsidiary with its accountants which, so long as no Event of Default has
occurred and is continuing, shall be in the presence of an officer of the
Borrower.

Section 7.8. Use of Proceeds.

The Borrower will use the proceeds of Loans only to (i) satisfy and pay in full
all indebtedness, liabilities and obligations owing under the Existing Credit
Agreement, (ii) provide for the general working capital needs of the Borrower
and its Subsidiaries and (iii) for other general corporate purposes of the
Borrower and its Subsidiaries. The Borrower shall only use Letters of Credit for
the same purposes for which it may use the proceeds of Loans. The Borrower shall
not, and shall not permit any other Loan Party or any other Subsidiary to, use
any part of such proceeds to purchase or carry, or to reduce or retire or
refinance any credit incurred to purchase or carry, any margin stock (within the
meaning of Regulation U or Regulation X of the Board of Governors of the Federal
Reserve System) or to extend credit to others for the purpose of purchasing or
carrying any such margin stock.

Section 7.9. Environmental Matters.

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, comply with all Environmental Laws the failure with which to
comply could reasonably be expected to have a Material Adverse Effect. The
Borrower shall use, and shall cause each other Loan Party and each other
Subsidiary to use, commercially reasonable efforts (which shall include, for
purposes of this Section, including customary provisions in lease agreements
with tenants as to such compliance) to cause all other Persons occupying, using
or present on the Properties to comply, with all Environmental Laws with which
to comply could reasonably be expected to have a Material Adverse Effect. The
Borrower shall, and shall cause each other Loan Party and each other Subsidiary
to take promptly all actions reasonably necessary to prevent the imposition of
any Liens on any of their respective properties arising out of or related to any
Environmental Laws. Nothing in this Section shall impose any obligation or
liability whatsoever on the Administrative Agent or any Lender.

Section 7.10. Further Assurances.

At the Borrower’s cost and expense and upon request of the Administrative Agent,
the Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, duly execute and deliver or cause to be duly executed and
delivered, to the Administrative Agent such further instruments, documents and
certificates, and do and cause to be done such further acts that may be
reasonably necessary or advisable in the reasonable opinion of the
Administrative Agent to carry out more effectively the provisions and purposes
of this Agreement and the other Loan Documents.

 

- 69 -



--------------------------------------------------------------------------------

Section 7.11. Reserved.

Section 7.12. REIT Status.

The Borrower shall at all times maintain its status as, and election to be
treated as, a REIT under the Internal Revenue Code.

Section 7.13. Exchange Listing.

The Borrower shall maintain at least one class of common shares of the Borrower
having trading privileges on the New York Stock Exchange or the American Stock
Exchange or other national exchange which is subject to price quotations on The
NASDAQ Stock Market’s National Market System (or any successor exchanges or
quotation systems thereto).

Section 7.14. Guarantors.

(a) Within 10 Business Days of any Person becoming a Material Subsidiary (other
than an Excluded Subsidiary or a Subsidiary owning a Non-Controlled Property)
after the Agreement Date, the Borrower shall deliver to the Administrative Agent
each of the following in form and substance satisfactory to the Administrative
Agent: (i) an Accession Agreement executed by such Material Subsidiary and
(ii) the items that would have been delivered under subsections (iv) through
(viii) of Section 5.1.(a) if such Material Subsidiary had been a Material
Subsidiary on the Agreement Date; provided, however, promptly (and in any event
within 10 Business Days) upon (x) any Excluded Subsidiary ceasing to be subject
to the restriction which prevented it from becoming a Guarantor on the Effective
Date or delivering an Accession Agreement pursuant to this Section, as the case
may be, or (y) a Subsidiary ceasing to own any Non-Controlled Properties, such
Subsidiary shall comply with the provisions of this Section if then applicable.

(b) The Borrower may, at its option, cause any Subsidiary that is not already a
Guarantor to become a Guarantor by executing and delivering to the
Administrative Agent the items required to be delivered under the immediately
preceding subsection (a).

(c) The Borrower may request in writing that the Administrative Agent release,
and upon receipt of such request the Administrative Agent shall release, a
Guarantor from the Guaranty so long as: (i) such Guarantor (x) meets, or will
meet simultaneously with its release from the Guaranty, all of the provisions of
the definition of the term “Excluded Subsidiary” or (y) has ceased to be, or
simultaneously with its release from the Guaranty will cease to be, a Material
Subsidiary (whether pursuant to a transaction permitted under Section 9.6. or
otherwise); (ii) such Guarantor is not otherwise required to be a party to the
Guaranty under the immediately preceding subsection (a); (ii) no Default or
Event of Default shall then be in existence or would occur as a result of such
release, including without limitation, a Default or Event of Default resulting
from a violation of any of the covenants contained in Section 9.1.; and
(iii) the Administrative Agent shall have received such written request at least
ten (10) Business Days (or such shorter period as may be acceptable to the
Administrative Agent) prior to the requested date of release. Delivery by the
Borrower to the Administrative Agent of any such request shall constitute a
representation by the Borrower that the matters set forth in the preceding
sentence (both as of the date of the giving of such request and as of the date
of the effectiveness of such request) are true and correct with respect to such
request.

 

- 70 -



--------------------------------------------------------------------------------

ARTICLE VIII. INFORMATION

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 12.7., all of the Lenders) shall otherwise consent
in the manner set forth in Section 12.7., the Borrower shall furnish to the
Administrative Agent for distribution to each of the Lenders:

Section 8.1. Quarterly Financial Statements.

As soon as available and in any event within five (5) days after the same is
required to be filed with the Securities and Exchange Commission (but in no
event later than 50 days after the end of each of the first, second and third
fiscal quarters of the Borrower commencing with the fiscal quarter of the
Borrower ended June 30, 2011), the unaudited consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such period and the related
unaudited consolidated statements of operations, shareholders’ equity and cash
flows of the Borrower and its Subsidiaries for such period, setting forth in
each case in comparative form the figures as of the end of and for the
corresponding periods of the previous fiscal year, all of which shall, to the
extent applicable, be in the form required by the Securities Exchange Act and
certified by the chief financial officer or chief accounting officer of the
Borrower, in his or her opinion, to present fairly, in accordance with GAAP and
in all material respects, the consolidated financial position of the Borrower
and its Subsidiaries as at the date thereof and the results of operations for
such period (subject to normal year-end audit adjustments).

Section 8.2. Year-End Statements.

As soon as available and in any event within five (5) days after the same is
required to be filed with the Securities and Exchange Commission (but in no
event later than 95 days after the end of each fiscal year of the Borrower), the
audited consolidated balance sheet of the Borrower and its Subsidiaries as at
the end of such fiscal year and the related audited consolidated statements of
operations, shareholders’ equity and cash flows of the Borrower and its
Subsidiaries for such fiscal year, setting forth in comparative form the figures
as at the end of and for the previous fiscal year, all of which shall, to the
extent applicable, be in the form required by the Securities Exchange Act and
(a) certified by the chief accounting officer or chief financial officer of the
Borrower, in his or her opinion, to present fairly, in accordance with GAAP, the
consolidated financial position of the Borrower and its Subsidiaries as at the
date thereof and the result of operations for such period and (b) accompanied by
the report thereon of Grant Thorton LLP or any other independent certified
public accountants of recognized national standing acceptable to the
Administrative Agent, whose report shall be unqualified and who shall have
authorized the Borrower to deliver such financial statements and report thereon
to the Administrative Agent and the Lenders pursuant to this Agreement.

Section 8.3. Compliance Certificate.

At the time the financial statements are furnished pursuant to Sections 8.1. and
8.2. and, if (i) the Requisite Lenders provide notice to the Administrative
Agent and the Borrower that they reasonably believe that an Event of Default
specified in Section 10.1.(a), 10.1.(e) or 10.1.(f) or a Default under
Section 10.1.(f) may occur, or if (ii) a casualty or condemnation of a Property
secured by Material Indebtedness requiring payment in excess of $25,000,000 as a
result of such casualty or condemnation occurs, then within 5 Business Days of
the Administrative Agent’s request with respect to any other fiscal period, a
certificate substantially in the form of Exhibit P (a “Compliance Certificate”)
executed on behalf of the Borrower by the chief accounting officer or the chief
financial officer of the Borrower (a) setting forth in reasonable detail as of
the end of such quarterly accounting period or fiscal year or such other fiscal
period, as the case may be, the calculations required to establish whether the
Borrower was in compliance with the covenants contained in Section 9.1.; and
(b) stating that, to the best of his or

 

- 71 -



--------------------------------------------------------------------------------

her knowledge, information, and belief after due inquiry, no Default or Event of
Default exists, or, if such is not the case, specifying such Default or Event of
Default and its nature, when it occurred and the steps being taken by the
Borrower with respect to such event, condition or failure. Together with each
Compliance Certificate delivered in connection with quarterly or annual
financial statements, the Borrower shall deliver a report, in form and detail
reasonably satisfactory to the Administrative Agent, setting forth (i) a
statement of Funds From Operations for the fiscal period then ending; (ii) a
list of each Wholly Owned Property, Controlled Property and Non-Controlled
Property included in the calculation of Unencumbered Asset Value, such list to
identify any Property that has ceased to be included in the calculation of
Unencumbered Asset Value since the previous such list delivered to the
Administrative Agent; and (iii) a listing of all Properties acquired by the
Borrower or any Subsidiary since the delivery of the previous such list,
including their Net Operating Income, the purchase price for such Property and
indicating whether such Property is collateral for any Secured Indebtedness of
the owner of such Property.

Section 8.4. Other Information.

(a) Promptly upon receipt thereof, copies of all management reports, if any,
submitted to the Borrower or its Board of Trustees by its independent public
accountants;

(b) Within five (5) Business Days of the filing thereof, copies of all
registration statements (excluding the exhibits thereto (unless requested by the
Administrative Agent) and any registration statements on Form S-8 or its
equivalent), reports on Forms 10-K, 10-Q and 8-K (or their equivalents) and all
other periodic reports which any Loan Party or any other Subsidiary shall file
with the Securities and Exchange Commission (or any Governmental Authority
substituted therefor) or any national securities exchange;

(c) Promptly upon the mailing thereof to the shareholders of the Borrower
generally, copies of all financial statements, reports and proxy statements so
mailed and promptly upon the issuance thereof copies of all press releases
issued by the Borrower, any Subsidiary or any other Loan Party;

(d) No later than (i) the last day of February of each year, projected
consolidated financial statements of Borrower and its consolidated Subsidiaries,
for the next fiscal year set forth on a quarterly basis, to include projected
balance sheets, statements of income and loss and statements of cash flow,
together with calculations required to establish whether or not the Borrower is
projected to be in compliance with the financial covenants set forth in
Section 9.1. and (ii) 15 Business Days of Administrative Agent’s request, the
Borrower shall deliver such projected consolidated financial statements for the
four fiscal-quarter period commencing with the fiscal quarter in which such
request was made; provided, that the Borrower shall not be required to provide
projections pursuant to this clause (ii) more than once during any fiscal
quarter; further, in each case, such projected consolidated financial statements
shall be prepared on a quarterly basis, all in reasonable detail, and in form
and content acceptable to the Administrative Agent, and shall be accompanied by
such supporting information as the Administrative Agent may reasonably request.
Such projected consolidated financial statements shall represent the reasonable
best estimate by the Borrower of the future financial performance of the
Borrower and its Subsidiaries for the periods set forth therein and have been
prepared on the basis of assumptions set forth therein, which the Borrower
believes are fair and reasonable as of the date of preparation in light of
current and reasonably foreseeable business conditions (it being understood that
actual results may differ from those set forth in such projected financial
statements);

(e) If any ERISA Event shall occur that individually, or together with any other
ERISA Event that has occurred, could reasonably be expected to have a Material
Adverse Effect, a certificate of the chief executive officer or chief financial
officer of the Borrower setting forth details as to such

 

- 72 -



--------------------------------------------------------------------------------

occurrence and the action, if any, which the Borrower or applicable member of
the ERISA Group is required or proposes to take;

(f) To the extent any Loan Party or any other Subsidiary is aware of the same,
prompt notice of the commencement of any proceeding or investigation by or
before any Governmental Authority and any action or proceeding in any court or
other tribunal or before any arbitrator against or in any other way relating
adversely to, or adversely affecting, any Loan Party or any other Subsidiary or
any of their respective properties, assets or businesses which could reasonably
be expected to have a Material Adverse Effect, and prompt notice of the receipt
of notice that any United States income tax returns of any Loan Party or any
other Subsidiary are being audited;

(g) A copy of any amendment to the declaration of trust or other organizational
documents of the Borrower within fifteen (15) Business Days after the
effectiveness thereof;

(h) Prompt notice of (i) any change in the chief executive officer, chief
financial officer or chief operating officer of the Borrower, any Subsidiary or
any other Loan Party, or (ii) any change in the business, assets, liabilities,
financial condition or results of operations of the Borrower, any Subsidiary or
any other Loan Party which has had, or could reasonably be expected to have, a
Material Adverse Effect;

(i) Promptly upon a Responsible Officer of the Borrower obtaining knowledge
thereof, prompt notice of the occurrence of any Default or Event of Default or
any event which constitutes or which with the passage of time, the giving of
notice, or otherwise, would constitute a default or event of default by any Loan
Party or any other Subsidiary under any Material Contract to which any such
Person is a party or by which any such Person or any of its respective
properties may be bound;

(j) Prompt notice of any order, judgment or decree in excess of $5,000,000
having been entered against any Loan Party or any other Subsidiary or any of
their respective properties or assets;

(k) Prompt notice if the Borrower, any Subsidiary or any other Loan Party shall
receive any notification from any Governmental Authority alleging a violation of
any Applicable Law or any inquiry which, in either case, could reasonably be
expected to have a Material Adverse Effect

(l) Prompt notice of any Subsidiary becoming a Material Subsidiary;

(m) Promptly upon the request of the Administrative Agent, evidence of the
Borrower’s calculation of the Ownership Share with respect to a Subsidiary or an
Unconsolidated Affiliate, such evidence to be in form and detail satisfactory to
the Administrative Agent;

(n) Promptly, upon any change in the Borrower’s Credit Rating, a certificate
stating that the Borrower’s Credit Rating has changed and the new Credit Rating
that is in effect;

(o) Promptly, upon each request, information identifying the Borrower as a
Lender may request in order to comply with the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001));

(p) Prompt notice of the sale, transfer or other disposition of any material
assets of the Borrower, any Subsidiary or any other Loan Party to any Person
other than the Borrower, any Subsidiary or any other Loan Party;

(q) Prompt written notice, meaning within ten (10) Business Days after the
Borrower obtains knowledge thereof, of the occurrence of any of the following:
(i) the Borrower, any Loan Party or any

 

- 73 -



--------------------------------------------------------------------------------

other Subsidiary shall receive written notice that any violation of
Environmental Law has or may have been committed or is about to be committed;
(ii) the Borrower, any Loan Party or any other Subsidiary shall receive written
notice that any administrative or judicial complaint, or order has been filed or
is about to be filed against any such Person alleging any violation of any
Environmental Law or requiring the Borrower, any Loan Party or any other
Subsidiary to take any action in connection with the release or threatened
release of Hazardous Materials; or (iii) the Borrower, any Loan Party or any
other Subsidiary shall receive any notice from a Governmental Authority or
private party alleging that any such Person may be liable or responsible for any
costs associated with a response to, or remediation or cleanup of, a release of
Hazardous Materials or any damages caused thereby; and the matters covered by
such notice(s) under the foregoing clauses (i) through (iii) above, whether
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect;

(r) Promptly upon the request of the Administrative Agent, the Derivatives
Termination Value in respect of any Specified Derivatives Contract from time to
time outstanding; and

(s) From time to time and promptly upon each request, such data, certificates,
reports, statements, opinions of counsel, documents or further information
regarding the business, assets, liabilities, financial condition or results of
operations of the Borrower, any of its Subsidiaries, or any other Loan Party as
the Administrative Agent or any Lender may reasonably request.

Section 8.5. Electronic Delivery of Certain Information.

(a) Documents required to be delivered pursuant to the Loan Documents shall be
delivered by electronic communication and delivery, including, the Internet,
e-mail or intranet websites to which the Administrative Agent and each Lender
have access (including a commercial, third-party website or a website sponsored
or hosted by the Administrative Agent or the Borrower) provided that the
foregoing shall not apply to (i) notices to any Lender (or the Issuing Bank)
pursuant to Article II. and (ii) any Lender that has notified the Administrative
Agent and the Borrower that it cannot or does not want to receive electronic
communications. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
delivery pursuant to procedures approved by it for all or particular notices or
communications. Documents or notices delivered electronically shall be deemed to
have been delivered on the date and time on which the Administrative Agent or
the Borrower posts such documents or the documents become available on a
commercial website and the Borrower notifies the Administrative Agent of said
posting by causing an e-mail notification to be sent to an e-mail address
specified from time to time by the Administrative Agent and provides a link
thereto; provided if such notice or other communication is not sent or posted
during the normal business hours of the recipient, said posting date and time
shall be deemed to have commenced as of 9:00 a.m. Pacific time on the opening of
business on the next business day for the recipient. Notwithstanding anything
contained herein, in every instance the Borrower shall be required to provide
paper copies of the certificate required by Section 8.3. to the Administrative
Agent and shall deliver paper copies of any documents to the Administrative
Agent or to any Lender that requests such paper copies until a written request
to cease delivering paper copies is given by the Administrative Agent or such
Lender. Except for the certificates required by Section 8.3., the Administrative
Agent shall have no obligation to request the delivery of or to maintain paper
copies of the documents delivered electronically, and in any event shall have no
responsibility to monitor compliance by the Borrower with any such request for
delivery. Each Lender shall be solely responsible for requesting delivery to it
of paper copies and maintaining its paper or electronic documents.

(b) Documents required to be delivered pursuant to Article II. may be delivered
electronically to a website provided for such purpose by the Administrative
Agent pursuant to the procedures provided to the Borrower by the Administrative
Agent.

 

- 74 -



--------------------------------------------------------------------------------

Section 8.6. Public/Private Information.

The Borrower will cooperate with the Administrative Agent in connection with the
publication of certain materials and/or information provided by or on behalf of
the Borrower to the Administrative Agent and the Lenders (collectively,
“Information Materials”) pursuant to this Article and the Borrower will
designate Information Materials (a) that are either available to the public or
not material with respect to the Borrower and its Subsidiaries or any of their
respective securities for purposes of United States federal and state securities
laws, as “Public Information” and (b) that are not Public Information as
“Private Information”. The Administrative Agent and the Borrower acknowledge and
agree that the Borrower is obligated to file reports under the Securities
Exchange Act. All Information Materials filed with or furnished to the
Securities and Exchange Commission by, or on behalf of, the Borrower pursuant to
the Securities Exchange Act or filed by, or on behalf of, the Borrower with the
Securities and Exchange Commission pursuant to the Securities Act, distributed
by, or on behalf of, the Borrower by press release through a widely disseminated
news or wire service, or otherwise expressly designated by the Borrower as
Public Information are hereby designated as Public Information and all other
Information Materials are hereby designated as Private Information.

Section 8.7. USA Patriot Act Notice; Compliance.

The USA Patriot Act of 2001 (Public Law 107-56) and federal regulations issued
with respect thereto require all financial institutions to obtain, verify and
record certain information that identifies individuals or business entities
which open an “account” with such financial institution. Consequently, a Lender
(for itself and/or as Administrative Agent for all Lenders hereunder) may from
time-to-time request, and the Borrower shall, and shall cause the other Loan
Parties to, provide to such Lender, such Loan Party’s name, address, tax
identification number and/or such other identification information as shall be
necessary for such Lender to comply with federal law. An “account” for this
purpose may include, without limitation, a deposit account, cash management
service, a transaction or asset account, a credit account, a loan or other
extension of credit, and/or other financial services product.

ARTICLE IX. NEGATIVE COVENANTS

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 12.7., all of the Lenders) shall otherwise consent
in the manner set forth in Section 12.7., the Borrower shall comply with the
following covenants:

Section 9.1. Financial Covenants.

(a) Minimum Tangible Net Worth. The Borrower shall not at any time permit the
Tangible Net Worth to be less than (i) 1,750,000,000 plus (ii) 75% of the Net
Proceeds of all Equity Issuances effected at any time after March 31, 2011 by
the Borrower or any of its Subsidiaries to any Person other than the Borrower or
any of its Subsidiaries.

(b) Maximum Leverage Ratio. The Borrower shall not permit the ratio of (i) Total
Indebtedness to (ii) Total Asset Value to exceed 0.60 to 1.00 at any time.

(c) Minimum Fixed Charge Coverage Ratio. The Borrower shall not permit the ratio
of (i) Adjusted EBITDA for any fiscal quarter ending during the term of this
Agreement to (ii) Fixed Charges for such fiscal quarter, to be less than 1.50 to
1.00 as of the last day of such fiscal quarter.

 

- 75 -



--------------------------------------------------------------------------------

(d) Maximum Secured Indebtedness Ratio. The Borrower shall not permit the ratio
of (i) Secured Indebtedness of the Borrower and its Subsidiaries determined on a
consolidated basis to (ii) Total Asset Value to exceed 0.35 to 1.00 at any time.

(e) Maximum Unencumbered Leverage Ratio. The Borrower shall not permit the ratio
of (i) Unsecured Indebtedness of the Borrower and its Subsidiaries determined on
a consolidated basis to (ii) Unencumbered Asset Value, to exceed 0.60 to 1.00 at
any time.

(f) Minimum Unencumbered Debt Yield. The Borrower shall not permit the ratio of
(i) Unencumbered Adjusted NOI on a consolidated basis for any fiscal quarter to
(ii) Unsecured Indebtedness of the Borrower and its Subsidiaries as of the last
day of such fiscal quarter to be less than 0.11 to 1.00 at any time.

(g) Permitted Investments. The Borrower shall not, and shall not permit any Loan
Party or other Subsidiary to, make an Investment in or otherwise own the
following items which would cause the aggregate value of such holdings of such
Persons to exceed the following percentages of Total Asset Value at any time:

(i) Investments in Unconsolidated Affiliates and other Persons that are not
Subsidiaries and Investments in Subsidiaries that own Non-Controlled Properties,
such that the aggregate value of such Investments determined as the Borrower’s
equity in the respective entity excluding any amounts related to non-controlling
interests in accordance with GAAP, exceeds 15.00% of Total Asset Value;

(ii) Mortgage Receivables such that the aggregate book value exceeds 5.00% of
Total Asset Value;

(iii) Total Budgeted Costs for all real property under construction such that
the aggregate amount of such Total Budgeted Costs exceeds 20.00% of Total Asset
Value;

(iv) Unimproved Land such that the aggregate value of such Unimproved Land,
calculated on the basis of cost, exceeds 5.00% of Total Asset Value; and

(v) Investments in Persons (other than Investments in Subsidiaries and
Unconsolidated Affiliates) such that the aggregate value of such Investments,
calculated on the basis of cost, exceeds 5.00% of Total Asset Value.

In addition to the foregoing limitations, the aggregate value of the Investments
and other items subject to the limitations in the preceding clauses (i) through
(v) shall not exceed 35% of Total Asset Value.

(h) Total Assets of the Borrower and the Guarantors. The Borrower shall not
permit the aggregate Adjusted Total Asset Value determined with respect to the
Borrower and the Guarantors to be less than 95.00% of the Adjusted Total Asset
Value.

(i) Dividends and Other Restricted Payments. The Borrower shall not, and shall
not permit any of its Subsidiaries to, declare or make any Restricted Payment if
an Event of Default shall have occurred and is continuing; except that the
Borrower may, subject to the immediately following sentence, declare and make
cash distributions to its shareholders during any fiscal year in an aggregate
amount not to exceed the minimum amount necessary for the Borrower to remain in
compliance with Section 7.12. Notwithstanding the foregoing, if an Event of
Default specified in Section 10.1.(a), Section 10.1.(e) or Section 10.1.(f)
shall have occurred and is continuing, or if as a result of the occurrence of
any other

 

- 76 -



--------------------------------------------------------------------------------

Event of Default any of the Obligations have been accelerated pursuant to
Section 10.2.(a), the Borrower shall not, and shall not permit any Subsidiary
to, make any Restricted Payment to any Person other than to the Borrower or any
Subsidiary.

Section 9.2. Investments Generally.

The Borrower shall not, and shall not permit any Subsidiary or other Loan Party
to, directly or indirectly, acquire, make or purchase any Investment, or permit
any Investment of such Person to be outstanding on and after the Agreement Date,
other than the following:

(a) Investments in Subsidiaries in existence on the Agreement Date and disclosed
on Part I of Schedule 6.1.(b);

(b) Investments to acquire Equity Interests of a Subsidiary or any other Person
who after giving effect to such acquisition would be a Subsidiary, so long as in
each case (i) as a result of such Investment, and after giving effect thereto,
no Default or Event of Default is or would be caused thereby, and no other Major
Default or Event of Default has occurred and is continuing, and (ii) if such
Subsidiary is (or after giving effect to such Investment would become) a
Material Subsidiary, and is not an Excluded Subsidiary and does not own a
Non-Controlled Property, the terms and conditions set forth in Section 7.14. are
satisfied;

(c) Investments permitted under Section 9.1.(g);

(d) Investments in Cash Equivalents;

(e) intercompany Indebtedness among the Borrower and its Wholly Owned
Subsidiaries provided that such Indebtedness is permitted by the terms of this
Agreement;

(f) loans and advances to officers and employees (i) to finance their exercise
of options to acquire stock in the Borrower to the extent made pursuant to
arrangements in existence on the Agreement Date and only as permitted by
Applicable Law and (ii) for moving, entertainment, travel and other similar
expenses in the ordinary course of business consistent with past practices; and

(g) any other Investments so long as a result of making such Investment, and
immediately thereafter and after giving effect thereto, no Default or Event of
Default is or would be caused thereby, and no other Major Default or Event of
Default has occurred and is continuing.

Section 9.3. Liens; Negative Pledges.

(a) The Borrower shall not, and shall not permit any Subsidiary (other than an
Excluded Subsidiary) or other Loan Party to, create, assume, or incur any Lien
(other than Permitted Liens) upon any of its properties, assets, income or
profits of any character whether now owned or hereafter acquired if as a result
of the creation, assumption or incurring of such Lien, a Default or Event of
Default is or would be caused thereby or any other Major Default or Event of
Default has occurred and is continuing, including without limitation, a Default
or Event of Default resulting from a violation of any of the covenants contained
in Section 9.1.

(b) The Borrower shall not, and shall not permit any Subsidiary (other than an
Excluded Subsidiary) or other Loan Party to, enter into, assume or otherwise be
bound by any Negative Pledge except for a Negative Pledge contained in any
agreement (i) evidencing Indebtedness which the Borrower or such Subsidiary may
create, incur, assume, or permit or suffer to exist under this Agreement;
(ii) which

 

- 77 -



--------------------------------------------------------------------------------

Indebtedness is secured by a Lien permitted to exist hereunder and (iii) which
prohibits the creation of any other Lien on only the property securing such
Indebtedness as of the date such agreement was entered into.

Section 9.4. Restrictions on Intercompany Transfers.

The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary (other than an Excluded Subsidiary) to, create or otherwise cause or
suffer to exist or become effective any consensual encumbrance or restriction of
any kind on the ability of any Subsidiary to: (a) pay dividends or make any
other distribution on any of such Subsidiary’s capital stock or other equity
interests owned by the Borrower or any Subsidiary; (b) pay any Indebtedness owed
to the Borrower or any Subsidiary; (c) make loans or advances to the Borrower or
any Subsidiary; or (d) transfer any of its property or assets to the Borrower or
any Subsidiary; other than (i) with respect to clauses (a) through (d), those
encumbrances or restrictions contained in any Loan Document, (ii) with respect
to clause (d), customary provisions restricting assignment of any agreement
entered into by the Borrower, any other Loan Party or any Subsidiary in the
ordinary course of business and (iii) with respect to clauses (a) through (d),
in the case of a Subsidiary that is not a Wholly Owned Subsidiary, limitations
arising after the date hereof to the effect that any such dividends,
distributions, loans, advances or transfers of property must be on fair and
reasonable terms and on an arm’s length basis.

Section 9.5. Merger, Consolidation, Sales of Assets and Other Arrangements.

The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, (a) enter into any transaction of merger or consolidation;
(b) liquidate, windup or dissolve itself (or suffer any liquidation or
dissolution); or (c) convey, sell, lease, sublease, transfer or otherwise
dispose of, in one transaction or a series of transactions, all or any
substantial part of its business or assets whether now owned or hereafter
acquired; provided, however, that:

(i) any of the actions described in the immediately preceding clauses (a),
(b) and (c) may be taken with respect to any Subsidiary or any other Loan Party
(other than the Borrower) so long as, as a result of the taking of such action,
and after giving effect thereto, no Default or Event of Default is or would be
caused thereby, and no other Major Default or Event of Default has occurred and
is continuing; notwithstanding the foregoing, any such Loan Party may enter into
a transaction of merger pursuant to which such Loan Party is not the survivor of
such merger only if (i) the Borrower shall have given the Administrative Agent
and the Lenders at least 10 Business Days’ prior written notice of such merger;
(ii) if the survivor entity is a Material Subsidiary (and not an Excluded
Subsidiary) within five (5) Business Days of consummation of such merger, the
survivor entity (if not already a Guarantor) shall have executed and delivered
an Accession Agreement; (iii) within 30 days of consummation of such merger, the
survivor entity delivers to the Administrative Agent the following: (A) items of
the type referred to in Sections 5.1.(a)(iv) through (viii) with respect to the
survivor entity as in effect after consummation of such merger (if not
previously delivered to the Administrative Agent and still in effect),
(B) copies of all documents entered into by such Loan Party or the survivor
entity to effectuate the consummation of such merger, including, but not limited
to, articles of merger and the plan of merger, (C) copies, certified by the
Secretary or Assistant Secretary (or other individual performing similar
functions) of such Loan Party or the survivor entity, of all corporate and
shareholder action authorizing such merger and (D) copies of any filings with
the Securities and Exchange Commission in connection with such merger; and
(iv) such Loan Party and the survivor entity each takes such other action and
delivers such other documents, instruments, opinions and agreements as the
Administrative Agent may reasonably request;

 

- 78 -



--------------------------------------------------------------------------------

(ii) the Borrower, the other Loan Parties and the other Subsidiaries may lease
and sublease their respective assets, as lessor or sublessor (as the case may
be), in the ordinary course of their business;

(iii) a Person may merge with and into the Borrower so long as (A) the Borrower
is the survivor of such merger, (B) immediately prior to such merger, and
immediately thereafter and after giving effect thereto, no Default or Event of
Default shall have occurred and be continuing and (C) the Borrower shall have
given the Administrative Agent and the Lenders at least 10 Business Days’ prior
written notice of such merger (except that such prior notice shall not be
required in the case of a merger by a Subsidiary with and into the Borrower);

(iv) the Borrower and each Subsidiary may sell, transfer or dispose of assets
(including by merger or liquidation of Subsidiaries) among themselves; and

(v) the Borrower and each Subsidiary may transfer property as security for
Indebtedness to the extent permitted under Section 9.3.

Section 9.6. Plans.

The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, permit any of its respective assets to become or be deemed to be
“plan assets” within the meaning of ERISA (other than as a result of
contributions, in the normal course and on behalf of the Plan participants, by
the Borrower, any other Loan Party, or any other Subsidiary to Benefit
Arrangements, Plans, or Multiemployer Plans not prohibited by this agreement or
any other loan document), the Internal Revenue Code and the respective
regulations promulgated thereunder.

Section 9.7. Fiscal Year.

The Borrower shall not, and shall not permit any other Loan Party or other
Subsidiary to, change its fiscal year from that in effect as of the Agreement
Date.

Section 9.8. Modifications of Organizational Documents.

The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, amend, supplement, restate or otherwise modify its certificate or
articles of incorporation or formation, by-laws, operating agreement,
declaration of trust, partnership agreement or other applicable organizational
document if such amendment, supplement, restatement or other modification could
reasonably be expected to have a Material Adverse Effect.

Section 9.9. Transactions with Affiliates.

The Borrower shall not permit to exist or enter into, and shall not permit any
other Loan Party or any other Subsidiary to permit to exist or enter into, any
transaction (including the purchase, sale, lease or exchange of any property or
the rendering of any service) with any Affiliate, except (a) compensation, bonus
and benefit arrangements with employees, officers and trustees as permitted by
Applicable Law, (b) transactions permitted by Section 9.5. to the extent among
the Borrower, the other Loan Parties and other Subsidiaries, or (c) transactions
in the ordinary course of and pursuant to the reasonable requirements of the
business of the Borrower, such other Loan Party or such other Subsidiary and
upon fair and reasonable terms which are no less favorable to the Borrower, such
other Loan Party or such other Subsidiary than would be obtained in a comparable
arm’s length transaction with a Person that is not an Affiliate.

 

- 79 -



--------------------------------------------------------------------------------

Section 9.10. Environmental Matters.

The Borrower shall not, and shall not permit any other Loan Party, or any other
Subsidiary, and shall use commercially reasonable efforts (which shall include,
for purposes of this Section, including customary provisions in lease agreements
with tenants restricting such activities) not to permit any other Person to,
use, generate, discharge, emit, manufacture, handle, process, store, release,
transport, remove, dispose of or clean up any Hazardous Materials on, under or
from the Properties in violation of any Environmental Law or in a manner that
could reasonably be expected to lead to any environmental claim or pose a
material risk to human health, safety or the environment, in each case which
violation, claim or risk could reasonably be expected to have a Material Adverse
Effect. Nothing in this Section shall impose any obligation or liability
whatsoever on the Administrative Agent or any Lender.

Section 9.11. Non-Controlled Properties.

The Borrower shall not permit any Subsidiary that owns a Non-Controlled Property
to own any assets other than another Non-Controlled Property and other
nonmaterial assets incidental to the ownership of a Non-Controlled Property.

Section 9.12. Derivatives Contracts.

The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, enter into or become obligated in respect of Derivatives
Contracts other than Derivatives Contracts entered into by the Borrower, any
such Loan Party or any such Subsidiary in the ordinary course of business and
which establish an effective hedge in respect of liabilities, commitments or
assets held or reasonably anticipated by the Borrower, such other Loan Party or
such other Subsidiary.

ARTICLE X. DEFAULT

Section 10.1. Events of Default.

Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:

(a) Default in Payment. The Borrower or any other Loan Party shall fail to pay
(i) when due under this Agreement or any other Loan Document (whether upon
demand, at maturity, by reason of acceleration or otherwise) the principal of
any of the Loans or any Reimbursement Obligation, or (ii) when due under this
Agreement, any other Loan Document or the Fee Letter any interest on, any of the
Loans or any Reimbursement Obligation, any of the other payment Obligations
owing by the Borrower under this Agreement, any other Loan Document or the Fee
Letter and, solely with respect to this clause (ii) such failure shall continue
for a period of five (5) Business Days.

(b) Default in Performance.

(i) Any Loan Party shall fail to perform or observe any term, covenant,
condition or agreement on its part to be performed or observed and contained in
Section 8.4.(k) or Article IX.; or

(ii) Any Loan Party shall fail to perform or observe any term, covenant,
condition or agreement contained in this Agreement or any other Loan Document to
which it is a party and not

 

- 80 -



--------------------------------------------------------------------------------

otherwise mentioned in this Section, and in the case of this subsection (b)(ii)
only, such failure shall continue for a period of 30 days after the earlier of
(x) the date upon which a Responsible Officer of the Borrower or such other Loan
Party obtains knowledge of such failure or (y) the date upon which the Borrower
has received written notice of such failure from the Administrative Agent.

(c) Misrepresentations. Any written statement, representation or warranty made
or deemed made by or on behalf of any Loan Party under this Agreement or under
any other Loan Document, or any amendment hereto or thereto, or in any other
writing or statement at any time furnished by, or at the direction of, any Loan
Party to the Administrative Agent, the Issuing Bank or any Lender, shall at any
time prove to have been incorrect or misleading, in light of the circumstances
in which made or deemed made, in any material respect when furnished or made or
deemed made.

(d) Indebtedness Cross-Default.

(i) The Borrower, any other Loan Party or any other Subsidiary shall fail to
make any payment when due and payable of the principal of, or interest on (after
giving effect to the expiration of any grace period for such payment), any
Indebtedness (other than the Loans and Reimbursement Obligations but including
Secured Indebtedness accelerated or required to be prepaid or repurchased prior
to the stated maturity as a result of a casualty with respect to, or
condemnation of, the Property securing such Secured Indebtedness) having an
aggregate outstanding principal amount (or, in the case of any Derivatives
Contract, having, without regard to the effect of any close-out netting
provision, a Derivatives Termination Value), in each case individually or in the
aggregate with all other Indebtedness as to which such a failure exists, of
$25,000,000 or more (“Material Indebtedness”); or

(ii) (x) The maturity of any Material Indebtedness shall have been accelerated
in accordance with the provisions of any indenture, contract or instrument
evidencing, providing for the creation of or otherwise concerning such Material
Indebtedness or (y) any Material Indebtedness shall have been required to be
prepaid or repurchased prior to the stated maturity thereof; or

(iii) Any other event shall have occurred and be continuing (and any related
grace period shall have expired) which would permit any holder or holders of any
Material Indebtedness, any trustee or agent acting on behalf of such holder or
holders or any other Person, to accelerate the maturity of any such Material
Indebtedness or require any such Material Indebtedness to be prepaid or
repurchased prior to its stated maturity; or

(iv) Any Loan Party shall fail to pay when due and payable amounts in excess of
$25,000,000 in the aggregate owing in respect of any Derivatives Contracts.

The provisions of the immediately preceding clauses (ii) and (iii) shall not
apply to any Secured Indebtedness accelerated, or required to be prepaid or
repurchased prior to the stated maturity thereof, as a result of a casualty with
respect to, or condemnation of, the Property securing such Secured Indebtedness.

(e) Voluntary Bankruptcy Proceeding. The Borrower, any other Loan Party, or any
Significant Subsidiary, shall: (i) commence a voluntary case under the
Bankruptcy Code or other federal bankruptcy laws (as now or hereafter in
effect); (ii) file a petition seeking to take advantage of any other Applicable
Laws, domestic or foreign, relating to bankruptcy, insolvency, reorganization,
winding-up, or composition or adjustment of debts; (iii) consent to, or fail to
contest in a timely and appropriate manner, any petition filed against it in an
involuntary case under such bankruptcy laws or other Applicable Laws

 

- 81 -



--------------------------------------------------------------------------------

or consent to any proceeding or action described in the immediately following
subsection (f); (iv) apply for or consent to, or fail to contest in a timely and
appropriate manner, the appointment of, or the taking of possession by, a
receiver, custodian, trustee, or liquidator of itself or of a substantial part
of its property, domestic or foreign; (v) admit in writing its inability to pay
its debts as they become due; (vi) make a general assignment for the benefit of
creditors; (vii) make a conveyance fraudulent as to creditors under any
Applicable Law; or (viii) take any corporate or partnership action for the
purpose of effecting any of the foregoing.

(f) Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against the Borrower, any other Loan Party, or any other Significant
Subsidiary, in any court of competent jurisdiction seeking: (i) relief under the
Bankruptcy Code or other federal bankruptcy laws (as now or hereafter in effect)
or under any other Applicable Laws, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, winding-up, or composition or adjustment of debts;
or (ii) the appointment of a trustee, receiver, custodian, liquidator or the
like of such Person, or of all or any substantial part of the assets, domestic
or foreign, of such Person, and in the case of either clause (i) or (ii) such
case or proceeding shall continue undismissed or unstayed for a period of 60
consecutive days, or an order granting the remedy or other relief requested in
such case or proceeding (including, but not limited to, an order for relief
under such Bankruptcy Code or such other federal bankruptcy laws) shall be
entered.

(g) Revocation of Loan Documents. The Borrower or any other Loan Party shall
disavow, revoke or terminate (or, except as expressly permitted herein, attempt
to terminate) any Loan Document or the Fee Letter to which it is a party or
shall otherwise challenge or contest in any action, suit or proceeding in any
court or before any Governmental Authority the validity or enforceability of any
Loan Document or the Fee Letter or any Loan Document or the Fee Letter shall
cease to be in full force and effect (except as a result of the express terms
thereof).

(h) Judgment. A judgment or order for the payment of money or for an injunction
or other non-monetary relief shall be entered against the Borrower, any other
Loan Party, or any other Subsidiary by any court or other tribunal and (i) such
judgment or order shall continue for a period of thirty (30) days without being
paid, stayed or dismissed through appropriate appellate proceedings and
(ii) either (A) the amount of such judgment or order for which insurance has not
been acknowledged in writing by the applicable insurance carrier (or the amount
as to which the insurer has denied liability) exceeds, individually or together
with all other such outstanding judgments or orders entered against the Loan
Parties or any other Subsidiary, $25,000,000 or (B) in the case of an injunction
or other non-monetary relief, such injunction or judgment or order could
reasonably be expected to have a Material Adverse Effect.

(i) Attachment. A warrant, writ of attachment, execution or similar process
shall be issued against any property of the Borrower, any other Loan Party or
any other Subsidiary, which exceeds, individually or together with all other
such warrants, writs, executions and processes, $25,000,000 in amount and such
warrant, writ, execution or process shall not be paid, discharged, vacated,
stayed or bonded for a period of thirty (30) days; provided, however, that if a
bond has been issued in favor of the claimant or other Person obtaining such
warrant, writ, execution or process, the issuer of such bond shall execute a
waiver or subordination agreement in form and substance satisfactory to the
Administrative Agent pursuant to which the issuer of such bond subordinates its
right of reimbursement, contribution or subrogation to the Obligations and
waives or subordinates any Lien it may have on the assets of the Borrower, any
other Loan Party or any Subsidiary.

(j) ERISA.

 

- 82 -



--------------------------------------------------------------------------------

(i) Any ERISA Event shall have occurred that results or could reasonably be
expected to result in liability to any member of the ERISA Group aggregating in
excess of $25,000,000; or

(ii) As of the most recent valuation date, the “benefit obligation” of all Plans
exceeds the “fair market value of plan assets” for such Plans by more than
$25,000,000, all as determined, and with such terms defined, in accordance with
FASB ASC 715.

(k) Loan Documents. An Event of Default (as defined therein) shall occur under
any of the other Loan Documents.

(l) Change of Control/Change in Management.

(i) Any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act), is or becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act, except that a Person
will be deemed to have “beneficial ownership” of all securities that such Person
has the right to acquire, whether such right is exercisable immediately or only
after the passage of time), directly or indirectly, of more than 35% of the
total voting power of the then outstanding voting stock of the Borrower; or

(ii) During any period of 12 consecutive months ending after the Agreement Date,
individuals who at the beginning of any such 12-month period constituted the
Board of Trustees of the Borrower (together with any new trustees whose election
by such Board or whose nomination for election by the shareholders of the
Borrower was approved by a vote of a majority of the trustees then still in
office who were either Trustees at the beginning of such period or whose
election or nomination for election was previously so approved) cease for any
reason to constitute two-thirds (2/3) of the Board of Trustees of the Borrower
then in office.

Section 10.2. Remedies Upon Event of Default.

Upon the occurrence of an Event of Default the following provisions shall apply:

(a) Acceleration; Termination of Facilities.

(i) Automatic. Upon the occurrence of an Event of Default specified in
Sections 10.1.(e) or 10.1.(f), (1)(A) the principal of, and all accrued interest
on, the Loans and the Notes at the time outstanding, (B) an amount equal to the
Stated Amount of all Letters of Credit outstanding as of the date of the
occurrence of such Event of Default for deposit into the Letter of Credit
Collateral Account and (C) all of the other Obligations, including, but not
limited to, the other amounts owed to the Lenders and the Administrative Agent
under this Agreement, the Notes or any of the other Loan Documents shall become
immediately and automatically due and payable without presentment, demand,
protest, or other notice of any kind, all of which are expressly waived by the
Borrower on behalf of itself and the other Loan Parties, and (2) the Commitments
and the Swingline Commitment and the obligation of the Issuing Bank to issue
Letters of Credit hereunder, shall all immediately and automatically terminate.

(ii) Optional. If any other Event of Default shall exist, the Administrative
Agent may, and at the direction of the Requisite Lenders shall: (1) declare
(A) the principal of, and accrued interest on, the Loans and the Notes at the
time outstanding, (B) an amount equal to the Stated Amount of all Letters of
Credit outstanding as of the date of the occurrence of such Event of Default for
deposit into the Letter of Credit Collateral Account and (C) all of the other

 

- 83 -



--------------------------------------------------------------------------------

Obligations, including, but not limited to, the other amounts owed to the
Lenders and the Administrative Agent under this Agreement, the Notes or any of
the other Loan Documents to be forthwith due and payable, whereupon the same
shall immediately become due and payable without presentment, demand, protest or
other notice of any kind, all of which are expressly waived by the Borrower on
behalf of itself and the other Loan Parties, and (2) terminate the Commitments
and the Swingline Commitment and the obligation of the Issuing Bank to issue
Letters of Credit hereunder.

(b) Loan Documents. The Requisite Lenders may direct the Administrative Agent
to, and the Administrative Agent if so directed shall, exercise any and all of
its rights under any and all of the other Loan Documents.

(c) Applicable Law. The Requisite Lenders may direct the Administrative Agent
to, and the Administrative Agent if so directed shall, exercise all other rights
and remedies it may have under any Applicable Law.

(d) Appointment of Receiver. To the extent permitted by Applicable Law, the
Administrative Agent and the Lenders shall be entitled to the appointment of a
receiver for the assets and properties of the Borrower and its Subsidiaries,
without notice of any kind whatsoever and without regard to the adequacy of any
security for the Obligations or the solvency of any party bound for its payment,
to take possession of all or any portion of the property and/or the business
operations of the Borrower and its Subsidiaries and to exercise such power as
the court shall confer upon such receiver.

(e) Specified Derivatives Contract Remedies. Notwithstanding any other provision
of this Agreement or other Loan Document, each Specified Derivatives Provider
shall have the right, with prompt notice to the Administrative Agent, but
without the approval or consent of or other action by the Administrative Agent
or the Lenders, and without limitation of other remedies available to such
Specified Derivatives Provider under contract or Applicable Law, to undertake
any of the following: (a) to declare an event of default, termination event or
other similar event under any Specified Derivatives Contract and to create an
“Early Termination Date” (as defined therein) in respect thereof, (b) to
determine net termination amounts in respect of any and all Specified
Derivatives Contracts in accordance with the terms thereof, and to set off
amounts among such contracts, (c) to set off or proceed against deposit account
balances, securities account balances and other property and amounts held by
such Specified Derivatives Provider pursuant to any Derivatives Support
Document, including any “Posted Collateral” (as defined in any credit support
annex included in any such Derivatives Support Document to which such Specified
Derivatives Provider may be a party), and (d) to prosecute any legal action
against the Borrower, any Loan Party or other Subsidiary to enforce or collect
net amounts owing to such Specified Derivatives Provider pursuant to any
Specified Derivatives Contract. For the avoidance of doubt, none of the
foregoing remedies instituted by a Specified Derivatives Provider shall by
itself constitute a Default or Event of Default hereunder unless otherwise
specifically set forth herein.

Section 10.3. Remedies Upon Default.

Upon the occurrence of a Default specified in Section 10.1.(f), the Commitments
shall immediately and automatically terminate.

Section 10.4. Marshaling; Payments Set Aside.

None of the Administrative Agent, the Issuing Bank, any Lender or any Specified
Derivatives Provider shall be under any obligation to marshal any assets in
favor of any Loan Party or any other party or against or in payment of any or
all of the Obligations or the Specified Derivatives Obligations. To the

 

- 84 -



--------------------------------------------------------------------------------

extent that any Loan Party makes a payment or payments to the Administrative
Agent, the Issuing Bank, any Lender or any Specified Derivatives Provider, or
the Administrative Agent, the Issuing Bank, any Lender or any Specified
Derivatives Provider enforce their security interests or exercise their rights
of setoff, and such payment or payments or the proceeds of such enforcement or
setoff or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside and/or required to be repaid to a trustee,
receiver or any other party under any bankruptcy law, state or federal law,
common law or equitable cause, then to the extent of such recovery, the
Obligations or Specified Derivatives Obligations, or part thereof originally
intended to be satisfied, and all Liens, rights and remedies therefor, shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

Section 10.5. Allocation of Proceeds.

If an Event of Default exists and maturity of any of the Obligations has been
accelerated, all payments received by the Administrative Agent under any of the
Loan Documents (or any Lender as a result of exercise of remedies pursuant to
Section 12.4.), in respect of any principal of or interest on the Obligations or
any other amounts payable by the Borrower hereunder or thereunder, shall be
applied in the following order and priority:

(a) amounts due to the Administrative Agent, the Issuing Bank and the Lenders in
respect of expenses due under Section 12.2. until paid in full, and then Fees;

(b) payments of interest on Swingline Loans;

(c) payments of interest on all other Loans and Reimbursement Obligations to be
applied for the ratable benefit of the Lenders and the Issuing Bank;

(d) payments of principal of Swingline Loans;

(e) payments of principal of all other Loans, Reimbursement Obligations and
other Letter of Credit Liabilities, to be applied for the ratable benefit of the
Lenders and the Issuing Bank; provided, however, to the extent that any amounts
available for distribution pursuant to this subsection are attributable to the
issued but undrawn amount of an outstanding Letter of Credit, such amounts shall
be paid to the Administrative Agent for deposit into the Letter of Credit
Collateral Account;

(f) amounts due to the Administrative Agent and the Lenders pursuant to
Sections 11.6. and 12.10.;

(g) payments of all other Obligations and other amounts due under any of the
Loan Documents to be applied for the ratable benefit of the Lenders; and

(h) any amount remaining after application as provided above, shall be paid to
the Borrower or whomever else may be legally entitled thereto.

Section 10.6. Letter of Credit Collateral Account.

(a) As collateral security for the prompt payment in full when due of all Letter
of Credit Liabilities and the other Obligations, the Borrower hereby pledges and
grants to the Administrative Agent, for the ratable benefit of the
Administrative Agent, the Issuing Bank and the Lenders as provided herein, a
security interest in all of its right, title and interest in and to the Letter
of Credit Collateral

 

- 85 -



--------------------------------------------------------------------------------

Account and the balances from time to time in the Letter of Credit Collateral
Account (including the investments and reinvestments therein provided for
below). The balances from time to time in the Letter of Credit Collateral
Account shall not constitute payment of any Letter of Credit Liabilities until
applied by the Issuing Bank as provided herein. Anything in this Agreement to
the contrary notwithstanding, funds held in the Letter of Credit Collateral
Account shall be subject to withdrawal only as provided in this Section.

(b) Amounts on deposit in the Letter of Credit Collateral Account shall be
invested and reinvested by the Administrative Agent in such Cash Equivalents as
the Administrative Agent shall determine in its sole discretion. All such
investments and reinvestments shall be held in the name of and be under the sole
dominion and control of the Administrative Agent for the ratable benefit of the
Administrative Agent, the Issuing Bank and the Lenders; provided, that all
earnings on such investments will be credited to and retained in the Letter of
Credit Collateral Account. The Administrative Agent shall exercise reasonable
care in the custody and preservation of any funds held in the Letter of Credit
Collateral Account and shall be deemed to have exercised such care if such funds
are accorded treatment substantially equivalent to that which the Administrative
Agent accords other funds deposited with the Administrative Agent, it being
understood that the Administrative Agent shall not have any responsibility for
taking any necessary steps to preserve rights against any parties with respect
to any funds held in the Letter of Credit Collateral Account.

(c) If a drawing pursuant to any Letter of Credit occurs on or prior to the
expiration date of such Letter of Credit, the Borrower and the Lenders authorize
the Administrative Agent to use the monies deposited in the Letter of Credit
Collateral Account to reimburse the Issuing Bank for the payment made by the
Issuing Bank to the beneficiary with respect to such drawing or the payee with
respect to such presentment.

(d) If an Event of Default exists, the Administrative Agent may (and, if
instructed by the Requisite Lenders, shall) in its (or their) discretion at any
time and from time to time elect to liquidate any such investments and
reinvestments and apply the proceeds thereof to the Obligations in accordance
with Section 10.5.

(e) So long as no Major Default or Event of Default exists, and to the extent
amounts on deposit in or credited to the Letter of Credit Collateral Account
exceed the aggregate amount of the Letter of Credit Liabilities then due and
owing, the Administrative Agent shall, from time to time, at the request of the
Borrower, deliver to the Borrower within 10 Business Days after the
Administrative Agent’s receipt of such request from the Borrower, against
receipt but without any recourse, warranty or representation whatsoever, such
amount of the credit balances in the Letter of Credit Collateral Account as
exceeds the aggregate amount of Letter of Credit Liabilities at such time. When
all of the Obligations shall have been paid in full in cash and no Letters of
Credit remain outstanding, the Administrative Agent shall deliver to the
Borrower, against receipt but without any recourse, warranty or representation
whatsoever, the balances remaining in the Letter of Credit Collateral Account.

(f) The Borrower shall pay to the Administrative Agent from time to time such
fees as the Administrative Agent normally charges for similar services in
connection with the Administrative Agent’s administration of the Letter of
Credit Collateral Account and investments and reinvestments of funds therein.

Section 10.7. Rescission of Acceleration by Requisite Lenders.

If at any time after acceleration of the maturity of the Loans and the other
Obligations, the Borrower shall pay all arrears of interest and all payments on
account of principal of the Obligations

 

- 86 -



--------------------------------------------------------------------------------

which shall have become due otherwise than by acceleration (with interest on
principal and, to the extent permitted by Applicable Law, on overdue interest,
at the rates specified in this Agreement) and all Events of Default and Defaults
(other than nonpayment of principal of and accrued interest on the Obligations
due and payable solely by virtue of acceleration) shall become remedied or
waived to the satisfaction of the Requisite Lenders, then by written notice to
the Borrower, the Requisite Lenders may elect, in the sole discretion of such
Requisite Lenders, to rescind and annul the acceleration and its consequences.
The provisions of the preceding sentence are intended merely to bind all of the
Lenders to a decision which may be made at the election of the Requisite
Lenders, and are not intended to benefit the Borrower and do not give the
Borrower the right to require the Lenders to rescind or annul any acceleration
hereunder, even if the conditions set forth herein are satisfied.

Section 10.8. Performance by Administrative Agent.

If the Borrower or any other Loan Party shall fail to perform any covenant, duty
or agreement contained in any of the Loan Documents, the Administrative Agent
may, after notice to the Borrower, perform or attempt to perform such covenant,
duty or agreement on behalf of the Borrower or such other Loan Party after the
expiration of any cure or grace periods set forth herein. In such event, the
Borrower shall, at the request of the Administrative Agent, promptly pay any
amount reasonably expended by the Administrative Agent in such performance or
attempted performance to the Administrative Agent, together with interest
thereon at the applicable Post-Default Rate from the date of such expenditure
until paid. Notwithstanding the foregoing, neither the Administrative Agent nor
any Lender shall have any liability or responsibility whatsoever to perform any
obligation of the Borrower under this Agreement or any other Loan Document.

Section 10.9. Rights Cumulative.

The rights and remedies of the Administrative Agent, the Issuing Bank, the
Lenders and the Specified Derivatives Providers under this Agreement, each of
the other Loan Documents, the Fee Letter and Specified Derivatives Contracts
shall be cumulative and not exclusive of any rights or remedies which any of
them may otherwise have under Applicable Law. In exercising their respective
rights and remedies the Administrative Agent, the Issuing Bank, the Lenders and
the Specified Derivatives Providers may be selective and no failure or delay by
the Administrative Agent, the Issuing Bank, any of the Lenders or any of the
Specified Derivatives Providers in exercising any right shall operate as a
waiver of it, nor shall any single or partial exercise of any power or right
preclude its other or further exercise or the exercise of any other power or
right.

ARTICLE XI. THE ADMINISTRATIVE AGENT

Section 11.1. Appointment and Authorization.

Each Lender hereby irrevocably appoints and authorizes the Administrative Agent
to take such action as contractual representative on such Lender’s behalf and to
exercise such powers under this Agreement and the other Loan Documents as are
specifically delegated to the Administrative Agent by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto. Not in
limitation of the foregoing, each Lender authorizes and directs the
Administrative Agent to enter into the Loan Documents for the benefit of the
Lenders. Each Lender hereby agrees that, except as otherwise set forth herein,
any action taken by the Requisite Lenders in accordance with the provisions of
this Agreement or the Loan Documents, and the exercise by the Requisite Lenders
of the powers set forth herein or therein, together with such other powers as
are reasonably incidental thereto, shall be authorized and binding upon all of
the Lenders. Nothing herein shall be construed to deem the Administrative Agent
a trustee or fiduciary for any Lender or to impose on the Administrative Agent
duties or obligations other

 

- 87 -



--------------------------------------------------------------------------------

than those expressly provided for herein. Without limiting the generality of the
foregoing, the use of the terms “Agent”, “Administrative Agent”, “agent” and
similar terms in the Loan Documents with reference to the Administrative Agent
is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any Applicable Law. Instead, use of
such terms is merely a matter of market custom, and is intended to create or
reflect only an administrative relationship between independent contracting
parties. The Administrative Agent shall deliver to each Lender, promptly upon
receipt thereof by the Administrative Agent, copies of each of the financial
statements, certificates, notices and other documents delivered to the
Administrative Agent pursuant to Article VIII. that the Borrower is not
otherwise required to deliver directly to the Lenders. The Administrative Agent
will furnish to any Lender, upon the request of such Lender, a copy (or, where
appropriate, an original) of any document, instrument, agreement, certificate or
notice furnished to the Administrative Agent by the Borrower, any other Loan
Party or any other Affiliate of the Borrower, pursuant to this Agreement or any
other Loan Document not already delivered to such Lender pursuant to the terms
of this Agreement or any such other Loan Document. As to any matters not
expressly provided for by the Loan Documents (including, without limitation,
enforcement or collection of any of the Obligations), the Administrative Agent
shall not be required to exercise any discretion or take any action, but shall
be required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the instructions of the Requisite Lenders
(or all of the Lenders if explicitly required under any other provision of this
Agreement), and such instructions shall be binding upon all Lenders and all
holders of any of the Obligations; provided, however, that, notwithstanding
anything in this Agreement to the contrary, the Administrative Agent shall not
be required to take any action which exposes the Administrative Agent to
personal liability or which is contrary to this Agreement or any other Loan
Document or Applicable Law. Not in limitation of the foregoing, the
Administrative Agent may exercise any right or remedy it or the Lenders may have
under any Loan Document upon the occurrence of a Default or an Event of Default
unless the Requisite Lenders have directed the Administrative Agent otherwise.
Without limiting the foregoing, no Lender shall have any right of action
whatsoever against the Administrative Agent as a result of the Administrative
Agent acting or refraining from acting under this Agreement or any of the other
Loan Documents in accordance with the instructions of the Requisite Lenders, or
where applicable, all the Lenders.

Section 11.2. Wells Fargo as Lender.

Wells Fargo, as a Lender or as a Specified Derivatives Provider, as the case may
be, shall have the same rights and powers under this Agreement and any other
Loan Document and under any Specified Derivatives Contract, as the case may be,
as any other Lender or Specified Derivatives Provider and may exercise the same
as though it were not the Administrative Agent; and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated, include Wells Fargo in
each case in its individual capacity. Wells Fargo and its Affiliates may each
accept deposits from, maintain deposits or credit balances for, invest in, lend
money to, act as trustee under indentures of, serve as financial advisor to, and
generally engage in any kind of business with the Borrower, any other Loan Party
or any other Affiliate thereof as if it were any other bank and without any duty
to account therefor to the Issuing Bank, other Lenders, or any other Specified
Derivatives Providers. Further, the Administrative Agent and any Affiliate may
accept fees and other consideration from the Borrower for services in connection
with this Agreement or any Specified Derivatives Contract, or otherwise without
having to account for the same to the Issuing Bank, the other Lenders or any
other Specified Derivatives Providers. The Issuing Bank and the Lenders
acknowledge that, pursuant to such activities, Wells Fargo or its Affiliates may
receive information regarding the Borrower, other Loan Parties, other
Subsidiaries and other Affiliates (including information that may be subject to
confidentiality obligations in favor of such Person) and acknowledge that the
Administrative Agent shall be under no obligation to provide such information to
them.

 

- 88 -



--------------------------------------------------------------------------------

Section 11.3. Approvals of Lenders.

All communications from the Administrative Agent to any Lender requesting such
Lender’s determination, consent, approval or disapproval (a) shall be given in
the form of a written notice to such Lender, (b) shall be accompanied by a
description of the matter or issue as to which such determination, approval,
consent or disapproval is requested, or shall advise such Lender where
information, if any, regarding such matter or issue may be inspected, or shall
otherwise describe the matter or issue to be resolved, (c) shall include, if
reasonably requested by such Lender and to the extent not previously provided to
such Lender, written materials and, as appropriate, a brief summary of all oral
information provided to the Administrative Agent by the Borrower in respect of
the matter or issue to be resolved, and (d) shall include the Administrative
Agent’s recommended course of action or determination in respect thereof. Unless
a Lender shall give written notice to the Administrative Agent that it
specifically objects to the recommendation or determination of the
Administrative Agent (together with a reasonable written explanation of the
reasons behind such objection) within ten (10) Business Days (or such lesser or
greater period as may be specifically required under the express terms of the
Loan Documents) of receipt of such communication, such Lender shall be deemed to
have conclusively approved of or consented to such recommendation or
determination.

Section 11.4. Notice of Events of Default.

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default or Event of Default unless the Administrative Agent has
received notice thereof from a Lender or the Borrower referring to this
Agreement, describing with reasonable specificity such Default or Event of
Default and stating that such notice is a “notice of default.” If any Lender
(excluding the Lender which is also serving as the Administrative Agent) becomes
aware of any Default or Event of Default, it shall promptly send to the
Administrative Agent such a “notice of default”. Further, if the Administrative
Agent receives such a “notice of default,” the Administrative Agent shall give
prompt notice thereof to the Lenders.

Section 11.5. Administrative Agent’s Reliance.

Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Administrative Agent nor any of its directors, officers,
agents, employees or counsel shall be liable for any action taken or not taken
by it under or in connection with this Agreement or any other Loan Document,
except for its or their own gross negligence or willful misconduct in connection
with its duties expressly set forth herein or therein as determined by a court
of competent jurisdiction in a final non-appealable judgment. Without limiting
the generality of the foregoing, the Administrative Agent may consult with legal
counsel (including its own counsel or counsel for the Borrower or any other Loan
Party), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts.
Neither the Administrative Agent nor any of its directors, officers, agents,
employees or counsel: (a) makes any warranty or representation to any Lender,
the Issuing Bank or any other Person, or shall be responsible to any Lender, the
Issuing Bank or any other Person for any statement, warranty or representation
made or deemed made by the Borrower, any other Loan Party or any other Person in
or in connection with this Agreement or any other Loan Document; (b) shall have
any duty to ascertain or to inquire as to the performance or observance of any
of the terms, covenants or conditions of this Agreement or any other Loan
Document or the satisfaction of any conditions precedent under this Agreement or
any Loan Document on the part of the Borrower or other Persons, or to inspect
the property, books or records of the Borrower or any other Person; (c) shall be
responsible to any Lender or the Issuing Bank for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
any other Loan Document, any other instrument or document furnished

 

- 89 -



--------------------------------------------------------------------------------

pursuant thereto; (d) shall have any liability in respect of any recitals,
statements, certifications, representations or warranties contained in any of
the Loan Documents or any other document, instrument, agreement, certificate or
statement delivered in connection therewith; and (e) shall incur any liability
under or in respect of this Agreement or any other Loan Document by acting upon
any notice, consent, certificate or other instrument or writing (which may be by
telephone, telecopy or electronic mail) believed by it to be genuine and signed,
sent or given by the proper party or parties. The Administrative Agent may
execute any of its duties under the Loan Documents by or through agents,
employees or attorneys-in-fact and shall not itself be responsible for the
negligence or misconduct of any agent or attorney-in-fact that it selects in the
absence of gross negligence or willful misconduct as determined by a court of
competent jurisdiction in a final non-appealable judgment.

Section 11.6. Indemnification of Administrative Agent.

Each Lender agrees to indemnify the Administrative Agent (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so) pro rata in accordance with such Lender’s respective Revolving
Commitment Percentage (determined as of the time of such claim), from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, reasonable out-of-pocket costs and expenses of any
kind or nature whatsoever which may at any time be imposed on, incurred by, or
asserted against the Administrative Agent (in its capacity as Administrative
Agent but not as a Lender) in any way relating to or arising out of the Loan
Documents, any transaction contemplated hereby or thereby or any action taken or
omitted by the Administrative Agent under the Loan Documents (collectively,
“Indemnifiable Amounts”); provided, however, that no Lender shall be liable for
any portion of such Indemnifiable Amounts to the extent resulting from the
Administrative Agent’s gross negligence or willful misconduct as determined by a
court of competent jurisdiction in a final, non-appealable judgment; provided,
however, that no action taken in accordance with the directions of the Requisite
Lenders (or all of the Lenders, if expressly required hereunder) shall be deemed
to constitute gross negligence or willful misconduct for purposes of this
Section. Without limiting the generality of the foregoing, each Lender agrees to
reimburse the Administrative Agent (to the extent not reimbursed by the Borrower
and without limiting the obligation of the Borrower to do so) promptly upon
demand for its ratable share of any out-of-pocket expenses (including the
reasonable fees and expenses of the counsel to the Administrative Agent)
incurred by the Administrative Agent in connection with the preparation,
negotiation, execution, administration, or enforcement (whether through
negotiations, legal proceedings, or otherwise) of, or legal advice with respect
to the rights or responsibilities of the parties under, the Loan Documents, any
suit or action brought by the Administrative Agent to enforce the terms of the
Loan Documents and/or collect any Obligations, any “lender liability” suit or
claim brought against the Administrative Agent and/or the Lenders, and any claim
or suit brought against the Administrative Agent and/or the Lenders arising
under any Environmental Laws. Such out-of-pocket expenses (including counsel
fees) shall be advanced by the Lenders on the request of the Administrative
Agent notwithstanding any claim or assertion that the Administrative Agent is
not entitled to indemnification hereunder upon receipt of an undertaking by the
Administrative Agent that the Administrative Agent will reimburse the Lenders if
it is actually and finally determined by a court of competent jurisdiction that
the Administrative Agent is not so entitled to indemnification. The agreements
in this Section shall survive the payment of the Loans and all other amounts
payable hereunder or under the other Loan Documents and the termination of this
Agreement. If the Borrower shall reimburse the Administrative Agent for any
Indemnifiable Amount following payment by any Lender to the Administrative Agent
in respect of such Indemnifiable Amount pursuant to this Section, the
Administrative Agent shall share such reimbursement on a ratable basis with each
Lender making any such payment.

 

- 90 -



--------------------------------------------------------------------------------

Section 11.7. Lender Credit Decision, Etc.

Each of the Lenders and the Issuing Bank expressly acknowledges and agrees that
neither the Administrative Agent nor any of its officers, directors, employees,
agents, counsel, attorneys-in-fact or other Affiliates has made any
representations or warranties to the Issuing Bank or such Lender and that no act
by the Administrative Agent hereafter taken, including any review of the affairs
of the Borrower, any other Loan Party or any other Subsidiary or Affiliate,
shall be deemed to constitute any such representation or warranty by the
Administrative Agent to the Issuing Bank or any Lender. Each of the Lenders and
the Issuing Bank acknowledges that it has made its own credit and legal analysis
and decision to enter into this Agreement and the transactions contemplated
hereby, independently and without reliance upon the Administrative Agent, any
other Lender or counsel to the Administrative Agent, or any of their respective
officers, directors, employees, agents or counsel, and based on the financial
statements of the Borrower, the other Loan Parties, the other Subsidiaries and
other Affiliates, and inquiries of such Persons, its independent due diligence
of the business and affairs of the Borrower, the other Loan Parties, the other
Subsidiaries and other Persons, its review of the Loan Documents, the legal
opinions required to be delivered to it hereunder, the advice of its own counsel
and such other documents and information as it has deemed appropriate. Each of
the Lenders and the Issuing Bank also acknowledges that it will, independently
and without reliance upon the Administrative Agent, any other Lender or counsel
to the Administrative Agent or any of their respective officers, directors,
employees and agents, and based on such review, advice, documents and
information as it shall deem appropriate at the time, continue to make its own
decisions in taking or not taking action under the Loan Documents. The
Administrative Agent shall not be required to keep itself informed as to the
performance or observance by the Borrower or any other Loan Party of the Loan
Documents or any other document referred to or provided for therein or to
inspect the properties or books of, or make any other investigation of, the
Borrower, any other Loan Party or any other Subsidiary. Except for notices,
reports and other documents and information expressly required to be furnished
to the Lenders and the Issuing Bank by the Administrative Agent under this
Agreement or any of the other Loan Documents, the Administrative Agent shall
have no duty or responsibility to provide any Lender or the Issuing Bank with
any credit or other information concerning the business, operations, property,
financial and other condition or creditworthiness of the Borrower, any other
Loan Party or any other Affiliate thereof which may come into possession of the
Administrative Agent or any of its officers, directors, employees, agents,
attorneys-in-fact or other Affiliates. Each of the Lenders and the Issuing Bank
acknowledges that the Administrative Agent’s legal counsel in connection with
the transactions contemplated by this Agreement is only acting as counsel to the
Administrative Agent and is not acting as counsel to any Lender or the Issuing
Bank.

Section 11.8. Successor Administrative Agent.

The Administrative Agent may (i) be removed as administrative agent by all of
the Lenders (other than the Lender then acting as Administrative Agent) and the
Borrower upon 30 days’ prior written notice if the Administrative Agent (A) is
found by a court of competent jurisdiction in a final, non-appealable judgment
to have committed gross negligence or willful misconduct in the course of
performing its duties hereunder or (B) has become or is insolvent or has become
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment (ii) resign at any time as Administrative Agent
under the Loan Documents by giving written notice thereof to the Lenders and the
Borrower. Upon any such removal or resignation, the Requisite Lenders shall have
the right to appoint a successor Administrative Agent which appointment shall,
provided no Event of Default exists, be subject to the Borrower’s approval,
which approval shall not be unreasonably withheld or delayed (except that the
Borrower shall, in all events, be deemed to have approved each Lender and any of
its Affiliates as a successor Administrative Agent). If no successor

 

- 91 -



--------------------------------------------------------------------------------

Administrative Agent shall have been so appointed in accordance with the
immediately preceding sentence, and shall have accepted such appointment, within
30 days after (i) the Lenders’ giving of notice of removal or (ii) the resigning
Administrative Agent’s giving of notice of resignation, then the removed or
resigning Administrative Agent shall be discharged from its duties and
obligations under the Loan Documents and may, on behalf of the Lenders and the
Issuing Bank, appoint a successor Administrative Agent, which shall be a Lender,
if any Lender shall be willing to serve, and otherwise shall be an Eligible
Assignee which, provided no Event of Default exists, shall be approved by the
Borrower (such approval shall not be unreasonably withheld or delayed). If no
such successor Administrative Agent has been appointed at the effective time of
the resignation or removal of the prior Administrative Agent, the Requisite
Lenders shall collectively act as Administrative Agent hereunder until such time
as a successor Administrative Agent has been appointed. Upon the acceptance of
any appointment as Administrative Agent hereunder by a successor Administrative
Agent such successor Administrative Agent, or, if no such successor has been
appointed, the Requisite Lenders, shall thereupon succeed to and become vested
with all the rights, powers, privileges and duties of the removed or resigning
Administrative Agent. Such successor Administrative Agent or the Requisite
Lenders shall issue letters of credit in substitution for the Letters of Credit,
if any, outstanding at the time of such succession or shall make other
arrangements satisfactory to the current Administrative Agent, in either case,
to assume effectively the obligations of the current Administrative Agent with
respect to such Letters of Credit. After any Administrative Agent’s removal or
resignation hereunder as Administrative Agent, the provisions of this
Article XI. shall continue to inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent under the Loan
Documents. Notwithstanding anything contained herein to the contrary, subject to
the Borrower’s approval, the Administrative Agent may assign its rights and
duties under the Loan Documents to any of its Affiliates reasonably acceptable
to the Borrower by giving the Borrower and each Lender prior written notice.

Section 11.9. Titled Agents.

The Arrangers, Book Managers and Syndication Agent (the “Titled Agents”) in such
respective capacities, assume no responsibility or obligation hereunder,
including, without limitation, for servicing, enforcement or collection of any
of the Loans, nor any duties as an agent hereunder for the Lenders. The titles
given to the Titled Agents are solely honorific and imply no fiduciary
responsibility on the part of the Titled Agents to the Administrative Agent, any
Lender, the Issuing Bank, the Borrower or any other Loan Party and the use of
such titles does not impose on the Titled Agents any duties or obligations
greater than those of any other Lender or entitle the Titled Agents to any
rights other than those to which any other Lender is entitled.

ARTICLE XII. MISCELLANEOUS

Section 12.1. Notices.

Unless otherwise provided herein (including without limitation as provided in
Section 8.5.), communications provided for hereunder shall be in writing and
shall be mailed, telecopied, or delivered as follows:

 

- 92 -



--------------------------------------------------------------------------------

If to the Borrower:

Federal Realty Investment Trust

1626 East Jefferson Street

Rockville, Maryland 20852-4041

Attn: Chief Accounting Officer

Telephone:   (301) 998-8318 Telecopy:   (301) 998-3701

and for all notices (other than notices solely under Article II), with copies
to:

Federal Realty Investment Trust

1626 East Jefferson Street

Rockville, Maryland 20852-4041

Attn: General Counsel

Telephone:   (301) 998-8100 Telecopy:   (301) 998-3715

and

Pillsbury Winthrop Shaw Pittman LLP

2300 N. Street, NW

Washington, DC 20037

Attn: Wendelin A. White P.C.

Telephone:   (202) 663-8360 Telecopy:   (202) 663-8007

If to the Administrative Agent:

Wells Fargo Bank, National Association

1753 Pinnacle Drive

5th Floor

McLean, VA 22102

Attn: John M. Freeman

Telecopier:   (703) 760-5554 Telephone:   (703) 760-6211

If to the Administrative Agent under Article II.:

Wells Fargo Bank, National Association

Loan Center-Agency Services

608 Second Avenue South, 11th Floor

Minneapolis, Minnesota 55402

Attn: Jennifer Noonan

Telecopier:   (866) 972-1050 Telephone:   (612) 316-0104

 

- 93 -



--------------------------------------------------------------------------------

If to the Issuing Bank:

Wells Fargo Bank, National Association

1753 Pinnacle Drive, 5th Floor

McLean, VA 22102

Attn: John M. Freeman, Jr.

Telecopier:   (703) 760-5554 Telephone:   (703) 760-6211

If to any other Lender:

To such Lender’s address or telecopy number as set forth in the applicable
Administrative Questionnaire

or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section; provided, a Lender or the Issuing Bank shall only be required to give
notice of any such other address to the Administrative Agent and the Borrower.
All such notices and other communications shall be effective (i) if mailed, upon
receipt; (ii) if telecopied, when transmitted if on a Business Day, and if not
on a Business Day, on the following Business Day after the date transmitted;
(iii) if hand delivered or sent by overnight courier, when delivered; or (iv) if
delivered in accordance with Section 8.5. to the extent applicable; provided,
however, that, in the case of the immediately preceding clauses (i), (ii) and
(iii), non-receipt of any communication as of the result of any change of
address of which the sending party was not notified or as the result of a
refusal to accept delivery shall be deemed receipt of such communication.
Notwithstanding the immediately preceding sentence, all notices or
communications to the Administrative Agent, the Issuing Bank or any Lender under
Article II. shall be effective only when actually received. None of the
Administrative Agent, the Issuing Bank or any Lender shall incur any liability
to any Loan Party (nor shall the Administrative Agent incur any liability to the
Issuing Bank or the Lenders) for acting upon any telephonic notice referred to
in this Agreement which the Administrative Agent, the Issuing Bank or such
Lender, as the case may be, believes in good faith to have been given by a
Person authorized to deliver such notice or for otherwise acting in good faith
hereunder. Failure of a Person designated to get a copy of a notice to receive
such copy shall not affect the validity of notice properly given to another
Person.

Section 12.2. Expenses.

The Borrower agrees (a) to pay or reimburse each of the Arrangers and the
Administrative Agent for all of its respective reasonable out-of-pocket costs
and expenses incurred in connection with the preparation, syndication,
negotiation and execution of, and any amendment, supplement or modification to,
any of the Loan Documents (including due diligence expenses and reasonable
travel expenses related to closing), and the consummation of the transactions
contemplated hereby and thereby, including the reasonable fees and disbursements
of counsel to the Administrative Agent and all costs and expenses of the
Administrative Agent in connection with the use of IntraLinks, SyndTrak or other
similar information transmission systems in connection with the Loan Documents,
(b) to pay or reimburse the Administrative Agent, the Issuing Bank and the
Lenders for all their reasonable costs and expenses incurred in connection with
the “workout” or enforcement or preservation of any rights under the Loan
Documents and the Fee Letter, including the reasonable fees and disbursements of
their respective counsel (including the allocated fees and expenses of in-house
counsel to the extent in substitution for, and not in duplication of, outside
counsel) and any payments in indemnification or otherwise payable by the Lenders
to the Administrative Agent pursuant to the Loan Documents; provided, however,
that the Borrower shall not be required to pay the expenses of more than one
counsel to the Administrative Agent and one separate

 

- 94 -



--------------------------------------------------------------------------------

counsel for the Lenders (in addition to expenses for any appropriate local or
special counsel) in connection with such workout or enforcement or preservation
unless the Lenders reasonably determine that joint representation is not
appropriate under the circumstances, (c) to pay, and indemnify and hold harmless
the Administrative Agent, the Issuing Bank and the Lenders from, any and all
recording and filing fees and any and all liabilities with respect to, or
resulting from any failure to pay or delay in paying, documentary, stamp, excise
and other similar taxes, if any, which may be payable or determined to be
payable in connection with the execution and delivery of any of the Loan
Documents, or consummation of any amendment, supplement or modification of, or
any waiver or consent under or in respect of, any Loan Document and (d) to the
extent not already covered by any of the preceding subsections, to pay or
reimburse the fees and disbursements of counsel to the Administrative Agent, the
Issuing Bank and any Lender incurred in connection with the representation of
the Administrative Agent, the Issuing Bank or such Lender in any matter relating
to or arising out of any bankruptcy or other proceeding of the type described in
Sections 10.1.(e) or 10.1.(f), including, without limitation (i) any motion for
relief from any stay or similar order, (ii) the negotiation, preparation,
execution and delivery of any document relating to the Obligations and (iii) the
negotiation and preparation of any debtor-in-possession financing or any plan of
reorganization of the Borrower or any other Loan Party, whether proposed by the
Borrower, such Loan Party, the Lenders or any other Person, and whether such
fees and expenses are incurred prior to, during or after the commencement of
such proceeding or the confirmation or conclusion of any such proceeding;
provided, however, that the Borrower shall not be required to pay the expenses
of more than one counsel to the Administrative Agent and one separate counsel
for the Lenders (in addition to expenses for any appropriate local or special
counsel) in connection with such bankruptcy or proceeding unless the Lenders
reasonably determine that joint representation is not appropriate under the
circumstances. If the Borrower shall fail to pay any amounts required to be paid
by it pursuant to this Section, the Administrative Agent and/or the Lenders may
pay such amounts on behalf of the Borrower and such amounts shall be deemed to
be Obligations owing hereunder.

Section 12.3. Stamp, Intangible and Recording Taxes.

The Borrower will pay any and all stamp, excise, intangible, registration,
recordation and similar taxes, fees or charges and shall indemnify the
Administrative Agent and each Lender against any and all liabilities with
respect to or resulting from any delay in the payment or omission to pay any
such taxes, fees or charges, which may be payable or determined to be payable in
connection with the execution, delivery, recording, performance or enforcement
of this Agreement, the Notes and any of the other Loan Documents, the amendment,
supplement, modification or waiver of or consent under this Agreement, the Notes
or any of the other Loan Documents or the perfection of any rights or Liens
under this Agreement, the Notes or any of the other Loan Documents.

Section 12.4. Setoff.

Subject to Section 3.3. and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the
Borrower hereby authorizes the Administrative Agent, the Issuing Bank, each
Lender and each Affiliate of the Administrative Agent, the Issuing Bank or any
Lender, at any time or from time to time during the continuance of an Event of
Default, without prior notice to the Borrower or to any other Person, any such
notice being hereby expressly waived, but in the case of the Issuing Bank, a
Lender or an Affiliate of the Issuing Bank or a Lender, subject to receipt of
the prior written consent of the Requisite Lenders exercised in their sole
discretion, to set off and to appropriate and to apply any and all deposits
(general or special, including, but not limited to, indebtedness evidenced by
certificates of deposit, whether matured or unmatured) and any other
indebtedness at any time held or owing by the Administrative Agent, the Issuing
Bank, such Lender or any Affiliate of the Administrative Agent, the Issuing Bank
or such Lender, to or for the credit or the

 

- 95 -



--------------------------------------------------------------------------------

account of the Borrower against and on account of any of the Obligations then
due and payable, irrespective of whether or not any or all of the Loans and all
other Obligations have been declared to be, or have otherwise become, due and
payable as permitted by Section 10.2.

Section 12.5. Litigation; Jurisdiction; Other Matters; Waivers.

(a) EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG THE BORROWER, THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY OF THE
LENDERS WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD
RESULT IN DELAY AND EXPENSE TO THE PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED
BY APPLICABLE LAW, EACH OF THE LENDERS, THE ADMINISTRATIVE AGENT, THE ISSUING
BANK AND THE BORROWER HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION
OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION
MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT OF THIS AGREEMENT,
ANY OTHER LOAN DOCUMENT OR THE FEE LETTER OR BY REASON OF ANY OTHER SUIT, CAUSE
OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG THE BORROWER, THE
ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY OF THE LENDERS OF ANY KIND OR
NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.

(b) EACH OF THE BORROWER, THE ADMINISTRATIVE AGENT, THE ISSUING BANK AND EACH
LENDER HEREBY AGREES THAT THE FEDERAL DISTRICT COURT FOR THE SOUTHERN DISTRICT
OF NEW YORK AND ANY STATE COURT LOCATED IN THE BOROUGH OF MANHATTAN OF NEW YORK,
NEW YORK SHALL HAVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES
BETWEEN OR AMONG THE BORROWER, THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY
OF THE LENDERS, ARISING OUT OF THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE
FEE LETTER OR BY REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER
BETWEEN OR AMONG THE BORROWER, THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY
OF THE LENDERS OF ANY KIND OR NATURE RELATING TO ANY OF THE LOAN DOCUMENTS. THE
BORROWER, THE ISSUING BANK AND EACH OF THE LENDERS EXPRESSLY SUBMIT AND CONSENT
IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR PROCEEDING COMMENCED IN SUCH
COURTS. EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT
SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND EACH AGREES
NOT TO PLEAD OR CLAIM THE SAME. THE CHOICE OF FORUM SET FORTH IN THIS SECTION
SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE ADMINISTRATIVE
AGENT, THE ISSUING BANK OR ANY LENDER OR THE ENFORCEMENT BY THE ADMINISTRATIVE
AGENT, THE ISSUING BANK OR ANY LENDER OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN
ANY OTHER APPROPRIATE JURISDICTION.

(c) THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH THE
ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS AGREEMENT.

 

- 96 -



--------------------------------------------------------------------------------

Section 12.6. Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee in accordance
with the provisions of the immediately following subsection (b), (ii) by way of
participation in accordance with the provisions of the immediately following
subsection (d) or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of the immediately following subsection (f) (and,
subject to the last sentence of the immediately following subsection (b), any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
the immediately following subsection (d) and, to the extent expressly set forth
herein, the Related Parties of the Administrative Agent and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of an assigning
Lender’s Revolving Commitment and the Loans at the time owing to it or, in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and

(B) in any case not described in the immediately preceding subsection (A), the
aggregate amount of the Revolving Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the applicable Revolving Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $5,000,000, unless each
of the Administrative Agent and, so long as no Event of Default shall exist, the
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed with it being agreed that the Borrower’s withholding of consent to an
assignment which would result in the Borrower having to pay amounts under
Section 3.10. in an amount that the Borrower reasonably deems to be a
significant amount shall be deemed reasonable); provided, however, that if,
after giving effect to such assignment, the amount of the Commitment held by
such assigning Lender or the outstanding principal balance of the Loans of such
assigning Lender, as applicable, would be less than $5,000,000 in the case of a
Commitment or Revolving Loans, then such assigning Lender shall assign the
entire amount of its Commitment and the Loans at the time owing to it unless the
Administrative Agent and Borrower agree otherwise.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement

 

- 97 -



--------------------------------------------------------------------------------

with respect to the Loan or the Revolving Commitment assigned, except that this
clause (ii) shall not apply to rights in respect of a Bid Rate Loan.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by clause (i)(B) of this subsection (b) and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed with it being agreed that the Borrower’s withholding of consent to an
assignment which would result in the Borrower having to pay amounts under
Section 3.10. in an amount that the Borrower reasonably deems to be a
significant amount shall be deemed reasonable) shall be required unless (x) an
Event of Default shall exist at the time of such assignment or (y) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within 5 Business Days after having received notice
thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments if such assignment is to
a Person that is not already a Lender with a Commitment, an Affiliate of such a
Lender or an Approved Fund with respect to such a Lender; and

(C) the consent of the Swingline Lender and the Issuing Bank (such consent not
to be unreasonably withheld or delayed) shall be required for any assignment in
respect of a Revolving Commitment.

(iv) Assignment and Assumption; Notes. The parties to each assignment (including
an assigning Defaulting Lender) shall execute and deliver to the Administrative
Agent an Assignment and Assumption, together with a processing and recordation
fee of $4,500 (or $7,500 with respect to an assignment by a Defaulting Lender
payable by the assigning Lender (unless otherwise agreed between the assigning
Lender and the assignee) for each assignment, and the assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire. If requested by the assigning Lender or the Assignee, upon the
consummation of any assignment, the assigning Lender, the Administrative Agent
and the Borrower shall make appropriate arrangements so that new Notes are
issued to the Assignee and such assigning Lender, as appropriate.

(v) No Assignment to Borrower. No such assignment shall be made to the Borrower
or any of the Borrower’s Affiliates or Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

(vii) Assignments by Specified Derivatives Provider. If the assigning Lender (or
its Affiliate) is a Specified Derivatives Provider and if after giving effect to
such assignment such Lender will hold no further Loans or Revolving Commitments
under this Agreement, such Lender shall undertake such assignment only
contemporaneously with an assignment by such Lender (or its Affiliate, as the
case may be) of all of its Specified Derivatives Contracts to the Assignee or
another Lender (or Affiliate thereof).

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to the immediately following subsection (c), from and after the effective date
specified in each Assignment and Assumption,

 

- 98 -



--------------------------------------------------------------------------------

the assignee thereunder shall be a party to this Agreement and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of
Sections 4.4., 12.2. and 12.10. and the other provisions of this Agreement and
the other Loan Documents as provided in Section 12.11. with respect to facts and
circumstances having occurred prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with the immediately following
subsection (d).

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Principal Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). In the absence of manifest error, the entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice. Each Lender that sells a
participation as described in Section 12.6(d) shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
this Agreement (the “Participant Register”); provided that no Lender shall have
any obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments, Loans, or its other obligations
under this Agreement) except to the extent that such disclosure is necessary to
establish that such Commitment, Loan, or other obligation is in registered form
under Section 5f.103-1(c) of the Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative Agent
and the Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right and responsibility to
enforce this Agreement, including, without limitation, the right to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to (w) increase such Lender’s Commitment
to the extent subject to the participation, (x) extend the date fixed for the
payment of principal on the Loans or portions thereof owing to such Lender to
the extent subject to such participation except as set forth in Section 2.13.,
(y) reduce the rate at which interest is payable thereon or (z) release any
Guarantor from its Obligations under the Guaranty (except as otherwise permitted
under Section

 

- 99 -



--------------------------------------------------------------------------------

7.14.(c). Subject to the immediately following subsection (e), the Borrower
agrees that each Participant shall be entitled to the benefits of
Sections 3.10., 4.1., and 4.4., to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to paragraph (b) of this
Section.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 3.10. and 4.1. than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
shall not be entitled to the benefits of Section 3.10. unless the Borrower is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower and the Administrative Agent, to comply
with Section 3.10.(c) as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(g) No Registration. Each Lender agrees that, without the prior written consent
of the Borrower and the Administrative Agent, it will not make any assignment
hereunder in any manner or under any circumstances that would require
registration or qualification of, or filings in respect of, any Loan or Note
under the Securities Act or any other securities laws of the United States of
America or of any other jurisdiction.

(h) Designated Lenders. Any Lender (each, a “Designating Lender”) may at any
time while the Borrower has been assigned an Investment Grade Rating from either
S&P or Moody’s designate one Designated Lender to fund Bid Rate Loans on behalf
of such Designating Lender subject to the terms of this subsection, and the
provisions in the immediately preceding subsections (b) and (d) shall not apply
to such designation. No Lender may designate more than one Designated
Lender. The parties to each such designation shall execute and deliver to the
Administrative Agent for its acceptance a Designation Agreement. Upon such
receipt of an appropriately completed Designation Agreement executed by a
Designating Lender and a designee representing that it is a Designated Lender,
the Administrative Agent will accept such Designation Agreement and give prompt
notice thereof to the Borrower, whereupon (i) the Borrower shall execute and
deliver to the Designating Lender a Bid Rate Note payable to the order of the
Designated Lender, (ii) from and after the effective date specified in the
Designation Agreement, the Designated Lender shall become a party to this
Agreement with a right to make Bid Rate Loans on behalf of its Designating
Lender pursuant to Section 2.2. after the Borrower has accepted a Bid Rate Loan
(or portion thereof) of the Designating Lender, and (iii) the Designated Lender
shall not be required to make payments with respect to any obligations in this
Agreement except to the extent of excess cash flow of such Designated Lender
which is not otherwise required to repay obligations of such Designated Lender
which are then due and payable; provided, however, that regardless of such
designation and assumption by the Designated Lender, the Designating Lender
shall be and remain obligated to the Borrower, the Administrative Agent and the
Lenders for each and every of the obligations of the Designating Lender and its
related Designated Lender with respect to this Agreement, including, without
limitation, any indemnification obligations under Section 11.6. and any sums
otherwise payable to the Borrower by the Designated Lender. Each Designating
Lender shall serve as the agent of the Designated Lender and shall on behalf of,
and to the exclusion of, the Designated Lender: (i) receive any and all payments
made for the benefit of the Designated Lender and (ii) give and receive all
communications and notices and take all actions hereunder, including, without
limitation, votes, approvals, waivers, consents and amendments under or relating
to this Agreement and the other Loan Documents. Any such notice, communication,
vote, approval, waiver, consent or amendment shall be signed by the Designating
Lender

 

- 100 -



--------------------------------------------------------------------------------

as agent for the Designated Lender and shall not be signed by the Designated
Lender on its own behalf and shall be binding on the Designated Lender to the
same extent as if signed by the Designated Lender on its own behalf. The
Borrower, the Administrative Agent and the Lenders may rely thereon without any
requirement that the Designated Lender sign or acknowledge the same. No
Designated Lender may assign or transfer all or any portion of its interest
hereunder or under any other Loan Document, other than assignments to the
Designating Lender which originally designated such Designated Lender. The
Borrower, the Lenders and the Administrative Agent each hereby agrees that it
will not institute against any Designated Lender or join any other Person in
instituting against any Designated Lender any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceeding under any federal or state
bankruptcy or similar law, until the later to occur of (x) one year and one day
after the payment in full of the latest maturing commercial paper note issued by
such Designated Lender and (y) the Revolving Termination Date. In connection
with any such designation, the Designating Lender shall pay to the
Administrative Agent an administrative fee for processing such designation in
the amount of $2,000.

Section 12.7. Amendments and Waivers.

(a) Generally. Except as otherwise expressly provided in this Agreement, (i) any
consent or approval required or permitted by this Agreement or any other Loan
Document to be given by the Lenders may be given, (ii) any term of this
Agreement or of any other Loan Document may be amended, (iii) the performance or
observance by the Borrower, any other Loan Party or any other Subsidiary of any
terms of this Agreement or such other Loan Document may be waived, and (iv) the
continuance of any Default or Event of Default may be waived (either generally
or in a particular instance and either retroactively or prospectively) with, but
only with, the written consent of the Requisite Lenders (or the Administrative
Agent at the written direction of the Requisite Lenders), and, in the case of an
amendment to any Loan Document, the written consent of each Loan Party which is
party thereto.

(b) Reserved.

(c) Consent of Lenders Directly Affected. In addition to the foregoing
requirements, no amendment, waiver or consent shall, unless in writing, and
signed by each of the Lenders directly and adversely affected thereby (or the
Administrative Agent at the written direction of such Lenders), do any of the
following:

(i) increase the Commitments of such Lenders or subject such Lenders to any
additional obligations;

(ii) reduce the principal of, or interest that has accrued or the rates of
interest that will be charged on the outstanding principal amount of, any Loans
or other Obligations owing to such Lenders;

(iii) reduce the amount of any Fees payable to such Lenders hereunder;

(iv) modify the definition of “Revolving Termination Date” (except in accordance
with Section 2.13.), otherwise postpone any date fixed for any payment of
principal of, or interest on, any Loans or for the payment of Fees or any other
Obligations, or extend the expiration date of any Letter of Credit beyond the
Revolving Termination Date (except in accordance with Section 2.3.);

(v) modify the definitions of “Revolving Commitment Percentage” or amend or
otherwise modify the provisions of Section 3.2. or Section 10.5.;

 

- 101 -



--------------------------------------------------------------------------------

(vi) amend this Section or amend the definitions of the terms used in this
Agreement or the other Loan Documents insofar as such definitions affect the
substance of this Section;

(vii) modify the definition of the term “Requisite Lenders” or modify in any
other manner the number or percentage of the Lenders required to make any
determinations or waive any rights hereunder or to modify any provision hereof;

(viii) release any Guarantor from its obligations under the Guaranty except as
contemplated by Section 7.14.(c);

(ix) waive a Default or Event of Default under Section 10.1.(a), except as
provided in Section 10.7.; or

(x) amend, or waive the Borrower’s compliance with, Section 2.15.

(d) Amendment of Administrative Agent’s Duties, Etc. No amendment, waiver or
consent unless in writing and signed by the Administrative Agent, in addition to
the Lenders required hereinabove to take such action, shall affect the rights or
duties of the Administrative Agent under this Agreement or any of the other Loan
Documents. Any amendment, waiver or consent relating to Section 2.4. or the
obligations of the Swingline Lender under this Agreement or any other Loan
Document shall, in addition to the Lenders required hereinabove to take such
action, require the written consent of the Swingline Lender. Any amendment,
waiver or consent relating to Section 2.3. or the obligations of the Issuing
Bank under this Agreement or any other Loan Document shall, in addition to the
Lenders required hereinabove to take such action, require the written consent of
the Issuing Bank. Any amendment, waiver or consent with respect to any Loan
Document that increases the liabilities or obligations of a Specified
Derivatives Provider shall, in addition to the Lenders required hereinabove to
take such action, require the consent of the Lender that is (or having an
Affiliate that is) such Specified Derivatives Provider. No waiver shall extend
to or affect any obligation not expressly waived or impair any right consequent
thereon and any amendment, waiver or consent shall be effective only in the
specific instance and for the specific purpose set forth therein. No course of
dealing or delay or omission on the part of the Administrative Agent or any
Lender in exercising any right shall operate as a waiver thereof or otherwise be
prejudicial thereto. Except as otherwise explicitly provided for herein or in
any other Loan Document, no notice to or demand upon the Borrower shall entitle
the Borrower to other or further notice or demand in similar or other
circumstances.

Section 12.8. Nonliability of Administrative Agent and Lenders.

The relationship between the Borrower, on the one hand, and the Lenders, the
Issuing Bank and the Administrative Agent, on the other hand, shall be solely
that of borrower and lender. None of the Administrative Agent, the Issuing Bank
or any Lender shall have any fiduciary responsibilities to the Borrower and no
provision in this Agreement or in any of the other Loan Documents, and no course
of dealing between or among any of the parties hereto, shall be deemed to create
any fiduciary duty owing by the Administrative Agent, the Issuing Bank or any
Lender to any Lender, the Borrower, any Subsidiary or any other Loan Party. None
of the Administrative Agent, the Issuing Bank or any Lender undertakes any
responsibility to the Borrower to review or inform the Borrower of any matter in
connection with any phase of the Borrower’s business or operations.

Section 12.9. Confidentiality.

The Administrative Agent and each Lender shall use reasonable efforts to
maintain the confidentiality of all information about Borrower, the other Loan
Parties and other Subsidiaries, and the

 

- 102 -



--------------------------------------------------------------------------------

Properties thereof and their operations, affairs and financial condition, not
generally disclosed to the public, which is furnished to the Administrative
Agent or any Lender by the Borrower, any other Loan Party, any other Subsidiary
or Affiliate of Borrower, any other Loan Party, or any other Subsidiary pursuant
to the provisions of this Agreement or any other Loan Document in accordance
with its customary procedure for handling confidential information of this
nature and in accordance with safe and sound banking practice, but in any event,
the Administrative Agent and the Lenders may make disclosure: (a) to any of
their respective Affiliates and its and its Affiliates’ respective partners,
directors, officers, employees, agents, advisors and other representatives
(provided they shall agree to keep such information confidential in accordance
with the terms of this Section 12.9.); (b) as reasonably requested by any bona
fide prospective assignee, Participant or other transferee in connection with
the contemplated transfer of any Commitment, Loan or participations therein
(provided they shall agree to keep such information confidential in accordance
with the terms of this Section); (c) as required or requested by any
Governmental Authority or representative thereof or pursuant to legal process or
in connection with any legal proceedings or as otherwise required by Applicable
Law; (d) to the Administrative Agent’s or such Lender’s independent auditors and
other professional advisors (provided they shall be notified of the confidential
nature of the information); (e) after the happening and during the continuance
of an Event of Default hereunder or under any other Loan Document (or Specified
Derivatives Contract), to any other Person, as necessary for the exercise by the
Administrative Agent or the Lenders (or a Specified Derivatives Provider) of
rights and remedies hereunder or under any of the other Loan Documents (or
Specified Derivatives Contract); (f) to bank trade publications (such
information to consist of deal terms and other information customarily found in
such publications), (g) upon Borrower’s prior consent (which consent shall not
be unreasonably withheld), to any actual or prospective contractual
counter-parties (or its advisors) to any swap or similar hedging agreement or to
any rating agency; (h) to any other party hereto; (i) upon Borrower’s prior
written consent, to any other Person; and (j) to the extent such information
(i) becomes publicly available other than as a result of a breach by such party
of this Section actually known by the Administrative Agent and the Lenders to be
a breach of this section, or (ii) becomes available to the Administrative Agent
or any Lender or any Affiliate of the Administrative Agent or any Lender on a
nonconfidential basis from a source other than the Borrower or any Affiliate of
the Borrower unless the Administrative Agent or such Lender has actual knowledge
that such information became nonconfidential as a result of a breach of a
confidential arrangement with the Borrower or such Loan Party. Notwithstanding
the foregoing, the Administrative Agent and each Lender may disclose any such
confidential information, without notice to the Borrower or any other Loan
Party, to Governmental Authorities or similar authority (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners) having or purporting to have jurisdiction over it in connection
with any regulatory examination of the Administrative Agent or such Lender or in
accordance with the regulatory compliance policy of the Administrative Agent or
such Lender. Any Person required to maintain the confidentiality of information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord its
own confidential information.

Section 12.10. Indemnification.

(a) The Borrower shall and hereby agrees to indemnify, defend and hold harmless
the Administrative Agent, the Issuing Bank, the Lenders, all of the Affiliates
of each of the Administrative Agent, the Issuing Bank or any of the Lenders, and
their respective directors, officers, shareholders, agents, employees and
counsel (each referred to herein as an “Indemnified Party”) from and against any
and all of the following (collectively, the “Indemnified Costs”): losses, costs,
claims, penalties, damages, liabilities, deficiencies, judgments or reasonable
expenses of every kind and nature (including, without limitation, amounts paid
in settlement, court costs and the reasonable fees and disbursements of counsel
incurred in connection with any litigation, investigation, claim or proceeding
or any advice rendered in connection therewith, but excluding Indemnified Costs
indemnification in respect of which is

 

- 103 -



--------------------------------------------------------------------------------

specifically covered by Section 3.10. or 4.1. or expressly excluded from the
coverage of such Sections) incurred by an Indemnified Party in connection with,
arising out of, or by reason of, any suit, cause of action, claim, arbitration,
investigation or settlement, consent decree or other proceeding (the foregoing
referred to herein as an “Indemnity Proceeding”) which is in any way related
directly or indirectly to: (i) this Agreement or any other Loan Document or the
transactions contemplated thereby; (ii) the making of any Loans or issuance of
Letters of Credit hereunder; (iii) any actual or proposed use by the Borrower of
the proceeds of the Loans or Letters of Credit; (iv) the Administrative Agent’s,
the Issuing Bank’s or any Lender’s entering into this Agreement; (v) the fact
that the Administrative Agent, the Issuing Bank and the Lenders have established
the credit facility evidenced hereby in favor of the Borrower; (vi) the fact
that the Administrative Agent, the Issuing Bank and the Lenders are creditors of
the Borrower and have or are alleged to have information regarding the financial
condition, strategic plans or business operations of the Borrower and the
Subsidiaries; (vii) the fact that the Administrative Agent, the Issuing Bank and
the Lenders are material creditors of the Borrower and are alleged to influence
directly or indirectly the business decisions or affairs of the Borrower and the
Subsidiaries or their financial condition; (viii) the exercise of any right or
remedy the Administrative Agent, the Issuing Bank or the Lenders may have under
this Agreement or the other Loan Documents; (viii) any civil penalty or fine
assessed by the OFAC against, and all reasonable costs and expenses (including
counsel fees and disbursements) incurred in connection with defense thereof by,
the Administrative Agent, the Issuing Bank or any Lender as a result of conduct
of the Borrower, any other Loan Party or any other Subsidiary that violates a
sanction administered or enforced by the OFAC; or (ix) any violation or
non-compliance by the Borrower or any Subsidiary of any Applicable Law
(including any Environmental Law) including, but not limited to, any Indemnity
Proceeding commenced by (A) the Internal Revenue Service or state taxing
authority or (B) any Governmental Authority or other Person under any
Environmental Law, including any Indemnity Proceeding commenced by a
Governmental Authority or other Person seeking remedial or other action to cause
the Borrower or its Subsidiaries (or its respective properties) (or the
Administrative Agent and/or the Lenders and/or the Issuing Bank as successors to
the Borrower) to be in compliance with such Environmental Laws; provided,
however, that the Borrower shall not be obligated to indemnify any Indemnified
Party for (A) any acts or omissions of such Indemnified Party in connection with
matters described in this subjection to the extent arising from the gross
negligence or willful misconduct of such Indemnified Party, as determined by a
court of competent jurisdiction in a final, non-appealable judgment or
(B) Indemnified Costs to the extent arising directly out of or resulting
directly from claims of one or more Indemnified Parties against another
Indemnified Party (other than claims of the Indemnified Parties against the
Administrative Agent, the Issuing Bank or the Swingline Lender, in each case,
acting in their capacities as such).

(b) The Borrower’s indemnification obligations under this Section shall apply to
all Indemnity Proceedings arising out of, or related to, the foregoing whether
or not an Indemnified Party is a named party in such Indemnity Proceeding. In
this connection, this indemnification shall cover all Indemnified Costs of any
Indemnified Party in connection with any deposition of any Indemnified Party or
compliance with any subpoena (including any subpoena requesting the production
of documents). This indemnification shall, among other things, apply to any
Indemnity Proceeding commenced by other creditors of the Borrower or any
Subsidiary, any shareholder of the Borrower or any Subsidiary (whether such
shareholder(s) are prosecuting such Indemnity Proceeding in their individual
capacity or derivatively on behalf of the Borrower), any account debtor of the
Borrower or any Subsidiary or by any Governmental Authority. If indemnification
is to be sought hereunder by an Indemnified Party, then such Indemnified Party
shall promptly notify the Borrower of the commencement of any Indemnity
Proceeding; provided, however, that the failure to so notify the Borrower shall
not otherwise relieve the Borrower from any liability that it may have to such
Indemnified Party pursuant to this Section 12.10.

(c) This indemnification shall apply to any Indemnity Proceeding arising during
the pendency of any bankruptcy proceeding filed by or against the Borrower
and/or any Subsidiary.

 

- 104 -



--------------------------------------------------------------------------------

(d) All out-of-pocket fees and expenses of, and all amounts paid to
third-persons by, an Indemnified Party shall be advanced by the Borrower at the
request of such Indemnified Party notwithstanding any claim or assertion by the
Borrower that such Indemnified Party is not entitled to indemnification
hereunder upon receipt of an undertaking by such Indemnified Party that such
Indemnified Party will reimburse the Borrower if it is actually and finally
determined by a court of competent jurisdiction that such Indemnified Party is
not so entitled to indemnification hereunder.

(e) An Indemnified Party may conduct its own investigation and defense of, and
may formulate its own strategy with respect to, any Indemnity Proceeding covered
by this Section and, as provided above, all Indemnified Costs incurred by such
Indemnified Party shall be reimbursed by the Borrower. No action taken by legal
counsel chosen by an Indemnified Party in investigating or defending against any
such Indemnity Proceeding shall vitiate or in any way impair the obligations and
duties of the Borrower hereunder to indemnify and hold harmless each such
Indemnified Party; provided, however, that if (i) the Borrower is required to
indemnify an Indemnified Party pursuant hereto and (ii) the Borrower has
provided evidence reasonably satisfactory to such Indemnified Party that the
Borrower has the financial wherewithal to reimburse such Indemnified Party for
any amount paid by such Indemnified Party with respect to such Indemnity
Proceeding, such Indemnified Party shall not settle or compromise any such
Indemnity Proceeding without the prior written consent of the Borrower (which
consent shall not be unreasonably withheld or delayed). Notwithstanding the
foregoing, an Indemnified Party may settle or compromise any such Indemnity
Proceeding without the prior written consent of the Borrower where (x) no
monetary relief is sought against such Indemnified Party in such Indemnity
Proceeding, (y) there is an allegation of a violation of law by such Indemnified
Party, or (z) the proposed settlement or compromise would otherwise be
disadvantageous to such Indemnified Party as determined by it in its sole
discretion.

(f) If and to the extent that the obligations of the Borrower under this Section
are unenforceable for any reason, the Borrower hereby agrees to make the maximum
contribution to the payment and satisfaction of such obligations which is
permissible under Applicable Law.

(g) The Borrower’s obligations under this Section shall survive any termination
of this Agreement and the other Loan Documents and the payment in full in cash
of the Obligations, and are in addition to, and not in substitution of, any of
the other obligations set forth in this Agreement or any other Loan Document to
which it is a party.

References in this Section 12.10. to “Lender” or “Lenders” shall be deemed to
include such Persons (and their Affiliates) in their capacity as Specified
Derivatives Providers.

Section 12.11. Termination; Survival.

This Agreement shall terminate at such time as (a) all of the Commitments have
been terminated, (b) all Letters of Credit have terminated or expired or been
canceled, (c) none of the Lenders is obligated any longer under this Agreement
to make any Loans and the Issuing Bank is no longer obligated under this
Agreement to issue Letters of Credit and (d) all Obligations (other than
obligations which survive as provided in the following sentence) have been paid
and satisfied in full. The indemnities to which the Administrative Agent, the
Issuing Bank and the Lenders are entitled under the provisions of
Sections 3.10., 4.1., 4.4., 11.6., 12.2. and 12.10. and any other provision of
this Agreement and the other Loan Documents, and the provisions of
Section 12.5., shall continue in full force and effect and shall protect the
Administrative Agent, the Issuing Bank and the Lenders (i) notwithstanding any
termination of this Agreement, or of the other Loan Documents, against events
arising after such termination as well

 

- 105 -



--------------------------------------------------------------------------------

as before and (ii) at all times after any such party ceases to be a party to
this Agreement with respect to all matters and events existing on or prior to
the date such party ceased to be a party to this Agreement.

Section 12.12. Severability of Provisions.

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remainder of
such provision or the remaining provisions or affecting the validity or
enforceability of such provision in any other jurisdiction.

Section 12.13. GOVERNING LAW.

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

Section 12.14. Counterparts.

To facilitate execution, this Agreement and any amendments, waivers, consents or
supplements may be executed in any number of counterparts as may be convenient
or required (which may be effectively delivered by facsimile, in portable
document format (“PDF”) or other similar electronic means). It shall not be
necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each counterpart.
All counterparts shall collectively constitute a single document. It shall not
be necessary in making proof of this document to produce or account for more
than a single counterpart containing the respective signatures of, or on behalf
of, each of the parties hereto.

Section 12.15. Obligations with Respect to Loan Parties.

The obligations of the Borrower to direct or prohibit the taking of certain
actions by the other Loan Parties as specified herein shall be absolute and not
subject to any defense the Borrower may have that the Borrower does not control
such Loan Parties.

Section 12.16. Independence of Covenants.

If a particular action or condition is expressly prohibited by any covenant (the
“prohibiting covenant”), the fact that it would be permitted by an exception to,
or be otherwise within the limitations of, another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists in violation of the prohibiting covenant.

Section 12.17. Limitation of Liability.

None of the Administrative Agent, the Issuing Bank or any Lender, or any
Affiliate, officer, director, employee, attorney, or agent of the Administrative
Agent, the Issuing Bank or any Lender shall have any liability with respect to,
and the Borrower hereby waives, releases, and agrees not to sue any of them
upon, any claim for any special, indirect, incidental, or consequential damages
suffered or incurred by the Borrower in connection with, arising out of, or in
any way related to, this Agreement, any of the other Loan Documents or the Fee
Letter, or any of the transactions contemplated by this Agreement or any of the
other Loan Documents. The Borrower shall not have any liability with respect to
any claim for any special, indirect, incidental or consequential damages
suffered or incurred by the Administrative Agent, the Issuing Bank or any Lender
(as distinct from special, indirect, incidental or consequential

 

- 106 -



--------------------------------------------------------------------------------

damages of a third party awarded against the Administrative Agent, the Issuing
Bank or any Lender for which the Borrower may be responsible to the extent
covered by Section 12.10.) in connection with, arising out of, or in any way
related to, this Agreement, any of the other Loan Documents or the Fee Letter,
or any of the transactions contemplated by this Agreement or any of the other
Loan Documents. The parties hereto hereby waive, release, and agree not to any
other party hereto for punitive damages in respect of any claim in connection
with, arising out of, or in any way related to, this Agreement, any of the other
Loan Documents, the Fee Letter, or any of the transactions contemplated by this
Agreement or financed hereby (other than punitive damages of a third party
awarded against the Administrative Agent, the Issuing Bank or any Lender for
which the Borrower may be responsible to the extent covered by Section 12.10.).

Section 12.18. Entire Agreement.

This Agreement, the Notes, the other Loan Documents and the Fee Letter embody
the final, entire agreement among the parties hereto and supersede any and all
prior commitments, agreements, representations, and understandings, whether
written or oral, relating to the subject matter hereof and thereof and may not
be contradicted or varied by evidence of prior, contemporaneous, or subsequent
oral agreements or discussions of the parties hereto. There are no oral
agreements among the parties hereto.

Section 12.19. Construction.

The Administrative Agent, the Issuing Bank, the Borrower and each Lender
acknowledge that each of them has had the benefit of legal counsel of its own
choice and has been afforded an opportunity to review this Agreement and the
other Loan Documents with its legal counsel and that this Agreement and the
other Loan Documents shall be construed as if jointly drafted by the
Administrative Agent, the Issuing Bank, the Borrower and each Lender.

Section 12.20. Headings.

The paragraph and section headings in this Agreement are provided for
convenience of reference only and shall not affect its construction or
interpretation.

Section 12.21. Limitation of Liability of Trustees, Etc.

NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS, THE AGENT AND THE LENDERS SHALL LOOK SOLELY TO THE BORROWER AND THE
OTHER LOAN PARTIES FOR THE ENFORCEMENT OF ANY CLAIM AGAINST THE BORROWER AND
SUCH LOAN PARTY UNDER OR IN RESPECT OF ANY OF THE LOAN DOCUMENTS AND ACCORDINGLY
NEITHER THE TRUSTEES, OFFICERS, EMPLOYEES, NOR SHAREHOLDERS OF THE BORROWER
SHALL HAVE ANY PERSONAL LIABILITY FOR OBLIGATIONS ENTERED INTO BY OR ON BEHALF
OF THE BORROWER OR ANY OTHER LOAN PARTY.

[Signatures on Following Pages]

 

- 107 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
executed by their authorized officers all as of the day and year first above
written.

 

FEDERAL REALTY INVESTMENT TRUST By:  

/s/ Andrew P. Blocher

  Name: Andrew P. Blocher   Title: Senior Vice President-Chief Financial Officer
and Treasurer

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement with Federal Realty Investment Trust]

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Issuing Bank
and as a Lender

By:  

/s/ John M. Freeman, Jr.

  Name: John M. Freeman, Jr.   Title: Vice President

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement with Federal Realty Investment Trust]

 

PNC BANK, NATIONAL ASSOCIATION, as Syndication Agent and as a Lender

By:  

/s/ Benjamin Adams

  Name:   Benjamin Adams   Title:   Vice President



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement with Federal Realty Investment Trust]

 

Royal Bank of Canada, as Lender By:  

/s/ Dan LePage

  Name:   Dan LePage   Title:   Authorized Signatory

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement with Federal Realty Investment Trust]

 

U.S. Bank National Association, as Lender By:  

/s/ Ashely S. Reiser

  Name:   Ashley S. Reiser   Title:   Vice President

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement with Federal Realty Investment Trust]

 

Capital One, N.A., as Lender By:  

/s/ Paula W. Simon

  Name:   Paula W. Simon   Title:   Vice President

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement with Federal Realty Investment Trust]

 

SUNTRUST BANK, as Lender By:  

/s/ John M. Szeman

  Name:   John M. Szeman   Title:   Vice President

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement with Federal Realty Investment Trust]

 

REGIONS BANK, as Lender By:  

/s/ Paul Burgan

  Name:   Paul Burgan   Title:   Vice President

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement with Federal Realty Investment Trust]

 

COMPASS BANK, as Lender By:  

/s/ Dan Killian

  Name:   Dan Killian   Title:   Senior Vice President

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement with Federal Realty Investment Trust]

 

SOVEREIGN BANK, as Lender By:  

/s/ Heidi L. Muskavitch

  Name:   Heidi L. Muskavitch   Title:   Vice President

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement with Federal Realty Investment Trust]

 

TD BANK, N.A., as Lender By:  

/s/ Brian Gormley

  Name:   Brian Gormley   Title:   Vice President

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement with Federal Realty Investment Trust]

 

BANK OF AMERICA N.A., as Lender By:  

/s/ Eyal Namordi

  Name:   Eyal Namordi   Title:   Senior Vice President

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement with Federal Realty Investment Trust]

 

JP MORGAN CHASE BANK, N.A., as Lender By:  

/s/ Brendan M. Poe

  Name:   Brendan M. Poe   Title:   Vice President

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement with Federal Realty Investment Trust]

 

CHANG HWA COMMERCIAL BANK, LTD.,

NEW YORK BRANCH, as Lender

By:  

/s/ Eric Y.S. Tsai

  Name:   Eric Y.S. Tsai   Title:   V.P. and General Manager

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement with Federal Realty Investment Trust]

 

CITICORP NORTH AMERICA, INC., as Lender By:  

/s/ Michael Chlopak

  Name:   Michael Chlopak   Title:   Managing Director

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement with Federal Realty Investment Trust]

 

DEUTSCHE BANK TRUST COMPANY AMERICAS, as Lender By:  

/s/ James Rolison

  Name:   James Rolison   Title:   Managing Director
DEUTSCHE BANK TRUST COMPANY AMERICAS, as Lender By:  

/s/ George R. Reynolds

  Name:   George R. Reynolds   Title:   Director

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement with Federal Realty Investment Trust]

 

FIRST COMMERCIAL BANK NEW YORK

BRANCH, as Lender

By:  

/s/ Jason Lee

  Name:   Jason Lee   Title:   V.P. & General Manager



--------------------------------------------------------------------------------

SCHEDULE I

Commitments

 

Lender

   Commitment Amount  

Wells Fargo Bank, National Association

   $ 65,000,000   

PNC Bank, National Association

   $ 65,000,000   

Royal Bank of Canada

   $ 30,000,000   

Capital One

   $ 30,000,000   

U.S. Bank National Association

   $ 30,000,000   

SunTrust Bank

   $ 30,000,000   

Regions Bank

   $ 20,000,000   

Compass Bank

   $ 20,000,000   

Sovereign Bank

   $ 20,000,000   

TD Bank, N.A.

   $ 15,000,000   

Bank of America, N.A.

   $ 15,000,000   

JPMorgan Chase Bank, N.A.

   $ 15,000,000   

Chang HWA Commercial Bank, Ltd., New York Branch

   $ 15,000,000   

Citicorp North America, Inc.

   $ 10,000,000   

Deutsche Bank Trust Company Americas

   $ 10,000,000   

First Commercial Bank New York Branch

   $ 10,000,000            

Total:

   $ 400,000,000            



--------------------------------------------------------------------------------

SCHEDULE 1.1(a)

LIST OF LOAN PARTIES

 

1. FEDERAL REALTY INVESTMENT TRUST

 

2. BERMAN ENTERPRISES II LIMITED PARTNERSHIP

 

3. GOVERNOR PLAZA ASSOCIATES

 

4. ANDORRA ASSOCIATES

 

5. SHOPPING CENTER ASSOCIATES

 

6. FR PIKE 7 LIMITED PARTNERSHIP

 

7. STREET RETAIL, INC.

 

8. FRIT SAN JOSE TOWN AND COUNTRY VILLAGE, LLC

 

9. STREET RETAIL FOREST HILLS I, LLC

 

10. SRI OLD TOWN, LLC

 

11. FEDERAL REALTY PARTNERS L.P.

 

12. STREET RETAIL WEST I, L.P.

 

13. STREET RETAIL WEST II, L.P.

 

14. STREET RETAIL WEST 3, L.P.

 

15. STREET RETAIL WEST 4, L.P.

 

16. STREET RETAIL WEST 6, L.P.

 

17. STREET RETAIL WEST 10, L.P.

 

18. FR ASSEMBLY SQUARE, LLC

 

19. FR STURTEVANT STREET, LLC

 

20. FR WESTGATE MALL, LLC

 

21. STREET RETAIL SAN ANTONIO, LP



--------------------------------------------------------------------------------

22. FR LINDEN SQUARE, INC.

 

23. FR CHELSEA COMMONS II, LLC

 

24. FR NORTH DARTMOUTH, LLC

 

25. FR WHITE MARSH, INC.

 

26. CORDON FAIRFIELD BUSINESS TRUST

 

27. CAMPBELL-PHILADELPHIA BUSINESS TRUST

 

28. SHOPPES AT NOTTINGHAM SQUARE BUSINESS TRUST

 

29. RETAIL PROPERTIES BUSINESS TRUST

 

30. NOTTINGHAM SQUARE BUSINESS TRUST

 

31. BYRON STATION LIMITED PARTNERSHIP, LLLP

 

32. FR MERCER MALL, LLC

 

33. FR DEL MAR VILLAGE, LLC

 

34. FR DEL MAR VILLAGE II, LLC

 

35. FR CHELSEA COMMONS III, LLC

 

36. FR FEDERAL PLAZA, INC.

 

37. SRI ASSEMBLY ROW B2, LLC

 

38. SRI ASSEMBLY ROW B3, LLC

 

39. SRI ASSEMBLY ROW B5, LLC

 

40. SRI ASSEMBLY ROW B6, LLC

 

41. SRI ASSEMBLY ROW B7, LLC

 

42. SRI ASSEMBLY ROW B8, LLC

 

43. SRI ASSEMBLY ROW B9, LLC

 

44. FR HUNTINGTON SQUARE, LLC



--------------------------------------------------------------------------------

Schedule 1.1.(b)

Existing Letters of Credit

 

Issuing Bank

   L/C Number   Issue Date    Expiration    Amount     

Beneficiary

Wells Fargo Bank, National Association    SM236737W   March 12, 2010    July 27,
2011    $ 9,739,946.00       The Bank of New York Mellon Trust Company, N.A.
Wells Fargo Bank, National Association    SM237022W   April 29, 2010    July 27,
2011    $ 1,400,000.00       Commonwealth of Massachusetts Wells Fargo Bank,
National Association    SM236710W   March 10, 2010    July 27, 2011    $
2,727,630.00       City of Sommerville, Massachusetts Wells Fargo Bank, National
Association    SM235532W1   August 27, 2009    October 31, 2011    $ 115,000.00
      City of Highland Park

 

1 

Borrower and Agent have submitted request for cancellation and notice of
non-renewal.



--------------------------------------------------------------------------------

SCHEDULE 6.1(b)

OWNERSHIP STRUCTURE

 

PART I

 

ENTITY NAME/Jurisdiction of
Formation

  

Equity Holders

  

Nature of

Equity

Interest

   % Ownership    

Material and/or

Excluded Subsidiary,
Non-Controlled

Property

  

Liens, Options, Registration Rights, etc.

FEDERAL REALTY INVESTMENT TRUST, a Maryland real estate investment trust

           Borrower   

•     Permitted Liens on properties identified in Schedule 6.1(f);

•     Stock options in favor of Trustees, employees and certain vendors;

•     Dividend reinvestment plan;

•     Active shelf registration statement;

•     Active registration statements for certain shares issued as unregistered
shares and for shares that may be issued on conversion of Series 1 Preferred
Shares and downreit units in NVI-Avenue, LLC;

•     See Federal Realty Partners L.P., FR Leesburg Plaza, LP, FR Pike 7 Limited
Partnership and Street Retail West 7, L.P. for registration rights agreements

•     2007 Employee Share Purchase Plan

FR ASSOCIATES LIMITED PARTNERSHIP, a Maryland limited partnership

   Federal Realty Investment Trust    General partner      1 %       None   
Federal Realty Investment Trust    Limited partner      97.97 %          Street
Retail, Inc.    Limited partner      1.03 %      

BERMAN ENTERPRISES II LIMITED PARTNERSHIP, a Maryland limited partnership

   Federal Realty Investment Trust    General partner      2 %   

Guarantor

Material Subsidiary (in conjunction with Federal Realty Investment Trust)

   None    Federal Realty Investment Trust    Limited partner      97 %         
FR Associates Limited Partnership    Limited partner      1 %      

GOVERNOR PLAZA ASSOCIATES, a Pennsylvania

   Federal Realty Investment Trust    General partner      99 %    Guarantor   
None

 

Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.1(b)

OWNERSHIP STRUCTURE

 

ENTITY NAME/Jurisdiction of
Formation

  

Equity Holders

  

Nature of

Equity

Interest

   % Ownership    

Material and/or

Excluded Subsidiary,
Non-Controlled

Property

  

Liens, Options, Registration Rights, etc.

general partnership

   FR Associates Limited Partnership    General partner      1 %      

ANDORRA ASSOCIATES, a Pennsylvania limited partnership

   Federal Realty Investment Trust    General partner      2 %    Guarantor   
None    Federal Realty Investment Trust    Limited partner      97 %          FR
Associates Limited Partnership    Limited partner      1 %      

SHOPPING CENTER ASSOCIATES, a Pennsylvania limited partnership

   Federal Realty Investment Trust    General partner      1 %    Guarantor   
None    Federal Realty Investment Trust    Limited partner      98 %          FR
Associates Limited Partnership    Limited partner      1 %      

FR PIKE 7 LIMITED PARTNERSHIP, a Delaware limited partnership (DownREIT)

   Federal Realty Investment Trust    General partner      1 %   

Guarantor

Material Subsidiary

  

•     Right to exchange 12,393.71 partnership units for Federal Realty shares or
cash (at Federal Realty’s option); and

•     Registration rights for shares issued on redemption of partnership units.

   Federal Realty Investment Trust    Limited partner      98.3143 %         
M&R Associates Limited Partnership, Pike 7 Plaza    Limited partner      .6857
%      

FRIT ESCONDIDO PROMENADE, LLC, a California limited liability company

   Federal Realty Investment Trust    Manager      70 %   

Owner of Non-Controlled Property

 

•     Escondido Promenade Shopping Center, Escondido, CA

   None    Spark Development Partners, LLC    Member      30 %      

FR FEDERAL PLAZA, INC., a Delaware corporation

   Federal Realty Investment Trust    Sole stockholder      100 %   

Guarantor

Material subsidiary

   None

 

Page 2



--------------------------------------------------------------------------------

SCHEDULE 6.1(b)

OWNERSHIP STRUCTURE

 

 

ENTITY NAME/Jurisdiction of
Formation

  

Equity Holders

  

Nature of

Equity

Interest

   % Ownership    

Material and/or

Excluded Subsidiary,
Non-Controlled

Property

  

Liens, Options, Registration Rights, etc.

FR LEESBURG PLAZA, LLC, a Delaware corporation

   Federal Realty Investment Trust    Sole member      100 %       None

FR LEESBURG PLAZA, LP, a Delaware limited partnership (DownREIT)

   FR Leesburg Plaza, LLC    General partner     
  319,233
units   
     Excluded subsidiary   

•     Right to exchange partnership units for Federal Realty shares or cash (at
Federal Realty’s option); and

•     Registration rights for shares issued on redemption of partnership units.

   Paulson Brothers, L.L.C.    Limited partner     
  33,267
units   
       

CONGRESSIONAL PLAZA ASSOCIATES, LLC, a Maryland limited liability company

   Federal Realty Investment Trust    Managing member      64.1030 %   

Owner of Non-Controlled Property

 

•     Congressional Plaza Shopping Center, Rockville, MD

•     The Crest at Congressional Plaza, Rockville, MD

  

•     Patrick M. O’Donnell, Silberberg Family Partnership and JSR Family LLC.
permitted transferees of Rockville Plaza Company (“Permitted Transferees”) have
right to require other partners to buy 18.75% or greater of all of the Permitted
Transferees’ ownership interests.

   Patrick M. O’Donnell    Member      5.7668 %          Silberberg Family
Partnership    Member      19.8847 %          JSR Family LLC    Member     
3.8158 %          Congressional Plaza One, LLC    Member      5.0951 %         
Daniel Lyons    Member      1.3346 %      

FEDERAL REALTY MANAGEMENT SERVICES, INC., a Delaware corporation

   Federal Realty Investment Trust    Sole stockholder      100 %       None

FRIT LEASING & DEVELOPMENT SERVICES, INC., a Delaware corporation

   Federal Realty Investment Trust    Sole stockholder      100 %       None

FRIT SANTANA ROW TRS, INC., a Delaware corporation

   FRIT Leasing & Development Services, Inc.    Sole stockholder      100 %   
   None

FEDERAL REALTY PARTNERS, INC., a Delaware corporation

   Federal Realty Investment Trust    Sole stockholder      100 %       None

 

Page 3



--------------------------------------------------------------------------------

SCHEDULE 6.1(b)

OWNERSHIP STRUCTURE

 

ENTITY NAME/Jurisdiction of
Formation

  

Equity Holders

  

Nature of

Equity

Interest

   % Ownership    

Material and/or

Excluded Subsidiary,
Non-Controlled

Property

  

Liens, Options, Registration Rights, etc.

FEDERAL REALTY PARTNERS L.P., a Delaware limited partnership (Master DownREIT)

   Federal Realty Partners, Inc.    General partner     
  722,795
units   
    

Guarantor

Material Subsidiary

  

•     Right to exchange partnership units for Federal Realty shares or cash (at
Federal Realty’s option); and

•     Holders of 100,259 units have registration rights for shares issued on
redemption of partnership units.

   FRLP, Inc.    Limited partner      40 units            8 separate limited
partners    Limited partner     
  138,793
units   
       

FRLP, INC., a Delaware corporation

   Federal Realty Investment Trust    Sole stockholder      100 %       None

FR CROW CANYON, INC. F/K/A JS&DB, INC., a Delaware corporation

   Federal Realty Investment Trust    Sole stockholder      100 %       None

FR CROW CANYON, LLC, a Delaware limited liability company

   FR Crow Canyon, Inc.    Sole member      100 %    Excluded subsidiary    None

FR MERCER MALL, INC., a Delaware corporation

   Federal Realty Investment Trust    Sole stockholder      100 %       None

FR MERCER MALL, LLC, a Delaware limited liability company

   FR Mercer Mall, Inc.    Sole member      100 %   

Guarantor

Material Subsidiary (in conjunction with Federal Realty Investment Trust)

   None

FR ASSEMBLY SQUARE, LLC, a Delaware limited liability company

   Federal Realty Investment Trust.    Sole member      100 %    Guarantor   
None

FR WESTGATE MALL, INC., a Delaware corporation

   Federal Realty Investment Trust    Sole stockholder      100 %       None

FR WESTGATE MALL, LLC, a Delaware limited liability company

   FR Westgate Mall, Inc.    Sole member      100 %   

Guarantor

Material Subsidiary

   None

 

Page 4



--------------------------------------------------------------------------------

SCHEDULE 6.1(b)

OWNERSHIP STRUCTURE

 

ENTITY NAME/Jurisdiction of

Formation

  

Equity Holders

  

Nature of

Equity

Interest

   % Ownership    

Material and/or

Excluded Subsidiary,

Non-Controlled

Property

  

Liens, Options, Registration Rights, etc.

FEDERAL/LPF GP, INC., a Delaware corporation

   Federal Realty Investment Trust    Sole stockholder      100 %    Excluded
Subsidiary    None

FR CHELSEA COMMONS I, INC., a Delaware corporation

   Federal Realty Investment Trust    Sole stockholder      100 %       None

FR CHELSEA COMMONS I, LLC, a Delaware limited liability company

   FR Chelsea Commons I, Inc.    Sole member      100 %    Excluded subsidiary
   None

FR CHELSEA COMMONS II, INC., a Delaware corporation

   Federal Realty Investment Trust    Sole stockholder      100 %       None

FR CHELSEA COMMONS II, LLC, a Delaware limited liability company

   FR Chelsea Commons II, Inc.    Sole member      100 %    Guarantor    None

FR NORTH DARTMOUTH, INC., a Delaware corporation

   Federal Realty Investment Trust    Sole stockholder      100 %       None

FR NORTH DARTMOUTH, LLC, a Delaware limited liability company

   FR North Dartmouth, Inc.    Sole member      100 %    Guarantor    None

FR LINDEN SQUARE, INC., a Delaware corporation

   Federal Realty Investment Trust    Sole stockholder      100 %   

Guarantor

Material Subsidiary

   None

FR KEY ROAD, INC., a Delaware corporation (TO BE DISSOLVED)

             

FR RIVERSIDE, INC., a Delaware corporation (TO BE DISSOLVED)

             

FR SHOPPERS WORLD, INC. a Delaware corporation

   Federal Realty Investment Trust    Sole stockholder      100 %       None

 

Page 5



--------------------------------------------------------------------------------

SCHEDULE 6.1(b)

OWNERSHIP STRUCTURE

 

ENTITY NAME/Jurisdiction of

Formation

  

Equity Holders

  

Nature of

Equity

Interest

   % Ownership    

Material and/or

Excluded Subsidiary,

Non-Controlled

Property

  

Liens, Options, Registration Rights, etc.

FR SHOPPERS WORLD, LLC, a Delaware limited liability company

   FR Shoppers World, Inc.    Sole member      100 %    Excluded Subsidiary   
None

FR WHITE MARSH, INC., a Maryland corporation

   Federal Realty Investment Trust    Sole Stockholder      100 %    Guarantor
   None

WHITE MARSH PLAZA, LLC, a Maryland limited liability company

   FR White Marsh, Inc.    Sole member      100 %       None

WHITE MARSH PLAZA LIMITED PARTNERSHIP, a Maryland limited partnership

   White Marsh Plaza, LLC    General partner      1 %       None    FR White
Marsh, Inc.    Limited partner      99 %      

WHITE MARSH PLAZA BUSINESS TRUST, a Maryland business trust

   White Marsh Plaza Limited Partnership    Sole shareholder      100 %   
Excluded Subsidiary    None

BYRON STATION, LLC, a Maryland limited liability company

   FR White Marsh, Inc.    Sole member      100 %       None

BYRON STATION LIMITED PARTNERSHIP, LLLP, a Maryland limited liability limited
partnership

   Byron Station, LLC    General partner      1 %    Guarantor    None    FR
White Marsh, Inc.    Limited partner      99 %      

CORDON FAIRFIELD BUSINESS TRUST, a Maryland business trust

   FR White Marsh, Inc.    Sole shareholder      100 %    Guarantor    None

CAMPBELL-PHILADELPHIA BUSINESS TRUST, a Maryland business trust

   FR White Marsh, Inc.    Sole shareholder      100 %    Guarantor    None

SHOPPES AT NOTTINGHAM

   FR White Marsh,    Sole      100 %    Guarantor    None

 

Page 6



--------------------------------------------------------------------------------

SCHEDULE 6.1(b)

OWNERSHIP STRUCTURE

 

ENTITY NAME/Jurisdiction of

Formation

  

Equity Holders

  

Nature of

Equity

Interest

   % Ownership    

Material and/or

Excluded Subsidiary,

Non-Controlled

Property

  

Liens, Options, Registration Rights, etc.

SQUARE BUSINESS TRUST, a Maryland business trust

   Inc.    shareholder        

RETAIL PROPERTIES BUSINESS TRUST, a Maryland business trust

   FR White Marsh, Inc.    Sole shareholder      100 %    Guarantor    None

NOTTINGHAM SQUARE BUSINESS TRUST, a Maryland business trust

   FR White Marsh, Inc.    Sole shareholder      100 %    Guarantor    None

THE AVENUE AT WHITE MARSH BUSINESS TRUST, a Maryland business trust

   FR White Marsh, Inc.    Sole shareholder      100 %    Excluded Subsidiary   
None

NVI-AVENUE, LLC, a Maryland limited liability company (DownREIT)

   FR White Marsh, Inc.    Managing member     
  9,644
units   
     Excluded Subsidiary    Right to exchange membership units for Federal
Realty shares or cash (at Federal Realty’s option)    54 separate investor
members    Members     
  175,860
units   
       

RETAIL FUNDING AFFILIATES, LLC, a Maryland limited liability company

   FR White Marsh, Inc.    Managing member      20 %       None    NVI-Avenue,
LLC    Member      50 %          The Avenue at White Marsh Business Trust   
Member      30 %      

FR FLORIDA, INC. (F/K/A FR CHELSEA COMMONS III, INC.), a Delaware corporation

   Federal Realty Investment Trust    Sole Stockholder      100 %       None

FR DEL MAR VILLAGE, LLC, a Delaware limited liability company

   FR Florida, Inc.    Sole member      100 %    Guarantor    None

FR DEL MAR VILLAGE II, LLC, a Delaware limited liability

   FR Florida, Inc.    Sole member      100 %    Guarantor    None

 

Page 7



--------------------------------------------------------------------------------

SCHEDULE 6.1(b)

OWNERSHIP STRUCTURE

 

ENTITY NAME/Jurisdiction of

Formation

  

Equity Holders

  

Nature of

Equity

Interest

   % Ownership    

Material and/or

Excluded Subsidiary,

Non-Controlled

Property

  

Liens, Options, Registration Rights, etc.

company

             

FR COURTYARD SHOPS, LLC, a Delaware limited liability company

   FR Florida, Inc.    Sole member      100 %    Excluded Subsidiary    None

FR CHELSEA COMMONS III, LLC, a Delaware limited liability company

   Federal Realty Investment Trust    Sole member      100 %    Guarantor   
None

FR ROLLINGWOOD, LLC, a Delaware limited liability company

   Federal Realty Investment Trust    Sole member      100 %       None

FR ROLLINGWOOD, INC., a Delaware corporation

   FR Rollingwood, LLC    Sole stockholder      100 %    Excluded Subsidiary   
None

FR HUNTINGTON SQUARE, LLC, a Delaware limited liability company

   Federal Realty Investment Trust    Sole member      100 %    Guarantor   
None

FR TOWER SHOPS, LLC, a Delaware limited liability company (to be acquired upon
winding down of reverse 1031 no later than July 18, 2011)

   FR Florida, Inc.    Sole member      100 %    To become a Guarantor    None

FEDERAL REALTY BOSTON, INC., a Delaware corporation

   Federal Realty Investment Trust    Sole stockholder      100 %       None

FEDERAL REALTY WEST COAST, INC., a Delaware corporation

   Federal Realty Investment Trust    Sole stockholder      100 %       None

STREET RETAIL, INC., a Maryland corporation

   Federal Realty Investment Trust    Sole stockholder      100 %   

Guarantor

Material Subsidiary

   None

 

Page 8



--------------------------------------------------------------------------------

SCHEDULE 6.1(b)

OWNERSHIP STRUCTURE

 

 

ENTITY NAME/Jurisdiction of

Formation

  

Equity Holders

  

Nature of

Equity Interest

   % Ownership    

Material and/or

Excluded Subsidiary,

Non-Controlled

Property

  

Liens, Options, Registration Rights, etc.

FR STURTEVANT STREET, INC., a Delaware corporation

   Street Retail, Inc.    Sole stockholder      100 %       None

FR STURTEVANT STREET, LLC, a Delaware limited liability company

   FR Sturtevant Street, Inc.    Sole member      100 %   

Guarantor

Material Subsidiary

   None

SRI ASSEMBLY ROW B2, LLC, a Delaware limited liability company

   Street Retail, Inc.    Sole member      100 %   

Guarantor

Material Subsidiary

   None

SRI ASSEMBLY ROW B3, LLC, a Delaware limited liability company

   Street Retail, Inc.    Sole member      100 %   

Guarantor

Material Subsidiary

   None

SRI ASSEMBLY ROW B5, LLC, a Delaware limited liability company

   Street Retail, Inc.    Sole member      100 %   

Guarantor

Material Subsidiary

   None

SRI ASSEMBLY ROW B6, LLC, a Delaware limited liability company

   Street Retail, Inc.    Sole member      100 %   

Guarantor

Material Subsidiary

   None

SRI ASSEMBLY ROW B7, LLC, a Delaware limited liability company

   Street Retail, Inc.    Sole member      100 %    Guarantor Material
Subsidiary    None

SRI ASSEMBLY ROW B8, LLC, a Delaware limited liability company

   Street Retail, Inc.    Sole member      100 %   

Guarantor

Material Subsidiary

   None

SRI ASSEMBLY ROW B9, LLC, a Delaware limited liability company

   Street Retail, Inc.    Sole member      100 %   

Guarantor

Material Subsidiary

   None

FRIT SAN JOSE TOWN AND

   Street Retail, Inc.    Sole member      100 %    Guarantor    None

 

Page 9



--------------------------------------------------------------------------------

SCHEDULE 6.1(b)

OWNERSHIP STRUCTURE

 

ENTITY NAME/Jurisdiction of

Formation

  

Equity Holders

  

Nature of

Equity Interest

   % Ownership    

Material and/or

Excluded Subsidiary,

Non-Controlled

Property

  

Liens, Options, Registration Rights, etc.

COUNTRY VILLAGE, LLC, a California limited liability company

           Material Subsidiary   

SAN JOSE RESIDENTIAL, INC., a Maryland corporation

   Federal Realty Investment Trust    Class A Voting Common Stockholder      50
%       None    Jeanne T. Connor    Class A Voting Common Stockholder      50 % 
        FRIT San Jose Town & Country Village, LLC    Class B Non-Voting Common
Stockholder      100 %      

STREET RETAIL FOREST HILLS I, LLC, a Delaware limited liability company

   Street Retail, Inc.    Sole member      100 %    Guarantor    None

SRI OLD TOWN, LLC, a California limited liability company

   Street Retail, Inc.    Sole member      100 %    Guarantor    None

STREET RETAIL WEST GP, INC., a Maryland corporation

   Street Retail, Inc.    Sole stockholder      100 %       None

STREET RETAIL WEST I, L.P., a Delaware limited partnership

   Street Retail West GP, Inc.    General partner      90 %   

Guarantor

Material Subsidiary

   None    Street Retail, Inc.    General partner      9 %          Street
Retail, Inc.    Limited partner      1 %      

STREET RETAIL WEST II, L.P., a Delaware limited partnership

   Street Retail West GP, Inc.    General partner      90 %    Guarantor    None
   Street Retail, Inc.,    General partner      9 %          Street Retail, Inc.
   Limited partner      1 %      

 

Page 10



--------------------------------------------------------------------------------

SCHEDULE 6.1(b)

OWNERSHIP STRUCTURE

 

ENTITY NAME/Jurisdiction of

Formation

  

Equity Holders

  

Nature of

Equity Interest

   % Ownership    

Material and/or

Excluded Subsidiary,

Non-Controlled

Property

  

Liens, Options, Registration Rights, etc.

STREET RETAIL WEST 3, L.P., a Delaware limited partnership

   Street Retail West GP, Inc.    General partner      90 %    Guarantor    None
   Street Retail, Inc.    General partner      9 %          Street Retail, Inc
   Limited partner      1 %      

STREET RETAIL WEST 4, L.P., a Delaware limited partnership

   Street Retail West GP, Inc.    Class C general partner      90 %    Guarantor
   None    Street Retail, Inc.    General partner      9 %          Street
Retail, Inc.    Limited partner      1 %      

STREET RETAIL WEST 6, L.P., a Delaware limited partnership

   Street Retail West GP, Inc.    General partner      90 %    Guarantor    None
   Street Retail, Inc.    General partner      9 %          Street Retail, Inc.
   Limited partner      1 %      

STREET RETAIL WEST 7, L.P., a Delaware limited partnership

   Street Retail West GP, Inc.    Class C general partner      90 %   

Owner of Non-Controlled Property

 

•        7001 Hollywood Boulevard, Hollywood, CA

 

•        7021 Hollywood Boulevard, Hollywood, CA

  

•        Right to merge entities into a Federal Realty entity in exchange for
Federal Realty shares or cash (at option of non-Federal Realty partners, subject
to certain conditions); and

 

•        Registration rights for Federal Realty shares issued in connection with
transfer of partnership interests through merger.

   Delaware GPO 7 Inc.    Class A general partner      0 %          Delaware GPO
7 Inc.    Class B general partner      .9 %          Delaware GPM 7 Inc.   
Class B general partner      8.1 %          Delaware GPO 7 Inc.    Class B
limited partner      .1 %          Delaware GPM 7 Inc.    Class B limited
partner      .9 %      

STREET RETAIL WEST 10, L.P., a Delaware limited partnership

   Street Retail West GP, Inc.    General partner      90 %    Guarantor    None
   Street Retail, Inc.    General partner      9 %          Street Retail, Inc.
   Limited partner      1 %      

SRI SAN ANTONIO, INC. (F/K/A DIM SUM, INC.), a Maryland

   Street Retail, Inc.    Sole stockholder      100 %       None

 

Page 11



--------------------------------------------------------------------------------

SCHEDULE 6.1(b)

OWNERSHIP STRUCTURE

 

ENTITY NAME/Jurisdiction of

Formation

  

Equity Holders

  

Nature of

Equity Interest

   % Ownership    

Material and/or

Excluded Subsidiary,

Non-Controlled

Property

  

Liens, Options, Registration Rights, etc.

corporation

             

STREET RETAIL SAN ANTONIO, LP, a Delaware limited partnership

   SRI San Antonio, Inc.    General partner      .1 %    Guarantor    None   
SRI Texas, Inc.    Limited partner      99.9 %      

SRI TEXAS, INC., a Delaware corporation

   Street Retail, Inc.,    Sole stockholder      100 %       None

SRI ARLINGTON ROAD WEST, INC., a Delaware corporation

   Street Retail, Inc.,    Sole stockholder      100 %       None

SRI ARLINGTON ROAD WEST, LLC, a Delaware limited liability company

   SRI Arlington Road West, Inc.    Sole member      100 %    Excluded
Subsidiary    None

SRI BETHESDA AVENUE NORTH, INC., a Delaware corporation

   Street Retail, Inc.,    Sole stockholder      100 %       None

SRI BETHESDA AVENUE NORTH, LLC, a Delaware limited liability company

   SRI Bethesda Avenue North, Inc.    Sole member      100 %    Excluded
Subsidiary    None

SANTANA ROW SERVICES, INC., a Delaware corporation

   Street Retail, Inc.    Sole stockholder      100 %       None

SANTANA ROW ROF, INC., a Delaware corporation

   Street Retail, Inc.    Sole stockholder      100 %       None

 

Page 12



--------------------------------------------------------------------------------

SCHEDULE 6.1(b)

OWNERSHIP STRUCTURE

 

Part II – Unconsolidated Affiliates

 

ENTITY NAME/Jurisdiction of

Formation

  

Equity Holders

  

Nature of Equity

Interest

   % Ownership    

Material and/or Excluded

Subsidiary

LA RIVE GAUCHE SAN JOSE, LLC, a California limited liability company

   Santana Row ROF, Inc.    Member      37.5 %    Unconsolidated affiliate   
Vine Dining Enterprises, Inc.    Manager/member      62.5 %   

STRAITS SANTANA ROW, LLC, a California limited liability company

   Santana Row ROF, Inc.    Member      90 %    Unconsolidated affiliate   
Christopher Yeo    Manager/member      10 %   

VILLAGE CAFÉ SANTANA ROW, LLC, a California limited liability company

   Santana Row ROF, Inc.    Member      49 %    Unconsolidated affiliate    San
Francisco Coffee Roasting Company, Inc.    Manager/member      51 %   

BLOWFISH SR, LLC, a California limited liability company

   Santana Row ROF, Inc.    Member      30 %    Unconsolidated affiliate    Fugu
Management, LLC    Manager/member      70 %   

YANKEE PIER SANTANA ROW, LLC, a California limited liability company

   Santana Row ROF, Inc.    Member      75 %    Unconsolidated affiliate    Lark
Creek Café, Inc.    Manager/member      25 %   

PIZZA ANTICA, LLC, a California limited liability company

   Santana Row ROF, Inc.    Member      20 %    Unconsolidated affiliate    Tim
Stannard    Manager/member      80 %   

SINO, LLC F/K/A RED LANTERN RESTAURANT, LLC, a California limited liability
company

   Santana Row ROF, Inc.    Member      90 %    Unconsolidated affiliate   
Christopher Yeo    Manager/member      10 %   

SANTANA GRILL PARTNERS, LP, a California limited partnership

   VDAE, LLC    General partner      65.000 %    Unconsolidated affiliate   
Santana Row ROF, Inc.    Limited partner      29.167 %       VDAE, LLC   
Limited partner      1.250 %       VDAE, Inc.    Limited partner      4.583 %   

FEDERAL/LION VENTURE LP, a Delaware limited partnership

   Federal/LPF GP, Inc.    General partner      .1 %    Unconsolidated affiliate
   CLPF-Federal GP, LLC    General partner      .1 %       Federal Realty
Investment Trust    Limited partner      29.9 %       CLPF-Federal, L.P.   
Limited partner      69.9 %   

 

Page 13



--------------------------------------------------------------------------------

SCHEDULE 6.1(b)

OWNERSHIP STRUCTURE

 

FLV ATLANTIC PLAZA GP, LLC, a Delaware limited liability company

   Federal/Lion Venture LP    Sole member      100 %    Unconsolidated affiliate

FLV ATLANTIC PLAZA LIMITED PARTNERSHIP, a Delaware limited partnership

   FLV Atlantic Plaza GP, LLC    General partner      .1 %    Unconsolidated
affiliate    Federal/Lion Venture LP    Limited partner      99.9 %   

FLV PLEASANT SHOPS GP, LLC, a Delaware limited liability company

   Federal/Lion Venture LP    Sole member      100 %    Unconsolidated affiliate

FLV PLEASANT SHOPS LIMITED PARTNERSHIP, a Delaware limited partnership

   FLV Pleasant Shops GP, LLC    General partner      .1 %    Unconsolidated
affiliate    Federal/Lion Venture LP    Limited partner      99.9 %   

FLV CAMPUS PLAZA GP, LLC, a Delaware limited liability company

   Federal/Lion Venture LP    Sole member      100 %    Unconsolidated affiliate

FLV CAMPUS PLAZA LIMITED PARTNERSHIP, a Delaware limited partnership

   FLV Campus Plaza GP, LLC    General partner      .1 %    Unconsolidated
affiliate    Federal/Lion Venture LP    Limited partner      99.9 %   

FLV PLAZA DEL MERCADO, LLC, a Delaware limited liability company

   Federal/Lion Venture LP    Sole member      100 %    Unconsolidated affiliate

FLV PLAZA DEL MERCADO, LP, a Delaware limited partnership

   FLV Plaza del Mercado, LLC    General partner      .1 %    Unconsolidated
affiliate    Federal/Lion Venture LP    Limited partner      99.9 %   

FLV GREENLAWN PLAZA GP, LLC, a Delaware limited liability company

   Federal/Lion Venture LP    Sole member      100 %    Unconsolidated affiliate

FLV GREENLAWN PLAZA, LP, a Delaware limited partnership

   FLV Greenlawn Plaza GP, LLC    General partner      .1 %    Unconsolidated
affiliate    Federal/Lion Venture LP    Limited partner      99.9 %   

FLV BARCROFT PLAZA GP, LLC, a Delaware limited liability company

   Federal/Lion Venture LP    Sole member      100 %    Unconsolidated affiliate

FLV BARCROFT PLAZA, LP, a Delaware limited partnership

   FLV Barcroft Plaza GP, LLC    General partner      .1 %    Unconsolidated
affiliate    Federal/Lion Venture LP    Limited partner      99.9 %   

 

Page 14



--------------------------------------------------------------------------------

SCHEDULE 6.1(b)

OWNERSHIP STRUCTURE

 

FLV FREE STATE GP, LLC, a Delaware limited liability company

   Federal/Lion Venture LP    Sole member      100 %    Unconsolidated affiliate

FLV FREE STATE LIMITED PARTNERSHIP, a Delaware limited partnership

   FLV Free State GP, LLC    General partner      .1 %    Unconsolidated
affiliate    Federal/Lion Venture LP    Limited partner      99.9 %   

TAURUS NEWBURY STREET JV II LIMITED PARTNERSHIP, a Delaware limited partnership

   Street Retail, Inc.    Limited partner      85 %    Unconsolidated affiliate
   Taurus Newbury Street II Limited Partnership    Limited partner      15 %   
   Taurus Newbury Street II GP, LLC    General partner      0 %   

TNL 127-129 NEWBURY LIMITED PARTNERSHIP, a Delaware limited partnership

   Taurus Newbury Street JV II Limited Partnership    Limited partner      100
%    Unconsolidated affiliate    Taurus Newbury Street II GP, LLC    General
partner      0 %   

TNL 111-115 NEWBURY LIMITED PARTNERSHIP, a Delaware limited partnership

   Taurus Newbury Street JV II Limited Partnership    Limited partner      100
%    Unconsolidated affiliate    Taurus Newbury Street II GP, LLC    General
partner      0 %   

TNL 328 NEWBURY LIMITED PARTNERSHIP, a Delaware limited partnership

   Taurus Newbury Street JV II Limited Partnership    Limited partner      100
%    Unconsolidated affiliate    Taurus Newbury Street II GP, LLC    General
partner      0 %   

Santana Row Association, a California non-profit mutual benefit corporation

The Deforest Building Condominium Owners Association, a California non-profit
mutual benefit corporation

The Margo Building and Villa Cornet Building Condominium Owners Association, a
California non-profit mutual benefit corporation

 

Page 15



--------------------------------------------------------------------------------

SCHEDULE 6.1(f)

Ownership of Properties

June 22, 2011

 

Property Number

    

Property

  

City

  

State

Part 1

                Wholly Owned Properties      

010-1002

     Andorra Shopping Center    Philadelphia    PA

040-1240

     Governor Plaza    Glen Burnie    MD

080-1600

     Perring Plaza    Baltimore    MD

100-1630

     Santana Row Bld 1-Retail    San Jose    CA

100-1632

     Santana Row Bld 1B-Retail    San Jose    CA

100-1634

     Santana Row Bld 1C-Retail    San Jose    CA

100-1636

     Santana Row Bld 2-Retail/Off    San Jose    CA

100-1638

     Santana Row Bld 3-Retail    San Jose    CA

100-1642

     Santana Row Bld 4-Retail    San Jose    CA

100-1644

     Santana Row Bld 5-Retail    San Jose    CA

100-1645

     Santana Row Bld 5-Hotel    San Jose    CA

100-1646

     Santana Row Bld 6A-Retail    San Jose    CA

100-1650

     Santana Row Bld 7-Retail    San Jose    CA

100-1652

     Santana Row Bld 8A-Retail    San Jose    CA

100-1662

     Santana Row Bld 11A-Retail    San Jose    CA

100-1668

     Santana Row Bld 13/15 Retail    San Jose    CA

100-1674

     Santana Row Bld K-Retail    San Jose    CA

100-1651

     Santana Row Bld 7-Residential    San Jose    CA

100-1653

     Santana Row Bld 8A-Residential    San Jose    CA

100-1663

     Santana Row Bld 11A-Res/Office    San Jose    CA

100-1669

     Santana Row Bld 13/15 Res/Off    San Jose    CA

100-1692

     Santana Row Bld 6B Residential    San Jose    CA

130-1215

     Federal Plaza    Rockville    MD

150-1477

     Mercer Mall - H&H BBQ    Lawrenceville    NJ

151-1478

     FR Mercer Mall, LLC (H&H BBQ)    Lawrenceville    NJ

160-1800

     Westgate Mall    San Jose    CA

170-1730

     Assembly Sq Dev (Foley, Sturtevant, Amerigas Land)    Somerville    MA

180-1008

     Assembly Square    Somerville    MA

194-1940

     Del Mar Village    Boca Raton    FL

195-1950

     7015 Beracasa Way (Office)    Boca Raton    FL

195-1953

     7045 Beracasa Way (Blockbuster)    Boca Raton    FL

197-1970

     Huntington Square    East Northport    NY

198-1980

     Tower Shops    Davie    FL

209-2090

     Chelsea Commons III    Chelsea    MA

210-2100

     Linden Square    Wellesley    MA

211-2111

     Chelsea - 1020 Revere Beach Parkway    Chelsea    MA

213-2130

     North Dartmouth    North Dartmouth    MA

220-2200

     White Marsh Ground Leases    White Marsh    MD

222-2220

     Byron Station (White Marsh Other)    White Marsh    MD

223-2230

     Fairfield Inn (Hotel Ground Lease)    White Marsh    MD

224-2240

     Shoppes at Nottingham Sq II    White Marsh    MD

228-2280

     Shoppes at Nottingham Sq I    White Marsh    MD

229-2290

     RPBT Ground Leases - Nottingham    White Marsh    MD

229-2291

     The Avenue - Parking    White Marsh    MD

230-2300

     Panera Bread - Nottingham    White Marsh    MD

400-1019

     Beth Ave Shops WW1-Arl East (residential)    Bethesda    MD

400-1020

     Beth Ave Shops W W 1-Arl East (retail)    Bethesda    MD

400-1021

     Bethesda Ave Shops W W 2    Bethesda    MD

400-1022

     Bethesda Ave Offices W W 2    Bethesda    MD

400-1023

     Bethesda Ave Shops W W 3    Bethesda    MD

 

Page 1 of 4



--------------------------------------------------------------------------------

SCHEDULE 6.1(f)

Ownership of Properties

June 22, 2011

 

Property Number

    

Property

  

City

  

State

400-1024

     Bethesda Ave Shops W W 4    Bethesda    MD

400-1025

     Bethesda Ave Offices W W 4    Bethesda    MD

400-1026

     Bethesda Ave Shops W W 5    Bethesda    MD

400-1027

     Bethesda Ave Offices W W 5    Bethesda    MD

400-1028

     Bethesda Ave Shops II    Bethesda    MD

400-1029

     Bethesda Ave Shops III    Bethesda    MD

400-1030

     Bethesda Ave Shops Ravengard    Bethesda    MD

400-1031

     Bethesda Ave Shops Parking Lot    Bethesda    MD

400-1032

     4900 Hampden Lane    Bethesda    MD

400-1033

     Bethesda Ave Office Ravengard    Bethesda    MD

400-3031

     Elm St - Retail (Bethesda)    Bethesda    MD

400-3032

     Kilbane/Jaffe Parcels    Bethesda    MD

400-3033

     Elm Street - Office (Bethesda)    Bethesda    MD

400-3034

     Woodmont East - Retail    Bethesda    MD

400-3035

     Woodmont East - Offices    Bethesda    MD

400-1910

     Rockville Town Square    Rockville    MD

400-3101

     205 Greenwich Ave (Saks)    Greenwich    CT

400-3400

     Fresh Meadows (Kohls Center)    Queens    NY

400-3401

     Fresh Meadows (Filene’s Ctr)    Queens    NY

400-3402

     Fresh Meadows (73rd Ave Strip)    Queens    NY

400-3403

     Fresh Meadows (69th Ave Strip)    Queens    NY

400-3500

     150 Post Street (SF)    San Francisco    CA

400-3525

     1344 3rd Street (Santa Monica)    Santa Monica    CA

400-3600

     Sam’s Park & Shop    Washington, D.C.    DC

400-3601

     Village at Shirlington-Retail    Arlington    VA

400-3602

     Village at Shirlington-Office    Arlington    VA

400-3604

     Friendship Center    Washington, D.C.    DC

420-4300

     14 N.Fair Oaks Ave (Pasadena)    Pasadena    CA

420-4500

     643-653 5th Ave. (S D)    San Diego    CA

420-4502

     665 5th Ave. (S D)    San Diego    CA

420-4503

     825-831 5th Ave. (S D)    San Diego    CA

420-4700

     301 Arizona/1251-1253 3rd St.    Santa Monica    CA

420-4702

     1225 3rd St. (Santa Monica)    Santa Monica    CA

420-4704

     1337 3rd St. (Santa Monica)    Santa Monica    CA

420-4705

     1343-1349 3rd St (Santa Monica)    Santa Monica    CA

421-4701

     1202 3rd St. (Santa Monica)    Santa Monica    CA

422-4706

     1222 3rd St. (Santa Monica)    Santa Monica    CA

423-4200

     1221-1227 Hermosa Ave (Hermosa)    Hermosa Beach    CA

423-4707

     1232-1240 3rd St (Santa Monica)    Santa Monica    CA

424-4301

     140-168 W Colorado (Tanner Mkt)    Pasadena    CA

428-4708

     214 Wilshire Blvd (SM)    Santa Monica    CA

440-5002

     108-22 Queens Blvd (Midway Th)    Forest Hills    NY

450-5500

     Old Town Center (Los Gatos)    Los Gatos    CA

451-5601

     301-303 E Houston St (Vogue)    San Antonio    TX

451-5602

     225-233 E Houston St (Schaum)    San Antonio    TX

451-5603

     St Mary’s & E Houston (W Hotel)    San Antonio    TX

451-5606

     111 Jefferson St (Pkg Lot)    San Antonio    TX

451-5607

     300-302 E Houston St (Walgreen)    San Antonio    TX

451-5608

     221-223 E Houston St (Court Bl)    San Antonio    TX

451-5609

     219 E Houston St (Carl)    San Antonio    TX

451-5610

     311-315 E Houston St (Kress)    San Antonio    TX

451-5611

     306-308 E Houston St (Stuart)    San Antonio    TX

 

Page 2 of 4



--------------------------------------------------------------------------------

SCHEDULE 6.1(f)

Ownership of Properties

June 22, 2011

 

Property Number

    

Property

  

City

  

State

500-1010

     Bala Cynwyd Shopping Center    Bala Cynwyd    PA

500-1050

     Bristol Plaza    Bristol    CT

500-1090

     Crossroads Shopping Center    Highland Park    IL

500-1097

     Crow Canyon Crest    San Ramon    CA

500-1125

     Dedham Plaza    Dedham    MA

500-1160

     Eastgate Shopping Center    Chapel Hill    NC

500-1180

     Ellisburg Circle Shopping Ctr    Cherry Hill    NJ

500-1200

     Falls Plaza Shopping Center    Falls Church    VA

500-1201

     Feasterville Shopping Center    Feasterville    PA

500-1202

     Flourtown Shopping Center    Flourtown    PA

500-1217

     Finley Square Shopping Center    Downers Grove    IL

500-1220

     Gratiot Plaza    Rosevile    MI

500-1235

     Gaithersburg Square Shopping Center    Gaithersburg    MD

500-1236

     Gaithersburg Square Office Bld    Gaithersburg    MD

500-1245

     Garden Market Shopping Center    Western Springs    IL

500-1326

     Huntington Shopping Center    Huntington    NY

500-1440

     Lancaster Shopping Center    Lancaster    PA

500-1441

     Langhorne Square S C    Levitttown    PA

500-1443

     Laurel Shopping Center    Laurel    MD

500-1475

     Mercer Mall    Lawrenceville    NJ

500-1476

     Mercer Mall-Loupinski/Moore    Lawrenceville    NJ

500-1480

     Mid-Pike Plaza    Rockville    MD

500-1500

     Town Center of New Britain    New Britain    PA

500-1520

     Northeast Shopping Center    Philadelphia    PA

500-1525

     North Lake Commons    Lake Zurich    IL

500-1560

     Old Keene Mill Shopping Center    Springfield    VA

500-1580

     Pan Am Shopping Center    Fairfax    VA

500-1610

     Queen Anne Plaza    Norwell    MA

500-1625

     Quince Orchard Shopping Center    Gaithersburg    MD

500-1626

     Quince Orchard Office Building    Gaithersburg    MD

500-1627

     7770 Richmond Highway    Alexandria    VA

500-1700

     Saugus Plaza    Saugus    MA

500-1750

     Tower Shopping Center    Springfield    VA

500-1761

     Troy Shopping Center    Parsippany-Troy    NJ

500-1763

     Tysons Station Shopping Center    Falls Church    VA

500-1880

     Falls Plaza - East    Falls Church    VA

500-1883

     The Shops at Willow Lawn    Richmond    VA

500-1889

     Willow Grove Shopping Center    Willow Grove    PA      Controlled
Properties      

110-1605

     Pike 7    Vienna    VA

490-1085

     Courthouse Center    Rockville    MD

490-1400

     Kings Court    Los Gatos    CA

490-1720

     South Valley Shopping Center    Alexandria    VA      Non-Controlled
Properties      

030-1080

     Congressional Plaza    Rockville    MD

030-1081

     Congressional Plaza Apartments    Rockville    MD

090-1190

     Escondido Promenade    Escondido    CA

425-4225

     Galaxy Bldg (Hollywood)    Hollywood    CA

425-4226

     7001 Hollywood Blvd (Peterson)    Hollywood    CA

 

Page 3 of 4



--------------------------------------------------------------------------------

SCHEDULE 6.1(f)

Ownership of Properties

June 22, 2011

 

Property Number

    

Property

  

City

  

State

Part 2 - Permitted Liens in Existence as of Date of Agreement

 

The following properties are currently subject to liens:

     Encumbered Properties      

120-1450

     Leesburg Plaza    Leesburg    VA

196-1960

     Courtyard Shops @ Wellington    Wellington    FL

260-2060

     Rollingwood Apartments    Silver Spring    MD

227-2270

     White Marsh Plaza    White Marsh    MD

233-2202

     The AVENUE at White Marsh    White Marsh    MD

400-3603

     Pentagon Row    Arlington    VA

490-1490

     Mount Vernon Shopping Center    Alexandria    VA

500-1047

     Brick Plaza    Brick    NJ

500-1313

     Hauppauge Shopping Center    Hauppauge    NY

500-1315

     Idylwood Plaza    Falls Church    VA

500-1442

     Lawrence Park Shopping Center    Broomall    PA

500-1444

     Loehmann’s-Link Office Bld    Fairfax    VA

500-1445

     Loehmann’s Link Shopping Ctr    Fairfax    VA

500-1446

     Loehmann’s Redstone Office Bld    Fairfax    VA

500-1447

     Loehmann’s Redstone Shop Ctr    Fairfax    VA

500-1470

     Melville Mall    Huntington    NY

500-1881

     Wildwood Shopping Center    Bethesda    MD

500-1900

     Wynnewood Shopping Center    Wynnewood    PA

500-2070

     Barracks Road    Charlottesville    VA

191-1096

     Crow Canyon    San Ramon    CA

211-2110

     Chelsea Commons (Condominium Unit 1 only)    Chelsea    MA

192-1722

     Shoppers’ World    Charlottesville    VA      Unconsolidated JV Properties
     

801-8010

     Plaza del Mercado    Silver Spring    MD

802-8020

     Campus Plaza    Bridgewater    MA

803-8030

     Pleasant Shops    Weymouth    MA

804-8040

     Atlantic Plaza    North Reading    MA

805-8050

     Greenlawn Plaza    Huntington    NY

806-8060

     Barcroft Plaza    Falls Church    VA

806-8061

     Lake Barcroft    Falls Church    VA

807-8070

     Free State    Bowie    MD

821-8210

     Newbury Street    Boston    MA

 

Page 4 of 4



--------------------------------------------------------------------------------

Federal Realty Investment Trust

Summary of Outstanding Debt and Capital Lease Obligations

Schedule 6.1(g)

March 31, 2011

 

      Stated
maturity date    Stated
interest rate as of
March 31, 2011     Balance as of
March 31, 2011     

CounterParty

                (in thousands)       

Mortgages Payable (a)

          

Secured fixed rate

          

Federal Plaza (b)

   06/01/11      6.75 %      31,728       N/A

Tysons Station (b)

   09/01/11      7.40 %      5,665       N/A

Courtyard Shops

   07/01/12      6.87 %      7,230       Prudential Ins. Co. of America

Bethesda Row

   01/01/13      5.37 %      19,994       ING USA Annuity and Life Ins. Co.

Bethesda Row

   02/01/13      5.05 %      4,127       Genworth Life and Annuity Ins. Co.

White Marsh Plaza (c)

   04/01/13      6.04 %      9,508       Nationwide Life Ins. Co.

Crow Canyon

   08/11/13      5.40 %      20,283       Credit Suisse First Boston

Idylwood Plaza

   06/05/14      7.50 %      16,479       Prudential Ins. Co. of America

Leesburg Plaza

   06/05/14      7.50 %      28,673       Prudential Ins. Co. of America

Loehmann’s Plaza

   06/05/14      7.50 %      37,077       Prudential Ins. Co. of America

Pentagon Row

   06/05/14      7.50 %      53,227       Prudential Ins. Co. of America

Melville Mall (d)

   09/01/14      5.25 %      22,889       TransAmerica Life Ins. Co.

THE AVENUE at White Marsh

   01/01/15      5.46 %      57,509       Teachers Insurance and Annuity Assoc.

Barracks Road

   11/01/15      7.95 %      39,642       MetLife

Hauppauge

   11/01/15      7.95 %      14,944       MetLife

Lawrence Park

   11/01/15      7.95 %      28,099       MetLife

Wildwood

   11/01/15      7.95 %      24,698       MetLife

Wynnewood

   11/01/15      7.95 %      28,636       MetLife

Brick Plaza

   11/01/15      7.42 %      29,265       MetLife

Rollingwood Apartments

   05/01/19      5.54 %      23,482       FannieMae

Shoppers’ World

   01/31/21      5.91 %      5,556       Genworth Life Ins. Co. of NY

Mount Vernon (e)

   04/15/28      5.66 %      10,843       Thrivent

Chelsea

   01/15/31      5.36 %      7,753       Wells Fargo Bank Northwest, NA        
                 $ 527,307                       

Notes payable

          

Unsecured fixed rate

          

Various (f)

   Various
through
2013      3.53 %      11,417      

Unsecured variable rate

          

Revolving credit facility (g)

   07/27/11      LIBOR + 0.425 %      192,000      

Escondido (Municipal bonds) (h)

   10/01/16      0.42 %      9,400                                $ 212,817   
                   

Senior notes and debentures

          

Unsecured fixed rate

          

6.00% notes

   07/15/12      6.00 %      175,000      

5.40% notes

   12/01/13      5.40 %      135,000      

5.95% notes

   08/15/14      5.95 %      150,000      

5.65% notes

   06/01/16      5.65 %      125,000      

6.20% notes

   01/15/17      6.20 %      200,000      

5.90% notes

   04/01/20      5.90 %      150,000      

7.48% debentures

   08/15/26      7.48 %      29,200      

6.82% medium term notes

   08/01/27      6.82 %      40,000                                $ 1,004,200
                      

Letter of Credit

          

Beneficiary

          

City of Highland Park, Illinois

          52       Wachovia

City of Highland Park, Illinois

          115       Wachovia

City of Sommerville, Massachusetts

          2,728       Wachovia

City of Escondido Promenade Project

          9,740       Wachovia

Commonwealth of Massachusetts

          1,400       Wachovia                          $ 14,035                
      

Capital lease obligations

          

Lancaster

   4/1/2077      6.500 %      4,907       Manheim Associates

Mercer Mall

   9/30/2028      7.000 %      48,356       Mercer Mall Property Group, LP

Village at Shirlington

   8/1/2106      6.500 %      6,336       United Dominion Realty, L.P.          
               $ 59,599                       

Notes:

(a) Mortgage loans do not include our 30% share ($17.3 million) of the $57.5
million debt of the partnership with a discretionary fund created and advised by
ING Clarion Partners. It also excludes the $8.8 million mortgage loan on our
Newbury Street Partnership for which we are the lender.

(b) We repaid these mortgage loans on April 29, 2011 and June 1, 2011,
respectively.

(c) The interest rate of 6.04% represents the weighted average interest rate for
two mortgage loans secured by this property. The loan balance represents an
interest-only loan of $4.4 million at a stated rate of 6.18% and the remaining
balance at a stated rate of 5.96%.

(d) We acquired control of Melville Mall through a 20-year master lease and
secondary financing. Because we control the activities that most significantly
impact this property and retain substantially all of the economic benefit and
risk associated with it, this property is consolidated and the mortgage loan is
reflected on the balance sheet though it is not our legal obligation.

(e) The interest rate is fixed at 5.66% for the first ten years and then will be
reset to a market rate in 2013. The lender has the option to call the loan on
April 15, 2013 or anytime thereafter.

(f) The interest rate of 3.53% represents the weighted average interest rate for
three unsecured fixed rate notes payable. These notes mature between April 1,
2012 and January 31, 2013.

(g) The maximum amount drawn under our revolving credit facility for the three
months ended March 31, 2011 was $222.0 million, and the weighted average
effective interest rate on borrowings under our revolving credit facility,
before amortization of debt fees, was 0.71%.

(h) The bonds require monthly interest only payments through maturity. The bonds
bear interest at a variable rate determined weekly which would enable the bonds
to be remarketed at 100% of their principal amount. The property is not
encumbered by a lien.

Contingent Obligations:

1. Redevelopment Bonds - in connection with current redevelopment projects,
local governmental authorities typically require deposting a bond to secure
performance on work on public infrastructure. If we fail to perform the work or
perform faulty work, we may be obligated to pay on these bonds. The amount
outstanding under these bonds as of May 20, 2011 is $1,056,058.



--------------------------------------------------------------------------------

SCHEDULE 6.1(i)

LITIGATION

None.



--------------------------------------------------------------------------------

SCHEDULE 6.1(z)

Unencumbered Assets

June 22, 2011

 

Property

Number

  

Property

  

City

   ST   

Property Type

  

Retail/Office/
Multifamily/
Development [1]

  

Eligible Property Exceptions

010-1002    Andorra Shopping Center    Philadelphia    PA    Wholly Owned   
Retail    None 030-1080    Congressional Plaza    Rockville    MD   
Non-Controlled    Retail    None 030-1081    Congressional Plaza Apartments   
Rockville    MD    Non-Controlled    Multifamily    None 040-1240    Governor
Plaza    Glen Burnie    MD    Wholly Owned    Retail    None 080-1600    Perring
Plaza    Baltimore    MD    Wholly Owned    Retail    None 090-1190    Escondido
Promenade    Escondido    CA    Non-Controlled    Retail    None 100-1630   
Santana Row Bld 1-Retail [2]    San Jose    CA    Wholly Owned    Retail    None
100-1632    Santana Row Bld 1B-Retail [2]    San Jose    CA    Wholly Owned   
Retail    None 100-1634    Santana Row Bld 1C-Retail [2]    San Jose    CA   
Wholly Owned    Retail    None 100-1636    Santana Row Bld 2-Retail/Off [2]   
San Jose    CA    Wholly Owned    Office    None 100-1638    Santana Row Bld
3-Retail [2]    San Jose    CA    Wholly Owned    Retail    None 100-1642   
Santana Row Bld 4-Retail [2]    San Jose    CA    Wholly Owned    Retail    None
100-1644    Santana Row Bld 5-Retail [2]    San Jose    CA    Wholly Owned   
Retail    None 100-1645    Santana Row Bld 5-Hotel [2]    San Jose    CA   
Wholly Owned    Retail    None 100-1646    Santana Row Bld 6A-Retail [2]    San
Jose    CA    Wholly Owned    Retail    None 100-1650    Santana Row Bld
7-Retail [2]    San Jose    CA    Wholly Owned    Retail    None 100-1652   
Santana Row Bld 8A-Retail [2]    San Jose    CA    Wholly Owned    Retail   
None 100-1662    Santana Row Bld 11A-Retail [2]    San Jose    CA    Wholly
Owned    Retail    None 100-1668    Santana Row Bld 13/15 Retail [2]    San Jose
   CA    Wholly Owned    Retail    None 100-1674    Santana Row Bld K-Retail [2]
   San Jose    CA    Wholly Owned    Retail    None 100-1651    Santana Row Bld
7-Residential [2]    San Jose    CA    Wholly Owned    Multifamily    None
100-1653    Santana Row Bld 8A-Residential [2]    San Jose    CA    Wholly Owned
   Multifamily    None 100-1663    Santana Row Bld 11A-Res/Office [2]    San
Jose    CA    Wholly Owned    Retail    None 100-1669    Santana Row Bld 13/15
Res/Off [2]    San Jose    CA    Wholly Owned    Retail    None 100-1692   
Santana Row Bld 6B Residential [2]    San Jose    CA    Wholly Owned   
Multifamily    None 110-1605    Pike 7    Tysons Corner    VA    Controlled   
Retail    None 130-1215    Federal Plaza    Rockville    MD    Wholly Owned   
Retail    None 150-1477    Mercer Mall - H&H BBQ    Lawrenceville    NJ   
Wholly Owned    Retail    None 151-1478    FR Mercer Mall, LLC (H&H BBQ)   
Lawrenceville    NJ    Wholly Owned    Retail    None



--------------------------------------------------------------------------------

SCHEDULE 6.1(z)

Unencumbered Assets

June 22, 2011

 

Property

Number

  

Property

   City    ST    Property Type    Retail/Office/
Multifamily/
Development [1]    Eligible Property Exceptions 160-1800    Westgate Mall    San
Jose    CA    Wholly Owned    Retail    None 170-1730    Assembly Sq Dev(Foley,
Sturtevant, Amerigas Land)    Somerville    MA    Wholly Owned    Development   
None 180-1008    Assembly Square    Somerville    MA    Wholly Owned    Retail
   None 194-1940    Del Mar Village    Boca Raton    FL    Wholly Owned   
Retail    None 195-1950    7015 Beracasa Way (Office)    Boca Raton    FL   
Wholly Owned    Office    None 195-1953    7045 Beracasa Way (Blockbuster)   
Boca Raton    FL    Wholly Owned    Retail    None 197-1970    Huntington Square
   East Northport    NY    Wholly Owned    Retail   
Owned pursuant to a ground lease that
expires May 11, 2079. 198-1980    Tower Shops [3]    Davie    FL    Wholly Owned
   Retail    None 209-2090    Chelsea Commons III    Chelsea    MA    Wholly
Owned    Retail    None 210-2100    Linden Square    Wellesley    MA    Wholly
Owned    Retail    None 211-2111    Chelsea - 1020 Revere Beach Parkway   
Chelsea    MA    Wholly Owned    Retail    None 213-2130    North Dartmouth   
North Dartmouth    MA    Wholly Owned    Retail    None 220-2200    White Marsh
Ground Leases    White Marsh    MD    Wholly Owned    Retail    None 222-2220   
Byron Station (White Marsh Other)    White Marsh    MD    Wholly Owned    Retail
   None 223-2230    Fairfield Inn (Hotel Ground Lease)    White Marsh    MD   
Wholly Owned    Retail    None 224-2240    Shoppes at Nottingham Sq II    White
Marsh    MD    Wholly Owned    Retail    None 228-2280    Shopes at Nottingham
Sq I    White Marsh    MD    Wholly Owned    Retail    None 229-2290   
RPBT Ground Leases - Nottingham    White Marsh    MD    Wholly Owned    Retail
   None 229-2291    The Avenue - Parking    White Marsh    MD    Wholly Owned   
Retail    None 230-2300    Panera Bread - Nottingham    White Marsh    MD   
Wholly Owned    Retail    None 400-1019    Bethesda Ave Shops W W 1-Arl East
(residential) [4]    Bethesda    MD    Wholly Owned    Multfamily    None
400-1020    Bethesda Ave Shops W W 1-Arl East (retail) [4]    Bethesda    MD   
Wholly Owned    Retail    None 400-1021    Bethesda Ave Shops W W 2 [4]   
Bethesda    MD    Wholly Owned    Retail    None 400-1022    Bethesda Ave
Offices W W 2 [4]    Bethesda    MD    Wholly Owned    Office    None 400-1023
   Bethesda Ave Shops W W 3 [4]    Bethesda    MD    Wholly Owned    Retail   
None 400-1024    Bethesda Ave Shops W W 4 [4]    Bethesda    MD    Wholly Owned
   Retail    None 400-1025    Bethesda Ave Offices W W 4 [4]    Bethesda    MD
   Wholly Owned    Office    None 400-1026    Bethesda Ave Shops W W 5 [4]   
Bethesda    MD    Wholly Owned    Retail    None



--------------------------------------------------------------------------------

SCHEDULE 6.1(z)

Unencumbered Assets

June 22, 2011

 

Property

Number

  

Property

   City    ST    Property Type    Retail/Office/
Multifamily/
Development [1]    Eligible Property Exceptions 400-1027    Bethesda Ave Offices
W W 5 [4]    Bethesda    MD    Wholly Owned    Office    None 400-1028   
Bethesda Ave Shops II [4]    Bethesda    MD    Wholly Owned    Retail   
Leasehold for a small portion of the
property terminates 12/31/25 with
obligation of FRIT, as tenant, to
purchase the property on that date. 400-1029    Bethesda Ave Shops III [4]   
Bethesda    MD    Wholly Owned    Retail    None 400-1030    Bethesda Ave Shops
Ravengard [4]    Bethesda    MD    Wholly Owned    Retail    None 400-1031   
Bethesda Ave Shops Parking Lot [4]    Bethesda    MD    Wholly Owned    Retail
   None 400-1032    4900 Hampden Lane [4]    Bethesda    MD    Wholly Owned   
Retail    None 400-1033    Bethesda Ave. Office Ravengard [4]    Bethesda    MD
   Wholly Owned    Office    None 400-3031    Elm Street-Retail (Bethesda) [4]
   Bethesda    MD    Wholly Owned    Retail    None 400-3032    Kilbane/Jaffe
Parcels [4]    Bethesda    MD    Wholly Owned    Retail    None 400-3033    Elm
Street - Office (Bethesda) [4]    Bethesda    MD    Wholly Owned    Office   
None 400-3034    Woodmont East-Retail [4]    Bethesda    MD    Wholly Owned   
Retail    None 400-3035    Woodmont East - Offices [4]    Bethesda    MD   
Wholly Owned    Office    None 400-1910    Rockville Town Square    Rockville   
MD    Wholly Owned    Retail    None 400-3101    205 Greenwich Ave (Saks)   
Greenwich    CT    Wholly Owned    Retail    None 400-3400    Fresh Meadows
(Kohls Center)    Queens    NY    Wholly Owned    Retail    None 400-3401   
Fresh Meadows (Filene’s Ctr)    Queens    NY    Wholly Owned    Retail    None
400-3402    Fresh Meadows (73rd Ave Strip)    Queens    NY    Wholly Owned   
Retail    None 400-3403    Fresh Meadows (69th Ave Strip)    Queens    NY   
Wholly Owned    Retail    None 400-3500    150 Post Street (SF)    San Francisco
   CA    Wholly Owned    Office    None 400-3525    1344 3rd Street (Santa
Monica)    Santa Monica    CA    Wholly Owned    Retail    None 400-3600   
Sam's Park & Shop    Washington    DC    Wholly Owned    Retail    None 400-3601
   Village at Shirlington-Retail    Arlington    VA    Wholly Owned    Retail   
None 400-3602    Village at Shirlington-Office    Arlington    VA    Wholly
Owned    Office    None 400-3604    Friendship Center    Washington    DC   
Wholly Owned    Retail    None 420-4300    14 N Fair Oaks (Pasadena)    Pasadena
   CA    Wholly Owned    Retail    None 420-4500    643-653 5th Ave (S D)    San
Diego    CA    Wholly Owned    Retail    None



--------------------------------------------------------------------------------

SCHEDULE 6.1(z)

Unencumbered Assets

June 22, 2011

 

Property

Number

  

Property

   City    ST      Property Type    Retail/Office/
Multifamily/
Development [1]    Eligible Property Exceptions 420-4502    665 5th Ave (S D)   
San Diego      CA       Wholly Owned    Retail    None 420-4503    825-831 5th
Ave (S D)    San Diego      CA       Wholly Owned    Retail    None 420-4700   
301 Arizona/1251-1253 3rd Street    Santa Monica      CA       Wholly Owned   
Retail    None 420-4702    1225 3rd Street (Santa Monica)    Santa Monica     
CA       Wholly Owned    Retail    None 420-4704    1337 3rd Street (Santa
Monica)    Santa Monica      CA       Wholly Owned    Retail    None 420-4705   
1343-1349 3rd Street (Santa Monica)    Santa Monica      CA       Wholly Owned
   Retail    None 421-4701    1202 3rd Street (Santa Monica)    Santa Monica   
  CA       Wholly Owned    Retail    None 422-4706   
1222 3rd Street (Santa Monica)    Santa Monica      CA       Wholly Owned   
Retail    None 423-4200    1221-1227 Hermosa Ave (Hermosa)    Hermosa Beach     
CA       Wholly Owned    Retail    None 423-4707    1232-1240 3rd Street (Santa
Monica)    Santa Monica      CA       Wholly Owned    Retail    None 424-4301   
140-168 W Colorado (Tanner Mkt)    Pasadena      CA       Wholly Owned    Retail
   Ground lease expires 10/31/2016
(including option) and parking
ground lease expires 12/15/2014 (no
option). 425-4225    Galaxy Bldg - Hollywood    Hollywood      CA      
Non-Controlled    Retail    None 425-4226    7001 Hollywood Blvd (Peterson)   
Hollywood      CA       Non-Controlled    Retail    None 428-4708    214
Wilshire (SM)    Santa Monica      CA       Wholly Owned    Retail    None
440-5002    108-22 Queens Blvd (Midway Th)    Forest Hills      NY       Wholly
Owned    Retail    None 450-5500    Old Town Center (Los Gatos)    Los Gatos   
  CA       Wholly Owned    Retail    None 451-5601    301-303 E Houston St
(Vogue)    San Antonio      TX       Wholly Owned    Retail    None 451-5602   
225-233 E Houston St (Schaum)    San Antonio      TX       Wholly Owned   
Retail    None 451-5603    St. Mary’s & E. Houston (W Hotel)    San Antonio     
TX       Wholly Owned    Retail    None 451-5606    111 Jefferson St (Pkg Lot)
   San Antonio      TX       Wholly Owned    Retail    None 451-5607    300-302
E Houston St (Walgreen)    San Antonio      TX       Wholly Owned    Retail   
None 451-5608    221-223 E Houston St (Court Bl)    San Antonio      TX      
Wholly Owned    Retail    None 451-5609    219 E Houston St (Carl)    San
Antonio      TX       Wholly Owned    Retail    None 451-5610    311-315 E
Houston St (Kress)    San Antonio      TX       Wholly Owned    Retail    None
451-5611    306-308 E Houston St (Stuart)    San Antonio      TX       Wholly
Owned    Retail    None 490-1085    Courthouse Center    Rockville      MD      
Controlled    Retail    None 490-1400    Kings Court    Los Gatos      CA      
Controlled    Retail    Owned pursuant to ground lease that



--------------------------------------------------------------------------------

SCHEDULE 6.1(z)

Unencumbered Assets

June 22, 2011

 

Property

Number

  

Property

   City    ST    Property Type    Retail/Office/
Multifamily/
Development [1]    Eligible Property Exceptions                   expires
7/31/2024. 490-1720    South Valley    Alexandria    VA    Controlled    Retail
   None 500-1010    Bala Cynwyd Shopping Center    Bala Cynwyd    PA   
Wholly Owned    Retail    None 500-1050    Bristol Plaza    Bristol    CT   
Wholly Owned    Retail    None 500-1090    Crossroads Shopping Center   
Highland Park    IL    Wholly Owned    Retail    None 500-1097    Crow Canyon
Crest    San Ramon    CA    Wholly Owned    Retail    None 500-1125    Dedham
Plaza    Dedham    MA    Wholly Owned    Retail    None 500-1160    Eastgate
Shopping Center    Chapel Hill    NC    Wholly Owned    Retail    None 500-1180
   Ellisburg Circle Shopping Center    Cherry Hill    NJ    Wholly Owned   
Retail    None 500-1200    Falls Plaza Shopping Center    Falls Church    VA   
Wholly Owned    Retail    None 500-1201    Feasterville Shopping Center   
Feasterville    PA    Wholly Owned    Retail    None 500-1202    Flourtown
Shopping Center    Flourtown    PA    Wholly Owned    Retail    None 500-1217   
Finley Square Shopping Center    Downers Grove    IL    Wholly Owned    Retail
   None 500-1220    Gratiot Plaza    Roseville    MI    Wholly Owned    Retail
   None 500-1235    Gaithersburg Square Shopping Center    Gaithersburg    MD   
Wholly Owned    Retail    None 500-1236    Gaithersburg Square Office Bld   
Gaithersburg    MD    Wholly Owned    Office    None 500-1245    Garden Market
Shopping Center    Western Springs    IL    Wholly Owned    Retail    None
500-1326    Huntington Shopping Center    Huntington    NY    Wholly Owned   
Retail    None 500-1440    Lancaster Shopping Center    Lancaster    PA   
Wholly Owned    Retail    Shopping center lease expires 3/27/17 but
has 12 remaining 5-year extension
options. 500-1441    Langhorne Square S C    Levittown    PA    Wholly Owned   
Retail    None 500-1443    Laurel Shopping Center    Laurel    MD    Wholly
Owned    Retail    None 500-1475    Mercer Mall    Lawrenceville    NJ    Wholly
Owned    Retail    Owned pursuant to ground lease that
expires 9/30/2028 with an option for the
tenant to purchase the property at a fixed
price. 500-1476    Mercer Mall - Loupinski/Moore    Lawrenceville    NJ   
Wholly Owned    Retail    None 500-1480    Mid-Pike Plaza    Rockville    MD   
Wholly Owned    Retail    None



--------------------------------------------------------------------------------

SCHEDULE 6.1(z)

Unencumbered Assets

June 22, 2011

 

Property

Number

  

Property

   City    ST    Property Type    Retail/Office/
Multifamily/
Development [1]    Eligible Property Exceptions 500-1500    Town Center of New
Britain    New Britain    PA    Wholly Owned    Retail    None 500-1520   
Northeast Shopping Center    Philadelphia    PA    Wholly Owned    Retail   
None 500-1525    North Lake Commons    Lake Zurich    IL    Wholly Owned   
Retail    None 500-1560    Old Keene Mill Shopping Center    Springfield    VA
   Wholly Owned    Retail    None 500-1580    Pan Am Shopping Center    Fairfax
   VA    Wholly Owned    Retail    None 500-1610    Queen Anne Plaza    Norwell
   MA    Wholly Owned    Retail    None 500-1625    Quince Orchard Shopping
Center    Gaithersburg    MD    Wholly Owned    Retail    None 500-1626   
Quince Orchard Office Building    Gaithersburg    MD    Wholly Owned    Office
   None 500-1627    7700 Richmond Highway    Alexandria    VA    Wholly Owned   
Retail    None 500-1700    Saugus Plaza    Saugus    MA    Wholly Owned   
Retail    None 500-1750    Tower Shopping Center    Springfield    VA    Wholly
Owned    Retail    None 500-1761    Troy Shopping Center    Parsippany-Troy   
NJ    Wholly Owned    Retail    None 500-1763    Tysons Station Shopping Center
   Falls Church    VA    Wholly Owned    Retail    None 500-1880    Falls Plaza
- East    Falls Church    VA    Wholly Owned    Retail    None 500-1883    The
Shops at Willow Lawn    Richmond    VA    Wholly Owned    Retail    None
500-1889    Willow Grove Shopping Center    Willow Grove    PA    Wholly Owned
   Retail    None

 

[1] Use shown is predominant use.

[2] Santana Row also constitutes a mixed-use property.

[3] Currently owned pursuant to a ground lease until the 1031 reverse
transaction is unwound no later than July 18, 2011. At that time, the property
will become wholly owned.

[4] Bethesda Row also constitutes a mixed-use property.



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

This Assignment and Assumption Agreement (the “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
between [the][each] Assignor identified in item 1 below ([the][each, an]
“Assignor”) and [the][each]1 Assignee identified in item 2 below ([the][each,
an] “Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]2 hereunder are several and not joint.]3
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, restated,
supplemented, or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by [the][each] Assignee. The
Standard Terms and Conditions set forth in Annex 1 attached hereto are hereby
agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any Letters of Credit, Guarantees, and Swingline Loans included in such
facilities), and (ii) to the extent permitted to be assigned under Applicable
Law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)][the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

 

1 

For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

2 

Select as appropriate.

3 

Include bracketed language if there are either multiple Assignors or multiple
Assignees.



--------------------------------------------------------------------------------

1.    Assignor[s]:   

 

        

 

      [Assignor [is] [is not] a Defaulting Lender] 2.    Assignee[s]:   

 

        

 

      [for each Assignee, indicate [Affiliate][Approved Fund] of [identify
Lender] 3.    Borrower:    Federal Realty Investment Trust    4.   
Administrative Agent:    Wells Fargo Bank, National Association, as the
Administrative Agent under the Credit Agreement 5.    Credit Agreement:    That
certain Credit Agreement dated as of July 7, 2011, by and among Federal Realty
Investment Trust, the financial institutions party thereto and their permitted
assignees under Section 12.6 thereof, Wells Fargo Bank, National Association, as
Administrative Agent, PNC Bank, National Association, as Syndication Agent, and
each of Wells Fargo Securities, LLC, and PNC Capital Markets LLC, as a Lead
Arranger and Book Manager 6.    Assigned Interest[s]:   

 

Assignor[s]

   Assignee[s]    Facility
Assigned4    Aggregate Amount
of
Commitment/Loans
for all Lenders      Amount of
Commitment/
Loans Assigned      Percentage
Assigned of
Commitment/
Loans            $         $           %             $         $           %   
         $         $           %   

 

[7.    Trade Date:   

 

  ]5

[Page break]

 

 

4 

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g., “Revolving
Loans,” etc.)

5 

To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

A-157



--------------------------------------------------------------------------------

Effective Date:                          , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR[S] [NAME OF ASSIGNOR] By:  

 

  Title: [NAME OF ASSIGNOR] By:  

 

  Title: ASSIGNEE[S] [NAME OF ASSIGNEE] By:  

 

  Title: [NAME OF ASSIGNEE] By:  

 

  Title:

 

A-158



--------------------------------------------------------------------------------

[Consented to and]6 Accepted:

 

WELLS FARGO BANK, NATIONAL ASSOCATION, as Administrative Agent By:  

 

  Title: [Consented to:]7 [FEDERAL REALTY INVESTMENT TRUST] By:  

 

  Title: [Consented to:]8 [NAME OF RELEVANT PARTY] By:  

 

  Title:

 

6 

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

7 

To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement.

8 

To be added only if the consent of the other parties (e.g. Swingline Lender,
Issuing Bank, etc.) is required by the terms of the Credit Agreement.

 

A-159



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document, or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an Eligible Assignee as defined in the Credit
Agreement (subject to such consents, if any, as may be required under
Section 12.6(b) of the Credit Agreement), (iii) from and after the Effective
Date specified for this Assignment and Assumption, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
[the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 8.1 or 8.2 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent, the Assignor or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest; and (vii) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignee whether such amounts have accrued prior to, on or after

 

A-160



--------------------------------------------------------------------------------

the Effective Date. The Assignor[s] and the Assignee[s] shall make all
appropriate adjustments in payments by the Administrative Agent for periods
prior to such Effective Date or with respect to the making of this assignment
directly between themselves.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with the law of the State of New York.

 

A-161



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF BID RATE NOTE

                    , 20    

FOR VALUE RECEIVED, the undersigned, FEDERAL REALTY INVESTMENT TRUST, a real
estate investment trust formed under the laws of the State of Maryland (the
“Borrower”), hereby promises to pay to the order of ________________ (the
“Lender”), in care of Wells Fargo Bank, National Association (together with its
successors and permitted assigns, the “Administrative Agent”), at its office
located at 608 Second Avenue South, Minneapolis, Minnesota, 55402, or at such
other address as may be specified by the Administrative Agent to the Borrower,
the aggregate unpaid principal amount of Bid Rate Loans made by the Lender to
the Borrower under the Credit Agreement, on the dates and in the principal
amounts provided in the Credit Agreement, and to pay interest on the unpaid
principal amount of each such Bid Rate Loan, at such office at the rates and on
the dates provided in the Credit Agreement.

The date, amount, interest rate and maturity date of each Bid Rate Loan made by
the Lender to the Borrower, and each payment made on account of the principal
thereof, shall be recorded by the Lender on its books and, prior to any transfer
of this Bid Rate Note (this “Note”), endorsed by the Lender on the schedule
attached hereto or any continuation thereof, provided that the failure of the
Lender to make any such recordation or endorsement shall not affect the
obligations of the Borrower to make a payment when due of any amount owing under
the Credit Agreement or hereunder in respect of the Bid Rate Loans made by the
Lender.

This Note is one of the “Bid Rate Notes” referred to in that certain Credit
Agreement dated as of July 7, 2011, by and among the Borrower, the financial
institutions party thereto and their permitted assignees under Section 12.6
thereof, the Administrative Agent, PNC Bank, National Association, as
Syndication Agent, and each of Wells Fargo Securities, LLC, and PNC Capital
Markets LLC, as a Lead Arranger and Book Manager, and evidences Bid Rate Loans
made by the Lender thereunder. Terms used but not otherwise defined in this Note
have the respective meanings assigned to them in the Credit Agreement.

The Credit Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events and for prepayments of Bid Rate Loans upon
the terms and conditions specified therein.

Except as permitted by Section 12.6. of the Credit Agreement, this Note may not
be assigned by the Lender to any other Person.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

The Borrower hereby waives presentment for payment, demand, notice of demand,
notice of non-payment, protest, notice of protest and all other similar notices.

Time is of the essence for this Note.

[Signature on next page]

 

B-162



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed and delivered this Bid Rate
Note under seal as of the date first written above.

 

FEDERAL REALTY INVESTMENT TRUST By:  

 

  Name:  

 

  Title:  

 

 

B-163



--------------------------------------------------------------------------------

SCHEDULE OF BID RATE LOANS

This Note evidences Bid Rate Loans made under the within-described Credit
Agreement to the Borrower, on the dates, in the principal amounts, bearing
interest at the rates and maturing on the dates set forth below, subject to the
payments and prepayments of principal set forth below:

 

Date of

Loan

 

Principal

Amount of

Loan

 

Interest

Rate

  

Maturity

Date of

Loan

  

Amount

Paid or

Prepaid

  

Unpaid
Principal
Amount

  

Notation

Made By

                               

 

B-164



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF DESIGNATION AGREEMENT

THIS DESIGNATION AGREEMENT dated as of                     ,          (the
“Agreement”) by and among                                          (the
“Designating Lender”),                                          (the “Designated
Lender”) and Wells Fargo Bank, National Association, as Administrative Agent
(together with its successors and permitted assigns, the “Administrative
Agent”).

WHEREAS, the Designating Lender is a Lender under that certain Credit Agreement
dated as of July 7, 2011, by and among Federal Realty Investment Trust, a real
estate investment trust formed under the laws of the State of Maryland (the
“Borrower”), the financial institutions party thereto and their permitted
assignees under Section 12.6. thereof, the Administrative Agent, PNC Bank,
National Association, as Syndication Agent, and each of Wells Fargo Securities,
LLC, and PNC Capital Markets LLC, as a Lead Arranger and Book Manager;

WHEREAS, pursuant to Section 12.6.(h), the Designating Lender desires to
designate the Designated Lender as its “Designated Lender” under and as defined
in the Credit Agreement; and

WHEREAS, the Administrative Agent consents to such designation on the terms and
conditions set forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged by the parties hereto, the parties hereto
hereby agree as follows:

Section 1. Designation. Subject to the terms and conditions of this Agreement,
the Designating Lender hereby designates the Designated Lender, and the
Designated Lender hereby accepts such designation, to have a right to make Bid
Rate Loans on behalf of the Designating Lender pursuant to Section 2.2. of the
Credit Agreement. Any assignment by the Designating Lender to the Designated
Lender of rights to make a Bid Rate Loan shall only be effective at the time
such Bid Rate Loan is funded by the Designated Lender. The Designated Lender,
subject to the terms and conditions hereof, hereby agrees to make such accepted
Bid Rate Loans and to perform such other obligations as may be required of it as
a Designated Lender under the Credit Agreement.

Section 2. Designating Lender Not Discharged. Notwithstanding the designation of
the Designated Lender hereunder, the Designating Lender shall be and remain
obligated to the Borrower, the Administrative Agent and the Lenders for each and
every of the obligations of the Designating Lender and its related Designated
Lender with respect to the Credit Agreement and the other Loan Documents,
including, without limitation, any indemnification obligations under
Section 11.6. of the Credit Agreement and any sums otherwise payable to the
Borrower by the Designated Lender.

Section 3. No Representations by Designating Lender. The Designating Lender
makes no representation or warranty and, except as set forth in Section 8 below,
assumes no responsibility pursuant to this Agreement with respect to (a) any
statements, warranties or representations made in or in connection with any Loan
Document or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of any Loan Document or any other instrument and document
furnished pursuant thereto and (b) the financial condition of the Borrower, any
other Loan Party or any other Subsidiary of the Borrower or the performance or
observance by the Borrower or any other Loan Party of any of its

 

C-165



--------------------------------------------------------------------------------

obligations under any Loan Document to which it is a party or any other
instrument or document furnished pursuant thereto.

Section 4. Representations and Covenants of Designated Lender. The Designated
Lender makes and confirms to the Administrative Agent, the Designating Lender,
and the other Lenders all of the representations, warranties and covenants of a
Lender under the Credit Agreement. Not in limitation of the foregoing, the
Designated Lender (a) represents and warrants that it (i) is legally authorized
to enter into this Agreement; (ii) is an “accredited investor” (as such term is
used in Regulation D of the Securities Act) and (iii) meets the requirements of
a “Designated Lender” contained in the definition of such term contained in the
Credit Agreement; (b) confirms that it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant thereto and such other documents and information (including
without limitation the Loan Documents) as it has deemed appropriate to make its
own credit analysis and decision to enter into this Agreement; (c) confirms that
it has, independently and without reliance upon the Administrative Agent, any
other Lender or counsel to the Administrative Agent, or any of their respective
officers, directors, employees, agents or counsel, and based on such financial
statements and such other documents and information, made its own credit
analysis and decision to become a Designated Lender under the Credit Agreement;
(d) appoints and authorizes the Administrative Agent to take such action as
contractual representative on its behalf and to exercise such powers under the
Loan Documents as are delegated to the Administrative Agent by the terms thereof
together with such powers as are reasonably incidental thereto; and (e) agrees
that it will become a party to and shall be bound by the Credit Agreement, the
other Loan Documents to which the other Lenders are a party on the Effective
Date (as defined below) and will perform in accordance therewith all of the
obligations which are required to be performed by it as a Designated Lender. The
Designated Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent, any other Lender or counsel to the
Administrative Agent or any of their respective officers, directors, employees
and agents, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement or any Note or pursuant to any
other obligation. The Designated Lender acknowledges and agrees that except as
expressly required under the Credit Agreement, the Administrative Agent shall
have no duty or responsibility whatsoever, either initially or on a continuing
basis, to provide the Designated Lender with any credit or other information
with respect to the Borrower, any other Loan Party or any other Subsidiary or to
notify the Designated Lender of any Default or Event of Default.

Section 5. Appointment of Designating Lender as Attorney-In-Fact. The Designated
Lender hereby appoints the Designating Lender as the Designated Lender’s agent
and attorney-in-fact, and grants to the Designating Lender an irrevocable power
of attorney, to receive any and all payments to be made for the benefit of the
Designated Lender under the Credit Agreement, to deliver and receive all notices
and other communications under the Credit Agreement and other Loan Documents and
to exercise on the Designated Lender’s behalf all rights to vote and to grant
and make approvals, waivers, consents or amendments to or under the Credit
Agreement or other Loan Documents. Any document executed by the Designating
Lender on the Designated Lender’s behalf in connection with the Credit Agreement
or other Loan Documents shall be binding on the Designated Lender. The Borrower,
the Administrative Agent and each of the Lenders may rely on and are
beneficiaries of the preceding provisions.

Section 6. Acceptance by the Administrative Agent. Following the execution of
this Agreement by the Designating Lender and the Designated Lender, the
Designating Lender will (i) deliver to the Administrative Agent a duly executed
original of this Agreement for acceptance by the Administrative Agent and
(ii) pay to the Administrative Agent the fee, if any, payable under the
applicable provisions of the Credit Agreement whereupon this Agreement shall
become effective as of the date of such acceptance or such other date as may be
specified on the signature page hereof (the “Effective Date”).

 

C-166



--------------------------------------------------------------------------------

Section 7. Effect of Designation. Upon such acceptance and recording by the
Administrative Agent, as of the Effective Date, the Designated Lender shall be a
party to the Credit Agreement with a right to make Bid Rate Loans as a Lender
pursuant to Section 2.2. of the Credit Agreement and the rights and obligations
of a Lender related thereto; provided, however, that the Designated Lender shall
not be required to make payments with respect to such obligations except to the
extent of excess cash flow of the Designated Lender which is not otherwise
required to repay obligations of the Designated Lender which are then due and
payable. Notwithstanding the foregoing, the Designating Lender, as agent for the
Designated Lender, shall be and remain obligated to the Borrower, the
Administrative Agent and the Lenders for each and every obligation of the
Designated Lender and the Designating Lender with respect to the Credit
Agreement.

Section 8. Indemnification of Designated Lender. The Designating Lender
unconditionally agrees to pay or reimburse the Designated Lender and save the
Designated Lender harmless against all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever which may be imposed or asserted by any of the
parties to the Loan Documents against the Designated Lender, in its capacity as
such, in any way relating to or arising out of this Agreement or any other Loan
Documents or any action taken or omitted by the Designated Lender hereunder or
thereunder, provided that the Designating Lender shall not be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements if the same results from the
Designated Lender’s gross negligence or willful misconduct.

Section 9. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

Section 10. Counterparts. This Agreement may be executed in any number of
counterparts each of which, when taken together, shall constitute one and the
same agreement.

Section 11. Headings. Section headings have been inserted herein for convenience
only and shall not be construed to be a part hereof.

Section 12. Amendments; Waivers. This Agreement may not be amended, changed,
waived or modified except by a writing executed by all parties hereto.

Section 13. Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.

Section 14. Definitions. Terms not otherwise defined herein are used herein with
the respective meanings given them in the Credit Agreement.

[Signatures on Following Page]

 

C-167



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Designation
Agreement as of the date and year first written above.

 

EFFECTIVE DATE:  

 

DESIGNATING LENDER: [NAME OF DESIGNATING LENDER]

By:  

 

  Name:  

 

  Title:  

 

DESIGNATED LENDER: [NAME OF DESIGNATED LENDER] By:  

 

  Name:  

 

  Title:  

 

Accepted as of the date first written above.

 

ADMINISTRATIVE AGENT:

WELLS FARGO BANK, NATIONAL ASSOCIATION

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

C-168



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF GUARANTY

THIS GUARANTY dated as of July 7, 2011, is executed and delivered by each of the
undersigned and the other Persons from time to time party hereto pursuant to the
execution and delivery of an Accession Agreement in the form of Annex I hereto
(all of the undersigned, together with such other Persons each a “Guarantor” and
collectively, the “Guarantors”) in favor of WELLS FARGO BANK, NATIONAL
ASSOCIATION, in its capacity as Administrative Agent (together with its
successors and permitted assigns, the “Administrative Agent”) for the Lenders
(as defined herein) under that certain Credit Agreement dated as of July 7,
2011, by and among Federal Realty Investment Trust, a real estate investment
trust formed under the laws of the State of Maryland (the “Borrower”), the
financial institutions party thereto and their permitted assignees under
Section 12.6. thereof (collectively, the “Lenders”), the Administrative Agent,
PNC Bank, National Association, as Syndication Agent, and each of Wells Fargo
Securities, LLC, and PNC Capital Markets LLC, as a Lead Arranger and Book
Manager, for the benefit of itself, the Issuing Bank, and the Lenders (the
Administrative Agent, the Lenders, and the Issuing Bank, each individually a
“Guarantied Party” and collectively, the “Guarantied Parties”).

WHEREAS, pursuant to the Credit Agreement, the Administrative Agent and the
Lenders have agreed to make available to the Borrower certain financial
accommodations on the terms and conditions set forth in the Credit Agreement;

WHEREAS, the Borrower and each of the Guarantors, though separate legal
entities, are mutually dependent on each other in the conduct of their
respective businesses as an integrated operation and have determined it to be in
their mutual best interests to obtain financing from the Administrative Agent
and the Lenders through their collective efforts;

WHEREAS, each Guarantor acknowledges that it will receive direct and indirect
benefits from the Administrative Agent and the Lenders making such financial
accommodations available to the Borrower under the Credit Agreement and,
accordingly, each Guarantor is willing to guarantee the Borrower’s obligations
to the Administrative Agent and the Lenders on the terms and conditions
contained herein; and

WHEREAS, each Guarantor’s execution and delivery of this Guaranty is a condition
to the Administrative Agent and the Lenders making, and continuing to make, such
financial accommodations to the Borrower.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each Guarantor, each Guarantor agrees as
follows:

Section 1. Guaranty. Each Guarantor hereby absolutely, irrevocably and
unconditionally guaranties the due and punctual payment and performance when
due, whether at stated maturity, by acceleration or otherwise, of all of the
following (collectively referred to as the “Guarantied Obligations”): (a) all
indebtedness, liabilities, obligations, covenants and duties owing by the
Borrower to the Administrative Agent or any other Guarantied Party under or in
connection with the Credit Agreement and any other Loan Document, including
without limitation, the repayment of all

 

D-169



--------------------------------------------------------------------------------

principal of the Loans, the Reimbursement Obligations and all other Letter of
Credit Liabilities, and the payment of all interest, Fees, charges, reasonable
attorneys’ fees and other amounts payable to the Administrative Agent or any
other Guarantied Party thereunder or in connection therewith (including, to the
extent permitted by Applicable Law, interest, Fees and other amounts that would
accrue and become due after the filing of a case or other proceeding under the
Bankruptcy Code (as defined below) or other similar Applicable Law but for the
commencement of such case or proceeding, whether or not such amounts are allowed
or allowable in whole or in part in such case or proceeding); (b) any and all
extensions, renewals, modifications, amendments or substitutions of the
foregoing; (c) all other Obligations; and (d) all reasonable out-of-pocket costs
and expenses, including, without limitation, reasonable attorneys’ fees and
disbursements for which the Borrower is responsible under Section 12.2. of the
Credit Agreement.

Section 2. Guaranty of Payment and Not of Collection. This Guaranty is a
guaranty of payment, and not of collection, and a debt of each Guarantor for its
own account. Accordingly, none of the Administrative Agent or the other
Guarantied Parties shall be obligated or required before enforcing this Guaranty
against any Guarantor: (a) to pursue any right or remedy any of them may have
against the Borrower, any other Guarantor or any other Person or commence any
suit or other proceeding against the Borrower, any other Guarantor or any other
Person in any court or other tribunal; (b) to make any claim in a liquidation or
bankruptcy of the Borrower, any other Guarantor or any other Person; or (c) to
make demand of the Borrower, any other Guarantor or any other Person or to
enforce or seek to enforce or realize upon any collateral security, if any, held
by the Administrative Agent or any other Guarantied Party which may secure any
of the Guarantied Obligations.

Section 3. Guaranty Absolute. Each Guarantor guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the documents
evidencing the same, regardless of any Applicable Law now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the
Administrative Agent or the other Guarantied Parties with respect thereto. The
liability of each Guarantor under this Guaranty shall be absolute, irrevocable
and unconditional in accordance with its terms and shall remain in full force
and effect without regard to, and shall not be released, suspended, discharged,
terminated or otherwise affected by, any circumstance or occurrence whatsoever,
including without limitation, the following (whether or not such Guarantor
consents thereto or has notice thereof):

(a) (i) any change in the amount, interest rate or due date or other term of any
of the Guarantied Obligations, (ii) any change in the time, place or manner of
payment of all or any portion of the Guarantied Obligations, (iii) any amendment
or waiver of, or consent to the departure from or other indulgence with respect
to, the Credit Agreement, any other Loan Document, or any other document or
instrument evidencing or relating to any Guarantied Obligations, or (iv) any
waiver, renewal, extension, addition, or supplement to, or deletion from, or any
other action or inaction under or in respect of, the Credit Agreement, any of
the other Loan Documents, or any other documents, instruments or agreements
relating to the Guarantied Obligations or any other instrument or agreement
referred to therein or evidencing any Guarantied Obligations or any assignment
or transfer of any of the foregoing;

 

D-170



--------------------------------------------------------------------------------

(b) any lack of validity or enforceability of the Credit Agreement, any of the
other Loan Documents, or any other document, instrument or agreement referred to
therein or evidencing any Guarantied Obligations or any assignment or transfer
of any of the foregoing;

(c) any furnishing to the Administrative Agent or the other Guarantied Parties
of any security for the Guarantied Obligations, or any sale, exchange, release
or surrender of, or realization on, any collateral securing any of the
Obligations;

(d) any settlement or compromise of any of the Guarantied Obligations, any
security therefor, or any liability of any other party with respect to the
Guarantied Obligations, or any subordination of the payment of the Guarantied
Obligations to the payment of any other liability of the Borrower or any other
Loan Party;

(e) any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to such Guarantor,
the Borrower, any other Loan Party or any other Person, or any action taken with
respect to this Guaranty by any trustee or receiver, or by any court, in any
such proceeding;

(f) any act or failure to act by the Borrower, any other Loan Party or any other
Person which may adversely affect such Guarantor’s subrogation rights, if any,
against the Borrower to recover payments made under this Guaranty;

(g) any nonperfection or impairment of any security interest, if any, or other
Lien on any collateral, if any, securing in any way any of the Guarantied
Obligations;

(h) any application of sums paid by the Borrower, any other Guarantor or any
other Person with respect to the liabilities of the Borrower to the
Administrative Agent or the other Guarantied Parties, regardless of what
liabilities of the Borrower remain unpaid;

(i) any defect, limitation or insufficiency in the borrowing powers of the
Borrower or in the exercise thereof;

(j) any change in the corporate existence, structure or ownership of the
Borrower or any other Loan Party;

(k) any statement, representation or warranty made or deemed made by or on
behalf of the Borrower, any Guarantor or any other Loan Party under any Loan
Document, or any amendment hereto or thereto, proves to have been incorrect or
misleading in any respect; or

(l) any other circumstance which might otherwise constitute a defense available
to, or a discharge of, a Guarantor hereunder (other than indefeasible payment
and performance in full in cash or release or termination of the obligations of
any Guarantor hereunder pursuant to the terms of the Credit Agreement).

Section 4. Action with Respect to Guarantied Obligations. The Administrative
Agent and the other Guarantied Parties may, at any time and from time to time,
without the consent of, or notice to, any Guarantor, and without discharging any
Guarantor from its obligations hereunder, take any

 

D-171



--------------------------------------------------------------------------------

and all actions described in Section 3 and may otherwise: (a) amend, modify,
alter or supplement the terms of any of the Guarantied Obligations, including,
but not limited to, extending or shortening the time of payment of any of the
Guarantied Obligations or changing the interest rate that may accrue on any of
the Guarantied Obligations; (b) amend, modify, alter or supplement the Credit
Agreement or any other Loan Document; (c) sell, exchange, release or otherwise
deal with all, or any part, of any collateral securing any of the Guarantied
Obligations; (d) release any other Loan Party or other Person liable in any
manner for the payment or collection of the Guarantied Obligations;
(e) exercise, or refrain from exercising, any rights against the Borrower, any
other Guarantor or any other Person; and (f) apply any sum, by whomsoever paid
or however realized, to the Guarantied Obligations in such order as the
Administrative Agent and the other Guarantied Parties shall elect.

Section 5. Representations and Warranties. Each Guarantor hereby makes to the
Administrative Agent and the other Guarantied Parties all of the representations
and warranties made by the Borrower with respect to or in any way relating to
such Guarantor in the Credit Agreement and the other Loan Documents, as if the
same were set forth herein in full.

Section 6. Covenants. Each Guarantor will comply with all covenants which the
Borrower is to cause such Guarantor to comply with under the terms of the Credit
Agreement or any of the other Loan Documents.

Section 7. Waiver. Each Guarantor, to the fullest extent permitted by Applicable
Law, hereby waives notice of acceptance hereof or any presentment, demand,
protest or notice of any kind, and any other act or thing, or omission or delay
to do any other act or thing, which in any manner or to any extent might vary
the risk of such Guarantor or which otherwise might operate to discharge such
Guarantor from its obligations hereunder.

Section 8. Inability to Accelerate Loan. If the Administrative Agent and/or the
other Guarantied Parties are prevented under Applicable Law or otherwise from
demanding or accelerating payment of any of the Guarantied Obligations by reason
of any automatic stay or otherwise, the Administrative Agent and/or the other
Guarantied Parties shall be entitled to receive from each Guarantor, upon demand
therefor, the sums which otherwise would have been due had such demand or
acceleration occurred.

Section 9. Reinstatement of Guarantied Obligations. If claim is ever made on the
Administrative Agent or any of the other Guarantied Parties for repayment or
recovery of any amount or amounts received in payment or on account of any of
the Guarantied Obligations, and the Administrative Agent or such other
Guarantied Party repays all or part of said amount by reason of (a) any
judgment, decree or order of any court or administrative body of competent
jurisdiction, or (b) any settlement or compromise of any such claim effected by
the Administrative Agent or such other Guarantied Party with any such claimant
(including the Borrower or a trustee in bankruptcy for the Borrower), then and
in such event each Guarantor agrees that any such judgment, decree, order,
settlement or compromise shall be binding on it, notwithstanding any revocation
hereof or the cancellation of the Credit Agreement, any of the other Loan
Documents, or any other instrument evidencing any liability of the Borrower, and
such Guarantor shall be and remain liable to the Administrative Agent or such
other Guarantied Party for the amounts so repaid or recovered to the same extent
as if such amount had never originally been paid to the Administrative Agent or
such other Guarantied Party.

 

D-172



--------------------------------------------------------------------------------

Section 10. Subrogation. Upon the making by any Guarantor of any payment
hereunder for the account of the Borrower, such Guarantor shall be subrogated to
the rights of the payee against the Borrower; provided, however, that such
Guarantor shall not enforce any right or receive any payment by way of
subrogation or otherwise take any action in respect of any other claim or cause
of action such Guarantor may have against the Borrower arising by reason of any
payment or performance by such Guarantor pursuant to this Guaranty, unless and
until all of the Guarantied Obligations have been indefeasibly paid and
performed in full. If any amount shall be paid to such Guarantor on account of
or in respect of such subrogation rights or other claims or causes of action,
such Guarantor shall hold such amount in trust for the benefit of the
Administrative Agent and the other Guarantied Parties and shall forthwith pay
such amount to the Administrative Agent to be credited and applied against the
Guarantied Obligations, whether matured or unmatured, in accordance with the
terms of the Credit Agreement or to be held by the Administrative Agent as
collateral security for any Guarantied Obligations existing.

Section 11. Payments Free and Clear. All sums payable by each Guarantor
hereunder, whether of principal, interest, Fees, expenses, premiums or
otherwise, shall be paid in full, without set-off or counterclaim or any
deduction or withholding whatsoever (including any Taxes, subject to
Section 3.10. of the Credit Agreement) and if any Guarantor is required by
Applicable Law or by a Governmental Authority to make any such deduction or
withholding, such Guarantor shall pay to the Administrative Agent and the other
Guarantied Parties such additional amount as will result in the receipt by the
Administrative Agent and the other Guarantied Parties of the full amount payable
hereunder had such deduction or withholding not occurred or been required.

Section 12. Set-off. In addition to any rights now or hereafter granted under
any of the other Loan Documents or Applicable Law and not by way of limitation
of any such rights, each Guarantor hereby authorizes the Administrative Agent,
each Lender and any of their respective Affiliates, at any time while an Event
of Default exists, without any prior notice to such Guarantor or to any other
Person, any such notice being hereby expressly waived, but in the case of a
Lender or an Affiliate of a Lender subject to receipt of the prior written
consent of the Administrative Agent exercised in its sole discretion, to set off
and to appropriate and to apply any and all deposits (general or special,
including, but not limited to, indebtedness evidenced by certificates of
deposit, whether matured or unmatured) and any other indebtedness at any time
held or owing by the Administrative Agent, such Lender, or any of their
respective Affiliates, to or for the credit or the account of such Guarantor
against and on account of any of the Guarantied Obligations, although such
obligations shall be contingent or unmatured.

Section 13. Subordination. Each Guarantor hereby expressly covenants and agrees
for the benefit of the Administrative Agent and the other Guarantied Parties
that all obligations and liabilities of the Borrower to such Guarantor of
whatever description, including without limitation, all intercompany receivables
of such Guarantor from the Borrower (collectively, the “Junior Claims”) shall be
subordinate and junior in right of payment to all Guarantied Obligations. If an
Event of Default shall exist, then no Guarantor shall accept any direct or
indirect payment (in cash, property or securities, by setoff or otherwise) from
the Borrower on account of or in any manner in respect of any Junior Claim until
all of the Guarantied Obligations have been paid in full in cash.

 

D-173



--------------------------------------------------------------------------------

Section 14. Avoidance Provisions. It is the intent of each Guarantor, the
Administrative Agent and the other Guarantied Parties that in any Proceeding,
such Guarantor’s maximum obligation hereunder shall equal, but not exceed, the
maximum amount which would not otherwise cause the obligations of such Guarantor
hereunder (or any other obligations of such Guarantor to the Administrative
Agent and the other Guarantied Parties) to be avoidable or unenforceable against
such Guarantor in such Proceeding as a result of Applicable Law, including
without limitation, (a) Section 548 of the Bankruptcy Code and (b) any state
fraudulent transfer or fraudulent conveyance act or statute applied in such
Proceeding, whether by virtue of Section 544 of the Bankruptcy Code or
otherwise. The Applicable Laws under which the possible avoidance or
unenforceability of the obligations of such Guarantor hereunder (or any other
obligations of such Guarantor to the Administrative Agent and the other
Guarantied Parties) shall be determined in any such Proceeding are referred to
as the “Avoidance Provisions”. Accordingly, to the extent that the obligations
of any Guarantor hereunder would otherwise be subject to avoidance under the
Avoidance Provisions, the maximum Guarantied Obligations for which such
Guarantor shall be liable hereunder shall be reduced to that amount which, as of
the time any of the Guarantied Obligations are deemed to have been incurred
under the Avoidance Provisions, would not cause the obligations of such
Guarantor hereunder (or any other obligations of such Guarantor to the
Administrative Agent and the other Guarantied Parties), to be subject to
avoidance under the Avoidance Provisions. This Section is intended solely to
preserve the rights of the Administrative Agent and the other Guarantied Parties
hereunder to the maximum extent that would not cause the obligations of any
Guarantor hereunder to be subject to avoidance under the Avoidance Provisions,
and no Guarantor or any other Person shall have any right or claim under this
Section as against the Administrative Agent and the other Guarantied Parties
that would not otherwise be available to such Person under the Avoidance
Provisions.

Section 15. Information. Each Guarantor assumes all responsibility for being and
keeping itself informed of the financial condition of the Borrower and the other
Guarantors, and of all other circumstances bearing upon the risk of nonpayment
of any of the Guarantied Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and agrees that neither
the Administrative Agent nor any of the other Guarantied Parties shall have any
duty whatsoever to advise any Guarantor of information regarding such
circumstances or risks.

Section 16. Governing Law. THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

SECTION 17. WAIVER OF JURY TRIAL.

(a) EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG ANY GUARANTOR, THE ADMINISTRATIVE AGENT, THE ISSUING BANK, OR ANY OF THE
LENDERS WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD
RESULT IN DELAY AND EXPENSE TO THE PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED
BY APPLICABLE LAW, EACH OF THE LENDERS, THE ISSUING BANK, AND THE ADMINISTRATIVE
AGENT AND EACH GUARANTOR HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY
ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY

 

D-174



--------------------------------------------------------------------------------

COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY
HERETO ARISING OUT OF THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR BY REASON OF
ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG ANY
GUARANTOR, THE ADMINISTRATIVE AGENT, THE ISSUING BANK, OR ANY OF THE LENDERS OF
ANY KIND OR NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.

(b) EACH OF THE GUARANTORS, THE ADMINISTRATIVE AGENT, THE ISSUING BANK, AND EACH
LENDER HEREBY AGREES THE FEDERAL DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW
YORK AND ANY STATE COURT LOCATED IN THE BOROUGH OF MANHATTAN, NEW YORK, NEW YORK
SHALL HAVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR
AMONG ANY GUARANTOR, THE ADMINISTRATIVE AGENT, THE ISSUING BANK, OR ANY OF THE
LENDERS, PERTAINING DIRECTLY OR INDIRECTLY TO THIS GUARANTY OR ANY OTHER LOAN
DOCUMENT OR TO ANY MATTER ARISING HEREFROM OR THEREFROM. EACH GUARANTOR AND EACH
OF THE GUARANTIED PARTIES EXPRESSLY SUBMIT AND CONSENT IN ADVANCE TO SUCH
JURISDICTION IN ANY ACTION OR PROCEEDING COMMENCED IN SUCH COURTS WITH RESPECT
TO SUCH CLAIMS OR DISPUTES. EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY
NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND
EACH AGREES NOT TO PLEAD OR CLAIM THE SAME. THE CHOICE OF FORUM SET FORTH IN
THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY ANY
PARTY OR THE ENFORCEMENT BY ANY PARTY OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN
ANY OTHER APPROPRIATE JURISDICTION.

(c) THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH THE
ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS GUARANTY.

Section 18. Loan Accounts. The Administrative Agent and each Lender may maintain
books and accounts setting forth the amounts of principal, interest and other
sums paid and payable with respect to the Guarantied Obligations, and in the
case of any dispute relating to any of the outstanding amount, payment or
receipt of any of the Guarantied Obligations or otherwise, the entries in such
books and accounts shall be deemed conclusive evidence of the amounts and other
matters set forth herein, absent manifest error. The failure of the
Administrative Agent or any Lender to maintain such books and accounts shall not
in any way relieve or discharge any Guarantor of any of its obligations
hereunder.

Section 19. Waiver of Remedies. No delay or failure on the part of the
Administrative Agent or any of the other Guarantied Parties in the exercise of
any right or remedy it may have against any Guarantor hereunder or otherwise
shall operate as a waiver thereof, and no single or partial exercise by the
Administrative Agent or any of the other Guarantied Parties of any such right

 

D-175



--------------------------------------------------------------------------------

or remedy shall preclude any other or further exercise thereof or the exercise
of any other such right or remedy.

Section 20. Termination. This Guaranty shall remain in full force and effect
with respect to each Guarantor until payment in full in cash of the Guarantied
Obligations and the other Obligations, the termination or expiration of all of
the Lenders’ and the Administrative Agent’s obligations to make loans or other
financial accommodations or extensions of credit to the Borrower, and the
termination or cancellation of the Credit Agreement in accordance with its
terms.

Section 21. Successors and Assigns. Each reference herein to the Administrative
Agent or the other Guarantied Parties shall be deemed to include such Person’s
respective successors and assigns (including, but not limited to, any holder of
the Guarantied Obligations) in whose favor the provisions of this Guaranty also
shall inure, and each reference herein to each Guarantor shall be deemed to
include such Guarantor’s successors and assigns, upon whom this Guaranty also
shall be binding. The Lenders may, in accordance with the applicable provisions
of the Credit Agreement, assign, transfer or sell any Guarantied Obligation, or
grant or sell participations in any Guarantied Obligations, to any Person
without the consent of, or notice to, any Guarantor and without releasing,
discharging or modifying any Guarantor’s obligations hereunder. Subject to
Section 12.9. of the Credit Agreement, each Guarantor hereby consents to the
delivery by the Administrative Agent or any Lender to any Eligible Assignee or
Participant (or any prospective Eligible Assignee or Participant) of any
financial or other information regarding the Borrower or any Guarantor. No
Guarantor may assign or transfer its rights or obligations hereunder to any
Person without the prior written consent of the Administrative Agent and all
other Guarantied Parties and any such assignment or other transfer to which the
Administrative Agent and all of the other Guarantied Parties have not so
consented shall be null and void.

Section 22. JOINT AND SEVERAL OBLIGATIONS. THE OBLIGATIONS OF THE GUARANTORS
HEREUNDER SHALL BE JOINT AND SEVERAL, AND ACCORDINGLY, EACH GUARANTOR CONFIRMS
THAT IT IS LIABLE FOR THE FULL AMOUNT OF THE “GUARANTIED OBLIGATIONS” AND ALL OF
THE OBLIGATIONS AND LIABILITIES OF EACH OF THE OTHER GUARANTORS HEREUNDER.

Section 23. Amendments. This Guaranty may not be amended except in a writing
signed by the Requisite Lenders (or all of the Lenders if required under the
terms of the Credit Agreement), the Administrative Agent and each Guarantor.

Section 24. Payments. All payments to be made by any Guarantor pursuant to this
Guaranty shall be made in Dollars, in immediately available funds to the
Administrative Agent at the Principal Office, not later than 2:00 p.m. on the
date of demand therefor.

Section 25. Notices. All notices, requests and other communications hereunder
shall be in writing (including facsimile transmission or similar writing) and
shall be given (a) to each Guarantor at its address set forth below its
signature hereto, (b) to the Administrative Agent or any Lender at its
respective address for notices provided for in the Credit Agreement, or (c) as
to each such party at such other address as such party shall designate in a
written notice to the other parties. Each such notice, request or other
communication shall be effective (i) if mailed, when received; (ii) if

 

D-176



--------------------------------------------------------------------------------

telecopied, when transmitted; or (iii) if hand delivered, when delivered;
provided, however, that any notice of a change of address for notices shall not
be effective until received.

Section 26. Severability. In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.

Section 27. Headings. Section headings used in this Guaranty are for convenience
only and shall not affect the construction of this Guaranty.

Section 28. Limitation of Liability. Neither the Administrative Agent nor any of
the other Guarantied Parties, nor any Affiliate, officer, director, employee,
attorney, or agent of the Administrative Agent or any of the other Guarantied
Parties, shall have any liability with respect to, and each Guarantor hereby
waives, releases, and agrees not to sue any of them upon, any claim for any
special, indirect, incidental, or consequential damages suffered or incurred by
a Guarantor in connection with, arising out of, or in any way related to, this
Guaranty or any of the other Loan Documents, or any of the transactions
contemplated by this Guaranty, the Credit Agreement or any of the other Loan
Documents. Each Guarantor hereby waives, releases, and agrees not to sue the
Administrative Agent or any of the other Guarantied Parties or any of the
Administrative Agent’s or of any other Guarantied Parties’, officers, directors,
employees, attorneys, or agents for punitive damages in respect of any claim in
connection with, arising out of, or in any way related to, this Guaranty, the
Credit Agreement or any of the other Loan Documents, or any of the transactions
contemplated by the Credit Agreement or financed thereby.

Section 29. Electronic Delivery of Certain Information. Each Guarantor
acknowledges and agrees that information regarding the Guarantor may be
delivered electronically pursuant to Section 8.5. of the Credit Agreement.

Section 30. Definitions. (a) For the purposes of this Guaranty:

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as amended from time to time, and any successor statute or
statutes and all rules and regulations from time to time promulgated thereunder,
and any comparable foreign laws relating to bankruptcy, insolvency or creditors’
rights.

“Proceeding” means any of the following: (i) a voluntary or involuntary case
concerning any Guarantor shall be commenced under the Bankruptcy Code; (ii) a
custodian (as defined in such Bankruptcy Code or any other applicable bankruptcy
laws) is appointed for, or takes charge of, all or any substantial part of the
property of any Guarantor; (iii) any other proceeding under any Applicable Law,
domestic or foreign, relating to bankruptcy, insolvency, reorganization,
winding-up or composition for adjustment of debts, whether now or hereafter in
effect, is commenced relating to any Guarantor; (iv) any Guarantor is
adjudicated insolvent or bankrupt; (v) any order of relief or other order
approving any such case or proceeding is entered by a court of competent
jurisdiction; (vi) any Guarantor makes a general assignment for the benefit of
creditors; (vii) any Guarantor shall fail to pay, or shall state that it is
unable to pay, or shall be unable to pay, its debts generally as they become
due; (viii) any Guarantor shall call a meeting of its creditors with a view to
arranging a composition or adjustment of its debts; (ix) any Guarantor shall by
any act or failure to act indicate

 

D-177



--------------------------------------------------------------------------------

its consent to, approval of or acquiescence in any of the foregoing; or (x) any
corporate action shall be taken by any Guarantor for the purpose of effecting
any of the foregoing.

(b) Terms not otherwise defined herein are used herein with the respective
meanings given them in the Credit Agreement.

[Signature on Next Page]

 

D-178



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this Guaranty
as of the date and year first written above.

 

[GUARANTORS] By:  

 

  Name:  

 

  Title:  

 

Address for Notices: c/o Federal Realty Investment Trust 1626 East Jefferson
Street Rockville, Maryland 20852-4041 Attn: General Counsel Telecopy Number:
(301) 998-3715 Telephone Number: (301) 998-8100

 

D-179



--------------------------------------------------------------------------------

ANNEX I

FORM OF ACCESSION AGREEMENT

THIS ACCESSION AGREEMENT dated as of                     , 20    , executed and
delivered by                                         , a                     
(the “New Guarantor”), in favor of (a) WELLS FARGO BANK, NATIONAL ASSOCIATION,
in its capacity as Administrative Agent (together with its successors and
permitted assigns, the “Administrative Agent”) for the Lenders (as defined
herein) under that certain Credit Agreement dated as of July 7, 2011, by and
among Federal Realty Investment Trust, a real estate investment trust formed
under the laws of the State of Maryland (the “Borrower”), the financial
institutions party thereto and their permitted assignees under Section 12.6.
thereof (collectively, the “Lenders”), the Administrative Agent, PNC Bank,
National Association, as Syndication Agent, and each of Wells Fargo Securities,
LLC, and PNC Capital Markets LLC, as a Lead Arranger and Book Manager, and
(b) the Lenders and the Issuing Bank (the Administrative Agent, the Lenders, and
the Issuing Bank, collectively, the “Guarantied Parties”).

WHEREAS, pursuant to the Credit Agreement, the Administrative Agent and the
Lenders have agreed to make available to the Borrower certain financial
accommodations on the terms and conditions set forth in the Credit Agreement;

WHEREAS, the Borrower, the New Guarantor, and the existing Guarantors, though
separate legal entities, are mutually dependent on each other in the conduct of
their respective businesses as an integrated operation and have determined it to
be in their mutual best interests to obtain financing from the Administrative
Agent and the Lenders through their collective efforts;

WHEREAS, the New Guarantor acknowledges that it will receive direct and indirect
benefits from the Administrative Agent and the Lenders making such financial
accommodations available to the Borrower under the Credit Agreement and,
accordingly, the New Guarantor is willing to guarantee the Borrower’s
obligations to the Administrative Agent and the Lenders on the terms and
conditions contained herein; and

WHEREAS, the New Guarantor’s execution and delivery of this Agreement is a
condition to the Administrative Agent and the Lenders continuing to make such
financial accommodations to the Borrower.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the New Guarantor, the New Guarantor agrees
as follows:

Section 1. Accession to Guaranty. The New Guarantor hereby agrees that it is a
“Guarantor” under that certain Guaranty dated as of July 7, 2011 (as amended,
restated, supplemented, or otherwise modified from time to time, the
“Guaranty”), made by each of the Guarantors party thereto in favor of the
Administrative Agent and the other Guarantied Parties and assumes all
obligations of a “Guarantor” thereunder and agrees to be bound thereby, all as
if the New Guarantor had been an original signatory to the Guaranty. Without
limiting the generality of the foregoing, the New Guarantor hereby:

 

D-180



--------------------------------------------------------------------------------

(a) irrevocably and unconditionally guarantees the due and punctual payment and
performance when due, whether at stated maturity, by acceleration or otherwise,
of all Guarantied Obligations (as defined in the Guaranty);

(b) makes to the Administrative Agent and the other Guarantied Parties as of the
date hereof each of the representations and warranties contained in Section 5 of
the Guaranty and agrees to be bound by each of the covenants contained in
Section 6 of the Guaranty; and

(c) consents and agrees to each provision set forth in the Guaranty.

SECTION 2. GOVERNING LAW. THIS ACCESSION AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

Section 3. Definitions. Capitalized terms used herein and not otherwise defined
herein shall have their respective defined meanings given them in the Credit
Agreement.

[Signatures on Next Page]

 

D-181



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Guarantor has caused this Accession Agreement to be
duly executed and delivered under seal by its duly authorized officers as of the
date first written above.

 

[NEW GUARANTOR] By:  

 

  Name:  

 

  Title:  

 

Address for Notices: c/o Federal Realty Investment Trust 1626 East Jefferson
Street Rockville, Maryland 20852-4041 Attn: General Counsel Telecopy Number:
(301) 998-3715 Telephone Number: (301) 998-8100

Accepted:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent By:  

 

  Name:  

 

  Title:  

 

 

D-182



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF NOTICE OF BORROWING

                    , 20    

Wells Fargo Bank, National Association

1753 Pinnacle Drive

5th Floor

McLean, VA 22102

Attn: John M. Freeman

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement dated as of July 7, 2011, by
and among Federal Realty Investment Trust, a real estate investment trust formed
under the laws of the State of Maryland (the “Borrower”), the financial
institutions party thereto and their permitted assignees under Section 12.6.
thereof, Wells Fargo Bank, National Association (together with its successors
and permitted assigns, the “Administrative Agent”), PNC Bank, National
Association, as Syndication Agent, and each of Wells Fargo Securities, LLC, and
PNC Capital Markets LLC, as a Lead Arranger and Book Manager. Capitalized terms
used herein, and not otherwise defined herein, have their respective meanings
given them in the Credit Agreement.

 

  1. Pursuant to Section 2.1.(b) of the Credit Agreement, the Borrower hereby
requests that the Lenders make Revolving Loans to the Borrower in an aggregate
principal amount equal to $                                        .

 

  2. The Borrower requests that such Revolving Loans be made available to the
Borrower on                     , 20    .

 

  3. The Borrower hereby requests that such Revolving Loans be of the following
Type:

[Check one box only]

¨ Base Rate Loans

¨ LIBOR Loans, with an initial Interest Period for a duration of:

[Check one box only]

¨ seven days

¨ one month

¨ three months

¨ six months

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the date of the making of the requested Revolving
Loans, and after making such Revolving Loans, (a) no Default or Event of Default
exists or shall exist, and none of the limits specified in Section 2.15. of the
Credit Agreement have been violated or shall be violated; and (b) the
representations and warranties made or deemed made by the Borrower and each
other Loan Party in the Loan Documents to which any of them is a party, are and
shall be true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty is and shall be true and correct in all respects)
with the same force and effect as if made on and as of such

 

E-183



--------------------------------------------------------------------------------

date except to the extent that such representations and warranties expressly
relate solely to an earlier date (in which case such representations and
warranties shall have been true and correct in all material respects (except in
the case of a representation or warranty qualified by materiality, in which case
such representation or warranty shall be true and correct in all respects) on
and as of such earlier date) and except for changes in factual circumstances not
prohibited under the Credit Agreement. In addition, the Borrower certifies to
the Administrative Agent and the Lenders that all conditions to the making of
the requested Revolving Loans contained in Article V. of the Credit Agreement
will have been satisfied (or waived in accordance with the terms of the Credit
Agreement) at the time such Revolving Loans are made.

 

FEDERAL REALTY INVESTMENT TRUST By:  

 

  Name:  

 

  Title:  

 

 

E-184



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF NOTICE OF CONTINUATION

                    , 20    

Wells Fargo Bank, National Association

1753 Pinnacle Drive

5th Floor

McLean, VA 22102

Attn: John M. Freeman

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement dated as of July 7, 2011, by
and among Federal Realty Investment Trust, a real estate investment trust formed
under the laws of the State of Maryland (the “Borrower”), the financial
institutions party thereto and their permitted assignees under Section 12.6.
thereof, Wells Fargo Bank, National Association (together with its successors
and permitted assigns, the “Administrative Agent”), PNC Bank, National
Association, as Syndication Agent, and each of Wells Fargo Securities, LLC, and
PNC Capital Markets LLC, as a Lead Arranger and Book Manager. Capitalized terms
used herein, and not otherwise defined herein, have their respective meanings
given them in the Credit Agreement.

Pursuant to Section 2.9. of the Credit Agreement, the Borrower hereby requests a
Continuation of Loans under the Credit Agreement, and in that connection sets
forth below the information relating to such Continuation as required by such
Section of the Credit Agreement:

 

  1. The requested date of such Continuation is                     , 20    .

 

  2. The aggregate principal amount of the Loans subject to the requested
Continuation is $                                         and the portion of
such principal amount subject to such Continuation is
$                                        .

 

  3. The current Interest Period of the Loans subject to such Continuation ends
on                     , 20    .

 

  4. The duration of the Interest Period for the Loans or portion thereof
subject to such Continuation is:

[Check one box only]

¨ seven days

¨ one month

¨ three months

¨ six months

[Continued on next page]

 

F-185



--------------------------------------------------------------------------------

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the proposed date of the requested Continuation,
and after giving effect to such Continuation (a) no Default or Event of Default
exists or shall exist, and none of the limits specified in Section 2.15. of the
Credit Agreement have been violated or shall be violated; and (b) the
representations and warranties made or deemed made by the Borrower and each
other Loan Party in the Loan Documents to which any of them is a party, are and
shall be true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty is and shall be true and correct in all respects)
with the same force and effect as if made on and as of such date except to the
extent that such representations and warranties expressly relate solely to an
earlier date (in which case such representations and warranties shall have been
true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of such earlier date) and except for changes in factual circumstances not
prohibited under the Credit Agreement.

If notice of the requested Continuation was given previously by telephone, this
notice shall be considered the written confirmation of such telephone notice
required by Section 2.9. of the Credit Agreement.

 

FEDERAL REALTY INVESTMENT TRUST By:  

 

  Name:  

 

  Title:  

 

 

F-186



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF NOTICE OF CONVERSION

                    , 20    

Wells Fargo Bank, National Association

1753 Pinnacle Drive

5th Floor

McLean, VA 22102

Attn: John M. Freeman

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement dated as of July 7, 2011, by
and among Federal Realty Investment Trust, a real estate investment trust formed
under the laws of the State of Maryland (the “Borrower”), the financial
institutions party thereto and their permitted assignees under Section 12.6.
thereof, Wells Fargo Bank, National Association (together with its successors
and permitted assigns, the “Administrative Agent”), PNC Bank, National
Association, as Syndication Agent, and each of Wells Fargo Securities, LLC, and
PNC Capital Markets LLC, as a Lead Arranger and Book Manager. Capitalized terms
used herein, and not otherwise defined herein, have their respective meanings
given them in the Credit Agreement.

Pursuant to Section 2.10. of the Credit Agreement, the Borrower hereby requests
a Conversion of Loans of one Type into Loans of another Type under the Credit
Agreement, and in that connection sets forth below the information relating to
such Conversion as required by such Section of the Credit Agreement:

 

  1. The requested date of such Conversion is                     , 20    .

 

  2. The Type of Loans to be Converted pursuant hereto is currently:

[Check one box only]

 

  ¨ Base Rate Loan

  ¨ LIBOR Loan

 

  3. The aggregate principal amount of the Loans subject to the requested
Conversion is $                             and the portion of such principal
amount subject to such Conversion is $                            .

 

G-187



--------------------------------------------------------------------------------

  4. The amount of such Loans to be so Converted is to be converted into Loans
of the following Type:

[Check one box only]

 

  ¨ Base Rate Loan

  ¨ LIBOR Loan, with an initial Interest Period for a duration of:

[Check one box only]

 

  ¨ seven days

  ¨ one month

  ¨ three months

  ¨ six months

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the proposed date of the requested Conversion, and
after giving effect to such Conversion (a) no Default or Event of Default exists
or shall exist9, and none of the limits specified in Section 2.15. of the Credit
Agreement have been violated or shall be violated; and (b) the representations
and warranties made or deemed made by the Borrower and each other Loan Party in
the Loan Documents to which any of them is a party, are and shall be true and
correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation or warranty
is and shall be true and correct in all respects) with the same force and effect
as if made on and as of such date except to the extent that such representations
and warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects (except in the case of a representation or warranty qualified by
materiality, in which case such representation or warranty shall be true and
correct in all respects) on and as of such earlier date) and except for changes
in factual circumstances not prohibited under the Credit Agreement.

If notice of the requested Continuation was given previously by telephone, this
notice shall be considered the written confirmation of such telephone notice
required by Section 2.10. of the Credit Agreement.

 

FEDERAL REALTY INVESTMENT TRUST By:  

 

  Name:  

 

  Title:  

 

 

9  Note: A Base Rate Loan may not be converted into a LIBOR Loan if an Event of
Default exists.

 

G-188



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF NOTICE OF SWINGLINE BORROWING

                    , 20    

Wells Fargo Bank, National Association

1753 Pinnacle Drive

5th Floor

McLean, VA 22102

Attn: John M. Freeman

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement dated as of July 7, 2011, by
and among Federal Realty Investment Trust, a real estate investment trust formed
under the laws of the State of Maryland (the “Borrower”), the financial
institutions party thereto and their permitted assignees under Section 12.6.
thereof, Wells Fargo Bank, National Association (together with its successors
and permitted assigns, the “Administrative Agent”), PNC Bank, National
Association, as Syndication Agent, and each of Wells Fargo Securities, LLC, and
PNC Capital Markets LLC, as a Lead Arranger and Book Manager. Capitalized terms
used herein, and not otherwise defined herein, have their respective meanings
given them in the Credit Agreement.

 

  1. Pursuant to Section 2.4.(b) of the Credit Agreement, the Borrower hereby
requests that the Swingline Lender make a Swingline Loan to the Borrower in an
amount equal to $                            .

 

  2. The Borrower requests that such Swingline Loan be made available to the
Borrower on                     , 20    .

 

  3. The Borrower requests that the proceeds of such Swingline Loan be made
available to the Borrower by                     , 20    .

The Borrower hereby certifies to the Administrative Agent, the Swingline Lender
and the other Lenders that as of the date hereof, as of the date of the making
of the requested Swingline Loan, and after making such Swingline Loan, (a) no
Default or Event of Default exists or shall exist, and none of the limits
specified in Section 2.15. of the Credit Agreement have been violated or shall
be violated; and (b) the representations and warranties made or deemed made by
the Borrower and each other Loan Party in the Loan Documents to which any of
them is a party, are and shall be true and correct in all material respects
(except in the case of a representation or warranty qualified by materiality, in
which case such representation or warranty is and shall be true and correct in
all respects) with the same force and effect as if made on and as of such date
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
shall have been true and correct in all material respects (except in the case of
a representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of such earlier date) and except for changes in factual circumstances not
prohibited under the Credit Agreement. In addition, the Borrower certifies to
the Administrative Agent and the Lenders that all conditions to the making of
the requested Swingline Loan contained in Article V. of the Credit Agreement
will have been satisfied (or waived in accordance with the terms of the Credit
Agreement) at the time such Swingline Loan is made.

 

H-189



--------------------------------------------------------------------------------

[Continued on next page]

 

H-190



--------------------------------------------------------------------------------

If notice of the requested borrowing of this Swingline Loan was previously given
by telephone, this notice is to be considered the written confirmation of such
telephone notice required by Section 2.4(b) of the Credit Agreement.

 

FEDERAL REALTY INVESTMENT TRUST By:  

 

  Name:  

 

  Title:  

 

 

H-191



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF REVOLVING NOTE

 

$                                            , 20    

FOR VALUE RECEIVED, the undersigned, FEDERAL REALTY INVESTMENT TRUST, a real
estate investment trust formed under the laws of the State of Maryland (the
“Borrower”), hereby unconditionally promises to pay to the order of
                                                              (the “Lender”), in
care of Wells Fargo Bank, National Association (together with its successors and
permitted assigns, the “Administrative Agent”), at its office located at 608
Second Avenue South, Minneapolis, Minnesota, 55402, or at such other address as
may be specified by the Administrative Agent to the Borrower, the principal sum
of                                          AND     /100 DOLLARS
($                    ), or such lesser amount as may be the then outstanding
and unpaid balance of all Revolving Loans made by the Lender to the Borrower
pursuant to, and in accordance with the terms of, the Credit Agreement.

The Borrower further agrees to pay interest at said office, in like money, on
the unpaid principal amount owing hereunder from time to time on the dates and
at the rates and at the times specified in the Credit Agreement.

This Revolving Note (this “Note”) is one of the “Revolving Notes” referred to in
that certain Credit Agreement dated as of July 7, 2011, by and among Federal
Realty Investment Trust, a real estate investment trust formed under the laws of
the State of Maryland (the “Borrower”), the financial institutions party thereto
and their permitted assignees under Section 12.6. thereof, Administrative Agent,
PNC Bank, National Association, as Syndication Agent, and each of Wells Fargo
Securities, LLC, and PNC Capital Markets LLC, as a Lead Arranger and Book
Manager, and is subject to, and entitled to, all provisions and benefits
thereof. Capitalized terms used herein and not defined herein shall have the
respective meanings given to such terms in the Credit Agreement. The Credit
Agreement, among other things, (a) provides for the making of Revolving Loans by
the Lender to the Borrower from time to time in an aggregate amount not to
exceed at any time outstanding the Dollar amount first above mentioned,
(b) permits the prepayment of the Loans by the Borrower subject to certain terms
and conditions and (c) provides for the acceleration of the Revolving Loans upon
the occurrence of certain specified events.

The Borrower hereby waives presentment, demand, protest and notice of any kind.
No failure to exercise, and no delay in exercising any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.

Time is of the essence for this Note.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

I-192



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed and delivered this Revolving
Note under seal as of the date first written above.

 

FEDERAL REALTY INVESTMENT TRUST By:  

 

  Name:  

 

  Title:  

 

 

I-193



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF SWINGLINE NOTE

 

$50,000,000                        , 20    

FOR VALUE RECEIVED, the undersigned, FEDERAL REALTY INVESTMENT TRUST, a real
estate investment trust formed under the laws of the State of Maryland (the
“Borrower”), hereby promises to pay to the order of WELLS FARGO BANK, NATIONAL
ASSOCIATION (the “Swingline Lender”), at its office located at 608 Second Avenue
South, Minneapolis, Minnesota, 55402, or at such other address as may be
specified by the Swingline Lender to the Borrower, the principal sum of FIFTY
MILLION AND NO/100 DOLLARS ($50,000,000) (or such lesser amount as shall equal
the aggregate unpaid principal amount of Swingline Loans made by the Swingline
Lender to the Borrower under the Credit Agreement), on the dates and in the
principal amounts provided in the Credit Agreement, and to pay interest on the
unpaid principal amount owing hereunder, at the rates and on the dates provided
in the Credit Agreement.

The date, amount of each Swingline Loan, and each payment made on account of the
principal thereof, shall be recorded by the Swingline Lender on its books and,
prior to any transfer of this Swingline Note (this “Note”), endorsed by the
Swingline Lender on the schedule attached hereto or any continuation thereof,
provided that the failure of the Swingline Lender to make any such recordation
or endorsement shall not affect the obligations of the Borrower to make a
payment when due of any amount owing under the Credit Agreement or hereunder in
respect of the Swingline Loans.

This Note is the “Swingline Note” referred to in that certain Credit Agreement
dated as of July 7, 2011, by and among the Borrower, the financial institutions
party thereto and their permitted assignees under Section 12.6. thereof, Wells
Fargo Bank, National Association (together with its successors and permitted
assigns, the “Administrative Agent”), PNC Bank, National Association, as
Syndication Agent, and each of Wells Fargo Securities, LLC, and PNC Capital
Markets LLC, as a Lead Arranger and Book Manager, and evidences Swingline Loans
made to the Borrower thereunder. Terms used but not otherwise defined in this
Note have the respective meanings assigned to them in the Credit Agreement.

The Credit Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events and for prepayments of Swingline Loans
upon the terms and conditions specified therein.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

The Borrower hereby waives presentment for payment, demand, notice of demand,
notice of non-payment, protest, notice of protest and all other similar notices.

Time is of the essence for this Note.

 

J-194



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed and delivered this Swingline
Note under seal as of the date first written above.

 

FEDERAL REALTY INVESTMENT TRUST By:  

 

  Name:  

 

  Title:  

 

 

J-195



--------------------------------------------------------------------------------

SCHEDULE OF SWINGLINE LOANS

This Note evidences Swingline Loans made under the within-described Credit
Agreement to the Borrower, on the dates and in the principal amounts set forth
below, subject to the payments and prepayments of principal set forth below:

 

Date of Loan

  

Principal

Amount of

Loan

  

Amount Paid

or Prepaid

  

Unpaid

Principal

Amount

  

Notation

Made By

                                   

 

J-196



--------------------------------------------------------------------------------

Loan No. 1004039

 

EXHIBIT K

TRANSFER AUTHORIZER DESIGNATION

(For Disbursement of Loan Proceeds by Funds Transfer)

¨  NEW  ¨  REPLACE PREVIOUS DESIGNATION    ¨    ADD    ¨    CHANGE     ¨  DELETE
LINE NUMBER             

The following representatives of FEDERAL REALTY INVESTMENT TRUST, a real estate
investment trust formed under the laws of the State of Maryland (“Borrower”),
are authorized to request the disbursement of proceeds of the Loans and initiate
funds transfers for Loan Number 1004039 assigned to the unsecured revolving
credit facility evidenced by that certain Credit Agreement dated as of July 7,
2011, by and among the Borrower, the financial institutions party thereto and
their permitted assignees under Section 12.6. thereof, Wells Fargo Bank,
National Association (together with its successors and permitted assigns, the
“Administrative Agent”), PNC Bank, National Association, as Syndication Agent,
and each of Wells Fargo Securities, LLC, and PNC Capital Markets LLC, as a Lead
Arranger and Book Manager. The Administrative Agent is authorized to rely on
this Transfer Authorizer Designation until it has received a new Transfer
Authorizer Designation signed by Borrower, even in the event that any or all of
the foregoing information may have changed.

 

    

Name

  

Title

  

Maximum

Wire

Amount10

                                            

[Continued on next page]

 

 

K-197



--------------------------------------------------------------------------------

Loan No. 1004039

 

Beneficiary Bank and Account Holder Information

1.

 

Transfer Funds to (Receiving Party Account Name): Receiving Party Account
Number: Receiving Bank Name, City and State:   

Receiving

Bank

Routing

(ABA)

Number

Maximum Transfer Amount:    Further Credit Information/Instructions:

2.

 

Transfer Funds to (Receiving Party Account Name): Receiving Party Account
Number: Receiving Bank Name, City and State:   

Receiving

Bank

Routing

(ABA)

Number

Maximum Transfer Amount:    Further Credit Information/Instructions:

3.

 

Transfer Funds to (Receiving Party Account Name): Receiving Party Account
Number: Receiving Bank Name, City and State:   

Receiving

Bank

Routing

(ABA)

Number

Maximum Transfer Amount:    Further Credit Information/Instructions:

 

1 Maximum Wire Amount may not exceed the Loan Amount.

 

K-198



--------------------------------------------------------------------------------

Loan No. 1004039

 

Date:                     , 20    

 

“BORROWER”

FEDERAL REALTY INVESTMENT TRUST,

a real estate investment trust formed under the laws of the State of Maryland

By:  

 

  Name:  

 

  Title:  

 

 

K-199



--------------------------------------------------------------------------------

EXHIBIT L

FORM OF BID RATE QUOTE REQUEST

                    ,     

Wells Fargo Bank, National Association

1753 Pinnacle Drive

5th Floor

McLean, VA 22102

Attn: John M. Freeman

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement dated as of July 7, 2011, by
and among Federal Realty Investment Trust, a real estate investment trust formed
under the laws of the State of Maryland (“Borrower”), the financial institutions
party thereto and their permitted assignees under Section 12.6. thereof, Wells
Fargo Bank, National Association (together with its successors and permitted
assigns, the “Administrative Agent”), PNC Bank, National Association, as
Syndication Agent, and each of Wells Fargo Securities, LLC, and PNC Capital
Markets LLC, as a Lead Arranger and Book Manager. Capitalized terms used herein,
and not otherwise defined herein, have their respective meanings given them in
the Credit Agreement.

 

  1. The Borrower hereby requests Bid Rate Quotes for the following proposed Bid
Rate Borrowings:

 

Borrowing Date

  

Amount1

    

Type2

    

Interest Period3

                      , 20        $                             
                                          days   

 

  2. The Borrower’s Credit Rating, as applicable, as of the date hereof is:

 

S&P                 Moody’s                

 

1  Minimum amount of $5,000,000 or larger multiple of $1,000,000.

2  Insert either Absolute Rate (for Absolute Rate Loan) or LIBOR Margin (for
LIBOR Margin Loan).

3  Must be not less than 7 and no more than 180 days.

 

L-200



--------------------------------------------------------------------------------

  3. The proceeds of this Bid Rate borrowing will be used for the following
purpose:

                                                                           
      

                                                                
                             .

 

  4. After giving effect to the Bid Rate Borrowing requested herein, the total
amount of Bid Rate Loans outstanding shall be $                    .

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the date of the making of the requested Bid Rate
Loans, and after making such Bid Rate Loans, (a) no Default or Event of Default
exists or shall exist, and none of the limits specified in Section 2.15. of the
Credit Agreement have been violated or shall be violated; and (b) the
representations and warranties made or deemed made by the Borrower and each
other Loan Party in the Loan Documents to which any of them is a party, are and
shall be true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty is and shall be true and correct in all respects)
with the same force and effect as if made on and as of such date except to the
extent that such representations and warranties expressly relate solely to an
earlier date (in which case such representations and warranties shall have been
true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of such earlier date) and except for changes in factual circumstances not
prohibited under the Credit Agreement. In addition, the Borrower certifies to
the Administrative Agent and the Lenders that all conditions to the making of
the requested Bid Rate Loans contained in Article V. of the Credit Agreement
will have been satisfied (or waived in accordance with the terms of the Credit
Agreement) at the time such Bid Rate Loans are made.

 

FEDERAL REALTY INVESTMENT TRUST By:  

 

  Name:  

 

  Title:  

 

 

L-201



--------------------------------------------------------------------------------

EXHIBIT M

FORM OF BID RATE QUOTE

                    ,         

Wells Fargo Bank, National Association

1753 Pinnacle Drive

5th Floor

McLean, VA 22102

Attn: John M. Freeman

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement dated as of July 7, 2011, by
and among Federal Realty Investment Trust, a real estate investment trust formed
under the laws of the State of Maryland (“Borrower”), the financial institutions
party thereto and their permitted assignees under Section 12.6. thereof, Wells
Fargo Bank, National Association (together with its successors and permitted
assigns, the “Administrative Agent”), PNC Bank, National Association, as
Syndication Agent, and each of Wells Fargo Securities, LLC, and PNC Capital
Markets LLC, as a Lead Arranger and Book Manager.

In response to the Borrower’s Bid Rate Quote Request dated                     ,
20    , the undersigned hereby makes the following Bid Rate Quote(s) on the
following terms:

 

  1. Quoting Lender:                                        
                    

 

  2. Person to contact at quoting
Lender:                                                             

 

  3. The undersigned offers to make Bid Rate Loan(s) in the following principal
amount(s), for the following Interest Period(s) and at the following Bid
Rate(s):

 

Borrowing Date

  

Amount11

    

Type12

    

Interest Period13

    

Bid Rate

                      , 20        $                             
                                     days                      % 
                    , 20        $                                              
                    days                      %                      , 20       
$                                                                   days        
             % 

 

 

11  Minimum amount of $5,000,000 or larger multiple of $1,000,000.

12  Insert either Absolute Rate (for Absolute Rate Loan) or LIBOR Margin (for
LIBOR Margin Loan).

13  No less than 7 days and no more than 180 days.

 

M-202



--------------------------------------------------------------------------------

The undersigned understands and agrees that the offer(s) set forth above,
subject to satisfaction of the applicable conditions set forth in the Credit
Agreement, irrevocably obligate[s] the undersigned to make the Bid Rate Loan(s)
for which any offer(s) [is/are] accepted, in whole or in part.

 

 

By:  

 

  Name:  

 

  Title:  

 

 

M-203



--------------------------------------------------------------------------------

EXHIBIT N

FORM OF BID RATE QUOTE ACCEPTANCE

                    , 20    

Wells Fargo Bank, National Association

1753 Pinnacle Drive

5th Floor

McLean, VA 22102

Attn: John M. Freeman

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement dated as of July 7, 2011, by
and among Federal Realty Investment Trust, a real estate investment trust formed
under the laws of the State of Maryland (“Borrower”), the financial institutions
party thereto and their permitted assignees under Section 12.6. thereof, Wells
Fargo Bank, National Association (together with its successors and permitted
assigns, the “Administrative Agent”), PNC Bank, National Association, as
Syndication Agent, and each of Wells Fargo Securities, LLC, and PNC Capital
Markets LLC, as a Lead Arranger and Book Manager.

The Borrower hereby accepts the following offer(s) of Bid Rate Quotes to be made
available to the Borrower on                     ,         :

 

Quote Date

   Quoting Lender      Type      Amount Accepted                       , 20    
                                                     $                
                    , 20                                                      
   $                                     , 20                                 
                        $                

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the date of the making of the requested Bid Rate
Loans, and after making such Bid Rate Loans, (a) no Default or Event of Default
exists or shall exist, and none of the limits specified in Section 2.15. of the
Credit Agreement have been violated or shall be violated; and (b) the
representations and warranties made or deemed made by the Borrower and each
other Loan Party in the Loan Documents to which any of them is a party, are and
shall be true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty is and shall be true and correct in all respects)
with the same force and effect as if made on and as of such date except to the
extent that such representations and warranties expressly relate solely to an
earlier date (in which case such representations and warranties shall have been
true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of such earlier date) and except for changes in factual circumstances not
prohibited under the Credit Agreement. In addition, the Borrower certifies to
the Administrative Agent and the Lenders that all conditions to the making of
the requested Bid Rate Loans contained in Article V. of the Credit Agreement
will have been satisfied (or waived in accordance with the terms of the Credit
Agreement) at the time such Bid Rate Loans are made.

 

N-204



--------------------------------------------------------------------------------

[Signature on next page]

 

N-205



--------------------------------------------------------------------------------

FEDERAL REALTY INVESTMENT TRUST By:  

 

  Name:  

 

  Title:  

 

 

N-206



--------------------------------------------------------------------------------

EXHIBIT O

FORM OF OPINION OF COUNSEL TO THE BORROWER AND GUARANTORS

[BORROWER’S COUNSEL TO PROVIDE]

 

O-207



--------------------------------------------------------------------------------

EXHIBIT P

FORM OF COMPLIANCE CERTIFICATE

Reference is made to that certain Credit Agreement dated as of July 7, 2011, by
and among Federal Realty Investment Trust, a real estate investment trust formed
under the laws of the State of Maryland (“Borrower”), the financial institutions
party thereto and their permitted assignees under Section 12.6. thereof, Wells
Fargo Bank, National Association (together with its successors and permitted
assigns, the “Administrative Agent”), PNC Bank, National Association, as
Syndication Agent, and each of Wells Fargo Securities, LLC, and PNC Capital
Markets LLC, as a Lead Arranger and Book Manager. Capitalized terms used herein,
and not otherwise defined herein, have their respective meanings given to them
in the Credit Agreement.

Pursuant to Section 8.3 of the Credit Agreement, the undersigned hereby
certifies to the Administrative Agent and the Lenders, in his or her capacity as
the [Chief Accounting Officer] [Chief Financial Officer] that:

1. The undersigned examined the books and records of the Borrower and has
conducted such other examinations and investigations as are reasonably necessary
to provide this Compliance Certificate.

2. Schedule 1 attached hereto accurately and completely sets forth the
calculations required to establish compliance with Section 9.1 of the Credit
Agreement on the date of the financial statements for the accounting period set
forth above.

3. To the best of the undersigned’s knowledge, information and belief after due
inquiry, no Default or Event of Default exists [if such is not the case, specify
such Default or Event of Default on Exhibit A, attached hereto, and its nature,
when it occurred and whether it is continuing and the steps being taken by the
Borrower with respect to such event, condition or failure].

4. (a) No Default or event of Default exists; and (b) the representations and
warranties made or deemed made by the Borrower and each other Loan Party in the
Loan Documents to which any of them is a party, are and shall be true and
correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation or warranty
is and shall be true and correct in all respects) with the same force and effect
as if made on and as of such date except to the extent that such representations
and warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects (except in the case of a representation or warranty qualified by
materiality, in which case such representation or warranty shall be true and
correct in all respects) on and as of such earlier date) and except for changes
in factual circumstances not prohibited under the Credit Agreement [if such is
not the case, specify which representation or warranty is not true or correct on
Exhibit A, attached hereto, and describe why that is the case].

[Signature on next page]

 

P-208



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has signed this Compliance Certificate on
and as of the date first written above.

 

FEDERAL REALTY INVESTMENT TRUST By:  

 

  Name:  

 

  Title:  

 

 

P-209



--------------------------------------------------------------------------------

EXHIBIT A

 

P-210